Exhibit 10.1

Certain confidential information contained in this document, marked by brackets,
has been omitted because it (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

Execution Version

 

AMENDED AND RESTATED

 

CAPACITY PURCHASE AGREEMENT

 

Among

 

United Airlines, Inc.,

 

Mesa Airlines, Inc.

and

 

Mesa Air Group, Inc.

 

 

Dated as of November 25, 2019

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

Parties

1

Recitals

1

 

ARTICLE I

DEFINITIONS

1

ARTICLE II

CAPACITY PURCHASE, SCHEDULES AND FARES

1

 

 

 

2.1

Capacity Purchase.

1

2.2

Revenues.

5

2.3

Pass Travel

5

2.4

Removal Events.

6

2.5

CRJ Aircraft Election.

9

ARTICLE III

CONTRACTOR COMPENSATION

17

 

 

 

3.1

Compensation for Carrier Controlled Costs.

17

3.2

Incentive Program

17

3.3

Start Up Costs; Assignment of Certain Rights and Obligations in the E175LL
Purchase Agreement

19

3.4

Expenses.

20

3.5

Audit Rights; Financial Information.

22

3.6

Billing and Payment

23

ARTICLE IV

CONTRACTOR OPERATIONS AND AGREEMENTS WITH UNITED

37

 

 

 

4.1

Crews, Etc.

37

4.2

Governmental Regulations; Maintenance.

39

4.3

Quality of Service.

39

4.4

Regulatory Complaints.

41

4.5

DOD Approval.

42

4.6

Aircraft Ground Movement.

42

4.7

Incidents or Accidents.

42

4.8

Emergency Response

42

4.9

Safety Matters

43

4.10

Facilities.

43

4.11

Codeshare Terms.

46

4.12

Fuel Procurement and Fuel Services.

46

4.13

Slots and Route Authorities.

48

4.14

Code Share Limitation.

48

4.15

Use of United Marks.

48

i

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

4.16

Use of Contractor Marks

49

4.17

Catering Standards

49

4.18

Fuel Efficiency Program.

49

4.19

Environmental.

49

4.20

Early Brake Release.

53

4.21

Ground Handling.

54

4.22

IT Requirements.

54

4.23

Maintenance Right to Bid.

55

4.24

Landing Fees.

55

4.25

Ground Support Equipment (GSE).

55

4.26

Ozone Monitoring.

55

4.27

Block-Hour Requirement; Pilot Requirement; Designation of Non-Comp Aircraft.

55

4.28

Operational Improvement Plan

58

4.29

Additional Maintenance Base.

58

ARTICLE V

CERTAIN RIGHTS OF UNITED

59

 

 

 

5.1

Use of Covered Aircraft.

59

5.2

Prohibited Transaction.

59

5.3

Performance Discussions.

59

ARTICLE VI

INSURANCE

60

 

 

 

6.1

Minimum Insurance Coverages.

60

6.2

Endorsements.

61

6.3

Evidence of Insurance Coverage.

61

ARTICLE VII

INDEMNIFICATION

62

 

 

 

7.1

Contractor Indemnification of United.

62

7.2

United Indemnification of Contractor.

62

7.3

Indemnification Claims.

63

7.4

Employer’s Liability; Independent Contractors; Waiver of Control.

64

7.5

No Double Recovery.

65

7.6

Survival.

65

ARTICLE VIII

TERM, TERMINATION AND DISPOSITION OF AIRCRAFT

65

 

 

 

8.1

Term.

65

8.2

Early Termination.

66

8.3

Disposition of Aircraft During Wind-Down Period.

68

8.4

Certain Other Remedies.

70

ii

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

ARTICLE IX

REPRESENTATIONS, WARRANTIES AND COVENANTS

74

 

 

 

9.1

Representations and Warranties of Contractor.

74

9.2

Representations, Warranties and Covenants of United.

77

ARTICLE X

CERTAIN AIRCRAFT-RELATED PROVISIONS

78

 

 

 

10.1

Right to Call.

78

10.2

Extension of E175 Aircraft Term.

86

10.3

Alternative Aircraft.

86

10.4

Additional Aircraft.

86

10.5

Covered Aircraft Leases.

87

10.6

Lien; Subordination.

88

10.7

New Aircraft Configuration.

90

11.1

Notices.

91

11.2

Binding Effect; Assignment.

92

11.3

Amendment and Modification.

92

11.4

Waiver.

92

11.5

Interpretation.

92

11.6

Confidentiality.

93

11.7

Counterparts.

94

11.8

Severability.

94

11.9

Relationship of Parties.

94

11.10

Entire Agreement; No Third Party Beneficiaries.

94

11.11

Governing Law.

95

11.12

Right of Set-Off.

95

11.13

Cooperation with Respect to Reporting.

95

11.14

Parent Guarantee.

96

11.15

Arbitration.

96

11.16

Unauthorized Payments.

99

 

SCHEDULE 1:

Covered Aircraft

 

SCHEDULE 2A:

E175 Covered Aircraft Compensation for Carrier Controlled Costs

SCHEDULE 2B:

CRJ700 Covered Aircraft Compensation for Carrier Controlled Costs

SCHEDULE 2C:

CRJ550 Covered Aircraft Compensation for Carrier Controlled Costs

SCHEDULE 3:

Pass-Through Costs

 

SCHEDULE 4:

On-Time Adjustment

 

SCHEDULE 5:

Ownership Rate Schedule

 

SCHEDULE 6:

Reserved.

 

SCHEDULE 7:

Loan Payment Amounts

 

EXHIBIT A:

Definitions

 

EXHIBIT B:

Terms of Codeshare Arrangements

 

EXHIBIT C:

Non-Revenue Pass Travel

 

iii

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT D:

Fuel Services

 

EXHIBIT E:

Use of United Marks and Other Identification

 

EXHIBIT F:

Use of Contractor Marks

 

EXHIBIT G:

Catering Standards

 

EXHIBIT H:

Fuel Efficiency Program

 

EXHIBIT I:

IT Requirements

 

EXHIBIT J:

Aircraft Cleanliness and Refurbishment Standards

 

EXHIBIT K:

Parent Guarantee

 

EXHIBIT L:

Letter of Agreement

 

EXHIBIT M:

Career Path Program for Pilots

 

EXHIBIT N:

Safety Standards for United and United Express Carriers

 

EXHIBIT O:

Form of Assignment Agreement

 

EXHIBIT P:

Charter Flight Operations

 

EXHIBIT Q:

Ground Handler Indemnity

 

EXHIBIT R:

CRJ Lease Return Conditions

 

EXHIBIT S:

United Wi-Fi

 

EXHIBIT T:

Operational Improvement Plan

 

 

 

 

 

 

 

 

 

iv

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

CAPACITY PURCHASE AGREEMENT

 

This Amended and Restated Capacity Purchase Agreement (this “Agreement”), dated
as of November 25, 2019 is among United Airlines, Inc., a Delaware corporation
(“United”), Mesa Airlines, Inc., a Nevada corporation (“Contractor”), and Mesa
Air Group, Inc., a Nevada corporation (“Parent”).

WHEREAS, the parties previously entered into that certain Capacity Purchase
Agreement, dated as of August 29, 2013 (as amended, the “Original Agreement”);

WHEREAS, Contractor desires to perform Contractor Services pursuant to the terms
hereof, and United desires to engage Contractor to perform such services,
provided that the performance of such services is guaranteed by Parent;

WHEREAS, the parties have previously entered into the Ancillary Agreements (as
defined herein), in each case as an integral part of this Agreement; and

WHEREAS, the Original Agreement is hereby amended and restated in its entirety.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and obligations hereinafter contained, the parties agree to:

ARTICLE I
DEFINITIONS

Capitalized terms used in this Agreement (including, unless otherwise defined
therein, in the Schedules, Appendices and Exhibits to this Agreement) shall have
the meanings set forth in Exhibit A hereto.

ARTICLE II
CAPACITY PURCHASE, SCHEDULES AND FARES

 

2.1

Capacity Purchase.  

 

(a)

Contractor shall present each Covered Aircraft for service under this Agreement
on the Actual In-Service Date determined with respect to such aircraft pursuant
to Table 1 in Schedule 1 (for the E175 Covered Aircraft, other than E175LL
Covered Aircraft), the Actual In-Service Date set forth on Table 2 in Schedule 1
(for the CRJ700 Covered Aircraft), the E175LL Committed In-Service Date set
forth on Table 4 in Schedule 1 (for the E175LL Covered Aircraft) or, if a CRJ550
Conversion Notice is delivered pursuant to Section 2.5, the CRJ550 Committed
In-Service Date (for the CRJ550 Covered Aircraft), as the case may be, and for
each day thereafter until the exit date set forth for such aircraft on the
applicable table in Schedule 1 under the caption “Scheduled Exit Date”, as such
date may be extended

1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

pursuant to Section 10.2 hereof, in each case unless such aircraft is earlier
withdrawn from the terms of this Agreement or this Agreement is earlier
terminated, and United agrees to purchase the capacity of each such Covered
Aircraft for the period during which such Covered Aircraft is so presented for
service, all under the terms and conditions set forth herein and for the
consideration described in Article III.  Subject to the terms and conditions of
this Agreement, Contractor shall provide all of the capacity of the Covered
Aircraft solely to United and use the Covered Aircraft solely to operate the
Scheduled Flights and as otherwise expressly provided herein, including without
limitation in Section 3.6(c)(v).  All Covered Aircraft operated by Contractor in
the provision of Regional Airline Services to United under this Agreement shall
be painted and otherwise outfitted in the aircraft livery as set forth in
Section 8 of Exhibit E hereto.  Contractor will do all things necessary to cause
and assure, and will cause and assure, that it will at all times be and remain
in custody and control of the Covered Aircraft and all other aircraft and
equipment of, or operated by, Contractor and used in the performance of
Contractor Services, and United and its directors, officers, employees, and
agents shall not, for any reason, be deemed to be in custody or control, or a
bailee, of any such aircraft or equipment.  Contractor represents that the
provisions of this Agreement setting the schedule for Contractor to begin to
provide Regional Airline Services, including those set forth above and in
Schedules 1 and 1A, afford sufficient time for Contractor to be able to provide
such services in a safe and reliable manner consistent with the requirements set
forth in Article IV and Exhibit N and as otherwise required by this Agreement,
including without limitation sufficient time for Contractor to obtain all
certifications, permits, licenses, certificates, exemptions, approvals, plans
and insurance required in order for it to provide Regional Airline Services and
for Contractor to train its flight and cabin crews, maintenance personnel and
other staff as necessary for the safe and reliable provision of Regional Airline
Services.  Contractor acknowledges that United is relying on this representation
in connection with entering into this Agreement.

 

(b)

Fares, Rules and Seat Inventory.  United shall establish and publish all fares
and related tariff rules for all seats on the Covered Aircraft.  Contractor
shall not publish any fares, tariffs, or related information for the Covered
Aircraft.  In addition, United shall have complete control over all seat
inventory and inventory and revenue management decisions for the Covered
Aircraft, including overbooking levels, discount seat levels and allocation of
seats among various fare buckets.

 

(c)

Flight Schedules.  United shall, in its sole discretion, establish and publish
all schedules for the Covered Aircraft (such scheduled flights, together with
Charter Flights, referred to herein as “Scheduled Flights”), including
determining the city-pairs served, frequencies, utilization and timing of
scheduled arrivals and departures, and shall, in its sole discretion, make all
determinations regarding the establishment and scheduling of any flights other
than Scheduled Flights; provided

2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

that such schedules shall be subject to Reasonable Operating Constraints and
Conditions and the provisions of this Section 2.1; and provided further that
Contractor shall operate all Charter Flights in accordance with the provisions
set forth on Exhibit P; and provided further that Scheduled Flights may include
flights from a maintenance base to any Applicable Airport or from one Hub
Airport to another Hub Airport. United shall also be entitled, in its sole
discretion and at any time prior to takeoff, to direct Contractor to delay or
cancel a Scheduled Flight, including without limitation for delays and
cancellations that are ATC or weather related, and Contractor shall take all
necessary action to give effect to any such direction; provided that if United,
following delivery of a Final Monthly Schedule, directs the cancellation of
flights (each, a “United Directed Cancelled Flight” and collectively, the
“United Directed Cancelled Flights”) and that flight cancellation is coded in
United’s systems as a United initiated cancel
then  United  shall  pay  Contractor  in accordance with the rates set forth in
Schedule 2B for
each  United  Cancelled  Flight,  as  if  each  such  United  Cancelled  Flight  had  been  operated  as
contemplated  in  the  Final  Monthly  Schedule as the sole compensation for
such flight.  Except as otherwise provided in the last sentence of this Section
2.1(c), any Scheduled Flight canceled at United’s direction shall be coded in
accordance with United’s standard practices as an Uncontrollable Cancellation
for all purposes hereunder.  Contractor shall be entitled to make such
maintenance, ferry and repositioning flights as may be required to facilitate
the proper maintenance of the Covered Aircraft or to accommodate the Scheduled
Flights.  At least sixty (60) calendar days prior to the first day of each month
to which a proposed Final Monthly Schedule relates, United shall present a
planned flight schedule for such month, together with a proposed Final Monthly
Schedule for the following two (2) months (the “Initial Proposed Monthly
Schedule”).  In addition, United may from time to time submit to Contractor a
schedule of proposed block hours for future periods and request confirmation
from Contractor as to its availability to operate the Covered Aircraft for such
number of block hours, and Contractor shall respond in a timely manner to any
such request (it being understood that, notwithstanding any such request or
response, the Scheduled Flights shall operate in accordance with the applicable
Final Monthly Schedule).  United shall review and consider any changes to the
planned flight schedule for the Covered Aircraft, including the Initial Proposed
Monthly Schedule, suggested by Contractor.  Not later than forty-five (45)
calendar days prior to the beginning of the calendar month to which a proposed
Final Monthly Schedule relates, United will deliver to Contractor the Final
Monthly Schedule.  Following such delivery of the Final Monthly Schedule,
however, United may make such adjustments to such Final Monthly Schedule as it
deems appropriate (subject to Reasonable Operating Constraints and Conditions);
provided that such adjustments by United shall not require more flight crew
resources to operate the Final Monthly Schedule, based on reasonable flight crew
requirements, than the flight crew resources that would have been necessary to
operate the Initial Proposed Monthly Schedule.  In addition, if, after such
delivery of the Final Monthly Schedule, United decides to adjust the Final
Monthly Schedule

3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

by removing a flight either (x) at Contractor’s request or (y) because United
reasonably determines, in good faith, that (I) (after having consulted directly
with a designated point of contact with Contractor in an effort to resolve any
concerns regarding Contractor’s ability to perform) such flight would have
resulted in a Controllable Cancellation and (II) Contractor has not acted in
accordance with, or complied with United Express’s standard and/or customary
operating policy and/or past practices in promptly and accurately, to the best
of its knowledge, notifying United of Contractor’s ability to perform such
flight, then, in each case of clause (x) and (y), notwithstanding the removal of
such flight from the Final Monthly Schedule, such flight shall be deemed to have
resulted in a Controllable Cancellation for all purposes hereunder.

 

(d)

Spare Aircraft. Notwithstanding anything to the contrary contained in this
Section 2.1 but subject to the provisions below in this Section 2.1(d), at any
time from time to time, (A) with respect to E175 Covered Aircraft, Contractor
shall maintain the number of spare regional jet aircraft equal to the quotient
obtained by dividing (w) the sum of the number E175 Covered Aircraft at such
time by (x) [***], and (B) with respect to CRJ Covered Aircraft, Contractor
shall maintain the number of spare regional jet aircraft equal to the quotient
obtained by dividing (y) the sum of the number CRJ Covered Aircraft at such time
by (z) [***], and, in each case of the foregoing clauses (A) and (B), rounding
the quotient to the nearest whole number; provided that a quotient ending in
[***] shall be rounded down; and provided further that, at any time at which
more than [***] Covered Aircraft are in service and Contractor bases the Covered
Aircraft at [***] or more Hub Airports, then, for each Hub Airport, Contractor
shall be allocated the following spare regional jet aircraft in such Hub
Airport: (i) [***] spare regional jet aircraft with either an “E175” or “E175LL”
aircraft type, if Contractor operates E175 Covered Aircraft or E175LL Covered
Aircraft at such Hub Airport, and (ii) [***] spare regional jet aircraft with
either a “CRJ700” or “CRJ550” aircraft type, if Contractor operates CRJ700
Covered Aircraft or CRJ550 Covered Aircraft at such Hub Airport.  The aircraft
constituting spare aircraft in accordance with this Section 2.1 at any given
time shall be, collectively, the “Spare Aircraft.” Contractor shall select the
specific aircraft that shall constitute the Spare Aircraft, in a proportion that
complies with United’s instructions, and Contractor shall be entitled to use the
Spare Aircraft in Contractor’s reasonable discretion to replace another regional
jet aircraft in the operation of a flight scheduled in the Final Monthly
Schedule; provided, however, that, notwithstanding anything to the contrary in
this Agreement, without United’s prior written consent or unless as directed
otherwise by United in writing, (x) Contractor shall not operate a Spare
Aircraft for a Scheduled Flight if such Spare Aircraft’s aircraft type is not
identical to the aircraft type for the aircraft originally scheduled to operate
such Scheduled Flight, and (y) Contractor shall not operate an E175LL Spare
Aircraft for a Scheduled Flight originally scheduled for an E175 Covered
Aircraft. Notwithstanding anything in the preceding sentence to the contrary, if
Contractor and United mutually agree in writing that Spare Aircraft has not been
evenly distributed throughout the network flown by Contractor (i.e., if all
Spares are E175LL Spare Aircraft), then Contractor may operate an E175LL Spare
Aircraft for a Scheduled Flight originally scheduled for an E175 Covered
Aircraft.  In addition, subject to applicable Reasonable

4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Operating Constraints and Conditions, Contractor shall use such Spare Aircraft
to operate flights as directed by United (unless such Spare Aircraft was, prior
to such direction by United, already scheduled as permitted by the immediately
preceding sentence), including flights originally scheduled to be operated by
United or other United service providers; provided that if a Scheduled Flight is
delayed or cancelled due to the unavailability of a Spare Aircraft which
unavailability would not have occurred but for Contractor’s use of such Spare
Aircraft at United’s direction (given over Contractor’s expressly stated
objection) for another United service provider pursuant to this sentence, then,
each such delay or cancellation occurring within a reasonable period after such
unavailability shall be deemed an Uncontrollable Delay or an Uncontrollable
Cancellation, as the case may be, for all purposes hereunder.

 

(e)

Non-Comp Aircraft.  Notwithstanding any provision of this Section 2.1 or any
other provision of this Agreement to the contrary, United will not at any time
include the then-current number of Non-Comp Aircraft at such time in its
scheduling of lines of flying for Scheduled Flights. The number of Non-Comp
Aircraft at any time shall be determined in accordance with the provisions of
Section 4.27. United shall be required to make in respect of each Non-Comp
Aircraft all payments required by this Agreement in respect of Covered Aircraft,
other than the [***] amount set forth on Schedules 2A, 2B and 2C.

 

2.2

Revenues.  

Contractor and Parent acknowledge and agree that all revenues resulting from the
sale and issuance of passenger tickets associated with the operation of the
Covered Aircraft and all other sources of revenue associated with the operation
of the Covered Aircraft or the provision of Regional Airline Services, in each
case following the Effective Date and during the Term, including without
limitation revenues relating to Charter Flights, the transportation of cargo or
mail, the sale of food, beverages and onboard entertainment, checked baggage
fees, duty-free services, exterior and interior advertising and guaranteed or
incentive payments from airport or governmental authorities, civic associations
or other third parties in connection with scheduling flights to such airport or
locality, are the sole property of and shall be retained by United (or, if
received by Contractor or Parent, shall be promptly remitted to United, free and
clear of claims of any third party arising by, through or under Contractor or
Parent or their affiliates).  Contractor agrees that it shall reasonably
cooperate with United so as to permit United to receive all revenues of the type
described above.

 

2.3

Pass Travel.  

All pass travel and other non-revenue travel on any Scheduled Flight shall be
administered in accordance with Exhibit C.

 

2.4

Removal Events.  

 

(a)

With respect to CRJ700 Covered Aircraft, at any time prior to November 30, 2019,
United shall have the right, in its sole discretion, to remove from this
Agreement any or all of the CRJ700 Covered Aircraft as provided in this Section
2.4 by

5

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

delivering a written notice (a “2.4(a) Notice”) to Contractor, which 2.4(a)
Notice shall specify the number of CRJ700 Covered Aircraft to be removed (each
such removed aircraft, a “CRJ700 Removed Aircraft”) and a Termination Date for
each such aircraft not earlier than ninety (90) days following the date of such
2.4(a) Notice.  Contractor shall have the right to designate which CRJ700
Covered Aircraft shall be removed pursuant to a 2.4(a) Notice by providing
written notice of the same to United within thirty (30) days following receipt
of a 2.4(a) Notice.  For clarification purposes, CRJ700 Covered Aircraft that
are not the subject of a 2.4(a) Notice shall remain subject to the terms of this
Agreement (including this Section 2.4).  Subject to Section 8.4(f), following
the delivery of a 2.4(a) Notice, the provisions of Section 8.3(b)(i) and (ii)
shall apply to each CRJ700 Removed Aircraft and, at end of the applicable
Wind-Down Period for such aircraft, (i) the provisions of Section 10.1 shall
apply to each CRJ700 Removed Aircraft that is owned or leased by Contractor,
other than any such aircraft leased from United, except that United must
irrevocably exercise the Call Option with respect to such aircraft and (ii)
[***].  Notwithstanding anything in this Section 2.4(a) (or applicable reference
to Section 10.1) to the contrary, the determination of “Fair Market Value” with
respect to CRJ700 Removed Aircraft shall be based solely on the referenced
appraisals (and not Outstanding Debt Balance), and United shall not be entitled
to receive copies of any lease agreements and/or financing and related
agreements referenced in Section 10.1(b)(iv).  Further, if, with respect to
[***] CRJ700 Covered Aircraft currently leased by Contractor as of the date of
this Agreement, if both (A) such aircraft becomes a CRJ700 Removed Aircraft and
(B) the purchase price for such aircraft (as set forth in the definitive
purchase agreement for such aircraft by and between Contractor and [***] exceeds
the Fair Market Value of such aircraft as of the date of delivery of the
applicable 2.4(a) Notice (determined in accordance with the preceding sentence),
then United and Contractor shall enter into a sublease in accordance with the
applicable provisions of Section 10.1(b)(vi), mutatis mutandis. Notwithstanding
anything in this Section 2.4(a) to the contrary, if United elects to purchase
the CRJ700 Covered Aircraft pursuant to Section 2.5(a) of this Agreement (or is
deemed to have made such purchase election pursuant the last sentence of Section
2.5(a)), United shall be obligated to purchase all, and not less than all, of
the CRJ700 Covered Aircraft.  

 

(b)      (i)

With respect to United Owned E175 Covered Aircraft, at any time and from time to
time, United shall have the right, in its sole discretion, to remove from this
Agreement any or all of such aircraft as provided in this Section 2.4(b)(i) by
delivering a revocable notice (a “2.4(b)(i) Notice”) to Contractor, which
2.4(b)(i) Notice shall specify the number of aircraft to be removed (each such
removed aircraft, an “E175 Removed Aircraft”) and a Termination Date not earlier
than ninety (90) days following the date of such 2.4(b)(i) Notice; provided
that, with respect to any E175 Removed Aircraft subject to a 2.4(b)(i) Notice,
the applicable 2.4(b)(i) Notice will cease to be revocable from and after the
later to occur of (x) the Termination

6

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Date specified in such notice and (y) the date on which such aircraft ceases to
be operated in scheduled service pursuant to the capacity purchase provisions of
this Agreement. For clarification purposes, United Owned E175 Covered Aircraft
that are not the subject of a 2.4(b)(i) Notice shall remain subject to the terms
of this Agreement (including this Section 2.4).  Subject to Section 8.4(f),
following the delivery of a 2.4(b)(i) Notice, the provisions of Section
8.3(b)(i) and (ii) shall apply to each E175 Removed Aircraft and, at the end of
the applicable Wind-Down Period for such aircraft, [***] for each such
aircraft.  United shall have the right to designate which United Owned E175
Covered Aircraft shall be removed pursuant to a 2.4(b)(i) Notice by providing
written notice of the same to Contractor within thirty (30) days following
delivery of the 2.4(b)(i) Notice to Contractor.  

 

(ii)

With respect to Contractor Owned E175 Covered Aircraft, at any time and from
time to time, United shall have the right, in its sole discretion, to remove
from this Agreement any or all of such aircraft as provided in this Section
2.4(b)(ii) by delivering a notice (a “2.4(b)(ii) Notice”) to Contractor, which
2.4(b)(ii) Notice shall specify the specific aircraft to be removed (each such
removed aircraft, an “Contractor Owned E175 Removed Aircraft”) and a Termination
Date for each such aircraft not earlier than [***] days following the date of
such 2.4(b)(ii) Notice.  Contractor shall have the right to designate which
Contractor Owned E175 Covered Aircraft shall be removed pursuant to a 2.4(b)(ii)
Notice by providing written notice of the same to United within thirty (30) days
following receipt of a 2.4(b)(ii) Notice. For clarification purposes, Contractor
Owned E175 Covered Aircraft that are not the subject of a 2.4(b)(ii) Notice
shall remain subject to the terms of this Agreement (including this Section
2.4).  Subject to Section 8.4(f), following the delivery of a 2.4(b)(ii) Notice,
the provisions of Section 8.3(b)(i) and (ii) shall apply to each Contractor
Owned E175 Removed Aircraft and, at the end of the applicable Wind-Down Period
for such aircraft, (i) the provisions of Section 10.1 shall apply to each
Contractor Owned E175 Removed Aircraft that is owned or leased by Contractor,
other than any such aircraft leased from United, except that United must
irrevocably exercise the Call Option with respect to such aircraft, (ii) [***]
relating to each Contractor Owned E175 Removed Aircraft and (iii) [***] for each
Contractor Owned E175 Removed Aircraft; provided that, notwithstanding clause
(i) above, Contractor shall have the right to retain, and United shall then not
have the right or obligation to acquire, any or all Contractor Owned E175
Removed Aircraft upon written notice by Contractor to United exercising such
right to retain within thirty (30) days of Contractor’s receipt of the
2.4(b)(ii) Notice; provided further that the specific Contractor Owned E175
Removed Aircraft retained by Contractor, if any, shall be those aircraft with
the latest

7

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Termination Dates as set forth in the relevant 2.4(b)(ii) Notices.
Notwithstanding anything to the contrary in this Agreement, (i) any 2.4(b)(ii)
Notice given by United with respect to the EETC Aircraft must be given with
respect to all of the EETC Aircraft and (ii) the provisions of clause (i) and
the two provisos of the immediately preceding sentence shall not apply to any
2.4(b)(ii) Notice with respect to the EETC Aircraft or any Secured Loan
Aircraft.

 

(c)        (i)

With respect to each E175LL Covered Aircraft, at any time following the [***]
anniversary of the Actual In-Service Date set forth on Table 4 to Schedule 1,
United shall have the right, in its sole discretion, to remove from this
Agreement such aircraft as provided in this Section 2.4(c)(i) by delivering a
notice (a “2.4(c) Notice”) to Contractor, which 2.4(c) Notice shall specify the
number of aircraft to be removed (each such removed aircraft, an “E175LL Removed
Aircraft”) and a Termination Date not earlier than [***] days following the date
of such 2.4(c) Notice. Contractor shall have the right to designate which E175LL
Covered Aircraft shall be removed pursuant to a 2.4(c) Notice by providing
written notice of the same to United within thirty (30) days following receipt
of a 2.4(c) Notice.  For clarification purposes, E175LL Covered Aircraft that
are not the subject of a 2.4(c) Notice shall remain subject to the terms of this
Agreement (including this Section 2.4). Subject to Section 8.4(f), following the
delivery of a 2.4(c) Notice, the provisions of Section 8.3(b)(i) and (ii) shall
apply to each E175LL Removed Aircraft, and (A) the provisions of Section 10.1
shall apply to each E175LL Removed Aircraft, except that United must irrevocably
exercise the Call Option with respect to such aircraft and (B) at the end of the
applicable Wind-Down Period for such aircraft, [***].

 

(ii)

Without limiting, and in addition to, the right set forth in Section 2.4(c)(i),
with respect to each E175LL Covered Aircraft, from and after the [***]
anniversary of the Actual In-Service Date of the each E175LL Covered Aircraft to
enter operation by Contractor for Scheduled Flights, United shall have the
right, exercisable in its sole discretion by delivery of a written notice to
Contractor (an “E175LL Termination Notice”), to remove from this Agreement such
aircraft, which E175LL Termination Notice shall specify a Termination Date not
earlier than [***] days following the date of such E175LL Termination Notice.
[***].

 

(d)

If United delivers a CRJ550 Conversion Notice pursuant to Section 2.5, then,
with respect to each CRJ550 Covered Aircraft, at any time and from time to time,
United shall have the right, in its sole discretion, to remove from this
Agreement such aircraft as provided in this Section 2.4(d) by delivering a
notice (a “2.4(d) Notice”) to Contractor, which 2.4(d) Notice shall specify the
number of aircraft to be removed (each such removed aircraft, a “CRJ550 Removed
Aircraft”) and a Termination Date not earlier than ninety (90) days following
the date of such 2.4(d)

8

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Notice. Contractor shall have the right to designate which CRJ550 Covered
Aircraft shall be removed pursuant to a 2.4(d) Notice by providing written
notice of the same to United within thirty (30) days following receipt of a
2.4(d) Notice.  For clarification purposes, CRJ550 Covered Aircraft that are not
the subject of a 2.4(d) Notice shall remain subject to the terms of this
Agreement (including this Section 2.4). Subject to Section 8.4(f), following the
delivery of a 2.4(d) Notice that is delivered by United, the provisions of
Section 8.3(b)(i) and (ii) shall apply to such CRJ550 Removed Aircraft, and (A)
the provisions of Section 10.1 shall apply to such CRJ550 Removed Aircraft that
is owned or leased by Contractor except that United must irrevocably exercise
the Call Option with respect to such aircraft and (B) no later than the tenth
Business Day following the date on which a CRJ550 Removed Aircraft ceases to be
operated in scheduled service pursuant to the capacity purchase provisions of
this Agreement, [***].

 

2.5

CRJ Aircraft Election.  

 

(a)

Delivery of Notice. No later than [***], United shall deliver written notice to
Contractor electing to require Contractor to do one of the following with
respect to all of the CRJ700 Covered Aircraft: (i) to convert all of the CRJ700
Covered Aircraft (the “Replaced CRJ Covered Aircraft”) into newly certified
CRJ550 Covered Aircraft, and to operate such aircraft in accordance with the
provisions of Section 2.5(b) and the other applicable provisions of this
Agreement (such notice electing this clause (i), a “CRJ550 Conversion Notice”,
which notice shall contain a “Transition Exit Date” identifying, with respect to
each Replaced CRJ Covered Aircraft, the anticipated withdrawal date from
operations under this Agreement as a CRJ700 Covered Aircraft), (ii) to lease all
of the CRJ700 Covered Aircraft to a third party regional airline service
provider (the “CRJ Third Party Lessee”) designated in such notice by United in
its sole discretion in accordance with the provisions of Section 2.5(c) (such
notice electing this clause (ii), a “CRJ Lease Notice”) or (iii) to sell to
United all of the CRJ700 Covered Aircraft in accordance with the provisions of
Section 10.1 (such notice electing this clause (iii), a “CRJ Purchase
Notice”).  If United does not deliver any such notice by [***], then United
shall be deemed to have delivered a CRJ Purchase Notice. If United delivers a
CRJ Lease Notice and the consents required by Section 2.5(c) have not been
obtained within 60 days following delivery of such CRJ Lease Notice (the
“Consent Period”), then United shall have 30 days following the end of the
Consent Period to deliver (i) a CRJ550 Conversion Notice or (ii) a CRJ Purchase
Notice; provided that, if United does not deliver a notice by such date, then
United shall be deemed to have delivered a CRJ Purchase Notice.

 

(b)

CRJ550 Conversion Notice. If United delivers a CRJ550 Conversion Notice, then
the following provisions shall apply:

 

(i)

With respect to a Replaced CRJ Covered Aircraft, (A) from and after the time at
which a Replaced CRJ Covered Aircraft exits scheduled service for

9

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

United as a CRJ700 Covered Aircraft, such aircraft shall no longer be operated
for United as a CRJ700 Covered Aircraft, and (B) commencing as promptly as
practicable, Contractor shall take all actions necessary to cause the wind-down
of such aircraft and the introduction of such aircraft as a CRJ550 Covered
Aircraft (the “Transition”), each in accordance with a mutually agreed upon
schedule (subject to reasonable adjustments by United from time to time), it
being understood that such schedule shall provide that each CRJ550 Covered
Aircraft will be in-service as soon as practicable, and use commercially
reasonable efforts to place such Aircraft in-service within [***] days following
the “Transition Exit Date” for such aircraft set forth in the CRJ550 Conversion
Notice (such [***] day following the “Transition Exit Date”, the “CRJ550
Committed In-Service Date”, and the aggregate period from and after the
“Transition Exit Date” for a CRJ700 Covered Aircraft until the Actual In-Service
Date pursuant to such mutually agreed schedule, the “Estimated Idle Aircraft
Time”).

 

(ii)

Contractor shall procure services from third parties to obtain certification of
the CRJ550 Covered Aircraft with a “CRJ-550” aircraft type and to configure such
aircraft in a 50-seat configuration; provided that the final configuration of
all CRJ550 Covered Aircraft will be subject to United’s prior written
approval.  Provided that both of the following two conditions precedent have
been satisfied: (A) neither Contractor nor Parent is in material breach of this
Agreement and (B) [***].

 

(iii)

For each Replaced CRJ Covered Aircraft that is subject to a CRJ550 Conversion
Notice, [***].

 

(iv)

Contractor and Parent shall coordinate the Transition with United in accordance
with the applicable requirements of United’s collective bargaining agreements
with the Air Line Pilots Association, the Association of Flight Attendants and
any other union of United’s employees.

10

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(v)

With respect to each CRJ550 Covered Aircraft, from and after the Actual
In-Service Date of such aircraft, such aircraft shall be operated by Contractor
under this Agreement for the term set forth on Table 5 to Schedule 1 with
respect to such aircraft, and pursuant to the payment terms set forth on
Schedule 2C with respect to such aircraft.

 

(c)

CRJ Lease Notice.  If United delivers a CRJ Lease Notice, then Contractor shall
be required, subject to any consents required in order to effectuate the
provisions set forth in this Section 2.5(c) (as well as the exercise of rights
and enforcement of obligations thereunder) under applicable financing or lease
documentation relating to the relevant aircraft, to lease, in an “AS-IS,
WHERE-IS” condition as promptly as practicable pursuant to a form of lease (or
sublease in the case of currently leased aircraft) mutually agreed by United and
Contractor, the CRJ700 Covered Aircraft subject to the CRJ Lease Notice to the
CRJ Third Party Lessee for a term of [***] years (or such shorter period under
any applicable existing lease); provided that Contractor shall use commercially
reasonable efforts to obtain any consents required to effectuate the provisions
set forth in this Section 2.5(c) (as well as the exercise of rights and
enforcement of obligations thereunder) (including amending any
agreements,  providing assurances and taking any other commercially reasonable
actions) and, so long as [***] shall also take all other actions in order to
obtain such required consents; provided, further, that, with respect to each
leased CRJ700 Covered Aircraft, such lease will also:

 

(i)

[***];

 

(ii)

provide that, if any portion of the Rent Obligation (but not any other
obligation) is not timely paid by the CRJ Third Party Lessee, then United shall
be obligated to pay such portion to Contractor (it being understood that
Contractor shall in no event be entitled to duplicate payments, and that
Contractor will remit to the appropriate person any excess amounts paid to it
under any such lease) reasonably promptly following United’s receipt of good
faith notice of non-payment from Contractor, which notice must contain
reasonably sufficient supporting detail identifying the amount and basis of the
unmet Rent Obligation;

 

(iii)

provide that, in addition to the Rent Obligation, the CRJ Third Party Lessee
shall pay certain charges related to certain maintenance events, in each case in
accordance with the following provisions of this Section 2.5(c)(iii) (all
payments required to be paid by the CRJ Third Party Lessee being “Supplemental
Rent”):

 

(A)

no later than 10 calendar days following the end of each month, CRJ Third Party
Lessee shall pay Supplemental Rent for each of the maintenance categories set
forth in the table below, at the rates corresponding to such maintenance
categories as set forth in the

11

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

table below, with the respective payment amounts for Supplemental Rent being
calculated based on applying the applicable rate set forth in the table below to
the applicable unit of measure set forth in the table below:

Maintenance Category

Unit of Measure

Rate

Airframe C - Check

A/C Flight Hour

[***]

APU Restoration

A/C Flight Hour

[***]

Main Landing Gear Assembly Restoration (each assembly)

A/C Cycle

[***] per assembly

Nose Landing Gear Assembly Restoration

A/C Cycle

[***]

Engine Restoration (each engine)

Engine Flight Hour

[***] per engine

Engine LLP Replacement (each engine)

Engine Cycle

[***] per engine

 

provided that (v) the Supplemental Rent rates (for CRJ Third Party Lessee) shall
be adjusted annually by the applicable Annual Supplemental Rent Adjustment (as
defined below) commencing on the January 1, 2021 and on January 1 of each year
thereafter, (w) Supplemental Rent related to airframes will be calculated using
aircraft flight hours, (x) Supplemental Rent related to APUs will be calculated
using aircraft flight hours, (y) Supplemental Rent related to landing gear will
be calculated using aircraft cycles, and (z) Supplemental Rent related to
engines will be driven by the engine flight hours and engine cycles accrued on
the engines associated with the CRJ700 Covered Aircraft under the applicable
aircraft lease; and provided further, that Supplemental Rent related to each APU
and each landing gear assembly will be attributable to a generic APU or landing
gear assembly position for such leased CRJ700 Covered Aircraft, respectively,
regardless of the individual identity of any such APU or landing gear assembly
then-currently installed on such aircraft.

“Annual Supplemental Rent Adjustment” - means

 

(1)

[***]

 

(2)

[***]

 

(3)

[***]

12

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(4)

[***].

 

(B)

No later than 10 days following the completion of the first Qualifying Event
during the lease term and reasonably satisfactory evidence of payment therefor
by CRJ Third Party Lessee, with respect to each airframe, APU, landing gear
assembly and engine, Contractor shall pay the First Event Settlement Amount to
the CRJ Third Party Lessee.

“Qualifying Event” - means,

 

(1)

with respect to an airframe C-check, the completion of the airframe maintenance
tasks included in Contractor’s ‘C-Check’ maintenance package for CRJ700
aircraft, as specified in Contractor’s FAA approved maintenance program;
provided, however, that, if any such maintenance tasks are not all completed
during the same maintenance event (collectively, the “Uncompleted Maintenance
Tasks”), then, notwithstanding the completion of such maintenance event, such
Qualifying Event will not be deemed to be completed for the purposes of this
Agreement until the first point in time at which all of the Uncompleted
Maintenance Tasks have been completed; and provided further that the
determination of the total costs associated with a Qualifying Event will include
all of the costs associated with the performance of the tasks necessary to
complete such Qualifying Event, regardless of whether such tasks were performed
during a single maintenance event or over the course of multiple maintenance
events;

 

(2)

with respect to an APU restoration, the completion of an APU overhaul with a
workscope that meets the minimum standard for an overhaul, as defined in the APU
manufacturer’s applicable maintenance manual or other applicable publication,
provided that for purposes of determining the quantity of or settlement amounts
described in this Section 2.5(c)(iii) relating to Qualifying Events for the APU,
such APU will be deemed to be whichever APU is installed on such aircraft at the
time of such event;

 

(3)

with respect to a main or nose landing gear assembly restoration, the overhaul
of such main landing gear assembly in accordance with the applicable aircraft
maintenance manual provided that for purposes of determining the quantity of or
settlement amounts described in this Section 2.5(c)(iii) relating to Qualifying
Events for each landing gear assembly (nose, main-right and main-left), such
landing gear assembly will be deemed to be whichever landing gear assembly is
installed on such aircraft at the time of such event;

13

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(4)

with respect to an engine restoration, the completion of an engine overhaul with
a workscope that meets the minimum standard for a performance restoration, as
defined in the engine manufacturer’s workscope planning guide or other
applicable publication; and

 

(5)

with respect to engine LLP replacement, the complete replacement of all of the
life limited parts installed on the applicable engine; provided that the
Qualifying Event related to LLP replacement for an engine will not be deemed to
have been completed until the first point in time at which there are no LLPs on
such engine that have not been replaced; and provided further that the
determination of the total costs associated with such a Qualifying Event will
include all of the costs associated with the replacement of LLPs, regardless if
such LLP replacements occur during a single maintenance event or over the course
of multiple maintenance events.

“First Event Settlement Amount” – means, with respect to each maintenance
category described in the table above, the following amount:

[***]

Where:

[***]

[***]

[***]

[***]

 

(C)

From and after the completion of the first Qualifying Event during the lease
term, no later than [***] following the completion of each subsequent Qualifying
Event and reasonably satisfactory evidence of payment therefore by CRJ Third
Party Lessee, with respect to each airframe, APU, landing gear assembly and
engine, Contractor shall pay to the CRJ Third Party Lessee the amount of
Supplemental Rent attributable to such airframe, APU, landing gear assembly or
engine in the same manner set forth in clause (A) above.  

14

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(iv)

provide that, prior to performing any Qualifying Event, CRJ Third Party Lessee
shall submit to Contractor for approval the relevant workscope, for such
Qualifying Event; provided that (x) Contractor’s approval shall not be
unreasonably withheld or delayed, and (y) Contractor shall be entitled, but not
obligated, to observe the performance of such maintenance;

 

(v)

[***];

 

(vi)

provide that, with respect to aircraft engines, in lieu of paying the First
Event Settlement Amount, Contractor will have the right, exercisable by delivery
of written notice (an “Engine Swap Notice”) to CRJ Third Party Lessee no later
than [***] calendar days following the date on which Contractor is notified by
CRJ Third Party Lessee of CRJ Third Party Lessee’s intent to conduct, or to
cause to be conducted, a performance restoration on such engine, to deliver to
CRJ Third Party Lessee an aircraft engine to replace the aircraft engine that is
due for the shop visit that would otherwise constitute a Qualifying Event;
provided that, if Contractor delivers an Engine Swap Notice with respect to any
aircraft engine, then the following provisions will apply:

 

(A)

such replacement engine must be delivered promptly following the delivery of
such notice (but in no event later than [***] thereafter),

 

(B)

such replacement engine must have both (x) the same or better value and utility
as the engine being replaced (without regard to the current state of repair of
the engine being replaced) and (y) at least [***] cycles estimated to remain
until the next performance restoration,

 

(C)

[***] (without any obligation of Contractor to remit any portion thereof to CRJ
Third Party Lessee),

 

(D)

from and after the delivery of such replacement engine, (x) Contractor will be
responsible for all maintenance events relating to such replacement engine that
would otherwise meet the requirements necessary to constitute a Qualifying Event
with respect to such engine, (y) Contractor will be responsible for providing
all replacement engine LLPs with respect to such replacement engine, and (z) CRJ
Third Party Lessee’s only obligation with respect to such replacement engine
will be to pay Supplemental Rent in respect of such replacement engine.

15

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(vii)

provide that, with respect to engine LLPs, [***], Contractor will have the
right, exercisable by delivery of written notice (an “LLP Swap Notice”) to CRJ
Third Party Lessee no later than 10 calendar days following the date on which
Contractor is notified by CRJ Third Party Lessee of CRJ Third Party Lessee’s
intent to conduct, or to cause to be conducted, a performance restoration on
such engine LLP, to deliver to CRJ Third Party Lessee an engine LLP to replace
the engine LLP that is due for the shop visit that would otherwise constitute a
Qualifying Event; [***]:

 

(A)

such replacement engine LLP must be delivered promptly following the delivery of
such notice (but in no event later than [***] thereafter),

 

(B)

such replacement engine LLP must have at least a number of cycles remaining
equal to the lesser of (x) [***], and (y) a number of cycles reasonably
projected to be flown for the period of the remainder of the lease term plus an
additional [***] months,

 

(C)

all payments of Supplemental Rent made by CRJ Third Party Lessee in respect of
the replaced engine LLP shall remain the property of Contractor (without any
obligation of Contractor to remit any portion thereof to CRJ Third Party
Lessee),

 

(D)

from and after the delivery of such replacement engine LLP, (x) Contractor will
be responsible for all maintenance events relating to such replacement engine
LLP that are necessary components of the next Qualifying Event, and (y) CRJ
Third Party Lessee’s only obligation with respect to such replacement engine LLP
will be to pay Supplemental Rent in respect of such replacement engine.

 

(viii)

provide that CRJ Third Party Lessee and not Contractor shall be responsible for
any difference between the actual cost of any Qualifying Event (even if such
Qualifying Event is the first Qualifying Event during the Lease Term) and the
amounts contributed by Contractor as either First Event Settlement Amount (if
applicable) and the amount of Supplemental Rent available to CRJ Third Party
Lessee for any such Qualifying Event pursuant to the terms of this Agreement;
and

 

(ix)

provide United the right to purchase any CRJ700 Covered Aircraft subject to the
lease in accordance with the provisions of Section 10.1.

16

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

ARTICLE III
CONTRACTOR COMPENSATION

For and in consideration of the services to be provided by Contractor pursuant
to the terms and conditions of this Agreement, and subject to the terms and
conditions set forth herein, (i) United shall be responsible for (a) paying to
Contractor Compensation for Carrier Controlled Costs (as adjusted by the Monthly
Incentive Adjustments), (b) reimbursing Contractor for the Pass-Through Costs,
and (c) incurring directly the expenses described in Section 3.4(a), and United
shall not be responsible for any other costs or expenses incurred by Contractor
hereunder, and (ii) Contractor shall be responsible for incurring directly the
expenses described in Section 3.4(b), in each case as more specifically provided
below in this Article III, such amounts to be paid and reconciled as set forth
in Section 3.6 below.

 

3.1

Compensation for Carrier Controlled Costs.  

For and in consideration of the services to be provided by Contractor pursuant
to the terms and conditions of this Agreement, United shall make payments to
Contractor, subject to the terms and conditions set forth in this Article III
and elsewhere in this Agreement (including, but not limited to, Section 2.1(e)),
for the following measurements, in each case as applicable with respect to the
Covered Aircraft depending on the measurements set forth on Schedules 2A, 2B and
2C with respect to the Covered Aircraft: (i) aircraft per month, (ii) block
hours flown on completed Scheduled Flights, (iii) flight hours flown on
completed Scheduled Flights, (iv) the number of departures for completed
Scheduled Flights, (v) interrupted trip expense, (vi) the number of aircraft in
schedule, and (vii) passengers on completed Scheduled Flights, in each case in
accordance with the rates set forth on Schedules 2A (with respect to the E175
Covered Aircraft), 2B (with respect to the CRJ700 Covered Aircraft and E175LL
Covered Aircraft) and 2C (with respect to the CRJ550 Covered Aircraft) (all such
compensation, collectively, the “Compensation for Carrier Controlled Costs”), as
applicable.  Compensation for Carrier Controlled Costs shall be paid as provided
in Section 3.6 below.

 

3.2

Incentive Program.  

United and Contractor shall adhere to the following provisions regarding a
monthly incentive payment program (the “Incentive Program”) under which
Contractor’s monthly compensation under this Agreement shall be adjusted (the
aggregate monthly adjustment for any given calendar month, the “Monthly
Incentive Adjustment”) as more fully set forth below (it being understood that,
if the Monthly Incentive Adjustment is a positive number, then Contractor’s
monthly compensation payable under this Agreement pursuant to Section 3.6 shall
be increased by the Monthly Incentive Adjustment, and, if the Monthly Incentive
Adjustment is a negative number, then Contractor’s monthly compensation payable
under this Agreement pursuant to Section 3.6 shall be reduced by the Monthly
Incentive Adjustment):

17

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(a)

Controllable Completion Adjustment.  For each calendar month during the Term, a
controllable completion adjustment amount shall be determined as set forth in
this Section 3.2(a), which shall be comprised of such an adjustment with respect
to the E175 Covered Aircraft, on the one hand (the “E175 CCF Adjustment”), and
such an adjustment with respect to the Bombardier Covered Aircraft, on the other
hand (the “Bombardier CCF Adjustment”); provided that, for each calendar month,
for each of the E175 CCF Adjustment and the Bombardier CCF Adjustment, such
adjustment shall equal the product of (x) the Target (as defined below) minus
Controllable Cancellations for the applicable fleet during such month,
multiplied by (y) [***] (provided that such figure shall be adjusted on each
June 1 of each calendar year as follows: the new figure, applicable beginning on
June 1 of each calendar year, shall be equal to the figure in effect on the date
immediately preceding June 1 of each calendar year multiplied by [***]); and the
“Target” means, for each calendar month with respect to the applicable fleet,
the product of (x) [***], multiplied by (y) the total quantity of Scheduled
Flights during such month for such fleet. For all purposes of this Section
3.2(a), the number of Controllable Cancellations for E175 Covered Aircraft or
Bombardier Covered Aircraft, as the case may be, in any calendar month shall be
deemed to be reduced by the product of (x) [***], multiplied by (y) the number
of consecutive 24-hour periods, , that any E175 Covered Aircraft or Bombardier
Covered Aircraft, as the case may be, is not in scheduled service due solely to
the[***]; provided, however, that such product will in no event exceed the [***]
for such calendar month for the applicable fleet, and the E175 CCF Adjustment or
the Bombardier CCF Adjustment, as the case may be, shall be re-computed in
accordance with the applicable deemed reduction pursuant to this sentence (such
re-computed adjustment, the “Deemed E175 CCF Adjustment” or the “Deemed
Bombardier CCF Adjustment”).  Subject to Section 4.1(g), if the sum of (A) the
E175 CCF Adjustment (or, if applicable, the Deemed E175 CCF Adjustment) plus (B)
the Bombardier CCF Adjustment (or, if applicable, the Deemed Bombardier CCF
Adjustment) is a negative number for a calendar month, then the Monthly
Incentive Adjustment shall be reduced by the absolute value of such sum for such
month.  If the sum of (A) the E175 CCF Adjustment (or, if applicable, the Deemed
E175 CCF Adjustment) plus (B) the Bombardier CCF Adjustment (or, if applicable,
the Deemed Bombardier CCF Adjustment) is a positive number for a calendar month,
then the Monthly Incentive Adjustment shall be increased by the absolute value
of such sum for such month. Notwithstanding anything to the contrary in the
foregoing, for each calendar month during the Term, with respect to the E175
Covered Aircraft or the CRJ Covered Aircraft, each calculated separately, if the
applicable schedule for Scheduled Flights for such calendar month does not meet
the applicable minimum parameters for both [***] with respect to the applicable
fleet as set forth below at each Base Location [***].



18

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

All covered aircraft calculated by each fleet type*

 

 

Average Aircraft Age [***] years

Average Aircraft Age [***] years

Average Aircraft Age [***] years

Average Aircraft Age [***] years

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

* Both metrics exclude spares, round aircraft age to nearest whole number

 

(b)

On-Time Adjustment.  For each calendar month during the Term, an on-time
adjustment amount (the “On-Time Adjustment Amount”) shall be determined as set
forth in this Section 3.2(b) and Schedule 4; provided that the On-Time
Adjustment Amount shall be calculated separately for the E175 Covered Aircraft,
on the one hand, and Bombardier Covered Aircraft, on the other hand.  If the sum
of the On-Time Adjustment Amount for the E175 Covered Aircraft plus the On-Time
Adjustment Amount for the Bombardier Covered Aircraft is a negative number for a
calendar month, then the Monthly Incentive Adjustment shall be reduced by the
absolute value of such sum for such month.  If the sum of the On-Time Adjustment
Amount for the E175 Covered Aircraft plus the On-Time Adjustment Amount for the
Bombardier Covered Aircraft is a positive number for a calendar month, then the
Monthly Incentive Adjustment shall be increased by the absolute value of such
sum for such month.

 

3.3

Start Up Costs; Assignment of Certain Rights and Obligations in the E175LL
Purchase Agreement.

 

(a)      (i)

United shall use commercially reasonable efforts to assign to Contactor the
rights and obligations relating to the purchase of each E175LL Covered Aircraft
from Embraer, in each case in accordance with the terms set forth in that
certain letter agreement entered into by and between United and Contractor on or
prior to the date of this Agreement.

 

(ii)

Notwithstanding anything to the contrary in this Agreement, if, with respect to
any E175LL Covered Aircraft, Embraer does not consent to the assignment of
rights and obligations contemplated in Section 3.3(a)(i) on or before the E175LL
Scheduled Delivery Date for such aircraft, then each of United and Contractor
will have the right, but not the obligation, to remove such E175LL Covered
Aircraft from the capacity purchase provisions of this Agreement by delivering
written notice of removal to the other party, which notice shall be effective
immediately upon delivery.  Following such removal with respect to any such
aircraft, this Agreement shall be deemed terminated with respect to such
aircraft, and such aircraft shall no longer be an E175LL Covered Aircraft for
all purposes of this Agreement.  

19

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(b)

United shall reimburse the following expenses and provide the following support
related to the initiation of Regional Airline Services operated by E175LL
Covered Aircraft under this Agreement:

 

(i)

Maintenance Training Expenses.  United shall provide Contractor any maintenance
training credits received from Embraer with respect to the E175LL Covered
Aircraft to the extent such credits are assignable and are not extinguished as a
result of this Agreement or such assignment.  

 

(ii)

Manufacturer Support.  United shall use its reasonable commercial efforts to
cause Embraer to provide Contractor with all other manufacture support available
pursuant to the applicable purchase agreement at no cost to Contractor or United
(for example, possibly including Check Airmen and Field Service Reps).

 

(iii)

Delivery Expenses.  United shall reimburse Contractor in an amount equal to the
product of (x) [***] and (y) the amount of [***]; provided that Contractor shall
provide written notice to United [***].

 

3.4

Expenses.  

 

(a)

United Directly Incurred Expenses.  With respect to Regional Airline Services,
in consideration of the provision by Contractor of Contractor Services and its
compliance with the other terms and conditions of this Agreement, the following
expenses, together with such expenses, if any, as are referenced in the last
sentence of Section 3.4(b), shall be incurred directly by United:

 

(i)

passenger and cargo revenue-related expenses, including but not limited to
commissions, taxes and fees related to the transportation of passengers or
cargo, food and beverage costs, charges for fare or tariff filings, sales and
advertising costs, computer reservation system fees, credit card fees, interline
fees, revenue taxes, GDS fees, reservation costs, revenue accounting costs,
including costs associated with ticket sales reporting and unreported sales, and
Mileage Plus participation costs and beverage voucher coupons;

 

(ii)

denied boarding compensation and the cost of travel certificates;

 

(iii)

with respect to the E175 Covered Aircraft and CRJ  Covered Aircraft, baggage
handling claims, repairs and delivery costs related to Uncontrollable Delays,
Uncontrollable Cancellations, Controllable Delays, and Controllable
Cancellations and passenger-related interrupted trip costs (including hotel,
meal, and ground transportation vouchers) related to Uncontrollable Delays and
Uncontrollable Cancellations; provided that, for avoidance of doubt, Contractor
is responsible for all passenger related interrupted trip costs (hotel, meal,
and ground transportation vouchers) for all Controllable Delays and Controllable
Cancellations;

20

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(iv)

if United elects to procure, or arrange for the procurement of, aircraft fuel
and/or Fuel Services, as the case may be, pursuant to Section 4.12(b), and in
consideration of Contractor’s compliance with its obligations under such
Section 4.12, (I) the cost of such fuel procurement, including any
administration fees of any fuel supplier, and/or (II) charges for such Fuel
Services, as applicable;

 

(v)

rent for Terminal Facilities used by Contractor hereunder that are not
Contractor Terminal Facilities constituting both exclusive and common use
charges imposed or charged by airports; provided that, for avoidance of doubt,
rents and any associated expenses for Contractor flight operations facilities
including, but not limited to, maintenance, training, flight ops crews,
in-flight crews, or corporate, station, or domicile management office space are
Contractor expenses and shall not be reconciled;

 

(vi)

all ground handling costs incurred pursuant to United’s standard ground handling
agreement;

 

(vii)

the cost of technology services provided by United for its reservation, check-in
and baggage-handling processes;

 

(viii)

TSA fees or charges and any other passenger security fees or charges for
security, other than such fees and charges for which United is or would be
entitled to indemnification under Article VII;

 

(ix)

reasonable out-of-pocket expenses of Contractor associated with Design Changes
directed and approved by United; and

 

(x)

if United elects to pay for landing fees on behalf of Contractor for Scheduled
Flights pursuant to Section 4.24(a), landing fees.

If, notwithstanding the foregoing, Contractor incurs any of the expenses set
forth in this Section 3.4(a), and only to the extent that United determines, in
its sole discretion, that such expenses are both reasonable and should properly
have been incurred by United hereunder, then United shall reimburse Contractor
for such expenses.

 

(b)

Contractor Expenses.  Except as provided in Section 3.4(a), Contractor shall pay
in accordance with commercially reasonable practices all expenses or costs
incurred in connection with Contractor’s provision of Contractor Services.
Without limiting the foregoing, for the avoidance of doubt, Contractor shall be
responsible for the payment of all costs necessary to comply with airworthiness
directives relating to the CRJ Covered Aircraft and E175LL Covered Aircraft
(including without limitation those pertaining to pressure floors), and shall
perform any and all repairs as may be necessary in connection therewith in
accordance with (i) its maintenance

21

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

program and/or (ii) any applicable airworthiness directives or other regulatory
requirements. Contractor agrees that, in connection with its provision of
Contractor Services to United hereunder and the provision of the other services
contemplated to be performed by Contractor under the Ancillary Agreements, it
shall use commercially reasonable efforts to minimize costs incurred by it if
such costs would be reimbursable by United to Contractor in accordance with the
terms of this Agreement or any Ancillary Agreement (it being understood that the
payment of any amount owed pursuant to Schedule 2A or 2B, as the case may be,
shall not constitute “costs that would be reimbursable by United” for purposes
of this sentence).  Further, with respect to any service or item the cost of
which United is required to reimburse Contractor hereunder or under any
Ancillary Agreement, if United can provide or arrange to provide such service or
item at a lower cost than the reimbursement cost that United would otherwise be
charged and at substantially similar quality or service level, then Contractor
shall allow United to provide or arrange to provide such service or item in
order to permit United to lower its costs, and the cost of providing such
service or item shall be treated as a United directly-incurred cost pursuant to
Section 3.4(a).

 

3.5

Audit Rights; Financial Information.  

Contractor shall make available for inspection by United and its outside
auditors and advisors, within a reasonable period of time after United makes a
written request therefor, all of Contractor’s books and records (including all
financial and accounting records and operations reports, and records of other
subsidiaries or affiliates of Contractor, if any) (i) as necessary to audit any
payments made or amounts or setoff pursuant to this Agreement, and (ii)
otherwise related to Contractor’s provision of Contractor Services to United or
any of Contractor’s other obligations under this Agreement, including without
limitation relating to the performance, regulatory and operational standards in
Sections 4.2, 4.3, 4.4, 4.5, 4.7, 4.8, 4.9, 4.17, 4.18, 4.19, 4.20 and 4.22 (all
such books and records, collectively, the “CPA Records”).  United and its
outside auditors and advisors shall be entitled to make copies and notes of such
information as they deem necessary and to discuss such records with Contractor’s
Chief Financial Officer or such other employees or agents of Contractor
knowledgeable about such records.  Upon the reasonable written request of United
or its outside auditors or advisors, Contractor will cooperate with United and
its outside auditors and advisors to permit United and its outside auditors and
advisors access to Contractor’s outside auditors for purposes of reviewing such
records.  Any audit conducted pursuant to this Section 3.5 shall be paid for by
United, unless pursuant to such audit it is determined that Contractor owes
United in excess of [***], in which case Contractor shall pay to United the
entire costs and expenses incurred by United in connection with such audit.  In
addition, Contractor shall deliver or cause to be delivered to United (I) as
soon as available, but in any event within 90 days after the end of each fiscal
year, a copy of the consolidated balance sheet of Contractor, as at the end of
such year, and the related consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on by an
independent certified public accountants of nationally recognized standing; and
(II) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year, the unaudited
consolidated balance sheet of

22

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Contractor, as at the end of such quarter, and the related unaudited
consolidated statements of income and retained earnings and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a responsible officer of Contractor as being fairly stated in
all material respects (subject to normal year-end audit adjustments); provided,
that Contractor shall not be required to deliver financial statements pursuant
to this sentence at any time that Contractor is a reporting issuer pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, and such
financial statements are timely filed with the Securities and Exchange
Commission pursuant thereto.  All financial statements delivered hereunder shall
be complete and correct in all material respects and shall be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein). Without
limiting, and in addition to, the foregoing in this Section 3.5, upon United’s
delivery of a written notice at any time and from time to time pursuant to this
Section 3.5 (any such notice, a “3.5 Notice”), Contractor shall promptly provide
responsive information, which shall in all events be responsive to any specific
information requests delivered by United in any such 3.5 Notice, together with
reasonable supporting documentation (which, in the case of projected
information, will include reasonable supporting assumptions), it being
understood that a 3.5 Notice may include, but shall not be limited to, requests
regarding any of the following with respect to Contractor or its affiliates
(including Parent): crew resources and availability (including with respect to
pilots and flight attendants), and historical and projected operational
statistics.  Notwithstanding anything in this Section 3.5 to the contrary (but
subject to the immediately succeeding proviso), in no event shall Contractor be
required to provide information to United or any of its representatives pursuant
to the requirements of this Section 3.5 if such information relates to any other
code share partner of Contractor or includes data that is not specific to United
and Contractor’s provision of services under this Agreement; provided, however
that the foregoing in this sentence shall not relieve Contractor of the
obligation to provide United information that is generally applicable to an
entire cadre of Contractor pilots, flight attendants, or other resources related
to the operation of regional jet aircraft or an entire fleet of regional jet
aircraft (whether such pilots, flight attendants or other resources are
applicable, or subject to, capacity purchase provisions in this Agreement or any
other agreement with a code share partner other than United), including, but not
limited to, total pilot headcount, total flight attendant headcount, mechanic
headcount, dispatch headcount and facility lease terms.

 

3.6

Billing and Payment.  

 

(a)

Prepayment.  At least [***] days prior to the commencement of the applicable
month to which a Final Monthly Schedule relates, Contractor shall present a
reasonably detailed written invoice for the following amount (the “Prepayment”)
due under this Agreement in respect of the month to which such Final Monthly
Schedule pertains:

 

(i)

for each Covered Aircraft for such month, calculated separately, the “per
aircraft per month” amount set forth on Schedule 2A, 2B or 2C, as the case may
be, for such Covered Aircraft, as the case may be (it being understood that,
solely for the E175LL Covered Aircraft and CRJ550 Covered Aircraft,

23

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

there shall be a “per aircraft per month” amount and a “per aircraft per month
(fixed)” amount); provided, that for any calendar month in which such Covered
Aircraft enters or exits service hereunder, such amounts shall be multiplied by
a fraction, the numerator of which is the actual number of days in such month
such aircraft constituted a Covered Aircraft, and the denominator of which is
the total number of days in such month; plus

 

(ii)

the number of block hours set forth on the Final Monthly Schedule for such
month, multiplied by the rate “for each block hour” as set forth on Schedule 2A,
2B or 2C, as the case may be, multiplied by [***]; plus

 

(iii)

the number of flight hours set forth on the Final Monthly Schedule for such
month, multiplied by the rate “for each flight hour” as set forth on Schedule
2A, multiplied by [***]; plus

 

(iv)

the number of departures set forth on the Final Monthly Schedule for such month,
multiplied by the rate “for each Scheduled Flight departure,” as set forth on
Schedule 2A, 2B or 2C, as the case may be, multiplied by [***]; plus

 

(v)

the average number of aircraft available to schedule during such month,
multiplied by the rate “for each aircraft in schedule,” as set forth on Schedule
2A, 2B or 2C, multiplied by [***]; plus

 

(vi)

the allocation of Pass-Through Costs calculated as set forth in Section
3.6(b)(ii)(B).

 

(b)

Reconciliation.

 

(i)

Reconciliation of Certain Compensation for Carrier Controlled Costs.

 

(A)

With respect to Scheduled Flights, for any calendar month in which (x) the
product of (I) Contractor’s actual block hours flown, multiplied by (II) the
rate “for each block hour” set forth on Schedule 2A, 2B or 2C, as the case may
be, exceeds (y) the amount invoiced pursuant to Section 3.6(a)(ii) for such
block hours during such calendar month, then the reconciliation for such period
shall include a payment by United to Contractor in an amount equal to such
difference.

 

(B)

With respect to Scheduled Flights, for any calendar month for which (x) the
amount invoiced for block hours pursuant to Section 3.6(a)(ii) exceeds (y) the
product of (I) Contractor’s actual block hours flown in such calendar month,
multiplied by (II) the rate “for each block hour” set forth on Schedule 2A, 2B
or 2C, as the

24

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

case may be, then the reconciliation for such period shall include a payment by
Contractor to United in an amount equal to such difference.

 

(C)

With respect to Scheduled Flights, for any calendar month in which (x) the
product of (I) Contractor’s actual flight hours flown, multiplied by (II) the
rate “for each flight hour” set forth on Schedule 2A exceeds (y) the amount
invoiced pursuant to Section 3.6(a)(iii) for such flight hours during such
calendar month, then the reconciliation for such period shall include a payment
by United to Contractor in an amount equal to such difference.

 

(D)

With respect to Scheduled Flights, for any calendar month for which (x) the
amount invoiced for flight hours pursuant to Section 3.6(a)(iii) exceeds (y) the
product of (I) Contractor’s actual flight hours flown in such calendar month,
multiplied by (II) the rate “for each flight hour” set forth on Schedule 2A,
then the reconciliation for such period shall include a payment by Contractor to
United in an amount equal to such difference.

 

(E)

With respect to Scheduled Flights, for any calendar month in which (x) the
product of (I) Contractor’s actual Scheduled Flight departures, multiplied by
(II) the rate “for each Scheduled Flight departure” set forth on Schedule 2A, 2B
or 2C, as the case may be, exceeds (y) the amount invoiced pursuant to Section
3.6(a)(iv) for such departures during such calendar month, then the
reconciliation for such period shall include a payment by United to Contractor
in an amount equal to such difference.

 

(F)

With respect to Scheduled Flights, for any calendar month in which (x) the
amount invoiced for departures pursuant to Section 3.6(a)(iv) exceeds (y) the
product of (I) Contractor’s actual Scheduled Flight departures for such month,
multiplied by (II) the rate “for each Scheduled Flight departure” set forth on
Schedule 2A, 2B or 2C, as the case may be, then the reconciliation for such
period shall include a payment by Contractor to United in an amount equal to
such difference.

 

(G)

With respect to Scheduled Flights, for any calendar month in which (x) the
product of (I) for the average number of aircraft available to schedule during
such month, multiplied by (II) the rate “for each aircraft in schedule” set
forth on Schedule 2A, 2B or 2C exceeds (y) the amount invoiced for aircraft in
schedule pursuant to Section 3.6(a)(v), then the reconciliation for such period
shall include a

25

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

payment by United to Contractor in an amount equal to such difference.

 

(H)

With respect to Scheduled Flights, for any calendar month in which (x) the
amount invoiced for aircraft in schedule pursuant to Section 3.6(a)(v) exceeds
(y) the product of (I) the average number of aircraft available to schedule
during such month, multiplied by (II) the rate “for each aircraft in schedule”
set forth on Schedule 2B, then the reconciliation for such period shall include
a payment by Contractor to United in an amount equal to such difference.

 

(I)

Contractor’s “actual block hours flown,” “actual flight hours flown” and “actual
Scheduled Flight departures” shall include block hours, flight hours and
departures for, and “completed Scheduled Flights” shall include, all completed
Scheduled Flights, including those resulting from any unscheduled stop required
prior to the completion of a Scheduled Flight; however, “actual block hours
flown,” “actual flight hours flown” and “actual Scheduled Flight departures”
shall not include any block hours, flight hours or departures resulting from or
attributable to, and  “completed Scheduled Flights” shall not include, (x)
uncompleted ground returns or uncompleted air returns or (y) flights referenced
in Section 3.6(c)(v) or (z) Excess Delayed Flights referenced in Section
3.6(c)(vi) below.

 

(J)

In the event of any United Directed Cancelled Flights utilizing CRJ Covered
Aircraft or E175LL Covered Aircraft in any calendar month, the reconciliation
for such month shall include a payment by United to Contractor in an amount
equal to the rates set for in Schedule 2B for each  United  Directed
Cancelled  Flight.

 

(ii)

Reconciliation of Pass-Through Costs.

 

(A)

The following expenses incurred in connection with Regional Airline Services
(collectively, the “Pass-Through Costs”) shall be reconciled to actual costs as
set forth below:

 

(1)

common use charges paid by Contractor under any lease agreement with any
Applicable Airport, such charges to be allocated at an Applicable Airport
between the Regional Airline Services, on the one hand, and Contractor’s
services provided to other customers, if any, on the other hand, with such
allocation to be proportionate at an Applicable Airport based on the number of
enplaned passengers for Regional Airline Services and Contractor’s other
customers;

26

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(2)

Aircraft Property Taxes; provided that Contractor shall provide United with an
annual reconciliation of all tax bills paid and reasonably allocated to United,
in a format directed by United and including documentation of assessments, tax
bills, and the allocation of such Aircraft Property Taxes among United,
Contractor’s other business partners and relationships, and Contractor’s own
business; and provided further that Contractor shall use commercially reasonable
efforts to ensure that aircraft values and assessments and all allocated costs
are correct and accurate, and shall use, at its own cost and expense, property
tax professionals to ensure accurate and timely reporting of property tax
Pass-Through Costs; and provided further that, notwithstanding the immediately
preceding proviso, in the event that Contractor’s engagement of property tax
professionals results in an economic benefit to United, then the cost of such
engagement shall be treated as a Pass-Through Cost to the extent of such
economic benefit conferred to United;

 

(3)

passenger liability insurance and war risk insurance costs; provided that United
shall not pay to Contractor any amount in respect of this clause (3) reflecting
an insurance rate which is greater than the sum of (x) the Insurance Baseline
and (y) the cumulative Average Peer Group Rate Increase for a given year;
provided further that Average Peer Group Rate Increase shall be provided by
Contractor to United at least once annually; and provided further that United
shall only pay to Contractor amounts in respect of this clause (3) for fees and
expenses of insurance brokers, if any, that are reasonable and customary.  For
the avoidance of doubt, Contractor’s 2013 passenger liability and war risk
insurance costs shall be the baseline for any cumulative adjustment to the
annual rates as set forth herein (the “Insurance Baseline”);

 

(4)

if United elects to have Contractor pay for landing fees pursuant to Section
4.24(b), landing fees paid for by Contractor;

 

(5)

passenger-related interrupted trip costs (including hotel, meal and ground
transportation vouchers) incurred by United related to Controllable Delays and
Controllable Cancellations; provided that United will present Contractor
interrupted trip expense costs by way of detailed report each month;

27

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(6)

Navigation Fees and Foreign Costs paid by Contractor;

 

(7)

as provided by and in consideration of Contractor’s compliance with its
obligations under Section 4.12 (A) if United shall not have elected to procure
fuel pursuant to clause (i) of Section 4.12(b), the cost of such fuel
procurement, including any administration fees of any fuel supplier, and (B) if
United shall not have elected to procure Fuel Services for or on behalf of
Contractor pursuant to clause (ii) of Section 4.12(b), charges for Fuel
Services;

 

(8)

the actual and reasonable out-of-pocket costs incurred by Contractor in order
for the E175 Covered Aircraft to comply with outstanding airworthiness
directives issued by the FAA applicable to the E175 Covered Aircraft that by
their terms require compliance during the Term; provided that United shall pay
to Contractor (w) [***] per United Owned E175 Covered Aircraft per month toward
the costs of compliance with airworthiness directives, (x) the excess above
[***] of the cost of parts required to comply with any single airworthiness
directive in respect of a single United Owned E175 Covered Aircraft, (y) the
excess above [***] of the cost of parts and direct out-of-pocket costs for
third-party labor, in each case required to comply with any single airworthiness
directive in respect of a single United Owned E175 Covered Aircraft and (z) the
excess above $200,000 of the cost of parts and direct out-of-pocket costs for
third-party labor required to comply with any single airworthiness directive in
respect of a single Contractor Owned E175 Covered Aircraft; provided further,
that Contractor shall use its reasonable commercial efforts to minimize all
costs described in this Section 3.6(b)(ii)(A)(8);

 

(9)

only with respect to United Owned E175 Covered Aircraft, the actual out of
pocket third-party costs incurred by Contractor for the repair and/or
replacement of non-expendable parts pursuant to the Parts Support Agreement;

 

(10)

only with respect to United Owned E175 Covered Aircraft, the actual out of
pocket third-party costs incurred by Contractor for the maintenance of engines
pursuant to the Engine Maintenance Support Agreement;

 

(11)

only with respect to United Owned E175 Covered Aircraft, the actual out of
pocket third-party costs incurred by

28

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Contractor for Airframe Heavy Maintenance, the aircraft cleaning functions to be
completed at C Check intervals and any associated ferry costs pursuant to the
Airframe Heavy Maintenance Support Agreement;

 

(12)

only with respect to United Owned E175 Covered Aircraft, the actual out of
pocket third-party costs incurred by Contractor for the maintenance of landing
gear pursuant to the Landing Gear Support Agreement;

 

(13)

only with respect to United Owned E175 Covered Aircraft, the actual out of
pocket third-party costs incurred by Contractor for the maintenance of APUs
pursuant to the APU Support Agreement;

 

(14)

pursuant to Section 4.6(b) towing expenses incurred by Contractor with respect
to the excess, if any, of the number of Accommodating Aircraft Movements during
such month over the number calculated pursuant to Section 4.6(b)(y);

 

(15)

only with respect to the CRJ Covered Aircraft, the actual and reasonable out of
pocket third party Aerodata variable mach speed cruise program fees paid by
Contractor; (the “Aerodata Fees”); and

 

(16)

Mexico Regulatory Rendered Services for on-call maintenance services under any
maintenance agreement.

 

(B)

The Prepayment paid pursuant to Section 3.6(c)(i) shall include an allocation of
Pass-Through Costs, determined as follows:

 

(1)

The amount of both passenger liability insurance and war risk insurance costs
referred to in Section 3.6(b)(ii)(A)(3) included in the Pass-Through Costs for
any particular month will be equal to the product of (1) the applicable
insurance rate per completed passenger set forth on Schedule 3 multiplied by (2)
the Forecasted Passengers for such month.

 

(2)

The amount of Landing Fees referred to in Section 3.6(b)(ii)(A)(4) included in
the Pass-Through Costs for any particular month will be equal to the aggregate
sum of the following products: (1) the landing fee rate set forth in Schedule 3,
multiplied by (2) the number of scheduled departures set forth in the Final
Monthly Schedule for airports where Contractor pays landing fees directly,
multiplied by (3) [***]. For avoidance of doubt, United will

29

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

not allocate to the reconciliation of Pass-Through Costs landing fees which are
directly paid by United.

 

(3)

The amount of Navigation Fees referred to in Section 3.6(b)(ii)(A)(6) included
in the Pass-Through Costs for any particular month will be equal to the
aggregate sum of the following products: (1) the air navigation rates set forth
in Schedule 3, multiplied by (2) the number of scheduled departures set forth in
the Final Monthly Schedule for flying to destinations in Canada or Mexico,
multiplied by (3) [***].

 

(4)

[***] for any particular month (pursuant to Section 3.6(b)(ii)(A)(7)), if any,
will be equal to the aggregate sum of the following products: (1) the rate set
forth in Schedule 3 for Fuel Services, multiplied by (2) the number of scheduled
departures set forth in the Final Monthly Schedule, multiplied by (3) [***].

 

(5)

The amount of Aircraft Property Taxes included in the Pass-Through Costs for any
particular month (pursuant to Section 3.6(b)(ii)(A)(2)) will be a fixed amount,
as reasonably agreed to between United and Contractor based on historical tax
costs allocated under this Agreement.

 

(6)

The amount of Aerodata Fees included in the Pass-Through Costs for any
particular month (pursuant to Section 3.6 (b)(ii)(A)(15)) will be equal to the
product: (1) the applicable Aerodata fee of [***] per departure set forth on
Schedule 3 multiplied by (2) the number of scheduled CRJ Covered Aircraft
departures set forth in the Final Monthly Schedule.

 

(C)

Without limiting United’s audit rights, (i) if in any month the Contractor’s
actual Pass-Through Costs exceed the amount of Prepayment in respect of
Pass-Through Costs for such month as described in Section 3.6(b)(ii)(B), then
United shall pay to Contractor an amount equal to such difference, and (ii) if
in any month the amount of Pass-Through Costs included in the Prepayment in
respect of Pass-Through Costs as described in Section 3.6(b)(ii)(B) exceeds
Contractor’s actual Pass-Through Costs for such month, then Contractor shall pay
to United an amount equal to such difference.

 

(iii)

Reconciliation for Scheduled Block-Hours. With respect to any Final Monthly
Schedule for any calendar month from time to time, with respect to each of the
E175 Covered Aircraft, on the one hand, and the Bombardier Covered Aircraft, on
the other hand, if the total number of scheduled block-hours for the applicable
fleet in such Final Monthly Schedule (the “Total

30

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Monthly Scheduled Block-Hours”) is less than the Block-Hour Monthly Threshold
(as defined below) for such fleet, then United shall pay Contractor the
Block-Hour Adjustment Amount (as defined below) for such fleet.  If a Block-Hour
Adjustment Amount (as defined below) is payable for a calendar month for any
fleet in accordance with the preceding sentence, then the reconciliation for
such calendar month pursuant to Section 3.6 shall include a payment by United to
Contractor in an amount equal to the Block-Hour Adjustment Amount for such
fleet.  For the purposes of this Section 3.6(b)(iii), the following definitions
shall apply:

“Block-Hour Adjustment Amount” – means, for any calendar month, the product of
(x) the Block-Hour Monthly Threshold minus the Total Monthly Scheduled
Block-Hours, multiplied by (y) [***]; provided that the figure in the foregoing
clause (y) shall be adjusted on each June 1 of each calendar year as follows:
the new figure, applicable beginning on June 1 of each calendar year, shall be
equal to the figure in effect on the date immediately preceding June 1 of each
calendar year multiplied by [***]); provided further that the Block-Hour
Adjustment Amount shall be calculated separately for each of the E175 Covered
Aircraft, on the one hand, and the Bombardier Covered Aircraft, on the other
hand; and provided further that, notwithstanding anything to the contrary in
this Section 3.6(b)(iii), the Block-Hour Adjustment Amount for any fleet for any
calendar month shall be reduced to the extent that the number of block-hours
actually flown for such calendar month is less than the Block-Hour Monthly
Threshold for such calendar month due to United’s good faith determination that
Contractor did not have the operational capacity to operate the applicable
Block-Hour Monthly Threshold for such calendar month.

“Block-Hour Monthly Threshold” – means, with respect to any calendar month, the
product obtained by multiplying (x) the product obtained by multiplying (1) the
number of block-hours per day per Available to Schedule Covered Aircraft
corresponding to the average stage length applicable to the Final Monthly
Schedule for such calendar month, by (2) the total number of Available to
Covered Aircraft applicable to the Final Monthly Schedule for such calendar
month, by (y) the number of days in such calendar month; provided that the
Block-Hour Monthly Threshold shall be calculated separately for each of the E175
Covered Aircraft, on the one hand, and the Bombardier Covered Aircraft, on the
other hand; and provided further that the number of block-hours per day
corresponding to a particular [***] for a particular fleet as referenced in the
foregoing clause (x) shall be determined by applying the average scheduled stage
length in the applicable Final Monthly Schedule to the table set forth below
(subject to linear interpolation between the data points in such table).



31

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

(c)

Payment.

 

(i)

Payment of Invoiced Prepayments.  United shall pay Contractor the Prepayment,
subject to (x) United’s right to dispute any calculations set forth on such
invoice that do not comply with the terms of this Agreement, (y) United’s
set-off rights as set forth in Section 3.6(c)(ii) and Section 11.13, and (z) any
other adjustments as mutually agreed to by both Contractor and United, as
follows:

32

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(A)

[***] of the balance of the Prepayment shall be payable by United to Contractor,
by electronic transfer of funds to a bank account designated by Contractor,
available on or before the first Wednesday of the month (or if such day is not a
Business Day, the next Business Day) to which such invoice relates, as adjusted
pursuant to Section 3.6(c)(ii) below;

 

(B)

[***] of the balance of the Prepayment shall be payable by United to Contractor,
by electronic transfer of funds to a bank account designated by Contractor,
available on or before the 2nd Wednesday of the month (or if such day is not a
Business Day, the next Business Day) to which the invoice relates;

 

(C)

[***] of the balance of the Prepayment shall be payable by United to Contractor,
by electronic transfer of funds to a bank account designated by Contractor,
available on or before the 3rd Wednesday of the month (or if such day is not a
Business Day, the next Business Day) to which the invoice relates, as adjusted
pursuant to Section 3.6(c)(ii) below; and

 

(D)

[***] of the balance of the Prepayment shall be payable by United to Contractor,
by electronic transfer of funds to a bank account designated by Contractor,
available on or before the 4th Wednesday of the month (or if such day is not a
Business Day, the next Business Day) to which the invoice relates, as adjusted
pursuant to Section 3.6(c)(ii).

 

(ii)

Payment of Reconciled Items.  Not later than [***] days following the end of
each month, Contractor and United shall make the reconciliation calculations
provided for in Subsections 3.6(b)(i), (ii) and (iii) above, in accordance with
the other provisions set forth in Section 3.6(b).  On or before the fourth
Wednesday following the end of such month (or if such day is not a Business Day,
the next Business Day), the sum of (A) such reconciled amounts for such month,
(B) if any, liquidated damage amounts owed and unpaid by Contractor to United
pursuant to Article VIII in respect of the period to and including the third
Wednesday following the end of such month, (C) any Basic Rent payable pursuant
to Section 10.4 and/or a Covered Aircraft Lease with respect to the period to
and including the second Wednesday following the end of such month and (D) any
unpaid EBR Payment with respect to an EBR Cure Period ending on or prior to the
third Wednesday following the end of such month, (i) shall be paid by United to
Contractor, together with any payment to be made by United pursuant to Section
3.6(c)(i)(C) above, or (ii) shall be paid by Contractor to United or set off by
United against any other amounts owing to Contractor under this Agreement or any
Ancillary Agreement.  Further reconciliations shall be made on or prior to the
first Wednesday of the month following the

33

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

end of such month (or if such day is not a Business Day, the next Business Day)
to the extent necessary as a result of United’s review of financial information
provided by Contractor in respect of such month and, in addition, with respect
to insurance and Aircraft Property Taxes, reconciliation shall occur on an
annual basis.  Such further reconciled amounts for such month (x) shall be paid
by United to Contractor, together with any other payment to be made by United
pursuant to Section 3.6(c)(i)(D) above, or (y) shall be paid by Contractor to
United or set off by United against any other amounts owing to
Contractor.  Notwithstanding the foregoing, United shall have the right to
set-off any payment owed by Contractor to United which is not enumerated above
against any of the amounts otherwise payable by United pursuant to Section
3.6(c)(i).  Notwithstanding any provisions in this Article III to the contrary,
expenses presented by Contractor hereunder more than six (6) months after they
were incurred shall not be reimbursed or paid pursuant to this Section 3.6, and
United shall have no obligation to Contractor with respect to such expenses and
shall be entitled to reconcile such expenses as null and void.  In addition,
reconciliation of out of pocket third-party costs incurred by Contractor under
any of agreements listed in clauses 9, 10, 11, 12 and 13 of Section
3.6(b)(ii)(A) will occur under such timeframe and terms as are mutually
agreeable by the parties.

 

(iii)

No Payment for Disputed Items.  Notwithstanding anything to the contrary in this
Agreement or any Ancillary Agreement, neither United nor Contractor shall have
any obligation to make any payment required under this Agreement or any
Ancillary Agreement that is subject to a good faith dispute; provided, that
within fifteen (15) Business Days following the resolution of any such dispute
in accordance with the terms of this Agreement, United or Contractor, as
applicable, shall make any payments required by such resolution.  Except as may
result from the exercise by United of its audit rights pursuant to Section 3.5,
all payments made by Contractor or United as provided in this Agreement or any
Ancillary Agreement shall be deemed final and not subject to further review or
reconciliation after the later to occur of (I) the date that is six (6) months
after the date of the applicable payment and (II) the date of final resolution
of any good faith dispute regarding the applicable payment arising during the
six (6) months following the date of the applicable payment.

 

(iv)

No Payment for Fines, Etc.  Notwithstanding anything to the contrary contained
in this Section 3.6, United shall not be required to incur any cost or make any
reconciliation payment pursuant to this Section 3.6 to the extent that such cost
or reconciliation payment is attributable to any costs, expenses or losses
(including fines, penalties, settlements and any costs and expenses associated
with any related investigation or defense) incurred by

34

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Contractor or its agents as a result of any violation by Contractor or such
agent of any law, statute, judgment, decree, order, rule, regulation or lease
requirement of any governmental or airport authority.

 

(v)

No Payment for Maintenance and Ferry Operations.  Notwithstanding anything to
the contrary contained in Section 3.4 or this Section 3.6, United shall not make
any payments, including but not limited to those provided for on Schedules 2A
and 2B hereto, to Contractor or incur any expense for any maintenance flights or
ferry or reposition operations (to the extent such flights or operations are
directly related to maintenance events) or any other expenses due to reasons or
events within Contractor’s control, including without limitation with respect to
fuel, landing fees, ground handling expenses, aircraft parking and other airport
facility/use fees, de-icing or towing.  [***].

 

(vi)

No Payment for Significantly Delayed Flights.  If (x) Contractor operates any
Scheduled Flight either (a) more than [***] hours late from the scheduled
departure time with a revenue passenger loadfactor of less than [***], or (b)
more than [***] hours late with [***] revenue passengers, and (y) United did not
direct Contractor to operate such flight in such manner (such flights, “Excess
Delayed Flights”), then the block hours, flight hours, aggregate number of
passengers and departures attributable to such Excess Delayed Flights shall not
be included when calculating Compensation for Carrier Controlled Costs, and
Contractor shall not otherwise be reimbursed for such flight including without
limitation with respect to Fuel Services, landing fees, or any other reconciled
expense pursuant to Section 3.6 or otherwise, and United shall be reimbursed for
fuel and any other expenses specifically relating to such flight that were
directly incurred by United pursuant to Section 3.4(a); provided that such
flight shall be included in the measurements utilized in the Incentive Program
and other measurements of delays and cancellations under this Agreement.

 

(vii)

For the avoidance of doubt, Contractor acknowledges and agrees that, after the
Effective Date, all amounts owing to Contractor by United or to United by
Contractor arising hereunder shall be settled in accordance with the provisions
of this Article III or other applicable provisions of this Agreement, as the
case may be, and not through the Automated Clearing House (ACH) invoice process.

 

(d)

Ownership Rate. As compensation for the cost of ownership of the ten (10)
Contractor Owned E175 Covered Aircraft financed pursuant to the EETC Transaction
as listed by expected U.S. registration number (“Reg. No.”) in Schedule 5 hereto
(the “EETC Aircraft”), United shall pay to Contractor during the calendar month
of the payment date set forth in Schedule 5 hereto on the Table therein
applicable to such EETC Aircraft  the amount set forth opposite such

35

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

payment date on such Table (the “Ownership Rate”), in [***] equal installments
during such month (consistent with the payment schedule referenced in Section
3.6(c)(i)), provided that United shall have no obligation to make a payment with
respect to an EETC Aircraft that would otherwise be due during the calendar
month of any such payment date that occurs after the earliest of (i) in the case
of any EETC Aircraft not previously financed pursuant to the EETC Transaction,
the date that such EETC Aircraft is no longer able to be financed pursuant to
the EETC Transaction, (ii) the date of withdrawal of such EETC Aircraft from the
capacity purchase provisions of this Agreement, (iii) the date of purchase of
such EETC Aircraft by United and (iv) the date that all equipment notes issued
in the EETC Transaction with respect to such EETC Aircraft shall have been paid
in full, and such EETC Aircraft shall cease to be an EETC Aircraft on such
earliest date.

 

(e)

Ownership Rate for Secured Loan Aircraft. As compensation for the cost of
ownership of each Secured Loan Aircraft, United shall pay to Contractor an
amount equal to each regularly scheduled payment of principal and interest, as
set forth on Schedule 7, with respect to the loan under the Secured Loan
Agreement with respect to such Secured Loan Aircraft in [***] equal installments
during the calendar month (consistent with the payment schedule referenced in
Section 3.6(c)(i)) of the payment date on which such payment is due under the
applicable Secured Loan Agreement (the “Secured Loan Ownership Rate”), provided
that United shall have no obligation to make any Secured Loan Ownership Rate
payment with respect to a Secured Loan Aircraft (x) to the extent United shall
have paid the corresponding principal and interest payment pursuant to United’s
guaranty under the applicable Secured Loan Transaction and United has not been
reimbursed as of the first day of the month in during which such Secured Loan
Ownership Rate payment is due or (y) if such payment would otherwise first
become due on any such payment month that occurs after the earliest of (i) the
date of withdrawal of such Secured Loan Aircraft from the capacity purchase
provisions of this Agreement, (ii) the date of purchase of such Secured Loan
Aircraft by United, and (iii) the date that all principal of and interest on the
loans under the Secured Loan Agreements with respect to such Secured Loan
Aircraft shall have been paid in full, and such Secured Loan Aircraft shall
cease to be a Secured Loan Aircraft on such earliest date. United shall be
entitled to set-off against its obligation to make any Secured Loan Ownership
Rate payment with respect to any Secured Loan Aircraft any amount that United
shall have paid under United’s guaranty with respect to any due and unpaid
Contractor obligation under the related Secured Loan Transaction for which
United has not been reimbursed as of the date such Secured Loan Ownership Rate
payment is due.

36

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

ARTICLE IV
CONTRACTOR OPERATIONS AND AGREEMENTS WITH UNITED

 

4.1

Crews, Etc.  

 

(a)

Contractor shall be responsible for providing all crews (flight and cabin),
maintenance personnel, aircraft ground movement teams and other staff necessary
to operate the Scheduled Flights and for all aspects (personnel and other) of
dispatch control in each case pursuant to this Section 4.1 and, as applicable,
in accordance with Exhibit P.

 

(b)

Flight Crews.  Aircraft used for Regional Airline Services will be operated with
crews consisting of a captain or pilot, and a first officer or co-pilot.  All
such crew members will at all times meet all currently applicable governmental
requirements, as such requirements may be amended from time to time during the
Term, and will be fully licensed and qualified for the services that they
perform hereunder.  In addition, each of the Contractor’s captains, first
officers and co-pilots will hold a current license to operate aircraft in
scheduled (Part 121) service and all members of all flight crews used to provide
Regional Airline Services hereunder must be qualified to fly between all city
pairs on the Effective Date of this Agreement.  Contractor shall ensure that
crew members meet all requirements imposed by the insurance policies that are to
be maintained pursuant to Article VI. Without limiting any of Contractor’s or
Parent’s obligations (or United’s remedies) under the Agreement as amended by
the Amendment, Contractor and Parent (i) will ensure that any reductions to
United’s Scheduled Flights due to lack of crew availability are no less
favorable to United than those that are proportional to flight reductions made
by Contractor to Contractor’s regional air services for other carriers operating
fleet types  with pilots that are trained to operate Embraer aircraft in the
same period due to lack of crew availability and (ii) will each take
commercially reasonable efforts to hire crews to support United’s Scheduled
Flights in the same proportion as Contractor and Parent are taking with respect
to Contractor’s regional air services for other carriers.

 

(c)

Flight Attendants.  Contractor’s flight attendants will at all times possess all
necessary training and meet all currently applicable governmental requirements
and any other requirements pursuant to this Agreement (including without
limitation as referenced in Section 4.3), in each case as such requirements may
be amended from time to time during the Term.

 

(d)

United shall require Contractor flight and cabin crew daily schedules and
forward planning schedules inclusive of reserves and placement for operational
integrity; provided that such schedules shall be de-identified with respect to
individual employee names and any information that would allow United to
specifically identify individual employees. Such information will be used for
irregular operations management and slot control.

37

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(e)

Contractor agrees to be bound by and to remain in compliance with all
obligations on United Express Carriers (as such term is defined in the Letter of
Agreement) as set forth in that certain Letter of Agreement (LOA 11) between
United Airlines, Inc. and the Air Line Pilots in the service of United Airlines,
Inc., as represented by ALPA (the “Letter of Agreement”) attached to this
Agreement as Exhibit L.

 

(f)

In the event that United determines that the continued utilization by Contractor
of any individual Contractor employee, independent contractor or agent in the
provision of Contractor Services to United has provided customer service at a
lower level than the standards to which Contractor and United have agreed
herein, then United shall give Contractor notice to that effect requesting that
such Contractor employee, independent contractor or agent no longer be utilized
by Contractor in the provision of Contractor Services to United under this
Agreement.  Contractor shall have ten (10) Business Days following United’s
request in which to investigate the matters forming the basis of such request,
correct any deficient performance and provide United with written assurances
that such deficient performance shall not recur.  If, following such ten (10)
Business Day period, United is not reasonably satisfied with the results of
Contractor’s efforts to correct the deficient performance and/or to ensure its
non-recurrence, then Contractor shall, as soon as possible, cease utilizing such
Contractor employee, independent contractor or agent in Contractor’s provision
of Contractor Services to United under this Agreement, without cost to
United.  Nothing in this provision shall operate or be construed to limit
Contractor’s responsibility for the acts or omission of the Contractor employee,
independent contractor or agent, or be construed as joint employment, or excuse
any of Contractor’s obligations under Section 4.1(a) herein or under any other
provision of this Agreement.

 

(g)

AviateTM Participation Agreement. From and after the Effective Date, for any
pilot who is enrolled as a “Candidate” (a “Candidate”) in the cooperative pilot
recruitment and development program referred to as “Aviate” in that certain
AviateTM Participation Agreement entered into by and between Contractor (as a
“Participating Institution” thereunder) and United, [***].

 

4.2

Governmental Regulations; Maintenance.  

Contractor has and shall maintain all certifications, permits, licenses,
certificates, exemptions, approvals, plans, and insurance required by
governmental authorities and Airport Authorities, including, without limitation,
FAA, DOT and TSA, to enable Contractor to perform the services required by this
Agreement.  All flight operations, dispatch operations and all other operations
and services undertaken by Contractor pursuant to this Agreement shall be
conducted, operated and provided by Contractor in compliance with all laws,
regulations and requirements of applicable governmental authorities and Airport
Authorities (foreign and domestic), including, without limitation, those
relating to airport security, the use and transportation of hazardous materials
and dangerous goods, crew qualifications, crew training and crew hours, the
carriage of persons with disabilities and without any violation of U.S. or
foreign laws, regulations or governmental prohibitions.  All Covered Aircraft
shall be operated and maintained by Contractor in compliance with all laws,
regulations and governmental requirements of applicable governmental authorities
and Airport Authorities (foreign and domestic), Contractor’s own

38

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

operations manuals and maintenance manuals and procedures, all applicable
provisions of any aircraft lease, mortgage or sublease, and all applicable
equipment manufacturers’ manuals and instructions. Without limiting the
foregoing, Contractor and its subcontractors shall abide by the requirements of
41 CFR §§ 60-1.4(a), 60-300.5(a) and 60-741.5(a), which regulations (x) prohibit
discrimination against qualified individuals based on their status as protected
veterans or individuals with disabilities, and prohibit discrimination against
all individuals based on their race, color, religion, sex, or national origin,
and (y) require that covered prime contractors and subcontractors take
affirmative action to employ and advance in employment individuals without
regard to race, color, religion, sex, national origin, protected veteran status
or disability.

 

4.3

Quality of Service.  

 

(a)

At all times, Contractor shall provide Contractor Services with appropriate
standards of care, but in no event lower than such standards utilized by United
as of the date of this Agreement.  United procedures, performance standards and
means of measurement thereof concerning the provision of air passenger and air
cargo services shall be applicable to all Regional Airline Services provided by
Contractor.  Contractor shall achieve at least the comparable quality of airline
service as provided by United.  Contractor shall comply with all airline
customer service commitments, policies and service standards of United as of the
Commencement Date, including without limitation the “Customer First”
commitments, on board services requirements and employee conduct, appearance and
training policies in place as of the Commencement Date, and shall handle
customer-related services in a professional, businesslike and courteous
manner.  In connection therewith, Contractor shall maintain aircraft cleaning
cycles and policies, shall comply with the provisions set forth in Exhibit J and
shall maintain adequate staffing levels, to ensure at least a comparable level
of customer service and operational efficiency that United achieves, including
without limitation in respect of customer complaint response, ticketing and
boarding timing, oversales, baggage services and handling of irregular
operations.  In addition, at the request of United, Contractor shall comply with
all such airline customer service commitments, policies and standards of care of
United as adopted, amended or supplemented after the Commencement Date.  

 

(b)

Contractor shall make such interior and exterior design and product-related
changes as may be required by United from time to time, including both those for
which the cost is borne by United pursuant to Section 3.4(a)(ix), and those that
occur within Contractor’s normal aircraft and facility refurbishment program.  

 

(c)

Contractor shall ensure that all Covered Aircraft are equipped with an ARINC
aircraft communications addressing and reporting system (or such other system as
is designated by United), the cost of which will be borne by Contractor with
respect to CRJ Covered Aircraft. Contractor shall make such interior and
exterior design and product-related changes as may be required by United from
time to time, including both those for which the cost is borne by United
pursuant to

39

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Section 3.4(a)(ix), and those that occur within Contractor’s normal aircraft and
facility refurbishment program.

 

(d)

Contractor shall provide United with timely communication regarding the status
of all flights.  Contractor shall, at its own expense, ensure that each Covered
Aircraft is equipped with the software capability of providing ACARS-based data
requested by United from time to time in United’s sole discretion, including
without limitation as provided in Exhibit H hereto and relating to automated
weight and balance procedures for each Scheduled Flight, and shall accurately
and timely perform such automated weight and balance procedures.  

 

(e)

Contractor shall maintain and utilize Contractor’s passenger and bag weight
program approved by the FAA and existing on the Commencement Date (unless and
until otherwise directed by the FAA).

 

(f)

United shall timely inform Contractor of the required seat layouts of the E175
Covered Aircraft (for SHARES Seat Map). Contractor shall ensure that all
Scheduled Flights using E175 Covered Aircraft are capable of operating in
Category 2 conditions (with respect to instrument landing systems), crew
training and other requirements to provide such capability.  

 

(g)

Contractor will use United’s standard procedures for processing and adjudicating
all claims for which Contractor is responsible in an effort to avoid such
matters becoming the subject of claims, litigation or an investigation by a
governmental agency or authority.  At either party’s request, Contractor and
United will meet to discuss and review Contractor’s customer service and
handling procedures and policies and its employees’ conduct, appearance and
training standards and policies.  

 

(h)

Contractor acknowledges that United may implement programs to evaluate the
delivery of customer service and adherence to customer service standards
established by United and Contractor hereby agrees to fully comply with all
aspects of any such programs.  Contractor acknowledges that pursuant to such
programs United may directly observe customer service delivery and provide
Contractor with findings and corrective actions.  Contractor acknowledges that
Contractor’s required compliance with such programs shall include without
limitation (i) Contractor’s provision of certain data to United, as requested,
for customer service quality evaluations and assessments by United and (ii)
Contractor’s compliance with corrective actions required by United. United shall
give Contractor written notice of any non-safety-related alleged breach of this
Section 4.3, identifying with reasonable specificity such alleged breach, not
less than fifteen (15) days prior to exercising any remedy regarding such
alleged breach.  

 

(i)

Contractor agrees to participate in the United Cargo Program.

40

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

4.4

Regulatory Complaints.  

Contractor agrees, to the extent permitted by law, to accept as an air carrier
any and all regulatory complaints issued by a governmental or regulatory
authority having competent jurisdiction for any reason or cause. Contractor
agrees that any such complaint, regardless of whether the basis for such
complaint is within Contractor’s control, shall be accepted as a Contractor
complaint for such regulatory authority purposes. For the avoidance of doubt, no
complaint recorded on a Contractor flight, inclusive of station origin and
destination, will count against United’s complaint rate for such applicable
regulatory authority. Notwithstanding the provisions of Sections 7.1 and 7.2,
United shall be liable for and hereby agrees to indemnify and hold harmless
Contractor from and against regulatory fines and penalties arising from any such
regulatory complaints accepted by Contractor to the extent resulting from the
negligence of United, or any ground handler or other party acting pursuant to a
contract with United and directly interfacing with passengers on Scheduled
Flights (e.g. wheelchair providers); provided that, for the avoidance of doubt,
the provisions of Sections 7.3, 7.4, 7.5 and 7.6 shall apply with respect to
Contractor’s right to indemnification as provided in this Section 4.4.

 

4.5

DOD Approval.  

Contractor must maintain Department of Defense air carrier approval per 32 CFR
Part 861 and agrees to notify United immediately if changes to such status
occur.

 

4.6

Aircraft Ground Movement.  

 

(a)

With respect to all Covered Aircraft, Contractor agrees to provide aircraft
ground movement (towing teams) at all Applicable Airports, as and when requested
by United from time to time, for ground movements of Covered Aircraft required
to accommodate United’s flight schedule (each such movement, an “Accommodating
Aircraft Movement”).  

 

(b)

If (x) the number of Accommodating Aircraft Movements at a Hub Airport during
any calendar month is greater than (y) the result of (I) the aggregate number of
Covered Aircraft available to schedule during such month, multiplied by (II) 1.1
(such number determined by this clause (y), the “Towing Baseline”), then United
shall reimburse Contractor pursuant to Section 3.6(b)(ii)(A)(14).

 

(c)

In all cases, Contractor shall provide, at its cost, aircraft ground movement
(towing teams) where movement is due to circumstances within Contractor’s
control, including without limitation due to IT systems, flight crew,
maintenance or movement of overnight aircraft to or from remote hangar
locations.

 

4.7

Incidents or Accidents.  

Contractor shall promptly notify United of all irregularities involving a
Scheduled Flight or Covered Aircraft operated by Contractor, including, without
limitation, aircraft accidents and incidents, which result in any damage to
persons and/or property or may otherwise result in a complaint or claim by
passengers or an investigation by a governmental agency or authority.  

41

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Contractor shall furnish to United as much detail as practicable concerning such
irregularities and shall cooperate with United at Contractor’s own expense in
any appropriate investigation.

 

4.8

Emergency Response.  

Contractor shall adopt United’s Emergency Response Plan for aircraft accidents
or incidents and shall be responsible for United’s direct costs resulting from
United’s management of emergency response efforts on Contractor’s behalf.  In
the event of an accident or incident involving a Covered Aircraft or Scheduled
Flight, United will have the right, but not the obligation, exercised in
United’s sole discretion, to manage the emergency response efforts on behalf of
Contractor with full cooperation from Contractor. Contractor shall be liable for
and will indemnify, defend and hold harmless United, United’s Parent, their
respective subsidiaries and their respective directors, officers, employees and
agents from and against any and all claims, demands, damages,
liabilities,  suits, judgments, actions, causes of action, losses, fines,
penalties, costs and expenses, including but not limited to, reasonable
attorneys’ fees, costs and expenses in connection therewith and expenses of
investigation and litigation thereof, which may be suffered by, accrued against,
charged to or recoverable from United, United’s Parent, their respective
subsidiaries or their respective directors, officers, employees or agents
arising out of, connected with, or attributable to any act, error, omission,
operation, performance or failure of performance of United, regardless of any
negligence whether it be active, passive or otherwise on the part of United (but
excluding the gross negligence or willful misconduct of United or its directors,
officers, agents or employees), which in any way relates to United’s provision
of post-accident or post-incident emergency response management efforts. The
provisions of the foregoing indemnification obligation shall survive the
termination of this Agreement for a period of seven years.

 

4.9

Safety Matters.  

In the event of a reasonable safety concern, United shall have the right, at its
own cost, to inspect, review, and observe Contractor’s operations of Scheduled
Flights.  Notwithstanding the conduct or absence of any such review, Contractor
is and shall remain solely responsible for the safe operation of its aircraft
and the safe provision of Regional Airline Services, including all Scheduled
Flights, in each case in accordance with the standards, agreements,
representations and warranties set forth in Exhibit N.  Contractor represents
and warrants that it has successfully undergone an IATA Operational Safety Audit
(“IOSA”).  Contractor hereby covenants (i) to comply and maintain compliance
with the requirements of such audits within the timeframe required by IATA and
(ii) maintain its membership in the IOSA registry.  Any failure to maintain
compliance shall immediately be brought to United’s attention along with
corrective actions taken or a corrective action plan.  Although the IOSA is to
be completed biennially, United in its sole discretion may require, and
Contractor shall comply with, additional safety review audits.  Nothing in
Exhibit N, this Section 4.9, or otherwise in this Agreement is intended or shall
be interpreted to make United responsible for such safety matters.

 

4.10

Facilities.  

 

(a)

Lease, Use and Modification of Airport Facilities.

 

(i)

United and Contractor agree that the use by Contractor of all Terminal
Facilities at all Applicable Airports for the provision of Contractor Services

42

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

shall be at the direction of United.  In furtherance of this Section 4.10(a)(i),
from time to time, and notwithstanding the execution of any license, lease,
sublease or other agreement pursuant to this Section 4.10, at the request and
direction of United and subject to Section 4.10(a)(ii), Contractor shall take
the following actions, in each case as and when directed by United:

 

(A)

use its commercially reasonable efforts to enter into a lease, sublease or other
appropriate agreement with any Airport Authority at any Applicable Airport for
the lease, sublease or use of any Terminal Facilities used or to be used in
connection with the provision of Contractor Services;

 

(B)

use its commercially reasonable efforts to amend, modify or terminate any
agreement with any Airport Authority at any Applicable Airport for the lease,
sublease or use of any Contractor Terminal Facilities;

 

(C)

use its commercially reasonable efforts to obtain the consent of any relevant
Airport Authority at any Applicable Airport for the Transfer to United or its
designee of any lease, sublease or other agreement in respect of any Contractor
Terminal Facility, or for the right of United or its designee to use any
Contractor Terminal Facility;

 

(D)

enter into a mutually agreed sublease for the sublease to United or its designee
of Contractor’s interest in any Contractor Terminal Facility;

 

(E)

enter into an assignment substantially in the form of Exhibit O hereto (or as
otherwise agreed) for the assignment to United or its designee of Contractor’s
interest in any Contractor Terminal Facility;

 

(F)

enter into a sublease or license using United’s standard form in regard to the
use of any Terminal Facility owned, leased or otherwise controlled by United and
used or to be used in connection with the provision of Contractor Services;

 

(G)

enter into an assignment substantially in the form of Exhibit O hereto (or as
otherwise agreed) for the assignment to Contractor of United’s interest in any
Terminal Facility used or to be used in connection with the provision of
Contractor Services;

 

(H)

in each case as and when directed in writing by United, (a) Parent shall become,
or shall cause Contractor to become, if such carrier is not already, a signatory
carrier at any of the following locations:

43

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

CLE, DEN, EWR, IAD, IAH, LAX, ORD, and SFO; provided, however, that with regard
to this clause (a), if (i) United directs Contractor to become a signatory at
any such airport and (ii) there are any direct costs required by such airport to
become a signatory carrier, then United agrees to pay such direct costs that are
required by the airport to become a signatory carrier, and (b) Parent shall
vote, or shall cause Contractor to vote, as directed in writing by United, on
any matters submitted to carriers for a vote if such matters concern, or may
result in, any costs, direct or indirect, to be paid for and/or reimbursed by
United at any of the following locations: CLE, DEN, EWR, IAD, IAH, LAX, ORD, and
SFO; and

 

(I)

take any other action reasonably requested by United in furtherance of this
Section 4.10(a)(i).

For the avoidance of doubt, United’s direction to Contractor with respect to the
foregoing actions shall extend to the action itself (e.g., use commercially
reasonable efforts to enter into an agreement) as well as to the substance
underlying the action (e.g., directions as to the terms and conditions of such
agreement).

 

(ii)

The licenses, assignments and subleases to be entered into pursuant to Section
4.10(a)(i) shall be subject to the rights of the Applicable Airports in such
Terminal Facilities and to the receipt of all necessary consents from Airport
Authorities and other third parties to such sublease or assignment.

 

(iii)

Each of Contractor and United shall pay for all landing fees for its respective
flights at all Applicable Airports, and to the extent that the other party is
obligated to make such payments under any applicable lease or other agreement,
the first party hereby indemnifies and agrees to hold harmless the other party
for all such amounts. Contractor agrees that any landing fee credits given to
Contractor in respect of Scheduled Flights or other flights involving the
Covered Aircraft as are permitted hereunder, shall be for the account of United
(and if any such credits are applied by Contractor to the payment of any landing
fees applicable to flights other than Scheduled Flights or other flights
involving the Covered Aircraft as are permitted hereunder, Contractor shall pay
the amount of any such credits to United).

 

(iv)

Contractor shall perform in a timely manner all obligations under all leases,
subleases and other agreements to which Contractor is or becomes a party for the
use of Terminal Facilities, including without limitation making in a timely
manner all payments of rent and other amounts due under such agreement, and
shall use commercially reasonable efforts to keep such agreements in effect (or
to promptly renew or extend such agreements on

44

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

substantially similar terms as directed by United).  Contractor shall adhere to
United’s space standards with respect to all Terminal Facilities.

 

(v)

Contractor shall obtain the written consent of United prior to entering into an
agreement to lease, sublease, assign, dispose of or otherwise transfer (each, a
“Transfer”) or any other agreement for the use or modification of, or otherwise
relating to, any Contractor Terminal Facilities (or other airport facilities
which would become Contractor Terminal Facilities), or amending or modifying in
any manner any such agreement, or consenting to any of the same.  Any purported
Transfer of any interest in a Contractor Terminal Facility in violation of this
Section 4.10 shall be void ab initio, and any rent or other amounts payable
under any such Transfer or other agreement shall not be considered a
Pass-Through Cost for purposes of this Agreement, and Contractor shall be
obligated to follow United’s direction with respect to the disposition of such
Transfer or other agreement.

 

(vi)

Contractor shall give United at least thirty (30) days’ prior written notice
before ceasing to use any Contractor Terminal Facilities; provided, that no such
notice shall be required where such use is ceasing because United has informed
Contractor that no Scheduled Flights will be scheduled in or out of such
location.

 

(b)

Exclusivity.  Each Passenger- Related Terminal Facility used by Contractor for
the provision of Regional Airline Services shall be used by Contractor
exclusively for the provision of Contractor Services, and may not be used by
Contractor in connection with any other flights, including any flights using any
aircraft that is not a Covered Aircraft, or for any other purpose, without
United’s prior written approval; provided that the foregoing limitation shall
not apply to:

 

(i)

baggage claim and other similar facilities that are leased or otherwise made
available to all air carriers at such airport on a common-use or joint-use
basis; or

 

(ii)

any facilities that are properly required by an Airport Authority to be made
available for use by others in accordance with any applicable agreement that is
in place as of the date hereof or has been approved by United under Section
4.10(a)(v).

Each Contractor Terminal Facility that is not a Passenger-Related Terminal
Facility used for the provision of Contractor Services, and each other facility
used by Contractor for the provision of Contractor Services, may be used by
Contractor in connection with other flights or for other purposes; provided,
that Contractor shall use such facilities for the provision of Contractor
Services in priority to any such other use, and any such other use of such
facilities shall be subordinate to Contractor’s use for the provision of
Contractor Services.

45

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

4.11

Codeshare Terms.  

Contractor agrees to operate all Scheduled Flights using the United flight codes
and flight numbers assigned by United, or such other flight codes and flight
numbers as may be assigned by United (to accommodate, for example, a United
alliance partner), and otherwise under the codeshare terms set forth in Exhibit
B.

 

4.12

Fuel Procurement and Fuel Services.  

 

(a)

The parties will cooperate in identifying (i) fuel savings opportunities, (ii)
providers of aircraft fuel and (iii) providers of Fuel Services.  Contractor
shall enter into agreements with any such providers as shall be directed by
United.  Contractor shall use its best efforts to document Fuel Services
agreements using substantially the form attached hereto as Exhibit D (which form
may be replaced, amended, or otherwise modified by United from time to
time).  Contractor shall provide any data or analysis of its fuel procurement
and Fuel Services as reasonably requested by United.

 

(b)

Notwithstanding the foregoing, United, by or through its subsidiaries, agents,
or affiliates, shall have the option (but shall not have any obligation) in its
sole discretion (i) to procure or arrange for the procurement of fuel and/or
(ii) procure or arrange for the procurement of Fuel Services for or on behalf of
Contractor.

 

(c)

If United elects to procure, or arrange for the procurement of, fuel for or on
behalf of Contractor pursuant to clause (i) of Section 4.12(b) above, then the
costs of such procurement, or such arranging for procurement, as applicable (in
each case including without limitation the cost of procuring the aircraft fuel)
shall be incurred directly by United, pursuant to Section 3.4(a)(iv).  If United
does not so elect, then Contractor shall procure, or arrange for the procurement
of fuel, and such costs shall be incurred directly by Contractor and reconciled
pursuant to Section 3.6(b)(ii)(A)(7).

 

(d)

If United elects to procure, or arrange for the procurement of, Fuel Services
for or on behalf of Contractor pursuant to clause (ii) of Section 4.12(b) above,
then the costs of such procurement, or such arranging for procurement, as
applicable shall be incurred directly by United pursuant to Section
3.4(a)(iv).  If United does not so elect, then Contractor shall procure, or
arrange for the procurement of Fuel Services, and such costs shall be incurred
directly by Contractor and reconciled pursuant to Section 3.6(b)(ii)(A)(7).

 

(e)

United and Contractor acknowledge and agree that any fuel provided to Contractor
pursuant to an agreement between United and a fuel supplier is provided “as is”
and without warranty of any kind, including without limitation the warranties of
merchantability and fitness for a particular purpose, by, through or under
United, and that no warranties by, through or under United shall be implied by
law.

46

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(f)

United and Contractor acknowledge and agree that any aircraft fuel procured, or
arranged for procurement, for on behalf of Contractor by United shall not be
deemed to have been procured, purchased or otherwise acquired for on behalf of
Contractor, and Contractor shall in no event have any claim to or interest in,
any fuel procured by United or its agents, unless and until such fuel is
delivered into a Covered Aircraft, except as otherwise may be provided in a Fuel
Services agreement, if any, between United and Contractor.

 

4.13

Slots and Route Authorities.  

At the request of United made during the Term or upon termination of this
Agreement, Contractor shall use its commercially reasonable efforts to transfer
to United or its designee, to the extent permitted by law, any airport takeoff
or landing slots, route authorities or other similar regulatory authorizations
transferred to Contractor by United for use in connection with Scheduled
Flights, or held by Contractor and used for Scheduled Flights, in consideration
of the payment to Contractor of the net book value, if any, of such slot,
authority or authorization on Contractor’s books.  Contractor’s obligations
pursuant to the immediately preceding sentence shall survive the termination of
this Agreement for so long as any transfer requested pursuant to this Section
4.13 shall not have been completed.  Contractor hereby agrees that all of
Contractor’s contacts or communications with any applicable regulatory authority
concerning any airport takeoff or landing slots, route authorities or other
similar regulatory authorizations used for Scheduled Flights will be coordinated
through United.  If any airport takeoff or landing slot, route authority or
other similar regulatory authorization transferred to Contractor by United for
use in connection with Scheduled Flights, or held by Contractor and used for
Scheduled Flights is withdrawn or otherwise forfeited as a result of
Controllable Cancellations or any other reason within Contractor’s reasonable
control, then Contractor agrees to pay to United promptly upon demand an amount
equal to the fair market value of such withdrawn or forfeited slot, authority or
authorization.

 

4.14

Code Share Limitation.  

As of the date of this Agreement, but subject to Contractor’s existing
contractual codeshare relationships as in effect on the Effective Date,
Contractor represents that it does not plan, nor will it, operate pursuant to a
marketing or code share relationship in a hub operation with any party other
than United at the following airports during the Term: [***]. Contractor may,
however, fly to aforementioned airports under codeshare or marketing
relationships from another carrier’s hub (other than from aforementioned
airports) as a “spoke service”. In the event that Contractor acquires another
entity during the course of this agreement with marketing or codeshare
operations at any of the aforementioned airports, United agrees to allow
Contractor to continue operations at such airports at levels of operations
consistent with the acquiree’s right of operation at the time of acquisition. In
addition, Contractor will use commercially reasonable efforts to amend its
existing contractual commitments to provide for the codeshare limitations set
forth in this Section 4.14.  [***].

47

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

4.15

Use of United Marks.  

United hereby grants to Contractor the right to and a personal, non-exclusive,
non-transferable, non-sublicenseable, fully paid-up, and royalty-free license to
use the United Marks and other Identification as provided in, and Contractor
shall use the United Marks and other Identification in accordance with the terms
and conditions of, Exhibit E.

 

4.16

Use of Contractor Marks.  

Contractor hereby grants to United the right to and a personal, non-exclusive,
non-transferable, non-sublicenseable, fully paid-up, and royalty-free license to
use the Contractor Marks as provided in, and United shall use the Contractor
Marks in accordance with the terms and conditions of, Exhibit F.

 

4.17

Catering Standards.  

 

(a)

United and Contractor shall comply with the catering requirements set forth on
Exhibit G hereto.  The parties agree that, in the event of a conflict between
the provisions of Exhibit G and any ground handling agreement with Contractor,
the provisions of Exhibit G shall control as it applies to Regional Airline
Services.

 

(b)

Sales of Alcoholic Beverage Products.  Contractor agrees that it shall comply
with all federal, state, and local laws, rules and regulations and Contractor
shall obtain and maintain all permits, certifications and licenses necessary for
the full and proper conduct of its operations relating to the purchase, sale,
distribution, storage, or service of any Alcoholic Beverage Product by
Contractor.  Contractor hereby assumes liability for and agrees to indemnify,
defend and hold harmless United and its officers, directors, agents, affiliates,
and employees from and against any and all liabilities, damages, expenses,
losses, claims, demands, suits, fines or judgments, including, but not limited
to, attorneys’ and witnesses’ fees, costs and expenses incident thereto, which
may be suffered by, accrue against, be charged to or be recovered from United or
its officers, directors, employees or agents, arising out of or in connection
with or in any way related to any non-compliance by Contractor with the
procedures set forth in Exhibit G or any non-compliance by Contractor with any
federal, state, or local law, rule or regulation or any failure of Contractor to
obtain or maintain any permit, certification or license necessary for the full
and proper conduct of its operations relating to the purchase, sale,
distribution, storage, or service of any Alcoholic Beverage Product by
Contractor. Contractor also agrees to comply with the Alcoholic Beverage
Handling Procedures as outlined in Exhibit G hereto.

 

4.18

Fuel Efficiency Program.  

Contractor shall use its commercially reasonable efforts to promptly adopt and
adhere to a fuel efficiency program as described on Exhibit H hereto.

 

4.19

Environmental.  

 

(a)

Definitions.

48

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(i)

The term “Environmental Laws” means all applicable federal, state, local and
foreign laws and regulations, guidance documents and policy statements of the
Centers for Disease Control, the Occupational Health and Safety Administration,
the Department of Transportation, and the Federal Aviation Administration,
airport or United rules, and any other applicable regulations, policies, or
lease requirements relating to the prevention of pollution, protection of the
environment or occupational health and safety, or remediation of environmental
contamination, including, without limitation, laws, regulations and rules
relating to emissions to the air, discharges to surface and subsurface soil and
waters, regulation of potable or drinking water, the use, storage, release,
disposal, transport or handling of Hazardous Materials, protection of endangered
species, and aircraft noise, vibration, exhaust and over flight.

 

(ii)

The term “Hazardous Materials” means any substances, whether solid, liquid or
gaseous, which are listed and/or regulated as hazardous, toxic, or similar
terminology under any Environmental Laws or which otherwise cause or pose threat
or hazard to human health, safety or the environment, including, but not limited
to, petroleum and petroleum products.

 

(b)

Contractor Obligations.

 

(i)

Contractor shall conduct its operations in a prudent manner, taking reasonable
preventative measures to avoid liabilities under any Environmental Laws or harm
to human health or the environment, including, without limitation, measures to
prevent unpermitted releases of Hazardous Materials to the environment, adverse
environmental impacts to on-site or off-site properties and the creation of any
public nuisance. If, in the course of conducting services under this Agreement,
Contractor encounters adverse environmental conditions that could reasonably be
expected to give rise to liability for United under any Environmental Laws or
which otherwise could reasonably be expected to result in harm to human health
or the environment, Contractor shall promptly notify United of such conditions.

 

(ii)

Contractor shall, at its own expense, conduct its operations in compliance with
applicable Environmental Laws, including obtaining any needed permits or
authorizations for Contractor’s operations. If United provides any information,
instruction, or materials to Contractor relating to its obligations under any
Environmental Laws, Contractor agrees that this shall not in any way relieve
Contractor of its obligation to comply with Environmental Laws. Contractor
further agrees that it shall otherwise preserve the proprietary nature of any
such information that is identified by United as proprietary and confidential
and shall use its commercially reasonable efforts to ensure that the information
is not disclosed to any third parties without first obtaining the written
consent of United.

49

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(iii)

Contractor shall use its commercially reasonable efforts to perform its services
under this Agreement so as to minimize the unnecessary generation of waste
materials, including consideration of source reduction and re-use or recycling
options, and coordination with United on a cabin service recycling program;
provided that United will reimburse Contractor for any reasonable and documented
incremental expense associated with complying with any cabin service recycling
program requested by United.  If requested by United, Contractor shall replace
specific products used in its operations with less toxic products, as long as
there is a reasonable replacement available at a similar cost, or if the product
is not at a similar cost, provide United the option to agree to pay the
difference. If requested by United, Contractor will undertake reasonable efforts
to provide quantitative data on materials recycled and waste disposed of to
facilitate coordination and enhancement of cabin service recycling where
feasible.  Contractor shall ensure that any waste materials generated in
connection with the services performed by Contractor under this Agreement are
managed in accordance with all applicable Environmental Laws, with Contractor
assuming responsibility as the legal generator of such wastes; provided,
however, this provision does not apply should United or another vendor of United
be the entity who has, in fact, independently generated the wastes.

 

(iv)

For any leased areas or other equipment that are jointly used or operated by
Contractor and United (and/or other United contractors), Contractor shall use
its commercially reasonable efforts to coordinate its activities with United
and/or United contractors and otherwise perform such activities to ensure
compliance with applicable Environmental Laws.

 

(v)

Except for deminimis amounts of Hazardous Materials which are immediately and
fully remediated to pre-existing conditions, Contractor shall promptly notify
United of any spills or leaks of Hazardous Materials arising out of Contractor’s
provision of services under this Agreement, and, if requested, shall provide
copies to United of any written reports provided to any governmental agencies
and airport authorities under any Environmental Laws regarding same. Contractor
shall promptly undertake all reasonable commercial actions to remediate any such
spills or leaks to the extent Contractor is required to do so by applicable
Environmental Laws, by the relevant airport authority, or in order to comply
with a lease obligation. In the event that Contractor fails to fulfill its
remediation obligations under this paragraph and United may otherwise be
prejudiced or adversely affected (such as involving United leased property),
United may undertake such actions as are reasonable at the cost and expense of
Contractor. Such costs and expenses shall be promptly paid upon

50

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Contractor’s receipt of a written request for reimbursement for them by United.

 

(vi)

Contractor shall promptly provide United with written copies of any notices of
violation issued or other claims from a third party asserted pursuant to
Environmental Laws or associated with a potential release of Hazardous Materials
and related to or associated with the provision of services by Contractor under
this Agreement. Contractor shall promptly undertake all actions necessary to
resolve such matters, including, without limitation, the payment of fines and
penalties, and promptly addressing any noncompliance identified; provided,
however, that Contractor may contest any notice of violation or other alleged
violation and defend any claim that it believes is untrue, improper or invalid.
In the event that Contractor fails to fulfill its obligations under this
paragraph and United may otherwise be prejudiced or adversely affected, United
may undertake such actions as are reasonable or legally required at the cost and
expense of Contractor. Such costs and expenses shall be promptly paid upon
Contractor’s receipt of a written request for reimbursement for them by United.

 

(vii)

If requested by United upon United’s reasonable suspicion of environmental
noncompliance, Contractor shall retain a third party, at Contractor’s sole
expense, to conduct an environmental compliance audit of Contractor’s activities
and/or an environmental site assessment. If, pursuant to such audit, Contractor
is found to have been in material compliance with the applicable provisions of
this Agreement, then United shall reimburse Contractor for its reasonable costs
actually incurred to obtain such audit. Contractor will provide United with the
draft audit report, provide United the ability to comment on the draft audit
report, and will promptly use its commercially reasonable efforts to address any
noncompliance or liability identified in any such report.

 

(viii)

In the event that Contractor Services include providing bulk (non-bottled)
potable water for crew or passenger consumption, Contractor shall ensure
compliance with the Aircraft Drinking Water Regulation, FDA requirements, and
other similar applicable laws (collectively, the “Drinking Water Requirements”),
including without limitation using its commercially reasonable efforts to ensure
all water handling equipment is properly and regularly disinfected and kept in
sanitary condition. If Contractor relies upon another contractor to load water
onto its aircraft or to maintain water handling equipment, it shall inquire with
such contractors to ensure they meet these Drinking Water Requirements as well.
Contractor shall immediately notify United if it becomes aware of practices or
conditions that may negatively impact potable water quality, regardless of the
provider or the source of such potable water (including whether such source is
an airport, ground handler or aircraft water system). Contractor shall maintain
records relating to its compliance with Environmental Laws under this Agreement
for the longer of three (3) years or such period of time as is required by
Environmental Laws.  Contractor shall, at the request of United and with
reasonable advance notice, provide United with reasonable access

51

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

to Contractor’s operations, documents, and employees for the sole purpose of
allowing United to assess Contractor’s compliance with its obligations with this
Section 4.19, including responding to reasonable information requests. Upon the
termination of operations at a space used to support the provision of Contractor
Services under this Agreement, Contractor shall use its commercially reasonable
efforts to ensure the removal and proper management of any and all Hazardous
Materials associated with Contractor’s operations (including its subcontractors)
and will comply with any other applicable Environmental Laws applicable to the
provision of Contractor Services.

 

(ix)

Contractor has reviewed United’s Environmental Commitment Statement (found at
www.united.com/ecoskies) and agrees to use reasonable efforts to cooperate with
United in connection with these commitments in effect as of the date hereof and
in responding to reasonable information requests.

 

(x)

Contractor shall be responsible for and will indemnify, defend, and hold
harmless United, including its officers, agents, servants and employees, from
and against any and all claims, liabilities, damages, costs, losses, penalties,
and judgments, including costs and expenses incident thereto under Environmental
Laws or due to the release of a Hazardous Material, which may be suffered or
incurred by, accrue against, be charged to, or recoverable from United or its
officers, agents, servants and employees arising out of an act or omission of
Contractor (or its subcontractor) related to Contractor’s provision of services
under this Agreement, excluding willful misconduct, or the gross negligence, of
United.  Notwithstanding anything to the contrary set forth in this Agreement,
such damages may include the payment of consequential, special or exemplary
damages for claims under Environmental Laws or due to the release of Hazardous
Materials to the extent an applicable lease agreement, sublease or other similar
agreement requires the payment of such damages. Any indemnification claims
arising under this Section 4.19 shall be administered pursuant to the procedures
set forth in Section 7.3 hereto.

 

(xi)

All notices to be provided by Contractor to United under this Section 4.19 shall
be provided as indicated in Section 11.2 of this Agreement, with a copy to
Managing Director–Environmental Affairs, United Airlines, Inc., 233 South Wacker
Drive-WHQSE, Chicago, IL 60606.

 

4.20

Early Brake Release.

[***].

United shall gather all data relating to the measurement of the time periods
elapsed between aircraft brake release and aircraft wheel movement for
departures of all Scheduled Flights for E175 Covered Aircraft as measured by the
electronic systems included on all in-service E175 Covered

52

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Aircraft (and such systems shall meet the requirements of Section 4.3(c),
Section 4.3(d), Exhibit H and Exhibit I hereto including without limitation in
respect of ACARS-based data capture).  Contractor’s early brake release
performance relating to E175 Covered Aircraft for each calendar month (the “EBR
Performance”) shall be determined by calculating the simple average of the EBR
Periods for all Scheduled Flights.

If, in any given calendar month, Contractor’s average EBR Period for Scheduled
Flight departures is greater than the EBR Goal, United shall provide Contractor
with notice that Contractor has not met the EBR Goal, following which Contractor
shall have a [***], (the “EBR Cure Period”) following receipt of such notice,
during which to reduce its average EBR Period to an observed average EBR Period
less than or equivalent to the EBR Goal.  If Contractor has not reduced its
average EBR Period to an observed average EBR Period that is less than or
equivalent to the EBR Goal as of the end of the EBR Cure Period, then Contractor
shall owe a payment (the “EBR Payment”) to United equal to the product of (x)
for all Scheduled Flights of E175 Covered Aircraft included in the EBR
Performance calculation whose recorded EBR Period exceeds the EBR Goal, the
aggregate number of minutes by which such recorded EBR Periods exceeded the EBR
Goal, multiplied by (y) [***] of the block hour rate set forth on Schedule 2A,
as applicable.  The EBR Payment will be made by Contractor to United as provided
in Section 3.6(c)(ii).  Contractor’s average EBR Period shall be continuously
calculated in successive EBR Cure Periods and Contractor shall pay the
applicable EBR Payment with respect to each such EBR Cure Period, until
Contractor meets the EBR Goal with respect to an EBR Cure Period.

 

4.21

Ground Handling.  

 

(a)

United or United’s designee (for the purposes of this Section 4.21(a),
references to United shall be interpreted to include United’s designee, as
applicable) shall be responsible for all Ground Handling Services at all cities
identified from time to time by United to which Contractor shall provide
Regional Airline Services.  To effect the performance of the Ground Handling
Services, United at its sole option and in its sole discretion may from time to
time (i) perform all Ground Handling Services directly, (ii) contract with
Contractor pursuant to a separate ground handling agreement, or (iii)
sub-contract with an affiliate of United or a third party vendor, or any
combination of any of the foregoing.  

 

(b)

Contractor shall use commercially reasonable efforts to cooperate with any
provider of Ground Handling Services in order to facilitate efficient, cost
effective, and safe operations and to ensure compliance with all applicable
laws.  

 

(c)

In connection with Contractor’s provision of Contractor Services to United under
this Agreement, Contractor shall adopt and comply with, and shall cause its
employees to adopt and comply with, and shall be responsible for United’s direct
costs resulting from Contractor’s compliance with, all applicable procedures,
including without limitation training procedures, as required by United’s
provision of Ground Handling Services as provided in Section 4.21(a) above.

 

4.22

IT Requirements.  

Contractor shall comply with the IT Requirements, as set forth on Exhibit I.

53

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

4.23

Maintenance Right to Bid.  

If Contractor intends to engage in any maintenance, repair or overhaul of the
Covered Aircraft, and intends to engage a third party (rather than performing
such maintenance, repair or overhaul using its own employees), then Contractor
shall invite United to match the most favorable, last and final bona fide offer
received by Contractor from a third party for such maintenance, repair or
overhaul work on a “right of last offer” basis, and shall engage United to
perform such maintenance, repair or overhaul work if United matches such offer.

 

4.24

Landing Fees.  

 

(a)

United, directly or by or through its subsidiaries, agents, or affiliates, shall
pay on behalf of Contractor landing fees incurred for Scheduled Flights, unless,
in United’s sole discretion exercised from time to time, it notifies Contractor
in writing that Contractor shall pay such landing fees at an Applicable Airport.

 

(b)

If United pays for landing fees on behalf of Contractor pursuant to Section
4.24(a) above, then the costs of such landing fees shall be incurred directly by
United, pursuant to Section 3.4(a)(x).  If United elects to have Contractor pay
for such landing fees, then such costs shall be incurred directly by Contractor
and reconciled pursuant to Section 3.6(b)(ii)(A)(4).

 

4.25

Ground Support Equipment (GSE).

At United’s direction, and to the extent permitted by applicable federal law and
regulations, mainline ground support equipment (“GSE”) and GSE processes shall
be used in connection with Contractor’s performance of Regional Airline
Services; provided that such GSE and GSE processes shall be modified to be
compatible with the Covered Aircraft if necessary, such determination to be made
by United.

 

4.26

Ozone Monitoring.

Contractor agrees to mitigate the risk of passenger ozone exposure on the E175
Covered Aircraft and CRJ Covered Aircraft through the use of a dispatcher
product that detects the presence of ozone and adjusts to a higher altitude when
ozone is absent.  All costs incurred to achieve this mitigation shall be borne
by Contractor.  Product is to be installed not later than November 30, 2015.

 

4.27

Block-Hour Requirement; Pilot Requirement; Designation of Non-Comp Aircraft.

 

(a)

Block-Hour Requirement.

 

(i)

At any time from time to time, Contractor shall maintain sufficient capability
to operate (A) the number of block-hours per day per Available to Schedule E175
Covered Aircraft corresponding to the average scheduled stage length applicable
to the then-current Initial Proposed Monthly Schedule or Final Monthly Schedule,
as the case may be, in each case issued pursuant to Section 2.1(c) and (B) the
number of block-hours per day per Available to Schedule CRJ Covered Aircraft
corresponding to the average scheduled stage length applicable to the
then-current Initial Proposed

54

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Monthly Schedule or Final Monthly Schedule, as the case may be, in each case
issued pursuant to Section 2.1(c); provided that, in each case of the foregoing
clauses (A) and (B), the number of block hours per day corresponding to a
particular [***] shall be determined by applying such [***] to the table set
forth under clause (a)(ii) below (subject to linear interpolation between the
data points in such table) (the requirements set forth in the foregoing clauses
(A) and (B), collectively, the “Block-Hour Requirement”).  

 

(ii)

If, based on any combination of past, current or future performance (such future
performance as determined by United in good faith), in each case for a one
calendar month period, Contractor does not meet the Block-Hour Requirement, then
United may, in its sole discretion, designate as many Covered Aircraft as
Non-Comp Aircraft (any date on which United designates a Non-Comp Aircraft, a
“Designation Date”)  as is necessary to cure such condition; provided that, with
respect to any past calendar month period, United must make such designation no
later than the [***] following the last day of such calendar month; and provided
further that, for any such estimate of future performance in respect of a
particular Designation Date, (A) such estimate shall not include any period
beyond the fourth calendar month following such Designation Date, and (B) the
Block-Hour Requirement as of the Designation Date relevant to such estimate
shall be calculated using the average scheduled stage length for the relevant
future period of performance derived from the then-current Initial Proposed
Monthly Schedule or Final Monthly Schedule, as the case may be, in each case
issued pursuant to Section 2.1(c),  as of such Designation Date, by applying
such average scheduled stage length pursuant to the table set forth below in
this clause (a)(ii) (subject to linear interpolation between the data points in
such table); provided, however, that if the requirement in one of, but not both
of, clauses (A) and (B) of the Block-Hour Requirement has not been satisfied
(or, in United’s good faith determination, will not be satisfied), then United’s
right to designate Covered Aircraft as Non-Comp Aircraft shall be limited to the
applicable fleet with respect to which the applicable requirement has not been
satisfied.

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

55

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

(b)

Pilot Requirement.  If, based on any combination of past, current or United’s
good faith estimate of future performance, for any [***], Contractor does not
meet both (i) [***] available pilots [***] and (ii) [***] available pilots [***]
(the “Pilot Requirement” and, together, with the [***], the “Utilization
Requirements”), then United may, in its sole discretion, designate as many
Covered Aircraft as Non-Comp Aircraft as is necessary to cure such condition,
provided that this requirement will not become effective until the [***] day
following the date of this Agreement.  [***].  

(c)[***].

 

(B)

with respect to the Pilot Requirement applicable to a particular fleet type, the
first point in time, which will be no earlier than the last day of the second
consecutive calendar month following the last day of the calendar month in which
United made such designation for such fleet type, such that, during the period
of such designation, had such aircraft been Available to Schedule,

56

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

there would have been sufficient available pilots to satisfy all of the Pilot
Requirements during such period of designation.

 

4.28

Operational Improvement Plan.

With respect to each fiscal quarter, if, as of the end of such fiscal quarter,
Contractor has not fully satisfied all Unsatisfied Operational Improvement
Metrics (as defined below), then Contractor shall pay United [***] no later than
[***] Business Days following the completion of such fiscal quarter; provided,
however, that the first payment due under this sentence, if any, shall instead
be in the amount of [***] (it being understood that any subsequent payment
required under this sentence shall be in the amount of [***]). The determination
of whether Contractor has fully satisfied the “Operational Improvement Metrics”
set forth on Exhibit T shall be made by United in its reasonable
discretion.  “Unsatisfied Operational Improvement Metric” means, with respect to
any applicable fiscal quarter, each Operational Improvement Metric set forth on
Exhibit T that has not been fully satisfied (x) by the Target Completion Date
applicable to such metric set forth on Exhibit T falling in such quarter or (y)
with respect to any Operational Improvement Metric that was not fully satisfied
in the immediately prior quarter, by the completion of such quarter.  As of the
date hereof, Contractor represents and warrants that each Operational
Improvement Metric marked as “Complete” in the column applicable to such
Operational Improvement Metric in Exhibit T has been fully satisfied in
accordance with the requirements set forth in Exhibit T. For purposes of
clarification only, once an Operational Improvement Metric has been satisfied,
such Operational Improvement Metric is not subject to re-measurement in
subsequent quarters, i.e., once an Operational Improvement Metric has been
satisfied it is complete for all purposes of this Section 4.28.    

 

4.29

Additional Maintenance Base.

At Contractor’s sole cost and expense, Contractor will (a) open a new
maintenance base in a station to be determined by mutual agreement between the
parties, and (b) open a new base at IAD for E175 hub operations at IAD, which
includes crew domicile.

57

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

ARTICLE V
CERTAIN RIGHTS OF UNITED

 

5.1

Use of Covered Aircraft.  

Contractor agrees that, except as expressly permitted hereby or as otherwise
directed in writing by United, the Covered Aircraft and the Engines may be used
only to provide Regional Airline Services.  Without the written consent of
United, the Covered Aircraft may not be used by Contractor for any other
purpose, including without limitation flying for any other airline or on
Contractor’s own behalf.  In addition, with respect to any Engine, Contractor
shall not discriminate against United with respect to Contractor’s operation,
use or maintenance of such Engine (x) as compared to other similar engines in
Contractor’s fleet, or (y) in the provision of Regional Airline Services as
compared to Contractor’s operations for other airlines or for its own use.

 

5.2

Prohibited Transaction.  

Upon the occurrence of a Prohibited Transaction without the prior written
consent of United, then the provisions of Section 8.2(a) shall apply.

 

5.3

Performance Discussions.  

Upon United’s request delivered at any time and from time to time, Contractor’s
chief executive officer (the “CEO”) and/or, at United’s option, if Contractor’s
Controllable Completion Factor for the most recent [***] consecutive months is
below [***], Contractor’s independent lead director (or in the absence of a
designated independent lead director, any independent director of Contractor
selected by United) (the “Lead Director”) shall meet in person with United at
its headquarters to discuss such operational performance as soon as reasonably
practicable after United’s request, but in any event not more than thirty (30)
days following such request; provided that if the CEO and/or the Lead Director,
as applicable, do not meet in person with United upon United’s request as
provided above, then Contractor shall pay United, no later than the [***]
Business Day following the end of a calendar month, [***] per Covered Aircraft
for each month (or pro-rated portion thereof, as the case may be) that occurs
following United’s request until either the CEO and/or the Lead Director, as
applicable, meets in person with United or this Agreement is earlier
terminated.  For the avoidance of doubt, nothing in this Section 5.3 shall limit
Contractor’s obligations hereunder and under any Ancillary Agreement to provide
Contractor Services, including without limitation its obligations under Section
4.8, and Contractor is and shall remain solely responsible for the safe
operation of its aircraft and the safe provision of Regional Airline Services,
including all Scheduled Flights.

58

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

ARTICLE VI
INSURANCE

 

6.1

Minimum Insurance Coverages.  

During the Term, in addition to any insurance required to be maintained by
Contractor pursuant to the terms of any aircraft lease, or by any applicable
governmental or airport authority, Contractor shall maintain, or cause to be
maintained, in full force and effect policies of insurance with insurers of
recognized reputation and responsibility, in each case to the extent available
on a commercially reasonable basis, as follows:

 

(a)

Comprehensive aircraft hull and liability insurance, including aircraft third
party, passenger liability (including passengers’ baggage and personal effects),
cargo and mail legal liability, personal injury and all-risk ground and flight
physical damage, with a combined single limit of not less than [***] per
occurrence and a minimum limit in respect of personal injury for non-passengers
of [***] per occurrence and in the aggregate, and hull and liability war risk
and other perils insurance with a combined single limit no less than [***] per
occurrence and in the aggregate; provided that with respect to war risk
insurance acquired from the United States government, the commercial general
liability coverage (crew and passengers) of such policy may have such lower
combined single limit as is the maximum limit issued by the government from time
to time;

 

(b)

Workers’ compensation at statutory limits and employer’s liability with a limit
of not less than [***];

 

(c)

Automobile liability covering all owned, non-owned, leased and hired
automobiles, trucks and trailers in an amount not less than [***] combined
single limit per occurrence; and

 

(d)

All risk property insurance at replacement cost, including flood, and earthquake
if located in an earthquake zone, and placed with commercially reasonable
deductibles not to exceed [***] of the insured values.  United shall be named as
a loss payee, as their interests may appear.

United shall retain the right at any time to review the coverage, form, and
amount of the insurance required hereby.  If, in the opinion of United, the
insurance provisions in this Agreement do not provide adequate protection for
United and/or the aviation operations of Contractor associated with the Covered
Aircraft, United may require Contractor to obtain insurance sufficient in
coverage, form, and amount to provide adequate protection.  United’s requirement
shall be commercially reasonable but shall be designed to assure protection from
and against the kind and extent of risk which exists at the time a change in
insurance is required (provided such protection is available on commercially
reasonable terms), and Contractor agrees to provide same within thirty (30) days
of receiving notice from United.

59

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

6.2

Endorsements.  

Contractor shall cause the policies described in Section 6.1 to be duly and
properly endorsed by Contractor’s insurance underwriters with respect to
Contractor’s flights and operations as follows:

 

(a)

To provide that the underwriters shall waive subrogation rights against United,
its affiliates, directors, officers, agents, employees and other authorized
representatives, except for the war risk hull insurance as provided by the U.S.
government pursuant to Chapter 443, Premium War Risks Insurance;

 

(b)

To provide that United, UCH, and their respective directors, officers, agents,
employees and other authorized representatives shall be endorsed as additional
insured parties as respects operations of the named insured and liability
coverage (other than as to workers’ compensation, employers liability and
property insurance);

 

(c)

To provide that insurance shall be primary to and without right of contribution
from any other insurance which may be available to the additional insureds;

 

(d)

To include a breach of warranty provision in favor of the additional insureds;

 

(e)

To accept and insure Contractor’s hold harmless and indemnity undertakings set
forth in this Agreement, but only to the extent of the coverage afforded by the
policy or policies; and

 

(f)

To provide that such policies shall not be canceled, terminated or adversely
materially altered, changed or amended until thirty (30) days (but seven (7)
days or such lesser period as may be available in respect of war risk and other
perils and ten (10) days in the case of a cancellation for nonpayment of
premium) after written notice shall have been sent to United.

 

6.3

Evidence of Insurance Coverage.  

At the commencement of this Agreement, and upon each renewal, Contractor shall
furnish to United evidence reasonably satisfactory to United of such insurance
coverage and endorsements, including certificates certifying that such insurance
and endorsements are in full force and effect.  If Contractor fails to acquire
or maintain insurance as herein provided, United may at its option secure such
insurance on Contractor’s behalf at Contractor’s expense.

60

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

ARTICLE VII
INDEMNIFICATION

 

7.1

Contractor Indemnification of United.  

Contractor shall be liable for and hereby agrees to fully defend, release,
discharge, indemnify and hold harmless United, UCH, and their respective
directors, officers, employees and agents from and against any and all claims,
demands, damages, liabilities, suits, judgments, actions, causes of action,
losses, fines, penalties, costs and expenses of any kind, character or nature
whatsoever, including attorneys’ fees, costs and expenses in connection
therewith and expenses of investigation and litigation thereof, which may be
suffered by, accrued against, charged to, or recoverable from United, UCH or
their respective directors, officers, employees or agents, including but not
limited to, any such losses, costs and expenses involving (i) death or injury
(including claims of emotional distress and other non-physical injury by
passengers) to any person, including without limitation any of Contractor’s or
United’s directors, officers, employees or agents, (ii) loss of, damage to, or
destruction of property (including real, tangible and intangible property, and
specifically including regulatory property such as route authorities, slots and
other landing rights), including any loss of use of such property, or (iii)
damages due to delays in any manner, in each case arising out of, connected
with, or attributable to (w) any act or omission by Contractor or any of its
directors, officers, employees or agents relating to the provision of Contractor
Services, (x) the performance, improper performance, non-performance or breach
of any and all obligations to be undertaken by Contractor or any of its
directors, officers, employees or agents pursuant to this Agreement or any
Ancillary Agreement, or (y) the operation, non-operation, or improper operation
of the Covered Aircraft or Contractor’s equipment or facilities at any location,
in each case excluding only claims, demands, damages, liabilities, suits,
judgments, actions, causes of action, losses, fines, penalties, costs and
expenses (A) to the extent resulting from the gross negligence or willful
misconduct of United, UCH or their respective directors, officers, agents or
employees (other than gross negligence or willful misconduct imputed to such
indemnified person by reason of its interest in a Covered Aircraft, and
excluding Contractor acting as United’s agent pursuant to Section 10.8), or (B)
directly caused by a breach by United of this Agreement or any Ancillary
Agreement.

 

7.2

United Indemnification of Contractor.  

United shall be liable for and hereby agrees to fully defend, release,
discharge, indemnify, and hold harmless Contractor, Parent, and their respective
directors, officers, employees and agents from and against any and all claims,
demands, damages, liabilities, suits, judgments, actions, causes of action,
losses, fines, penalties, costs and expenses of any kind, character or nature
whatsoever, including attorneys’ fees, costs and expenses in connection
therewith and expenses of investigation and litigation thereof, which may be
suffered by, accrued against, charged to, or recoverable from Contractor, Parent
or their respective directors, officers, employees or agents, including but not
limited to, any such losses, costs and expenses involving (i) death or injury
(including claims of emotional distress and other non-physical injury by
passengers) to any person, including without limitation any of Contractor’s or
United’s directors, officers, employees or agents (excluding Contractor as such
an agent), (ii) loss of, damage to, or destruction of property including real,
tangible and intangible property, and specifically including

61

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

regulatory property such as route authorities, slots and other landing rights,
including any loss of use of such property or (iii) damages due to delays in any
manner, in each case arising out of, connected with or attributable to (x) the
performance, improper performance, nonperformance or breach of any and all
obligations to be undertaken by United or any of its directors, officers,
employees or agents (excluding Contractor as such an agent) pursuant to this
Agreement, but only to the extent that such performance, improper performance or
nonperformance is due to gross negligence or willful misconduct, or (y) the
operation, non-operation or improper operation of United’s aircraft, equipment
or facilities (excluding, for the avoidance of doubt, Covered Aircraft and any
equipment or facilities leased or subleased by United to Contractor or otherwise
used by Contractor for the provision of Contractor Services to United) at any
location, in each case excluding only claims, demands, damages, liabilities,
suits judgments, actions, causes of action, losses, fines, penalties, costs and
expenses (A) to the extent resulting from the negligence or willful misconduct
of Contractor (including in its capacity as an agent of United, UCH or their
respective directors, officers, agents or employees), Parent or their respective
directors, officers, employees or agents, (B) for which Contractor is obligated
to indemnify or otherwise reimburse United pursuant to this Agreement or any
Ancillary Agreement, (C) directly caused by a breach by Contractor of this
Agreement or any Ancillary Agreement, or (D) to the extent resulting from acts
or omissions of any ground handler, fuel supplier or servicer, or caterer
(including without limitation, for purposes of this clause (D), United and its
affiliates where any of them is acting in the capacity as a ground handler
pursuant to this Agreement); provided that if United or any of its affiliates is
acting directly in the capacity of a ground handler pursuant to this Agreement,
then unless superseded by another agreement between United or such affiliate, on
the one hand, and Contractor, on the other, the indemnity provisions set forth
in Exhibit Q shall govern the indemnification obligations of United or such
affiliate to Contractor, its directors, officers, employees and agents with
respect to the actions of United or such affiliate in its capacity as a ground
handler; and provided further that in the event of a conflict between the
provisions of this Section 7.2 and the provisions of Section 4.4, the provisions
of Section 4.4 shall control.

 

7.3

Indemnification Claims.  

A party (the “Indemnified Party”) entitled to indemnification from another party
under the terms of this Agreement (the “Indemnifying Party”) shall provide the
Indemnifying Party with prompt written notice (an “Indemnity Notice”) of any
third party claim or other claim which the Indemnified Party believes gives rise
to a claim for indemnity against the Indemnifying Party
hereunder.  Notwithstanding the foregoing, the failure of an Indemnified Party
to promptly provide an Indemnity Notice shall not constitute a waiver by the
Indemnified Party to any right to indemnification or otherwise relieve such
Indemnifying Party from any liability hereunder unless and only to the extent
that the Indemnifying Party is materially prejudiced as a result thereof, and in
any event shall not relieve such Indemnifying Party from any liability which it
may have otherwise than on account of this Article VII.  With respect to third
party claims, the Indemnifying Party shall be entitled, if it accepts financial
responsibility for the third party claim, to control the defense of or to settle
any such third party claim at its own expense and by its own counsel; provided
that no settlement by the Indemnifying Party of such a claim will be binding on
the Indemnified Party for purposes of the indemnification provisions hereof
without the prior written consent of such Indemnified Party to such settlement,
which consent may not be unreasonably withheld, conditioned or delayed.  The
Indemnified Party shall provide the Indemnifying Party with such information as
the Indemnifying Party shall reasonably request to defend any such third party
claim and shall otherwise cooperate with the Indemnifying Party in the defense
of any such third party claim.  Except as set forth in this Section 7.3,  no
settlement or other compromise or

62

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

consent to a judgment by the Indemnified Party with respect to a third party
claim as to which the Indemnifying Party is asserted to have an indemnity
obligation hereunder will be binding on the Indemnifying Party for purposes of
the indemnification provisions hereof without the prior written consent of such
Indemnifying Party to such settlement, which consent may not be unreasonably
withheld, conditioned or delayed, it being agreed however that it shall be
reasonable for the Indemnifying Party to withhold or delay its consent if the
Indemnifying Party reasonably asserts that the claim is not fully covered by the
indemnity provided hereunder, and the entering into of any settlement or
compromise or the consent to any judgment in violation of the foregoing shall
constitute a waiver by the Indemnified Party of its right to indemnity hereunder
to the extent the Indemnifying Party was prejudiced thereby.  Any Indemnifying
Party shall be subrogated to the rights of the Indemnified Party to the extent
that the Indemnifying Party pays for any loss, damage or expense suffered by the
Indemnified Party hereunder.  If the Indemnifying Party does not accept
financial responsibility for the third party claim or fails to defend against
the third party claim that is the subject of an Indemnity Notice within thirty
(30) days of receiving such notice (or sooner if the nature of the third party
claim so requires), or otherwise contests its obligation to indemnify the
Indemnified Party in connection therewith, the Indemnified Party may, upon
providing written notice to the Indemnifying Party, pay, compromise or defend
such third party claim without the prior consent of the (otherwise) Indemnifying
Party.  In the latter event, the Indemnified Party, by proceeding to defend
itself or settle the matter, does not waive any of its rights hereunder to later
seek reimbursement from the Indemnifying Party.  With respect to all other
claims, the Indemnifying Party shall promptly make payment of such claim upon
receipt of reasonably sufficient evidence supporting such claim; provided, that
if the Indemnifying Party in good faith disputes all or part of its obligation
to indemnify the Indemnified Party hereunder or the amount involved, the senior
management of each party shall meet to discuss and attempt to resolve such
dispute between the parties and, if such dispute is not resolved within
forty-five (45) days of such claim being made, then the parties may pursue other
remedies.

 

7.4

Employer’s Liability; Independent Contractors; Waiver of Control.  

 

(a)

Employer’s Liability and Workers’ Compensation.  Each party, with respect to its
own employees, accepts full and exclusive liability for the payment of workers’
compensation premiums and employer’s liability insurance premiums with respect
to such employees, and for the payment of all taxes, contributions or other
payments for unemployment compensation or old age or retirement benefits,
pensions or annuities now or hereafter imposed upon employers by the government
of the United States or any other governmental body, including state, local or
foreign, with respect to such employees measured by the wages, salaries,
compensation or other remuneration paid to such employees, or otherwise.  

 

(b)

Employees, etc., of Contractor.  The employees, agents, and independent
contractors of Contractor engaged in performing any of the services Contractor
is to perform pursuant to this Agreement are employees, agents, and independent
contractors of Contractor for all purposes, and under no circumstances will be
deemed to be employees, agents or independent contractors of United.  In its
performance under this Agreement, Contractor will act, for all purposes, as an
independent contractor and not as an agent for United.  Notwithstanding the fact
that Contractor has agreed to follow certain procedures, instructions and
standards of service of United pursuant to this Agreement, United will have no
supervisory

63

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

power or control over any employees, agents or independent contractors engaged
by Contractor in connection with its performance hereunder, and all complaints
or requested changes in procedures made by United will, in all events, be
transmitted by United to Contractor’s designated representative.  Nothing
contained in this Agreement shall be construed as joint employment or is
intended to limit or condition Contractor’s control over its operations or the
conduct of its business as an air carrier.

 

(c)

Employees, etc., of United.  The employees, agents, and independent contractors
of United engaged in performing any of the services United is to perform
pursuant to this Agreement are employees, agents, and independent contractors of
United for all purposes, and under no circumstances will be deemed to be
employees, agents, or independent contractors of Contractor.  Contractor will
have no supervision or control over any such United employees, agents and
independent contractors and any complaint or requested change in procedure made
by Contractor will be transmitted by Contractor to United’s designated
representative.  In its performance under this Agreement, United will act, for
all purposes, as an independent contractor and not as an agent for Contractor.

 

(d)

Contractor Flights.  The fact that Contractor’s operations are conducted under
United’s Marks and listed under the UA designator code will not affect their
status as flights operated by Contractor for purposes of this Agreement or any
other agreement between the parties, and Contractor and United agree to advise
all third parties, including passengers, of this fact.

 

7.5

No Double Recovery.  

Notwithstanding anything to the contrary contained in this Agreement, no party
shall be entitled to indemnification or reimbursement under any provisions of
this Agreement for any amount to the extent such party has been indemnified or
reimbursed for such amount under any other provision of this Agreement.

 

7.6

Survival.  

The provisions of this Article VII shall survive the termination of this
Agreement.

ARTICLE VIII
TERM, TERMINATION AND DISPOSITION OF AIRCRAFT

 

8.1

Term.  

This Agreement shall be effective as of the date hereof (the “Effective
Date”).  The Term of this Agreement shall commence on the date that the first
Covered Aircraft is placed into service under the terms and conditions of this
Agreement (the “Commencement Date”) and, unless earlier terminated or extended
as provided herein, shall continue until the last Scheduled Exit Date for any
Covered Aircraft as set forth on Schedule 1, as such date may be extended
pursuant to Section 10.2 hereof (the “Term”).

64

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

8.2

Early Termination.  

 

(a)

By United for Cause or Special Cause.  United may terminate this Agreement,
immediately upon providing written notice of termination to Contractor following
the occurrence of any event that constitutes Cause or Special Cause.  Any
termination pursuant to this Section 8.2(a) shall supersede any other
termination pursuant to any other provision of this Agreement (even if such
other right of termination shall already have been exercised), and the date of
such notice of termination for Cause or Special Cause shall be the Termination
Date for purposes of this Agreement (and such Termination Date pursuant to this
Section 8.2(a) shall supersede any other Termination Date that may have been
previously established pursuant to another termination).  

 

(b)

By United for Breach.  United may terminate this Agreement, by providing written
notice to Contractor, upon the occurrence of a material breach of this Agreement
by Contractor as described in clause (i) below which breach shall not have been
cured within five (5) days after notice of such breach is delivered by United to
Contractor. United may terminate this Agreement, by providing written notice of
termination to Contractor, upon the occurrence of any other material breach of
this Agreement by Contractor, which breach shall not have been cured within
thirty (30) days after written notice of such breach is delivered by United to
Contractor (which thirty (30) day notice period may run concurrently with the
fifteen (15) day notice period, if any, provided pursuant to Section 4.3 for
quality of service-related breaches).  Any such written notice of termination
delivered pursuant to the foregoing sentences shall specify the Termination Date
(subject to the provisions of this Article VIII) and describe in reasonable
detail the events giving rise to the material breach claim.  The parties hereto
agree that, without limiting the circumstances or events that may constitute a
material breach, each of the following shall constitute a material breach of
this Agreement by Contractor: (i) a reasonable and good faith determination by
United, using recognized standards of safety, that there is a material safety
concern with the operation of any Scheduled Flights, (ii) a carrier-specific
grounding of more than ten (10) Covered Aircraft by regulatory or court order or
other governmental action, (iii) a failure to meet the terms of Section 9.1(j)
hereof, (iv) the occurrence of a material breach by Contractor of any Ancillary
Agreement, which breach shall not have been cured during the applicable cure
period, (v) the failure of Contractor to cure, within sixty (60) days following
written notice to Contractor from United, any material failure of five (5) or
more Covered Aircraft to meet United’s standards set forth in Exhibit J.

 

(c)

By Contractor for Breach.  Contractor may terminate this Agreement, by providing
written notice of termination to United, upon (i) failure by United to make any
payment or payments under this Agreement aggregating in excess of [***],
including, without limitation, any payments which become due during any
Wind-Down Period, but excluding any amounts which are the subject of a good
faith dispute between the parties, which failure shall not have been cured
within five (5)

65

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Business Days after written notice of such breach is delivered by Contractor to
United or (ii) the occurrence of any other material breach of this Agreement by
United, including without limitation, any breach during any Wind-Down Period,
which breach shall not have been cured within thirty (30) days after written
notice of such breach is delivered by Contractor to United.  Such written notice
of termination shall specify the Termination Date (subject to the provisions of
this Article VIII).

 

(d)

By United for Breach of Other CPA.  United may terminate this Agreement, by
providing written notice of termination to Contractor upon the early termination
by United of any other capacity purchase or similar arrangement between United
and Contractor or Contractor’s affiliate; provided, that the foregoing
termination right in this Section 8.2(d) shall not apply in the event such other
capacity purchase or similar arrangement between United and Contractor or
Contractor’s affiliate is terminated solely as a result of events or actions
similar to those described in clauses (i), (ii) or (iii) of the definition of
Cause herein.  Such written notice of termination shall specify the Termination
Date (subject to the provisions of this Article VIII).

 

(e)

Survival During Wind-Down Period.  Upon any termination hereunder, the Term
shall continue, and this Agreement shall survive in full force and effect,
beyond the Termination Date until the end of the Wind-Down Period, if any, and
the rights and obligations of the parties under this Agreement, including
without limitation remedies available upon the occurrence of events constituting
Cause, Special Cause or material breach, shall continue with respect to each
Covered Aircraft until it is withdrawn from this Agreement and otherwise until
the later of the Termination Date and the end of the Wind-Down Period, if any.

 

(f)

Terminations for Non-Carrier Specific Groundings.  United may terminate this
Agreement, by providing written notice to Contractor, upon (i) the non-carrier
specific grounding of more than [***] Covered Aircraft by regulatory or court
order or other governmental action for [***] consecutive days or (ii) the
non-carrier specific grounding of [***] or fewer Covered Aircraft by regulatory
or court order or other governmental action for [***] consecutive days.  Such a
termination shall be effective upon Contractor’s receipt of such termination
notice.

 

8.3

Disposition of Aircraft During Wind-Down Period.  

 

(a)

Termination by United for Cause or Special Cause.  If this Agreement is
terminated pursuant to Section 8.2(a), then at United’s election at the time of
such termination, either (x) such termination shall be treated as a termination
pursuant to Section 8.2(b) and the provisions of Section 8.3(b) shall apply or
(y) the Covered Aircraft shall be withdrawn from the capacity purchase
provisions of this Agreement in accordance with the following schedule: (i)
within [***] days of delivery of any notice of termination, United shall deliver
to Contractor a revocable written Wind-

66

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Down Schedule which shall (A) provide for the withdrawal of such Covered
Aircraft from the capacity purchase provisions of this Agreement and (B)
delineate the number of each aircraft type to be withdrawn by month, (ii) United
may amend or modify such Wind-Down Schedule in its sole discretion by providing
[***] written notice to Contractor of such amendment or modification, and (iii)
the Wind-Down Schedule (A) may begin immediately upon its delivery, and (B) may
not provide for the withdrawal of any Covered Aircraft beyond the earlier of (a)
the date that is [***] months after the date of delivery of the Wind-Down
Schedule, and (b) the date on which the head lease applicable to the Covered
Aircraft terminates.  United shall have the right to designate any specific
Covered Aircraft purchased or to be purchased by United to be withdrawn on a
specific date in accordance with the Wind-Down Schedule; otherwise, Contractor
shall determine which specific Covered Aircraft shall be withdrawn on all other
dates as required by, and in accordance with, the Wind-Down Schedule.  The
provisions of this Section 8.3(a) shall supersede any Wind‑Down Schedule
delivered pursuant to any other provision of this Agreement in accordance with a
Wind-Down Schedule to be delivered by United to Contractor on the Termination
Date.

 

(b)

Termination by United for Breach, etc.  If this Agreement is terminated by
United under Section 2.4, Section 8.2(b), Section 8.2(d) or Section 8.2(f), then
the Covered Aircraft (or in the event of a partial termination, the applicable
Covered Aircraft) shall be withdrawn from the capacity purchase provisions of
this Agreement in accordance with the following terms and conditions.  

 

(i)

Within [***] days of delivery of any notice of termination delivered pursuant to
Section 8.2(b), Section 8.2(d) or Section 8.2(f), United shall deliver to
Contractor an irrevocable written Wind-Down Schedule, providing for the
withdrawal of such Covered Aircraft from the capacity purchase provisions of
this Agreement, and delineating the number of each aircraft type to be withdrawn
by month.  United shall deliver to Contractor the Wind-Down Schedule within
thirty (30) days of providing the applicable Notice pursuant to Section 2.4.

 

(ii)

Such Wind-Down Schedule (x) may not commence until the Termination Date, (y) may
not provide for the withdrawal of any Covered Aircraft prior to the date that is
[***] days after the date of delivery of the Wind-Down Schedule and (z) may not
provide for the withdrawal of any Covered Aircraft beyond the earlier of (A) the
date that is [***] months after the date of delivery of the Wind-Down Schedule,
and (B) the date on which the head lease applicable to the Covered Aircraft
terminates.  Except with respect to United Owned E175 Covered Aircraft,
Contractor shall have the right to designate any specific Covered Aircraft
purchased or to be purchased by United to be withdrawn on a specific date in
accordance with the Wind-Down Schedule.  

67

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(c)

Termination by Contractor for Breach.  If this Agreement is terminated by
Contractor under Section 8.2(c), then the Covered Aircraft shall be withdrawn
from the capacity purchase provisions of this Agreement in accordance with the
following terms and conditions:  

 

(i)

The notice of termination delivered by Contractor to United pursuant to Section
8.2(c)(i) shall be irrevocable and shall contain a Termination Date that is not
more than [***] days after the date of such notice; provided that such
termination notice shall be void and of no further effect automatically upon the
payment by United prior to such Termination Date of all unpaid amounts giving
rise to the default under Section 8.2(c)(i).  As of the Termination Date set
forth in such notice of termination delivered pursuant to Section 8.2(c)(i), all
of the Covered Aircraft shall automatically be withdrawn from the capacity
purchase provisions of this Agreement and shall cease to be Covered Aircraft as
of such date.  

 

(ii)

The notice of termination delivered by Contractor to United pursuant to Section
8.2(c)(ii) shall be irrevocable and shall contain a Termination Date that is at
least [***] days after the date of such notice.  Prior to the [***] day after
receipt of such termination notice, United shall deliver to Contractor a
Wind-Down Schedule beginning on such Termination Date.  The Wind-Down Schedule
may not provide for the withdrawal of more than [***] Covered Aircraft per month
(excluding the withdrawal of any Covered Aircraft upon the termination of the
head lease relating to such Covered Aircraft), and may not provide for the
withdrawal of any Covered Aircraft on any date more than [***] months after the
Termination Date.  Contractor shall determine which specific Covered Aircraft
shall be withdrawn on all dates as required by, and in accordance with, the
Wind-Down Schedule.

 

(d)

Termination at End of Term.  If the Agreement is terminated at the end of the
Term (other than pursuant to Section 8.2), then each Covered Aircraft shall be
withdrawn from the capacity purchase provisions of this Agreement on the
Scheduled Exit Date set forth for such Covered Aircraft on Schedule 1, as
amended.

 

8.4

Certain Other Remedies.  

In addition to the remedies contemplated above in this Article VIII, United
shall be entitled to the following remedies:

 

(a)

Certain Remedies for Labor Strike and Groundings.  In the event of (i) the
occurrence of a Labor Strike or (ii) the mandatory grounding of any portion of
the Covered Aircraft by the FAA due to any action or inaction of Contractor,
then for so long as such Labor Strike or mandatory grounding shall continue and
thereafter until the number of Scheduled Flights that are On-Time Departures
(including any

68

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

delays resulting from a Labor Strike or mandatory grounding) on any day of the
week equals or exceeds the number of Scheduled Flights that were On-Time
Departures on the same day of the week prior to such Labor Strike or mandatory
grounding, United shall not be required to pay or otherwise reimburse Contractor
for any of the “per aircraft per month”  or “per aircraft in schedule” rates set
forth on Schedules 2A, 2B and 2C.  The rights set forth in this Section 8.4(a)
are in addition to, and not in limitation of, any other right of United arising
hereunder.

 

(b)

Certain Remedies During Wind-Down Operations.  Upon a material breach of this
Agreement by Contractor (including without limitation, those described in
Section 8.2(b) and Section 8.2(d)), which breach, if such breach has a cure
period thereunder, shall not have been cured during such cure period, then from
the date of such breach, or the end of such cure period, as applicable, until
(i) such breach is cured or (ii) if this Agreement is otherwise terminated by
United pursuant to Section 8.2(b) or Section 8.2(d), then until the end of any
applicable Wind-Down Period, as consideration for United’s forbearance in
exercising its termination remedies and damages incurred with respect to the
portion of the Regional Airline Services that continue to be provided prior to
and during such Wind-Down Period (the parties having agreed that the value of
such forbearance and damages may be difficult to calculate) and without any
further action by any party, each item of Compensation for Carrier Controlled
Costs set forth in Section 3.1(a) and Schedules 2A, 2B, and 2C shall be
decreased to an amount equal to such item of Compensation for Carrier Controlled
Costs (per hour, departure, passenger or other unit of measurement, as
applicable) divided by [***]; provided that the parties specifically acknowledge
that the foregoing liquidated damages are in respect of Regional Airline
Services for such period of time as they continue to be provided and are without
regard to, and not in limitation of, any recourse or remedy available to United
at law or in equity for damages suffered in respect of Regional Airline Services
that are terminated; and provided further that the provisions of this Section
8.4(b) are not intended to be duplicative of the provisions of Section 8.4(e),
and in the event of any conflict between such provisions, the provisions of
Section 8.4(e) are intended to override the provisions of this Section 8.4(b).

 

(c)

Liquidated Damages for Failure to Place E175LL Covered Aircraft in Service by
E175LL Committed In-Service Date.  If Contractor shall fail to place in-service
an E175LL Covered Aircraft by the E175LL Committed In-Service Date for such
aircraft, as such El75LL Committed In-Service Date may be delayed by, and only
to the extent such date is delayed by an Act of God or such delay is
attributable solely to the manufacturer of the delayed E175LL Covered Aircraft,
then, with respect to each such aircraft:

 

(x)

Contractor shall pay to United as liquidated damages for United’s lost revenue
related to such delay, [***] per aircraft per calendar day for each calendar day
that delivery of such aircraft is so delayed from performing

69

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Regional Airline Services, such payment to be made in accordance with Section
3.6(c)(ii), and

 

(y)

if Contractor has failed to place such aircraft in-service by the [***] day
after the E175LL Committed In-Service Date for such aircraft, then United shall
have the unilateral right to terminate this Agreement as to such Covered
Aircraft immediately by written notice to Contractor.

For the avoidance of doubt, none of a delay attributable solely to the
manufacturer of the delayed E175LL Covered Aircraft or a delay due to an Act of
God that continues for fewer than [***] days shall be deemed a default by
Contractor for purposes of this Agreement.  

 

(d)

Liquidated Damages for Reduction in the Number of Covered Aircraft.  If, after
delivery of all of the Covered Aircraft, the number of Covered Aircraft
available to operate in Regional Airline Services (accounting for Spare Aircraft
and aircraft undergoing scheduled maintenance) falls below the total number of
Covered Aircraft listed in Schedule 1 for a period of time exceeding [***] days,
then Contractor will pay to United, as liquidated damages for United’s lost
revenue related to such unavailability of each such Covered Aircraft and not as
a penalty, the following amounts within ten (10) business days from the receipt
of United’s calculations of such amounts (which may be sent together or
separately):

 

(i)

[***]

 

(ii)

any prepayment made pursuant to Section 3.6(a) in respect of such unavailable
aircraft for the period of such unavailability; plus

 

(iii)

the total denied boarding compensation and passenger-related interrupted trip
costs paid or otherwise incurred by United (including without limitation hotel,
meal and ground transportation costs and the face value of any travel
certificates issued) in respect of any Scheduled Flights delayed or canceled as
a result of the unavailability of such aircraft.

 

(e)

Liquidated Damages for Termination by United.  If United terminates this
Agreement as a result of Contractor’s breach, then Contractor will pay to
United, as liquidated damages for United’s prospective losses related to the
loss of the benefit of the bargain for the remainder of the term of this
Agreement and not as a penalty, within [***] business days from the receipt of
the calculation from United, the Daily United Damages (as described below), for
each day remaining during the period commencing with the date of termination
through the end of the then current term of this Agreement; provided, however,
that if, within two years of the date of the applicable termination notice
delivered by United to Contractor, United secures and begins operations with
another carrier to replace Contractor’s Regional Airline Services provided by
the Covered Aircraft, then the Daily United Damages will be offset by an amount
calculated by United to reasonably correspond to the Daily United Damages
calculation described below but calculated with regard to such operations with
such other carrier.  As used herein, “Daily United Damages” shall

70

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

equal (W) United’s aggregate revenue received from the operation of all Covered
Aircraft under this Agreement during the [***] full calendar months immediately
preceding the event constituting such breach (including but not limited to
revenues from passenger sales, cargo and mail services as well as any “beyond
revenue” (constituting revenue from transfers to other United flights)), minus
(X) the aggregate revenue received by Contractor from United pursuant to the
terms of this Agreement with regard to the operation of all Covered Aircraft
under this Agreement during such twelve (12) calendar months (including all
payments received pursuant to Section 3.6 in respect of such operations), minus
(Y) the United incurred expenses referred to in Section 3.4(a) incurred in
respect of such operations, and divided by (Z) 365. Where applicable, dollar
amounts used in the calculations described in this Section 8.4(e) shall be as
reported in United’s Financial Profitability System.

 

(f)

If a Termination Event shall have occurred, then notwithstanding anything
contained in this Agreement to the contrary, [***] to Contractor that would
otherwise have been required pursuant to Section 2.4 (but for this Section
8.4(f)).  

 

(g)

The parties agree that the damages to be suffered by United in the scenarios
described in each of the foregoing paragraphs of this Section 8.4 would be
difficult to calculate, and that the liquidated damages set forth in each of
such foregoing paragraphs are a good faith and reasonable estimate of such
damages, and that such liquidated damages are not intended to be a penalty.  The
inclusion of liquidated damages in this Section 8.4 is not intended to modify,
waive or restrict United’s rights to exercise any and all remedies available at
law or in equity for Contractor’s breach of this Agreement, other than the
recovery of monetary damages for the losses and damages described herein, for
which these liquidated damages are intended to be the sole and exclusive remedy;
provided that United’s right to indemnification pursuant to Article VII for
claims brought by third parties shall not be limited in any way by this Section
8.4.

 

(h)

Damages.

 

(i)

NO PARTY TO THIS AGREEMENT OR ANY OF ITS AFFILIATES SHALL BE LIABLE TO ANY OTHER
PARTY HERETO OR ANY OF ITS AFFILIATES FOR CLAIMS FOR CONSEQUENTIAL, PUNITIVE,
SPECIAL OR EXEMPLARY DAMAGES, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, REGARDLESS OF WHETHER A CLAIM IS BASED ON
CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, VIOLATION OF ANY
APPLICABLE DECEPTIVE TRADE PRACTICES ACT OR SIMILAR LAW OR ANY OTHER LEGAL OR
EQUITABLE PRINCIPLE, AND EACH PARTY RELEASES THE OTHERS AND THEIR RESPECTIVE
AFFILIATES FROM LIABILITY FOR ANY SUCH DAMAGES; PROVIDED THAT THE FOREGOING
LIMITATION SHALL NOT APPLY TO LIMIT THE

71

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

LIABILITY OF ANY PARTY FOR THE CONSEQUENTIAL DAMAGES SUFFERED BY ANY OTHER PARTY
IF THE FIRST PARTY ACTED IN BAD FAITH; PROVIDED FURTHER THAT THE PARTIES AGREE
THAT ANY LIQUIDATED DAMAGES PAYABLE TO UNITED PURSUANT TO THIS SECTION 8.4 (OR,
IF FOR ANY REASON DIRECT OR ACTUAL DAMAGES ARE AWARDED, THE COSTS INCURRED BY
UNITED FOR ARRANGING AND PROVIDING FOR ANY REGIONAL AIRLINE, GROUND HANDLING AND
OTHER SERVICES TO REPLACE THE CONTRACTOR SERVICES (OR ANY PORTION THEREOF)
FOLLOWING A TERMINATION OF THIS AGREEMENT) SHALL BE CONSIDERED DIRECT AND ACTUAL
DAMAGES SUFFERED BY UNITED, AND SHALL NOT BE CONSIDERED CONSEQUENTIAL, PUNITIVE,
SPECIAL OR EXEMPLARY DAMAGES FOR PURPOSES OF THIS AGREEMENT.  NO PARTY SHALL BE
ENTITLED TO RESCISSION OF THIS AGREEMENT AS A RESULT OF BREACH OF ANY OTHER
PARTY’S REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS, OR FOR ANY OTHER
MATTER; PROVIDED FURTHER THAT NOTHING IN THIS SECTION 8.4(h) SHALL RESTRICT THE
RIGHT OF ANY PARTY TO EXERCISE ANY RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO
THE TERMS HEREOF.

 

(ii)

NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO THE CONTRARY,
CONTRACTOR SHALL NOT BE LIABLE TO UNITED (OR ANY OF ITS AFFILIATES, OR ITS OR
ITS AFFILIATES' DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS) FOR MONETARY DAMAGES
CALCULATED PURSUANT TO SECTION 8.4(c), 8.4(d) or 8.4(e) IN RESPECT OF ANY CLAIMS
ARISING FROM A TERMINATION FOR BREACH OF CONTRACT CONSTITUTING SPECIAL CAUSE IN
EXCESS (INDIVIDUALLY AND IN THE AGGREGATE) OF [***] DOLLARS ($[***]); PROVIDED
THAT IF SUCH CLAIMS ARE FOR A BREACH OF CONTRACT CONSTITUTING CAUSE OR ANY
BREACH (INCLUDING ANY BREACH CONSTITUTING AN INCHOATE OR UNMATURED DEFAULT)
OTHER THAN A BREACH CONSTITUTING ONLY SPECIAL CAUSE (BUT NOT ALSO CAUSE), THEN
THE PROVISIONS AND LIMITATIONS SET FORTH IN THIS SECTION 8.4(h)(ii) SHALL NOT
APPLY; AND PROVIDED FURTHER THAT THE FOREGOING LIMITATIONS SHALL BE CALCULATED
WITHOUT REGARD TO, AND SHALL EXCLUDE, DAMAGES IN RESPECT OF CLAIMS MADE PURSUANT
TO ARTICLE VII HERETO FOR INDEMNIFICATION OF THIRD PARTY CLAIMS.

72

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(i)

Equitable Remedies.  Each party acknowledges and agrees that, under certain
circumstances, the breach by a party of a term or provision of this Agreement
will materially and irreparably harm the other party, that money damages will
accordingly not be an adequate remedy for such breach and that the
non-defaulting party, in its sole discretion and in addition to its rights under
this Agreement and any other remedies it may have at law or in equity (and
notwithstanding the provisions of Section 11.15 below), may apply to any court
of law or equity of competent jurisdiction (without posting any bond or deposit
and without provision of any notice) for specific performance and/or other
injunctive relief in order to enforce or prevent any breach of the provisions of
this Agreement.

ARTICLE IX
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

9.1

Representations and Warranties of Contractor.  

Contractor represents, warrants and covenants to United as of the date hereof as
follows:

 

(a)

Organization and Qualification.  Contractor is a duly organized and validly
existing corporation under the laws of its state of incorporation.  Contractor
has the corporate power and authority to own, operate and use its assets and to
provide the Contractor Services.  Contractor is duly qualified to do business as
a foreign corporation under the laws of each jurisdiction that requires such
qualification.

 

(b)

Authority Relative to this Agreement.  Contractor has the corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby in accordance with the terms hereof.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Contractor.  This Agreement has been duly and
validly executed and delivered by Contractor and is, assuming due execution and
delivery thereof by United and that United has legal power and right to enter
into this Agreement, a valid and binding obligation of Contractor, enforceable
against Contractor in accordance with its terms, except as enforcement hereof
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting the enforcement of
creditors’ rights generally and legal principles of general applicability
governing the availability of equitable remedies (whether considered in a
proceeding in equity or at law or otherwise under applicable law).

 

(c)

Conflicts; Defaults.  Neither the execution or delivery of this Agreement nor
the performance by Contractor of the transactions contemplated hereby will
(i) violate, conflict with, or constitute a default under any of the terms of
Contractor’s certificate of incorporation, by-laws, or any provision of, or
result in the acceleration of any obligation under, any material contract, sales
commitment, license, purchase order, security agreement, mortgage, note, deed,
lien, lease or

73

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

other agreement to which Contractor is a party or by which it or any of its
properties or assets may be bound, (ii) result in the creation or imposition of
any lien, charge or encumbrance in favor of any third person or entity, (iii)
violate any law, statute, judgment, decree, order, rule or regulation of any
governmental authority or body, or (iv) constitute any event which, after notice
or lapse of time or both, would result in such violation, conflict, default,
acceleration or creation or imposition of liens, charges or encumbrances.

 

(d)

No Existing Default.  Contractor is not (i) in violation of its charter or
by‑laws, (ii) in breach or default in any material respect, and no event has
occurred which, with notice or lapse of time or both, would constitute such a
breach or default, in the due performance or observance of any term, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which it is a party or by which it is bound or
to which any of its properties or assets is subject or (iii) in violation of any
law, ordinance, governmental rule, regulation or court decree to which it or its
property or assets may be subject or has failed to obtain any material license,
permit, certificate, franchise or other governmental authorization or permit
necessary to the ownership of its property or to the conduct of its business, in
each case of clauses (i), (ii) or (iii) where such violation, breach, default or
failure would have a material adverse effect on Contractor or on its ability to
provide Regional Airline Services and otherwise perform its obligations
hereunder.  To the knowledge of Contractor, no third party to any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
that is material to Contractor to which Contractor is a party or by which any of
them are bound or to which any of their properties are subject, is in default in
any material respect under any such agreement.

 

(e)

Broker.  Contractor has not retained or agreed to pay any broker or finder with
respect to this Agreement and the transactions contemplated hereby.

 

(f)

Financial Statements.  The financial statements (including the related notes and
supporting schedules) of Contractor delivered (or, if filed with the Securities
and Exchange Commission, made available) to United immediately prior to the date
hereof fairly present in all material respects the consolidated financial
position of Contractor, as the case may be, and their respective results of
operations as of the dates and for the periods specified therein.  Since the
date of the latest of such financial statements, there has been no material
adverse change nor any development or event involving a prospective material
adverse change with respect to Contractor, as the case may be.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles in the United States consistently applied throughout the periods
involved, except to the extent disclosed therein.

 

(g)

Insurance.  Contractor is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts and with such
deductibles as are customary in the businesses in which they are
engaged.  Contractor has not received

74

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

notice of cancellation or non-renewal of such insurance.  All such insurance is
outstanding and duly in force on the date hereof.  Contractor has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
material adverse effect on Contractor.

 

(h)

No Proceedings.  There are no legal or governmental proceedings pending, or
investigations commenced of which Contractor has received notice, in each case
to which Contractor is a party or of which any property or assets of Contractor
is the subject which, if determined adversely to Contractor, would individually
or in the aggregate have a material adverse effect on Contractor or on
Contractor’s ability to provide Regional Airlines Services and otherwise perform
its obligations hereunder; and to the best knowledge of Contractor, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.

 

(i)

No Labor Dispute.  No labor dispute with the employees of Contractor exists or,
to the knowledge of Contractor, is imminent which would reasonably be expected
to have a material adverse effect on Contractor or on its ability to provide
Regional Airlines Services and otherwise perform their respective obligations
hereunder.

 

(j)

Permits.  With regard to CRJ Covered Aircraft, Contractor possesses all material
certificates, authorizations and permits issued by FAA, DOT, TSA, DHS, EPA and
other applicable federal, state or foreign regulatory authorities necessary to
conduct its business, to provide Regional Airlines Services and otherwise to
perform its obligations hereunder, and neither Contractor nor Parent has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a material adverse effect on Contractor or Parent or on the ability of
either to conduct its businesses, to provide Regional Airlines Services or
otherwise to perform its respective obligations hereunder.  

 

9.2

Representations, Warranties and Covenants of United.  

United represents, warrants and covenants to Contractor as of the date hereof as
follows:

 

(a)

Organization and Qualification.  United is a duly incorporated and validly
existing corporation in good standing under the laws of the State of Delaware.

 

(b)

Authority Relative to this Agreement.  United has the corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby in accordance with the terms hereof.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of United.  This Agreement has been duly and
validly executed and delivered by United and is, assuming due execution and
delivery thereof by Contractor and that Contractor has legal power and right to
enter into this Agreement, a valid and

75

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

binding obligation of United, enforceable against United in accordance with its
terms, except as enforcement hereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting the enforcement of creditors’ rights generally and
legal principles of general applicability governing the availability of
equitable remedies (whether considered in a proceeding in equity or at law or
otherwise under applicable law).

 

(c)

Conflicts; Defaults.  Neither the execution or delivery of this Agreement nor
the performance by United of the transactions contemplated hereby will (i)
violate, conflict with, or constitute a default under any of the terms of
United’s certificate of incorporation, by-laws, or any provision of, or result
in the acceleration of any obligation under, any material contract, sales
commitment, license, purchase order, security agreement, mortgage, note, deed,
lien, lease or other agreement to which United is a party or by which it or its
properties or assets may be bound, (ii) result in the creation or imposition of
any lien, charge or encumbrance in favor of any third person or entity, (iii)
violate any law, statute, judgment, decree, order, rule or regulation of any
governmental authority or body, or (iv) constitute any event which, after notice
or lapse of time or both, would result in such violation, conflict, default,
acceleration or creation or imposition of liens, charges or encumbrances.

 

(d)

Broker.  United has not retained or agreed to pay any broker or finder with
respect to this Agreement and the transactions contemplated hereby.

 

(e)

No Proceedings.  There are no legal or governmental proceedings pending, or
investigations commenced of which United has received notice, in each case to
which United is a party or of which any property or assets of United is the
subject which, if determined adversely to United, would individually or in the
aggregate have a material adverse effect on United or on its ability to perform
its obligations hereunder; and to the best knowledge of United, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.

ARTICLE X
CERTAIN AIRCRAFT-RELATED PROVISIONS

 

10.1

Right to Call.  

 

(a)

If United delivers a notice of termination of this Agreement pursuant to Section
8.2(a), (b) or (d), then United, or its designee (for the purposes of this
Section 10.1, references to United shall be interpreted to include United’s
designee, as applicable), will have the option to purchase any or all Covered
Aircraft owned by Contractor or to assume Contractor’s leasehold interest with
respect to any or all Covered Aircraft leased by Contractor (other than such
aircraft leased from United), as the case may be.  In addition, if United
removes any CRJ700 Removed Aircraft or CRJ550 Removed Aircraft from this
Agreement pursuant to Section 2.4, and provided that United has not delivered a
notice of termination of the Agreement

76

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

pursuant to Section 8.2(a) or (b) prior to November 30, 2019, [***].  Each
Covered Aircraft, CRJ700 Removed Aircraft and CRJ550 Removed Aircraft purchased
or the leasehold interest in which is assumed pursuant to this Section 10.1
shall be referenced herein, individually and collectively, as a “Call Option
Aircraft,” the option or obligation, as the case may be, to acquire the Call
Option Aircraft or assume their leases shall be referenced herein as the “Call
Option,” and the terms of such obligation to purchase or assume shall be as set
forth in this Section 10.1. Notwithstanding anything to the contrary in this
Agreement, if this Agreement is terminated with respect to one or more EETC
Aircraft at a time when any such EETC Aircraft is subject to an EETC Security
Interest, the provisions of Section 10.1 shall not apply to such EETC Aircraft.
Notwithstanding anything to the contrary in this Agreement, if this Agreement is
terminated with respect to one or more Secured Loan Aircraft at a time when any
such Secured Loan Aircraft is subject to a Secured Loan Security Interest, the
provisions of Section 10.1 shall not apply to such Secured Loan Aircraft.

 

(b)

Such Call Option will be governed by the terms set forth below:

 

(i)

If this Agreement is terminated pursuant to Section 8.2(a), 8.2(b) or 8.2(d),
then not later than the later of (A) [***] Business Days following Contractor’s
confirmation of delivery of all Call Option Information and (B) [***] days
following the date a relevant notice of termination of this Agreement, United
may, at its option, deliver an irrevocable written notice (a “Call Option
Notice”) of its election to exercise the Call Option, which notice shall specify
the Call Option Aircraft that are subject to such notice.

 

(ii)

With respect to any CRJ700 Removed Aircraft, Contractor Owned E175 Covered
Aircraft, E175LL Removed Aircraft or CRJ550 Removed Aircraft, the Call Option
shall be deemed to have been exercised, and shall be automatically exercised,
upon delivery of the applicable 2.4(a) Notice, 2.4(b)(ii) Notice, 2.4(c) Notice
or 2.4(d) Notice to Contractor.

 

(iii)

United may, at its option, deliver a written notice (a “Call Option Request”) to
Contractor requesting Call Option Information (x) not later than [***] days
following the delivery of a relevant notice of termination of this Agreement by
United to Contractor pursuant to Section 8.2(a), 8.2(b) or 8.2(d), or (y) at any
time United determines in good faith that an inchoate default of this Agreement
by Contractor has occurred that might lead to a termination pursuant to Section
8.2(a), 8.2(b) or 8.2(d), or (z) at any time in United’s discretion if it is
reasonably likely to deliver a 2.4(a) Notice, 2.4(c) Notice or 2.4(d) Notice
within the next 90 days.  United shall be deemed to have delivered a Call Option
Request upon delivery of a 2.4(a) Notice, 2.4(c) Notice or 2.4(d) Notice.

77

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(iv)

Within [***] Business Days following its receipt of a Call Option Request,
Contractor shall provide United with: (A) with respect to a Call Option Aircraft
that is leased to Contractor (a “Leased Call Option Aircraft”), copies of all
lease agreements, and with respect to all Call Option Aircraft owned by
Contractor (whether directly, through an affiliate or owner trust) (an “Owned
Call Option Aircraft”), copies of all financing and related agreements; (B) all
lease rates and other financial information relevant to such lease agreements
and financing and related agreements; (C) a good faith estimate of any costs to
be incurred by Contractor in connection with the disposition of the Call Option
Aircraft pursuant to the Call Option with respect to each such aircraft,
including without limitation any termination, make-whole, prepayment (or
similar) penalty or fee, breakage, third party attorney’s fees and costs,
trustee and wind-up fees and recording/filing fees, whether in connection with
the lease or financing of the aircraft or the maintenance and/or support
thereof, in each case as in effect on the earlier of the date of the applicable
Call Option Request or the termination to which such Call Option Request
relates; (D) the Outstanding Debt Balance and, in Contractor’s opinion, the Fair
Market Value of each Owned Call Option Aircraft; (E) a summary of the
maintenance status of each such aircraft, including with regard to the airframe,
engines, landing gear, major components and other items reasonably requested by
United; (F) the identity of and contact information for all parties with an
interest in such aircraft or otherwise to be party to any assignments or
purchases; and (G) any other information relevant to the Call Option that United
may reasonably request (all such information in clauses (A) through (G) of this
Section 10.1(b)(iii), the “Call Option Information”).  Contractor’s disclosures
of Call Option Information shall be made expressly subject to any
confidentiality restrictions applicable to the Call Option Information, and
United agrees to be bound by such restrictions (subject to any arrangements
regarding such confidentiality restrictions made between United and the party or
parties to which such confidentiality obligations are owed).  Upon the delivery
of all Call Option Information to United, Contractor shall notify United in
writing that all such information has been delivered.

 

(v)

United shall have the right to revoke, with respect to any or all of the Call
Option Aircraft, any such Call Option exercise prior to the consummation of the
purchase or assignment of the relevant Call Option Aircraft, by written notice
to Contractor prior to such consummation.

 

(vi)

Leased Call Option Aircraft.

 

(A)

In each case in respect of each Leased Call Option Aircraft, United shall obtain
and provide to Contractor, [***], the written consent from the existing lessor
(and applicable financing parties) to a full

78

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

assignment and assumption by United (without recourse to Contractor) of all
obligations of Parent and Contractor under the lease agreement, any guaranty and
other related documents associated with the lease (or lease financing) of such
Call Option Aircraft, together with a full release (the “Release”) of Contractor
and Parent from any and all obligations under such agreements for periods
following the assignment date (such lease agreement, guaranty and other related
documents, the “Lease Documents”).  Such assignment and assumption agreement
shall contain the Release and shall otherwise be in a form reasonably acceptable
to Contractor and United and shall contain the provisions provided in clause (C)
below (such agreement, “Assignment and Assumption Agreement”).

 

(B)

United and Contractor shall enter into an Assignment and Assumption Agreement
for each Leased Call Option Aircraft.  Subject to Contractor’s receipt of a duly
executed and effective Release, Contractor shall deliver such aircraft to United
free and clear of all liens and encumbrances other than (x) the lien
attributable to the lease, (y) any other lien attributable to the lessor or
other financing party of the Covered Aircraft and (z) any lien permitted to
exist pursuant to the terms of the Lease Documents.  Each Leased Call Option
Aircraft shall otherwise be delivered to United in “AS-IS, WHERE-IS” condition,
subject to the terms of the Lease Documents; provided that nothing in this
sentence shall be interpreted as relieving Contractor of any of its obligations
under this Agreement, including its obligation to operate and maintain the
aircraft in accordance with the terms herein; and provided further that,
notwithstanding the above, Contractor shall be solely liable, and United shall
not be liable, for any breaches or defaults, or damages resultant thereto,
having occurred in respect of any Leased Call Option Aircraft pursuant to this
Agreement or the Lease Documents prior to the effective time of the assignment
and Release and delivery by Contractor to United of such Leased Call Option
Aircraft.  Each Leased Call Option Aircraft shall be delivered to United at a
location in the continental United States selected by United in  United’s sole
discretion (any such location, a “Delivery Location”); provided that, if
Contractor does not have a maintenance/operations base at a Delivery Location,
then United shall pay to Contractor the direct out-of-pocket costs incurred by
Contractor to deliver the applicable Leased Call Option Aircraft to such
Delivery Location; provided further that any Leased Call Option Aircraft shall
not be deemed delivered unless and until: (aa) Contractor has delivered to
United all records and documents that Contractor is required to maintain in
accordance with its FAA-approved records retention program and the applicable
lease in respect of such aircraft,

79

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

plus such other records and documents that are reasonably requested by United
and are in Contractor’s possession (provided, however, that if United reasonably
requests additional records and documents that are not so required and are not
in Contractor’s possession, then, at United’s request and cost, Contractor shall
use commercially reasonable efforts to assist United in causing such records to
be delivered to United); and (bb) the delivered aircraft is (vv) complete, (ww)
has no parts or other items of equipment installed thereon that are not at the
effective time of such assignment titled with the owner of such aircraft in
accordance with the terms of the applicable lease, (xx) is in a condition for
continuing commercial passenger operations under FAR Part 121 and the applicable
lease, (yy) has no deferred/carryover maintenance items or, with respect to any
Airworthiness Directives, any waivers or Alternative Means of Compliance (AMOCs)
and (zz) complies with the applicable lease’s aircraft return provisions (a copy
of which is attached to this Agreement as Exhibit R), except for those
provisions regarding (A) Lessee’s exterior insignia and interior markings, (B)
airworthiness directives (without limiting the requirements set forth in clause
(yy) above), (C) scheduled maintenance, (D) engine maintenance, (E) engine
return, (F) structural inspection tasks, (G) landing gear life, (H) tires and
brakes, (I) condition of controlled components and (J) appraisals; provided
further that the reasonable costs of Contractor’s compliance with return
conditions relating to storage upon return shall be for United’s account; and
provided further that, notwithstanding anything to the contrary contained
herein, upon United’s request, Contractor shall make the aircraft available,
prior to delivery of the aircraft and consummation of any assignment or sale,
for the performance of airframe and engine inspections arranged by United and
performed at its cost, including but not limited to boroscopes, ground
performance runs, on-wing static inspections and testing and EGT margin
tests.  The effective date of such assignment shall occur, and subject to
Section 10.1(b)(vi)(D) below Contractor shall deliver such aircraft to United,
on the 7th day following the date of withdrawal of such aircraft as
determined  pursuant to Section 2.4(a) or Sections 8.2(a), 8.2(b) or 8.2(d),
respectively (or such earlier or later day as United and Contractor may
agree).  

 

(C)

Each of the following provisions shall apply and shall be provided for in the
Assignment and Assumption Agreement: (t) risk of loss or damage to the Leased
Call Option Aircraft and any corresponding obligation to store and maintain such
aircraft shall transfer to United at the effective time of such assignment and
Release and upon the completion of transfer of possession of such aircraft by
Contractor to

80

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

United; (u) United shall indemnify and insure (in accordance with customary
terms) Contractor against all third-party liabilities and obligations related to
facts or circumstances arising at and after such assignment, (v) Contractor
shall indemnify and insure (in accordance with customary terms) United from all
liabilities and obligations related to facts or circumstances arising prior to
the date of the assignment, (w) at the effective time of the Assignment and
Assumption Agreement, (i) Contractor shall transfer to United, and United shall
take possession of, all rights in any deposits, prepaid rent and/or maintenance
reserves held by the Lessor pursuant to, but subject to, the terms of the Lease
Documents, (ii) United shall pay to Contractor, in immediately available funds,
an amount equal to such rent security deposits and transferred prepaid rent (but
only to the extent that United has not already reimbursed Contractor or
otherwise paid for such rent security deposits and/or rent pursuant to the
compensation and reimbursement provisions herein or used any portion of such
rent security deposits and/or rent to cure any default existing under such Lease
Documents at the time of such lease assumption), and (iii) to the extent that
any payments of rent, reserves and/or deposits existing under the applicable
Lease Documents cannot be transferred to (or for the benefit of) United, and
such payments, reserves and/or deposits have already been paid or reimbursed by
United, then Contractor shall pay to United, in immediately available funds, an
amount equal to such payments, reserves and/or deposits, (x) United shall assume
all obligations and liabilities of Contractor as above provided with respect to
such Lease Documents as of the effective date of such assignment, and (y)
Contractor shall assign, to the extent assignable, all warranties, service life
policies, guarantees and similar programs relating to such Leased Call Option
Aircraft provided by the applicable manufacturer.

 

(D)

United may not take possession of any Leased Call Option Aircraft unless United
or Contractor first obtains an Assignment and Assumption Agreement and Release
relating to all such aircraft that have been fully executed by all of the
parties thereto (a “Consent”). With respect to each CRJ700 Removed Aircraft, if
the relevant Consent has not been obtained by the removal date specified by the
relevant 2.4(a) Notice, then the Wind-Down Period for such aircraft shall be
extended and shall continue until either (x) such Consent has been obtained, or
(y) United has revoked the Call Option pursuant to Section 10.1(b)(v), or (z) if
such Consent shall not have been obtained within three (3) months following the
delivery (or deemed delivery) of such Call Option Notice, then, to the extent
permitted under the terms of the Lease Documents, United (at its sole option)
may

81

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

sublease such aircraft from Contractor on the same terms, mutatis mutandis, as
the Lease Documents, with United’s indemnification of Contractor as set forth in
Section 10.1(b)(vi)(B) above expanded to include all claims arising in respect
of such Lease Documents for all periods from and after the date of such
sublease.  With respect to any Call Option Aircraft withdrawn from this
Agreement pursuant to Section 8.2(a), 8.2(b) or 8.2(d), if within six (6)
calendar months of the withdrawal date for such aircraft at the end of the
applicable Wind-Down Period neither of the circumstances in clauses (x) or (y)
above has occurred, nor has United subleased such aircraft from Contractor as
provided in clause (z) above, then the Call Option in respect of such aircraft
shall be deemed to have been and shall be without further act immediately
revoked; provided however, that, for the avoidance of doubt, the Wind-Down
Period for such aircraft shall not be extended beyond such Termination Date.

 

(vii)

Owned Call Option Aircraft.  Contractor shall sell all Owned Call Option
Aircraft to United for a purchase price equal to the greater of the Outstanding
Debt Balance and the Fair Market Value of such aircraft.  United shall further
pay any and all taxes (including, without limitation, sales, use VAT and GST
charged or chargeable on account of the sale of the aircraft by Contractor), and
any termination, make-whole, prepayment (or similar) penalty or fee, breakage,
third party attorney's fees and costs, trustee and wind-up fees and
recording/filing fees incurred by Contractor, whether in connection with the
lease or financing of the aircraft or the maintenance and/or support thereof,
and disclosed to United as Call Option Information (without duplication of any
portion of the Outstanding Debt Balance, and, for the avoidance of doubt, any
changes in income tax position, including loss of deductions, increased income
tax expense or other income and other tax losses).  Subject to United’s payment
to Contractor of the Fair Market Value (determined in accordance with the terms
of this Agreement) and the other amounts required to be paid hereunder,
Contractor shall deliver such aircraft to United free and clear of all liens and
encumbrances, and otherwise in “AS-IS, WHERE-IS” condition; provided that
nothing in this sentence shall be interpreted as relieving Contractor of any of
its obligations under this Agreement, including its obligation to operate and
maintain the aircraft in accordance with the terms herein; and provided further
that, notwithstanding the above, Contractor shall be solely liable, and United
shall not be liable, for any breaches or defaults, or damages resultant thereto,
having occurred in respect of any Owned Call Option Aircraft or any debt or
financing arrangements in respect of such Owned Call Option Aircraft prior to
the delivery by Contractor to United of such Owned Call Option Aircraft.  Each
Owned Call Option Aircraft shall be delivered to United at a Delivery

82

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Location; provided that, if Contractor does not have a maintenance/operations
base at the Delivery Location, then United shall pay to Contractor the direct
out-of-pocket costs incurred by Contractor to deliver the applicable Owned Call
Option Aircraft to such Delivery Location; provided further that any Owned Call
Option Aircraft shall not be deemed delivered unless and until all records and
documents required by Contractor’s FAA-approved maintenance program to be
maintained in respect of such aircraft have been delivered to United.  The
effective date of such sale shall occur, and Contractor shall deliver such
aircraft to United, on the 7th day following the withdrawal date for such
aircraft specified in the 2.4(a) Notice (with respect to CRJ700 Removed
Aircraft) or 2.4(c) Notice (with respect to E175LL Removed Aircraft) or the 7th
day following the end of the Wind-Down Period for such aircraft (with respect to
aircraft removed from this Agreement in connection with a termination of this
Agreement by United pursuant to Section 8.2(a), 8.2(b) or 8.2(d)), as the case
may be.  The applicable purchase and sale agreement with respect to such Owned
Call Option Aircraft shall provide that (x) risk of loss or damage to the Owned
Call Option Aircraft and any corresponding obligation to store and maintain such
aircraft shall transfer to United only upon the completion of transfer of
possession of such aircraft by Contractor to United and payment to Contractor of
the amounts specified herein, (y) United shall indemnify and insure (in
accordance with customary terms) Contractor against all third-party liabilities
and obligations related to facts or circumstances arising at and after such
transfer, and (z) to the extent not otherwise provided for in this Agreement,
Contractor shall indemnify and insure (in accordance with customary terms)
United from all liabilities and obligations related to facts or circumstances
arising prior to the date of such transfer.

 

(c)

Contractor shall not discriminate in its operation or maintenance of the Call
Option Aircraft (including without limitation with respect to any swapping or
removal of parts, components or engines) following United’s exercise, or deemed
exercise of, a Call Option in respect to any aircraft and shall continue to
comply with the provisions of Article IV hereto as they relate to each aircraft.

 

(d)

United shall assume [***]; provided that Contractor is not then in uncured
default under such agreements, including without limitation with respect to any
amounts due and owing thereunder, it being understood that Contractor shall be
solely liable, and United shall not be liable, for any breaches or defaults, or
damages resultant thereto, having occurred under any such agreement prior to
such assumption or termination.  

83

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

10.2

Extension of E175 Aircraft Term.  

 

(a)

At any time and from time to time, but not less than [***] months prior to the
Scheduled Exit Date for any United Owned E175 Covered Aircraft, and at its sole
option, United may extend the exit date for any United Owned E175 Covered
Aircraft (which shall extend the capacity purchase provisions hereof with
respect to such Covered Aircraft to such later exit date) by delivering to
Contractor a revised Schedule 1 reflecting such later exit date; provided, that,
with respect to each United Owned E175 Covered Aircraft, (i) the first extension
for such aircraft shall only be made in one increment of [***] months, and (ii)
the second extension for such aircraft shall only be made in one increment of
[***] months; provided further, that the exit date for any United Owned E175
Covered Aircraft may be extended more than once but not greater than [***]
times, it being understood that, as of the date of this amendment and
restatement, there have been no extension dates for any United Owned E175
Covered Aircraft; provided further, that in no event shall United’s exercise of
its extension rights pursuant to the provisions in this Section 10.2 result in
Contractor operating less than ten (10) United Owned E175 Covered Aircraft in
its provision of Regional Airline Services to United under this Agreement; and
provided further, that the rates set forth on Schedules 2A in effect immediately
prior to such extension term shall remain in effect throughout the extension
term.  Upon delivery to Contractor, such revised Schedule 1 shall be
incorporated into this Agreement without any further action by any party and
shall thereafter constitute the amended and restated Schedule 1 for all purposes
of this Agreement. Upon any determination by Contractor not to renew any lease
for any Covered Aircraft, Contractor shall promptly notify United.  

 

(b)

United may at any time and from time to time propose to extend the exit date for
any E175 Covered Aircraft to Contractor through mutually-agreed modification of
this Agreement.

 

10.3

Alternative Aircraft.  

At any time that United desires to utilize aircraft other than the Covered
Aircraft, Contractor and United agree to meet and discuss in good faith the
appropriate adjustments to this Agreement necessary to include such other
aircraft as a Covered Aircraft.

 

10.4

Additional Aircraft.

The parties may agree at any time and from time to time during the Term to amend
Schedule 1 to increase the number of Covered Aircraft as a result of United’s
decision to award or induct new aircraft into the fleet (any such additional
aircraft, the “New Aircraft”) utilized by Contractor for Regional Airline
Services; provided that the following provisions shall apply, except as
otherwise mutually agreed at the time of such additional of New Aircraft:

 

(a)

the Parties shall mutually agree on in-service dates for such New Aircraft;

84

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(b)

the New Aircraft shall be an aircraft type equivalent to the aircraft type set
forth on Schedule 1 (or an acceptable substitute aircraft mutually agreed to by
United and Contractor);

 

(c)

United shall pay Contractor in respect of the New Aircraft the Compensation for
Carrier Controlled Costs as set forth on the applicable Schedule 2A, 2B or 2C;
and

 

(d)

if a New Aircraft is owned or leased by United, then prior to such aircraft
entering Regional Airline Services on the in-service date set forth in Schedule
1, Contractor shall sublease such aircraft from United pursuant to a sublease in
the form of the United standard form of sublease; provided that the rent under
such sublease shall be abated, except in the circumstances of such sublease
where the rent is no longer abated, in which case such rent shall be payable as
provided in such sublease.

 

10.5

Covered Aircraft Leases.  

With respect to each E175 Covered Aircraft and any other Covered Aircraft that
is leased or subleased by United to Contractor, upon not less than ten Business
Days’ notice by Contractor to United, and at least ten Business Days’ prior to
the Actual In-Service Date for such aircraft, United and Contractor shall enter
into a Covered Aircraft Lease for such aircraft; provided that pursuant to each
Covered Aircraft Lease, among other things, Basic Rent payable by Contractor to
United thereunder shall be entirely abated unless and until (A) such Covered
Aircraft has been withdrawn from this Agreement and no longer constitutes a
Covered Aircraft, (B) the occurrence of a Labor Strike, or (C) the mandatory
grounding of such Covered Aircraft by the FAA due to any action or inaction of
Contractor, upon which in each case such Basic Rent shall be payable by
Contractor to United until (x) in the case of such a withdrawal of such Covered
Aircraft, such aircraft shall have been returned to United in accordance with
the terms of such Covered Aircraft Lease and this Agreement, or (y) in the case
of a Labor Strike or such a mandatory grounding, as the case may be, the number
of Scheduled Flights that are On-Time Departures (including any days resulting
from a Labor Strike or mandatory grounding) on any day of the week equals or
exceeds the number of Scheduled Flights that were On-Time Departures on the same
day of the week prior to such Labor Strike or mandatory grounding, as the case
may be.  Notwithstanding anything else contained herein to the contrary, if and
when a Covered Aircraft Lease terminates in accordance with its terms, then the
aircraft subject to such lease shall no longer constitute a Covered Aircraft
effective on the date on which the term of such Covered Aircraft Lease ends,
regardless of whether the event giving rise to such lease termination also
constitutes an independent termination or withdrawal event hereunder.  Any
withdrawal occurring upon such a termination of a Covered Aircraft Lease shall
be separate and distinct from, and shall not limit or supersede, any other
withdrawal rights of United contained in this Agreement.

 

10.6

Lien; Subordination.  

 

(a)

In order to secure all of Contractor’s obligations owed to United pursuant to
this Agreement (including without limitation the timely payment by Contractor of
all payment and reimbursement obligations to United hereunder and any damages

85

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

incurred by United (including without limitation pursuant to Article VIII) in
any case where United is entitled to recover damages pursuant to applicable law
as a result of the default by Contractor of its obligations hereunder),
Contractor hereby grants to United a security interest of first priority
(subject only to liens that arise by operation of applicable law and except as
provided below) in the following (the “E175 Lien”): any and all of Contractor’s
right, title and interest in all appliances, accessories and other equipment or
property installed in or on the E175 Covered Aircraft (including all
replacements of the foregoing), any equipment stored at United facilities, any
contractual rights or general intangibles material to the operation or ownership
or otherwise related to the E175 Covered Aircraft or amounts payable to
Contractor with respect to damage or casualty to the E175 Covered Aircraft and
all proceeds of the foregoing and any accounts containing such proceeds
(collectively, the “E175 Collateral”); provided that the E175 Lien shall be
junior and subordinate to any purchase money security interest in favor of one
or more lenders (which lenders are not affiliates of Contractor) (each, a “PMSI
Lender”) arising from the provision by such lender(s) to Contractor of purchase
money financing used to acquire any portion of the E175 Collateral.  Contractor
agrees, subject to the subordination provision set forth in this Section 10.6,
that United shall have all the rights, powers and remedies of a secured party
available under applicable law following any such default by Contractor,
including but not limited to, the right to take possession of and sell in one or
more transactions (whether by foreclosure, power of sale, or otherwise) the E175
Collateral or any part thereof; provided further that the E175 Collateral shall
not include any property owned by United or not owned by Contractor or its
affiliates.  Contractor further agrees that United shall be entitled from time
to time to file such Uniform Commercial Code (“UCC”) financing statements and
continuation statements with respect to the E175 Collateral and take such other
actions as it deems necessary or appropriate in connection with the perfection
and maintenance of such security interest, and Contractor hereby consents to the
filing of all such UCC financing statements and continuation statements.
Contractor represents and warrants to United that Contractor’s current location
(within the meaning of Section 9-307 of the UCC) is the State of
Arizona.  Contractor agrees that it will give United timely written notice (but
in any event not later than thirty (30) days prior to the expiration of the
period of time specified under applicable law to prevent lapse of perfection) of
any change of its location (as such term is used in Section 9-307 of the UCC)
from its then present location and will promptly take any action reasonably
requested by United to continue the perfection of the E175 Lien on the E175
Collateral granted hereunder in favor of United; and provided, further, that no
security interest shall be granted hereby in any property to the extent that
such grant is prohibited by any agreement that comprises part of the EETC
Transaction; and provided, further, that no security interest shall be granted
hereby in any property to the extent that such grant is prohibited by any
agreement that comprises part of a Secured Loan Transaction.  

86

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(b)

In order to secure all of Contractor’s obligations owed to United pursuant to
this Agreement (including without limitation the timely payment by Contractor of
all payment and reimbursement obligations to United hereunder and any damages
incurred by United (including without limitation pursuant to Article VIII) in
any case where United is entitled to recover damages pursuant to applicable law
as a result of the default by Contractor of its obligations hereunder),
Contractor hereby grants to United a security interest (subject only to liens
that arise by operation of applicable law and except as provided below) [***],
accessories and other equipment or property installed in or on the CRJ Covered
Aircraft owned by Contractor or its affiliates (including all replacements of
the foregoing), any equipment stored at United facilities, any contractual
rights or general intangibles material to the operation or ownership or
otherwise related to the CRJ Covered Aircraft owned by Contractor or its
affiliates or amounts payable to Contractor with respect to damage or casualty
to the CRJ Covered Aircraft owned by Contractor or its affiliates and all
proceeds of the foregoing and any accounts containing such proceeds
(collectively, the “CRJ Collateral”); provided that the CRJ Lien shall in all
respects be junior and subordinate to any and all security interests and/or
liens in effect as of the Effective Date in or on all or any portion of the CRJ
Collateral, and to any and all security interests and/or liens on all or any
portion of the CRJ Collateral in effect at any time subsequent to the Effective
Date and held by or in favor of any lender of any senior debt obligation of
Contractor or its affiliates, which lender is not an affiliate of Contractor
(hereinafter, a “Senior Lender”).  Contractor agrees that, subject to the
subordination provisions set forth in this Section 10.6, United shall have all
the rights, powers and remedies of a secured party available under applicable
law following any such default by Contractor, including but not limited to, the
right to take possession of and sell in one or more transactions (whether by
foreclosure, power of sale, or otherwise) the CRJ Collateral or any part
thereof; provided further that the CRJ Collateral shall not include any property
owned by United or not owned by Contractor or its affiliates.  Contractor
further agrees that United shall be entitled from time to time to file such UCC
financing statements and continuation statements with respect to the CRJ
Collateral and take such other actions as it deems necessary or appropriate in
connection with the perfection and maintenance of such security interest, and
Contractor hereby consents to the filing of all such UCC financing statements
and continuation statements. Contractor represents and warrants to United that
Contractor’s current location (within the meaning of Section 9-307 of the UCC)
is the State of Arizona.  Contractor agrees that it will give United timely
written notice (but in any event not later than thirty (30) days prior to the
expiration of the period of time specified under applicable law to prevent lapse
of perfection) of any change of its location (as such term is used in Section
9-307 of the UCC) from its then present location and will promptly take any
action reasonably requested by United to continue the perfection of the CRJ Lien
on the CRJ Collateral granted hereunder in favor of United.  

87

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(c)

Contractor hereby represents and warrants that (i) it has all requisite
corporate power and authority to grant the E175 Lien and the CRJ Lien in the
E175 Collateral and CRJ Collateral, respectively, and (ii) such grant does not
breach or result in a default of any of Contractor’s contracts or agreements.

 

(d)

Notwithstanding the date, manner or order of perfection or attachment of the
security interests and liens granted by Contractor to United pursuant to this
Section 10.6 or to any PMSI Lender or Senior Lender, and notwithstanding the
usual application of the priority provisions of the UCC or any other applicable
law or judicial decision, or whether a PMSI Lender or Senior Lender or United
holds possession of all or any part of the E175 Collateral or CRJ Collateral,
United hereby acknowledges and agrees that such PMSI Lender or Senior Lender, as
the case may be, shall have a first and prior continuing security interest in
and lien on the E175 Collateral or CRJ Collateral, respectively, and United
shall have a security interest therein junior and subordinate in priority to the
lien and security interest held by such PMSI Lender or Senior Lender, as the
case may be.  United hereby agrees to make such filings and recordings in the
public records to evidence the priorities made herein as may be reasonably
requested by Contractor at the request any PMSI Lender or Senior Lender, as the
case may be, and, if required by any such PMSI Lender or Senior Lender, enter
into a subordination agreement directly with such PMSI Lender or Senior Lender,
as the case may be, in form and substance reasonably satisfactory to such PMSI
Lender or Senior Lender for the purpose of evidencing the subordination
provisions set forth in this Section 10.6.  The provisions of this Section 10.6
are applicable regardless of whether the security interest and/or lien of any
PMSI Lender or Senior Lender, as the case may be, in the E175 Collateral or CRJ
Collateral, respectively, is not perfected for any reason.

 

10.7

New Aircraft Configuration.

Contractor  shall ensure that any Covered Aircraft added to scope of this
Agreement materially conform to United’s then-current specifications, including,
but not limited to, specifications for aircraft configuration, galley, seats,
winglets, and other standards, and that such aircraft are consistent with the
specifications and livery applicable to such fleet type.

ARTICLE XI
MISCELLANEOUS

 

11.1

Notices.  

All notices made pursuant to this Agreement shall be in writing and shall be
deemed given upon (a) a transmitter’s confirmation of a receipt of a facsimile
transmission (but only if followed by confirmed delivery by a standard overnight
courier the following Business Day or if delivered by hand the following
Business Day), (b) confirmed delivery by a standard overnight courier or
delivered by hand or (c) e-mail delivery, provided that, in the case of any such
notice or communication transmitted by e-mail delivery, such notice or
communication shall not be in compliance with this Section 11.1 unless such
e-mail (i) includes in its subject line the following:

88

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“United CPA – Important Notice” and (ii) the sender of such email has received a
reply which both has not been automatically generated and includes explicit
acknowledgement of the e-mail received, to the parties at the following
addresses:

if to United:

[***]


with a copy to (which shall not constitute notice):

[***]


if to Contractor:

Mesa Airlines, Inc.
410 N. 44th Street
Suite 700
Phoenix, AZ 85008
Attention: President (with a copy to General Counsel)
Facsimile No.: (602) 685-4350

E-mail:michael.lotz@mesa-air.com, brad.rich@mesa-air.com,
brian.gillman@mesa-air.com

if to Parent:

Mesa Air Group, Inc.
410 N. 44th Street
Suite 700
Phoenix, AZ 85008
Attention: President (with a copy to General Counsel)
Facsimile No.: (602) 685-4350

E-mail: michael.lotz@mesa-air.com, brad.rich@mesa-air.com,
brian.gillman@mesa-air.com

or to such other address as any party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section 11.1.

 

11.2

Binding Effect; Assignment.  

This Agreement and all of the provisions hereof shall be binding upon the
parties hereto and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  Except with respect to a merger or
other consolidation of either party with another Person (and without limiting
United’s rights pursuant to Section 5.2 hereof), neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any party
hereto without the prior written consent of the other parties.  For the
avoidance of doubt, United may effectively assign without Contractor’s prior
written consent all of its performance, rights, and obligations hereunder to any
direct or indirect wholly-owned Subsidiary of United Continental Holdings, Inc.

89

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

11.3

Amendment and Modification.  

This Agreement may not be amended or modified in any respect except by a written
agreement signed by the parties hereto that specifically states that it is
intended to amend or modify this Agreement. Any amendment or modification of
this Agreement to decrease the amount of Ownership Rate payments required to be
paid by United to Contractor with respect to any EETC Aircraft may be an Event
of Default as defined under the Trust Indenture and Mortgage for such Aircraft
under the EETC Transaction.

 

11.4

Waiver.  

The observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively) by the party
entitled to enforce such term, but such waiver shall be effective only if it is
in writing signed by the party against which such waiver is to be asserted that
specifically states that it is intended to waive such term.  Unless otherwise
expressly provided in this Agreement, no delay or omission on the part of any
party in exercising any right or privilege under this Agreement shall operate as
a waiver thereof, nor shall any waiver on the part of any party of any right or
privilege under this Agreement operate as a waiver of any other right or
privilege under this Agreement nor shall any single or partial exercise of any
right or privilege preclude any other or further exercise thereof or the
exercise of any other right or privilege under this Agreement.  No failure by
any party to take any action or assert any right or privilege hereunder shall be
deemed to be a waiver of such right or privilege in the event of the
continuation or repetition of the circumstances giving rise to such right unless
expressly waived in writing by each party against whom the existence of such
waiver is asserted.

 

11.5

Interpretation.  

The table of contents and the section and other headings and subheadings
contained in this Agreement and in the exhibits and schedules hereto are solely
for the purpose of reference, are not part of the agreement of the parties
hereto, and shall not in any way affect the meaning or interpretation of this
Agreement or any exhibit or schedule hereto.  All references to days or months
shall be deemed references to calendar days or months.  All references to “$”
shall be deemed references to United States dollars.  Unless the context
otherwise requires, any reference to an “Article,” a “Section,” an “Exhibit,” or
a “Schedule” shall be deemed to refer to a section of this Agreement or an
exhibit or schedule to this Agreement, as applicable.  The words “hereof,”
“herein” and “hereunder” and words of similar import referring to this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, unless otherwise specifically provided, they shall be deemed to
be followed by the words “without limitation.” This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing the document to be drafted.

90

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

11.6

Confidentiality.  

Except as required by law or stock exchange or other regulation or in any
proceeding to enforce the provisions of this Agreement, or as otherwise provided
below, each party to this Agreement hereby agrees not to publicize or disclose
to any third party the terms or conditions of this Agreement or any of the
Ancillary Agreements, or any exhibit, schedule or appendix hereto or thereto, or
any CPA Records, without the prior written consent of the other parties thereto
(except that (i) a party may disclose such information to its existing and
potential lenders, lessors and other financing parties, its third-party
consultants, its advisors and its representatives, in each case who are
themselves bound to keep such information confidential and (ii) United may
disclose any information to its organized labor groups and their third-party
consultants, advisors and representatives as required pursuant to applicable
collective bargaining agreements).  Except as required by law or stock exchange
or other regulation or in any proceeding to enforce the provisions of this
Agreement or any of the Ancillary Agreements, or as otherwise provided below,
each party hereby agrees not to disclose to any third party any confidential
information or data, both oral and written, received from the other, whether
pursuant to or in connection with this Agreement or any of the Ancillary
Agreements, without the prior written consent of the party providing such
confidential information or data (except that a party may disclose such
information to its third-party consultants, advisors and representatives, in
each case who are themselves bound to keep such information confidential).  Each
party hereby agrees not to use any such confidential information or data of the
other party other than in connection with performing their respective
obligations or enforcing their respective rights under this Agreement or any of
the Ancillary Agreements, or as otherwise expressly permitted or contemplated by
this Agreement or any of the Ancillary Agreements.  If either party is served
with a subpoena or other process requiring the production or disclosure of any
of such agreements or information, then the party receiving such subpoena or
other process, before complying with such subpoena or other process, shall
immediately notify the other parties hereto of the same and permit said other
parties a reasonable period of time to intervene and contest disclosure or
production.  Upon termination of this Agreement, each party must return to each
other any confidential information or data received from the other which is
still in the recipient’s possession or control.  Without limiting the foregoing,
no party shall be prevented from disclosing the following terms of this
Agreement: the number of aircraft subject hereto, the periods for which such
aircraft are subject hereto, and any termination provisions contained
herein.  The provisions of this Section 11.6 shall survive the termination of
this Agreement for a period of ten (10) years.

 

11.7

Counterparts.  

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  The Agreement may be executed by facsimile signature.

 

11.8

Severability.  

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective (unless and until
reformed automatically or replaced

91

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

via good faith negotiations, as applicable, pursuant to the third sentence of
this Section 11.8) to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.  Any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  If (x) any term or
provision of this Agreement is or is rendered or held invalid, illegal or
incapable of being enforced by any jurisdiction, applicable law or public policy
and (y) the parties agree that such term or provision is essential to this
Agreement, then such term or provision will be reformed automatically in the
applicable jurisdiction so as to comply with the applicable law or public policy
and to effect the original intent of the parties as closely as possible;
provided, however, that if, in the reasonable opinion of either party hereto,
the reformation of such invalid, illegal or unenforceable term or provision
materially adversely affects a party’s rights or duties hereunder, then the
parties shall immediately begin good faith negotiations for a suitable
replacement provision which effects the original intent of the parties as
closely as possible; provided further, that if, after the good faith
negotiations referenced in the immediately preceding proviso, the parties are
unable to reach agreement as to a suitable replacement provision, then the party
adversely affected by the reformation may immediately terminate this Agreement
upon written notice to the other party hereto, upon which termination this
Agreement shall be of no further force and effect and the provisions of Section
8.3 shall apply.

 

11.9

Relationship of Parties.  

Nothing in this Agreement shall be interpreted or construed as establishing
between the parties a partnership, joint venture, joint employment, agency or
other similar arrangement.

 

11.10

Entire Agreement; No Third Party Beneficiaries.  

This Agreement (including the exhibits and schedules hereto) and the Ancillary
Agreements are intended by the parties as a complete statement of the entire
agreement and understanding of the parties with respect to the subject matter
hereof and all matters between the parties related to the subject matter herein
or therein set forth.  This Agreement is made among, and for the benefit of, the
parties hereto, and the parties do not intend to create any third-party
beneficiaries hereby, and no other Person shall have any rights arising under,
or interests in or to, this Agreement.

 

11.11

Governing Law.  

Except with respect to matters referenced in Section 11.15(e) (which shall be
governed by and construed pursuant to the Federal Arbitration Act), this
Agreement shall be governed by and construed in accordance with the laws of the
State of Illinois (excluding Illinois choice of law principles that might call
for the application of the law of another jurisdiction) as to all matters,
including matters of validity, construction, effect, performance and
remedies.  Subject to Section 11.15, any action arising out of this Agreement or
the rights and duties of the parties arising hereunder may be brought, if at
all, only in the state or federal courts located in the United States District
Court for the Northern District of Illinois or the County of Cook, Illinois, as
applicable.  Each party further agrees to waive any right to a trial by jury.

92

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

11.12

Right of Set-Off.  

If any party hereto shall be in default hereunder or under any Ancillary
Agreement or any other agreement between the parties hereto relating to the
provision of Contractor Services (including without limitation any ground
handling agreement), then in any such case the non-defaulting party shall be
entitled to set off from any payment owed by such non-defaulting party to the
defaulting party hereunder any amount owed by the defaulting party to the
non-defaulting party hereunder or thereunder; provided that contemporaneously
with any such set-off, the non-defaulting party shall give written notice of
such action to the defaulting party; provided further that the failure to give
such notice shall not affect the validity of the set-off.  It is specifically
agreed that (i) for purposes of the set-off by any non-defaulting party,
mutuality shall be deemed to exist among the parties; (ii) reciprocity among the
parties exists with respect to their relative rights and obligations in respect
of any such set-off; and (iii) the right of set-off is given as additional
security to induce the parties to enter into the transactions contemplated
hereby and by the Ancillary Agreements.  Upon completion of any such set-off,
the obligation of the defaulting party to the non-defaulting party shall be
extinguished to the extent of the amount so set-off.  Each party hereto further
waives any right to assert as a defense to any attempted set-off the
requirements of liquidation or mutuality.  This set-off provision shall be
without prejudice, and in addition, to any right of set-off, combination of
accounts, lien or other right to which any non-defaulting party is at any time
otherwise entitled (either by operation of law, contract or otherwise),
including without limitation pursuant to Article III hereof.  In addition to the
foregoing, United shall have a credit in the amount of [***] (representing [***]
per month per aircraft for all [***] CRJ Covered Aircraft, less [***] per month
per aircraft for [***] CRJ Covered Aircraft, for each of June, July and August,
2013), which amount shall be set off by United against any payments to be made
to Contractor hereunder.

 

11.13

Cooperation with Respect to Reporting.  

Contractor shall be responsible for filing all reports relating to its
operations that are required by the DOT, FAA or other applicable government
agencies (other than any such reports for which United, where permitted by law,
has assumed in writing the responsibility to file on Contractor’s behalf), and
Contractor shall promptly furnish United with copies of all such reports and
such other available traffic and operating reports as United may request from
time to time.  Each of the parties hereto agrees to use its commercially
reasonable efforts to cooperate with each other party in providing necessary
data, to the extent in the possession of the first party, required by such other
party in order to meet any reporting requirements to, or otherwise in connection
with any filing with or provision of information to be made to, any regulatory
agency or other governmental authority.  If a party fails to provide any such
data to the other party sufficiently in advance of the applicable deadline for
such filings, and the other party is unable to submit such filings by the
deadline because of such delay, the first party will reimburse the other party
for any fines or penalties incurred by the other party as a result of its
failure to submit such filings by the deadline.  Unless Contractor is otherwise
notified by United in writing not less than 5 business days prior to the filing
deadline (the “Tarmac Delay Notice”), Contractor and United agree that United
will file the DOT filing required under 49 U.S.C. 42301(h) on Contractor’s
behalf. United will be liable for any fines assessed by the DOT attributable to
United’s failure to

93

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

file this report by the deadline for such report, unless (i) that failure is
caused by or otherwise results from Contractor’s failure to provide United in a
timely manner with the necessary data required by United in connection with the
filing or (ii) United had provided the Tarmac Delay Notice specified above.  The
obligations under this Section 11.13 shall survive the termination of this
Agreement.

 

11.14

Parent Guarantee.  

Parent has previously executed a guarantee in favor of United in form of Exhibit
K.  Parent hereby agrees that it shall not participate in any transaction or
series of transactions if, after giving effect to such transaction or series of
transactions, Contractor will become the Subsidiary of another Person, unless at
the time such transactions are consummated such other Person executes and
delivers to United a guarantee of the obligations of Contractor under this
Agreement and the Ancillary Agreements substantially in the form of Exhibit K.

 

11.15

Arbitration.  

 

(a)

Agreement to Arbitrate.  Subject to the equitable remedies provided under
Section 8.4(h), any and all claims, demands, causes of action, disputes,
controversies and other matters in question (all of which are referred to herein
as “Claims”) arising out of or relating to this Agreement (other than with
regard to the determination of Fair Market Value of a Call Option Aircraft or
CRJ Removed Aircraft), shall be resolved by binding arbitration pursuant to the
commercial arbitration rules (the “Rules”) of the American Arbitration
Association (the “AAA”).  In the event of a conflict between this Agreement and
the Rules, the provisions of this Agreement shall control.  Subject to the
equitable remedies provided under Section 8.4(i), each of the parties agrees
that arbitration under this Section 11.15 is the exclusive method for resolving
any Claim and that it will not commence an action or proceeding based on a Claim
hereunder, except to enforce the arbitrators’ decisions as provided in this
Section 11.15, to compel any other party to participate in arbitration under
this Section 11.15.  The governing law for any such action or proceeding shall
be the law set forth in Section 11.15(f).  The parties shall bear the costs for
the arbitration equally, but each shall pay for its own legal expenses.

 

(b)

Initiation of Arbitration.  If any Claim has not been resolved by mutual
agreement on or before the 15th day following the first notice of the Claim to
or from a disputing party, then the arbitration may be initiated by one party by
providing to the other party a written notice of arbitration specifying the
Claim or Claims to be arbitrated.  If a party refuses to honor its obligations
to arbitrate under this provision, the other party may compel arbitration in
either federal or state court in Chicago, Illinois and seek recovery of its
attorneys’ fees and court costs incurred if the arbitration is ordered to
proceed.  

 

(c)

Place of Arbitration.  The arbitration proceeding shall be conducted in Chicago,
Illinois, or some other location mutually agreed upon by the parties.  

 

(d)

Selection of Arbitrators.  The arbitration panel (the “Panel”) shall consist of
three arbitrators who are qualified to hear the type of Claim at issue.  They
may be

94

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

selected by agreement of the parties within thirty days of the notice initiating
the arbitration procedure, or from the date of any order compelling such
arbitration to proceed.  If the parties fail to agree upon the designation of
any or all the Panel, then the parties shall request the assistance of the
AAA.  The Panel shall make all of its decisions by majority vote.  Evident
partiality on the part of an arbitrator exists only where the circumstances are
such that a reasonable person would have to conclude there in fact existed
actual bias, and a mere appearance or impression of bias will not constitute
evident partiality or otherwise disqualify an arbitrator.  The decision of the
Panel will be binding and non-appealable, except as permitted under the Federal
Arbitration Act.  

 

(e)

Choice of Law as to Procedural Matters.  The enforcement of this agreement to
arbitrate, and all procedural aspects of the proceeding pursuant to this
Agreement to arbitrate, including but not limited to, the issues subject to
arbitration (i.e., arbitrability), the scope of the arbitrable issues, and the
rules governing the conduct of the arbitration, unless otherwise agreed by the
parties, shall be governed by and construed pursuant to the Federal Arbitration
Act.  

 

(f)

Choice of Law as to Substantive Claims.  In deciding the substance of the
parties’ Claims, the arbitrators shall apply the substantive laws of the State
of Illinois (excluding Illinois choice of law principles that might call for the
application of the law of another jurisdiction).  

 

(g)

Procedure.  It is contemplated that the arbitration proceeding will be
self-administered by the parties and conducted in accordance with procedures
jointly determined by the Panel and the parties; provided, however, that if
either or both parties believes the process will be enhanced if it is
administered by the AAA, then either or both parties shall have the right to
cause the process to become administered by the AAA and, thereafter, the
arbitration shall be conducted, where applicable or appropriate, pursuant to the
administration of the AAA.  In determining the extent of discovery, the number
and length of depositions, and all other pre-hearing matters, the Panel shall
endeavor to the extent possible to streamline the proceedings and minimize the
time and cost of the proceedings.  

 

(h)

Final Hearing.  The final hearing shall be conducted within 120 days of the
selection of the entire Panel.  The final hearing shall not exceed ten business
days, with each party to be granted one half of the allocated time to present
its case to the arbitrators, unless otherwise agreed by the parties.  

 

(i)

Damages.  Only actual damages may be awarded.  It is expressly agreed that the
Panel shall have no authority to award (i) damages inconsistent with this
Agreement or (ii) damages of any type that has been waived by the parties
pursuant to Section 8.4(h).  The parties expressly waive their right to obtain
such damages in arbitration or in any other forum.  In no event, even if any
portion of these provisions is held to be invalid or unenforceable, shall the
arbitrator have the power to make an award or impose a remedy which could not be
made or imposed by a court deciding the matter in the same jurisdiction.

95

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(j)

Decision of the Arbitration.  The Panel shall render its final decision and
award (such decision, together with such decision’s associated award, the
“Award”) in writing within twenty (20) days of the completion of the final
hearing completely resolving all of the Claims that are the subject of the
arbitration proceeding.  The Panel shall certify in its decision that no part of
the Award includes any amount for treble, exemplary or punitive damages.  Any
and all of the Panel’s orders and decisions will be enforceable in, and judgment
upon any award rendered in the arbitration proceeding may be confirmed and
entered by, any federal or state court in Chicago, Illinois having
jurisdiction.  

 

(k)

Appeal.  Within thirty (30) days of receipt of the Award (which shall not be
binding if an appeal is taken), a party may notify the AAA of an intention to
appeal to a second arbitral tribunal panel (the “Second Panel”).  The Second
Panel shall be comprised of three (3) arbitrators who are qualified to hear the
type of Claim at issue, each with at least fifteen (15) years of experience as
an attorney or judge specializing in corporate or commercial matters.  The
Second Panel shall be entitled (x) to adopt the Award as its own, (ii) modify
the Award or (z) substitute its own award for the Award.  The Second Panel shall
not modify or replace the Award except for clear errors of law or because of
findings of fact against the manifest weight of the evidence.  The award of the
Second Panel (the “Appeals Award”) shall be final, binding and non-appealable to
the maximum extent permitted by law, and judgment may be entered by a court
having jurisdiction thereof.  The Appeals Award shall not be vacated, modified
or corrected by the court other than on the grounds specified in Section 10 or
Section 11 of the Federal Arbitration Act.  

 

(l)

Confidentiality.  All proceedings conducted hereunder and the decision and award
of the Panel shall be kept confidential by the Panel and, except as required by
law or stock exchange regulation or in any proceeding to enforce any decision or
award by the Panel, by the parties.

 

11.16

Unauthorized Payments.

 

(a)

In connection with any performance under this Agreement, neither Contractor, nor
any officer, employee, or agent of Contractor, will make any payment, or offer,
promise, give or authorize any payment, of any money or other article of value,
to any official, employee, or representative of United or any government
official or representative, or to any person or entity doing business with
United, in order either to obtain or to retain United's business, or to direct
United's business to a third party, or to influence any act or decision of any
employee or representative of United or any government official or
representative to perform or to fail to perform his or her duties, or to enlist
the aid of any third party to do any of the foregoing.

 

(b)

In connection with any performance under this Agreement, neither Contractor, nor
any officer, employee, or agent of Contractor, will solicit or receive any
amount of cash or negotiable paper, or any item, service or favor of value (a
“gift”) from any present or prospective contractor, vendor or customer of
United, or from anyone

96

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

else with whom United does business, including any governmental official or
representative, for or in connection with the obtaining or retaining any
business of or with United.  Contractor will refuse to accept all such gifts
and, if received, will return such gifts to the donor. In all such cases
Contractor will notify United promptly of such gift or offer thereof. If United
deems it necessary, Contractor will turn over such gifts to United for further
handling.

 

(c)

In connection with any performance under this Agreement, Contractor will at all
times comply fully with all of the terms and provisions of the Foreign Corrupt
Practices Act (15 U.S.C. §§ 78dd-1, et seq.) and any related or successor
statute, regulation, or governmental directive regarding payments to foreign
nationals or other persons or entities.

 

(d)

To the best of Contractor’s knowledge, Contractor hereby certifies and
represents that no official, employee or agent of United has any significant
financial or other pecuniary interest in the Contractor’s business enterprise or
in the performance of this Agreement, and no inducements of monetary or other
value were offered or given to any United officer, employee or agent, except as
is stated in writing to the United official designated to sign this Agreement,
prior to execution of this Amendment. Contractor further certifies and
represents that no official, employee or agent of Contractor shall receive or
has received any inducement of monetary or other value from any vendor or
Contractor of United or has a significant ownership or other interest in a
vendor or Contractor of United which is or could be perceived by a reasonable
person as a conflict of interest, except as is stated in writing to the United
official designated to sign this Agreement, prior to execution of this
Amendment.

 

(e)

The parties agree incidental expenses incurred for business meetings, meals and
other minor business related expenses shall not violate this Article XI.

 

97

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Capacity Purchase Agreement to be duly executed and delivered as of the date and
year first written above.

UNITED AIRLINES, INC.

 

By:

 

/s/ Gerry Laderman

Name:

 

Gerry Laderman

Title:

 

EVP, Chief Financial Officer

 

 

MESA AIR GROUP, INC.

 

By:

 

/s/ Jonathan Ornstein

Name:

 

Jonathan Ornstein

Title:

 

Chairman & CEO

 

 

MESA AIRLINES, INC.

 

By:

 

/s/ Michael Lotz

Name:

 

Michael Lotz

Title:

 

President & CFO

 

 

 

 

 

Signature Page to Amended and Restated Capacity Purchase Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE 1
Covered Aircraft

Table 1: E175 Covered Aircraft

 

Aircraft

No.

Aircraft

Type

Tail

No.

MSN

Actual

Delivery

Date

Actual

In- Service

Date(1)

Scheduled

Exit Date(2)

Scheduled

Term

Category

1

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

2

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

3

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

4

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

5

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

6

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

7

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

8

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

9

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

10

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

11

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

12

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

13

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

14

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

15

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

16

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

17

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

Schedule 1-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Aircraft

No.

Aircraft

Type

Tail

No.

MSN

Actual

Delivery

Date

Actual

In- Service

Date(1)

Scheduled

Exit Date(2)

Scheduled

Term

Category

18

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

19

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

20

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

21

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

22

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

23

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

24

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

25

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

26

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

27

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

28

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

29

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

30

E175

[***]

[***]

[***]

[***]

[***]

10 years

United Owned

31

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

32

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

33

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

34

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

35

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

36

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

37

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

Schedule 1-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Aircraft

No.

Aircraft

Type

Tail

No.

MSN

Actual

Delivery

Date

Actual

In- Service

Date(1)

Scheduled

Exit Date(2)

Scheduled

Term

Category

38

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

39

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

40

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

41

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

42

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

43

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

44

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

45

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

46

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

47

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

48

E175

[***]

[***]

[***]

[***]

[***]

12 years

Contractor Owned

49

E175

[***]

[***]

[***]

[***]

[***]

 10 years

United Owned

50

E175

[***]

[***]

[***]

[***]

[***]

 10 years

United Owned

51

E175

[***]

[***]

[***]

[***]

[***]

 10 years

United Owned

52

E175

[***]

[***]

[***]

[***]

[***]

 10 years

United Owned

53

E175

[***]

[***]

[***]

[***]

[***]

 10 years

United Owned

54

E175

[***]

[***]

[***]

[***]

[***]

 10 years

United Owned

55

E175

[***]

[***]

[***]

[***]

[***]

 10 years

United Owned

56

E175

[***]

[***]

[***]

[***]

[***]

 10 years

United Owned

57

E175

[***]

[***]

[***]

[***]

[***]

 10 years

United Owned

Schedule 1-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Aircraft

No.

Aircraft

Type

Tail

No.

MSN

Actual

Delivery

Date

Actual

In- Service

Date(1)

Scheduled

Exit Date(2)

Scheduled

Term

Category

58

E175

[***]

[***]

[***]

[***]

[***]

 10 years

United Owned

59

E175

[***]

[***]

[***]

[***]

[***]

 10 years

United Owned

60

E175

[***]

[***]

[***]

[***]

[***]

 10 years

United Owned

 

 

Note 1 – Relating to all Covered Aircraft (except where specified otherwise):

 

(a)

On the date that any Covered Aircraft becomes available to schedule under the
provisions of this Agreement, such aircraft shall be deemed to have been placed
into service hereunder (such date being the “Actual In-Service Date” for such
aircraft).  

 

(b)

The scheduled exit date (the “Scheduled Exit Date”) for Covered Aircraft will be
the date that is the number of years specified for such aircraft in Table 1
above after the Actual In-Service Date of such Covered Aircraft.

Note 2 – Relating to all United Owned E175 Covered Aircraft:

The Scheduled Exit Dates set forth in the above table shall be adjusted from
time to time to reflect any extension of the Term for any United Owned E175
Covered Aircraft pursuant to Section 10.2 of this Agreement.

Schedule 1-4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Table 2 CRJ Covered Aircraft

Aircraft

Number

Aircraft

Type

Tail Number

CRJ Scheduled

Delivery Date

Actual In-Service Date

01

CRJ700

 

September 1, 2013

September 1, 2013

02

CRJ700

 

September 1, 2013

September 1, 2013

03

CRJ700

 

September 1, 2013

September 1, 2013

04

CRJ700

 

September 1, 2013

September 1, 2013

05

CRJ700

 

September 1, 2013

September 1, 2013

06

CRJ700

 

September 1, 2013

September 1, 2013

07

CRJ700

 

September 1, 2013

September 1, 2013

08

CRJ700

 

September 1, 2013

September 1, 2013

09

CRJ700

 

September 1, 2013

September 1, 2013

10

CRJ700

 

September 1, 2013

September 1, 2013

11

CRJ700

 

September 1, 2013

September 1, 2013

12

CRJ700

 

September 1, 2013

September 1, 2013

13

CRJ700

 

September 1, 2013

September 1, 2013

14

CRJ700

 

September 1, 2013

September 1, 2013

15

CRJ700

 

September 1, 2013

September 1, 2013

16

CRJ700

 

September 1, 2013

September 1, 2013

17

CRJ700

 

September 1, 2013

September 1, 2013

18

CRJ700

 

September 1, 2013

September 1, 2013

19

CRJ700

 

September 1, 2013

September 1, 2013

20

CRJ700

 

September 1, 2013

September 1, 2013

 

Schedule 1-5

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Table 3 CRJ Covered Aircraft

Aircraft

Number

CRJ Scheduled
Exit Date(1) (2)

Scheduled Term(3) (4)

01

[***]

8 yrs 3 mos

02

[***]

8 yrs 3 mos

03

[***]

8 yrs 3 mos

04

[***]

8 yrs 3 mos

05

[***]

8 yrs 4 mos

06

[***]

8 yrs 4 mos

07

[***]

8 yrs 4 mos

08

[***]

8 yrs 4 mos

09

[***]

8 yrs 5 mos

10

[***]

8 yrs 5 mos

11

[***]

8 yrs 5 mos

12

[***]

8 yrs 5 mos

13

[***]

8 yrs 6 mos

14

[***]

8 yrs 6 mos

15

[***]

8 yrs 6 mos

16

[***]

8 yrs 6 mos

17

[***]

8 yrs 7 mos

18

[***]

8 yrs 7 mos

19

[***]

8 yrs 7 mos

20

[***]

8 yrs 7 mos

 

1

The CRJ Scheduled Exit Dates and Scheduled Term set forth in the above table
shall be adjusted from time to time to coincide with the schedule change date
within United’s scheduling system most closely following any applicable exit
date.

2

Contractor shall provide United, not later than ninety (90) days prior to each
CRJ Scheduled Exit Date, with specific tail numbers identifying the CRJ Covered
Aircraft to be terminated on such date.

3

Upon the CRJ Scheduled Exit Date, the Term associated with each of the CRJ
Covered Aircraft shall expire.

4

The Scheduled Term will be deemed to be automatically adjusted based on the
actual CRJ Scheduled Exit Date.

 

Schedule 1-6

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Table 4 E175LL Covered Aircraft

 

Aircraft

No.

Aircraft

Type

Tail

No.

MSN

Delivery

Month

Actual

In-Service

Date

Scheduled

Exit Date

Scheduled

Term

1

E175LL

 

 

May 2020

 

 

12 years

2

E175LL

 

 

May 2020

 

 

12 years

3

E175LL

 

 

June 2020

 

 

12 years

4

E175LL

 

 

June 2020

 

 

12 years

5

E175LL

 

 

July 2020

 

 

12 years

6

E175LL

 

 

July 2020

 

 

12 years

7

E175LL

 

 

Aug 2020

 

 

12 years

8

E175LL

 

 

Aug 2020

 

 

12 years

9

E175LL

 

 

Sept 2020

 

 

12 years

10

E175LL

 

 

Sept 2020

 

 

12 years

11

E175LL

 

 

Sept 2020

 

 

12 years

12

E175LL

 

 

Oct 2020

 

 

12 years

13

E175LL

 

 

Oct 2020

 

 

12 years

14

E175LL

 

 

Oct 2020

 

 

12 years

15

E175LL

 

 

Nov 2020

 

 

12 years

16

E175LL

 

 

Nov 2020

 

 

12 years

17

E175LL

 

 

Nov 2020

 

 

12 years

18

E175LL

 

 

Dec 2020

 

 

12 years

19

E175LL

 

 

Dec 2020

 

 

12 years

20

E175LL

 

 

Dec 2020

 

 

12 years

 

Note 3 – Relating to E175LL Covered Aircraft:

The delivery dates and in-service dates for E175LL Covered Aircraft must satisfy
the following conditions:

 

(a)

No later than one [***] days prior to the scheduled delivery month for each
E175LL Covered Aircraft, or as soon as practically possible for any of the
E175LL Covered Aircraft, as set forth on Table 4 to Schedule 1 (the “E175LL
Scheduled Delivery Date”), Contractor and United shall meet to discuss the dates
that are likely to be selected as the committed in-service date for each of the
E175LL Covered Aircraft (the “E175LL Committed In-Service Date”), it being
understood that (x) such discussions shall not be binding for purposes of
selecting the actual E175 Committed In-Service Date pursuant to clause (e)
below, and (y) such dates shall be used by Contractor and United in anticipating
aircraft available to schedule and with respect to any applicable Final Monthly
Schedule.

Schedule 1-7

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

(b)

Contractor shall use its commercially reasonable efforts to provide United with
notice regarding the delivery status of each E175LL Covered Aircraft from time
to time in advance of the E175LL Scheduled Delivery Date with respect to such
E175LL Covered Aircraft, including without limitation information relating to
the commencement of the delivery inspection period, delays in delivery, or
otherwise relating to the delivery of such aircraft.

 

(c)

Ninety (90), sixty (60) and thirty (30) days prior to the E175LL Scheduled
Delivery Date for each of the E175LL Covered Aircraft as set forth on Table 4 to
Schedule 1, and reasonably frequently from time to time thereafter, Contractor
shall provide United with notice regarding the delivery status of such E175LL
Covered Aircraft, including without limitation information relating to the
commencement of the delivery inspection period (which notice is anticipated to
be given no later than twenty (20) days prior to actual delivery date of such
aircraft), delays in delivery, or otherwise relating to the delivery of such
aircraft.

 

(d)

With respect to each E175LL Covered Aircraft, Contractor shall provide a final
notice of the actual delivery date of any E175LL Covered Aircraft to United no
later than the Actual Delivery Date, and which determination shall be confirmed
in writing by the parties.

 

 

(e)

Following the determination of the Actual Delivery Date for an E175LL Covered
Aircraft pursuant to clause (d) above, the parties shall determine an E175LL
Committed In-Service Date, which shall be not later than the first to occur of
(x) the 60th day following the Actual Delivery Date and (y) the date set forth
under the caption “Actual In-Service Date” for such aircraft on Table 4 to
Schedule 1 (as such Actual In-Service Date may be delayed by, and only to the
extent such date is delayed by, a delay attributable to the manufacturer or by a
delay due to an Act of God that continues for fewer than fifteen (15) days), and
which determination shall be confirmed in writing by the parties.

Schedule 1-8

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Table 5 CRJ550 Covered Aircraft

Aircraft No.

Aircraft Type

Tail No.

MSN

Actual
In-Service Date

Scheduled Exit Date

Scheduled Term

1

CRJ550

 

 

 

 

7 years

2

CRJ550

 

 

 

 

7 years

3

CRJ550

 

 

 

 

7 years

4

CRJ550

 

 

 

 

7 years

5

CRJ550

 

 

 

 

7 years

6

CRJ550

 

 

 

 

7 years

7

CRJ550

 

 

 

 

7 years

8

CRJ550

 

 

 

 

7 years

9

CRJ550

 

 

 

 

7 years

10

CRJ550

 

 

 

 

7 years

11

CRJ550

 

 

 

 

7 years

12

CRJ550

 

 

 

 

7 years

13

CRJ550

 

 

 

 

7 years

14

CRJ550

 

 

 

 

7 years

15

CRJ550

 

 

 

 

7 years

16

CRJ550

 

 

 

 

7 years

17

CRJ550

 

 

 

 

7 years

18

CRJ550

 

 

 

 

7 years

19

CRJ550

 

 

 

 

7 years

20

CRJ550

 

 

 

 

7 years

 

Schedule 1-9

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

SCHEDULE 2A
E175 Covered Aircraft Compensation for Carrier Controlled Costs

Table 1 – United Owned E175 Covered Aircraft

The following Table 1 shall apply per corresponding year to United Owned E175
Covered Aircraft flown under this Agreement:

United-Owned E175s

Effective

Effective

Effective

Effective

Base Compensation Rates

Nov. 1, 2019

June. 1, 2020

June. 1, 2021

June. 1, 2022

for each Block Hour

[***]

[***]

[***]

[***]

for each Flight Hour

[***]

[***]

[***]

[***]

for each Departure

[***]

[***]

[***]

[***]

per aircraft per month

[***]

[***]

[***]

[***]

 

 

 

 

 

United-Owned E175s

Effective

Effective

Effective

Effective

Base Compensation Rates

June. 1, 2023

June. 1, 2024

June. 1, 2025

June. 1, 2026

for each Block Hour

[***]

[***]

[***]

[***]

for each Flight Hour

[***]

[***]

[***]

[***]

for each Departure

[***]

[***]

[***]

[***]

per aircraft per month

[***]

[***]

[***]

[***]

 

 

(1)

The rates included in this table do not include costs payable by United as
Pass-Through Costs pursuant to Section 3.6(b)(ii)(A) of the Agreement,
specifically including: (i) non-expendable repair/replacement costs, (ii) engine
maintenance, (iii) Airframe Heavy Maintenance, (iv) landing gear maintenance,
and  (iv) APU maintenance.

 

Schedule 2A-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Table 2 – Contractor Owned E175 Covered Aircraft

The following Table 2 shall apply per corresponding year to Contractor Owned
E175 Covered Aircraft flown under this Agreement:

Mesa-Owned E175s

Effective

Effective

Effective

Effective

Effective

Base Compensation Rates

Nov. 1, 2019

June. 1, 2020

June. 1, 2021

June. 1, 2022

June. 1, 2023

for each Block Hour

[***]

[***]

[***]

[***]

[***]

for each Flight Hour

[***]

[***]

[***]

[***]

[***]

for each aircraft in schedule

[***]

[***]

[***]

[***]

[***]

per aircraft per month - Block 1

Contractor Owned E175 Covered

Aircraft

[***]

[***]

[***]

[***]

[***]

per aircraft per month - Block 2

Contractor Owned E175 Covered

Aircraft & 3 Contractor Owned

E175 Covered Aircraft

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

Mesa-Owned E175s

Effective

Effective

Effective

Effective

 

Base Compensation Rates

June. 1, 2024

June. 1, 2025

June. 1, 2026

June. 1, 2027

 

for each Block Hour

[***]

[***]

[***]

[***]

 

for each Flight Hour

[***]

[***]

[***]

[***]

 

for each aircraft in schedule

[***]

[***]

[***]

[***]

 

per aircraft per month - Block 1

Contractor Owned E175 Covered

Aircraft

[***]

[***]

[***]

[***]

 

per aircraft per month - Block 2

Contractor Owned E175 Covered

Aircraft & 3 Contractor Owned

E175 Covered Aircraft

[***]

[***]

[***]

[***]

 

 

Schedule 2A-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Table 3 – E175LL Covered Aircraft

The following Table 3 shall apply per corresponding year to E175LL Covered
Aircraft flown under this Agreement:

 

 

Current

Effective

Effective

Effective

Base Compensation Rates

Nov. 1, 2019

June. 1, 2020

June. 1, 2021

for each Block Hour

[***]

[***]

[***]

[***]

for each Departure

[***]

[***]

[***]

[***]

for each aircraft in schedule

[***]

[***]

[***]

[***]

per aircraft per month

[***]

[***]

[***]

[***]

per aircraft per month (fixed rate)

[***]

[***]

[***]

[***]

 

 

 

 

 

United Directed Cancels

 

 

 

 

for each UA cancelled Block Hour

[***]

[***]

[***]

[***]

for each UA cancelled Departure

[***]

[***]

[***]

[***]

 

 

Effective

Effective

Effective

Effective

Base Compensation Rates

June. 1, 2022

June. 1, 2023

June. 1, 2024

June. 1, 2025

for each Block Hour

[***]

[***]

[***]

[***]

for each Departure

[***]

[***]

[***]

[***]

for each aircraft in schedule

[***]

[***]

[***]

[***]

per aircraft per month

[***]

[***]

[***]

[***]

per aircraft per month (fixed rate)

[***]

[***]

[***]

[***]

 

 

 

 

 

United Directed Cancels

 

 

 

 

for each UA cancelled Block Hour

[***]

[***]

[***]

[***]

for each UA cancelled Departure

[***]

[***]

[***]

[***]

 

 

Effective

Effective

Effective

Effective

Base Compensation Rates

June. 1, 2026

June. 1, 2027

June. 1, 2028

June. 1, 2029

for each Block Hour

[***]

[***]

[***]

[***]

for each Departure

[***]

[***]

[***]

[***]

for each aircraft in schedule

[***]

[***]

[***]

[***]

per aircraft per month

[***]

[***]

[***]

[***]

per aircraft per month (fixed rate)

[***]

[***]

[***]

[***]

 

 

 

 

 

United Directed Cancels

 

 

 

 

for each UA cancelled Block Hour

[***]

[***]

[***]

[***]

for each UA cancelled Departure

[***]

[***]

[***]

[***]

 

 

Effective

Effective

Effective

Schedule 2A-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Base Compensation Rates

June. 1, 2030

June. 1, 2031

June. 1, 2032

for each Block Hour

[***]

[***]

[***]

for each Departure

[***]

[***]

[***]

for each aircraft in schedule

[***]

[***]

[***]

per aircraft per month

[***]

[***]

[***]

per aircraft per month (fixed rate)

[***]

[***]

[***]

 

 

 

 

United Directed Cancels

 

 

 

for each UA cancelled Block Hour

[***]

[***]

[***]

for each UA cancelled Departure

[***]

[***]

[***]

 

Schedule 2A-4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

SCHEDULE 2B
CRJ700 Covered Aircraft Compensation for Carrier Controlled Costs

The following rates shall apply to all CRJ700 Covered Aircraft flown under this
Agreement with the November 1 effective date assumed to coincide the Effective
Date of this agreement.:

 

Current

Effective

Effective

Effective

Base Compensation Rates

Nov. 1, 2019

June. 1, 2020

June. 1, 2021

for each Block Hour

[***]

[***]

[***]

[***]

for each Departure

[***]

[***]

[***]

[***]

for each aircraft in schedule

[***]

[***]

[***]

[***]

per aircraft per month

[***]

[***]

[***]

[***]

for each Month

[***]

[***]

[***]

[***]

 

 

 

 

 

United Directed Cancelled Flights

 

 

 

 

for each UA cancelled Block Hour

[***]

[***]

[***]

[***]

for each UA cancelled Departure

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

Schedule 2B-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

SCHEDULE 2C
CRJ550 Covered Aircraft Compensation for Carrier Controlled Costs

The following rates shall apply to all CRJ550 Covered Aircraft flown under this
Agreement and shall become effective at the Actual In-Service Date for each
CRJ550 Covered Aircraft:

 

Effective

Effective

Effective

Effective

Effective

Base Compensation Rates

Nov. 1, 2019

June. 1, 2020

June. 1, 2021

June. 1, 2022

June. 1, 2023

for each Block Hour

[***]

[***]

[***]

[***]

[***]

for each Departure

[***]

[***]

[***]

[***]

[***]

for each aircraft in schedule

[***]

[***]

[***]

[***]

[***]

per aircraft per month

[***]

[***]

[***]

[***]

[***]

per aircraft per month (fixed rate)

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

Effective

Effective

Effective

Effective

Effective

Base Compensation Rates

June. 1, 2024

June. 1, 2025

June. 1, 2026

June. 1, 2027

June. 1, 2028

for each Block Hour

[***]

[***]

[***]

[***]

[***]

for each Departure

[***]

[***]

[***]

[***]

[***]

for each aircraft in schedule

[***]

[***]

[***]

[***]

[***]

per aircraft per month

[***]

[***]

[***]

[***]

[***]

per aircraft per month (fixed rate)

[***]

[***]

[***]

[***]

[***]

 

 

 

Schedule 2C-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

SCHEDULE 3
Pass-Through Costs

Category

Reconciled Expense

Section 3 Reference

Driver

Prepayment Rate

Completed Departures

Fuel Services**

Section 3.6(b)(ii)(A)(7)

Departures

*

Landing Fees***

Section 3.6(b)(ii)(A)(4)

Departures

*

Navigation Fees

Section 3.6(b)(ii)(A)(6)

Departures

*

Mexico

Regulatory Services

Section 3.6(b)(ii)(A)(16)

Departures

*

Aerodata

Section 3.6(b)(ii)(A)(15)

Departures

[***]

Completed Passengers

War Risk Insurance

Section 3.6(b)(ii)(A)(3)

Completed Passenger

*

Completed Revenue Passenger Miles

Passenger Liability

Insurance

Section 3.6(b)(ii)(A)(3)

Per 1000 RPMs

*

Hull

Value

War Risk Insurance

Section 3.6(b)(ii)(A)(3)

Per [***] of Hull Value

 

 

Aircraft Property Tax

Section 3.6(b)(ii)(A)(2)

Fixed per month

*

 

Non-Expendable Parts

Section

3.6(b)(ii)(A)(9)

As incurred

*

 

Engine Maintenance Expenses

Section

3.6(b)(ii)(A)(10)

As incurred

*

 

Airframe Heavy Checks

Section

3.6(b)(ii)(A)(11)

As incurred

*

 

Landing Gear Maintenance Expenses

Section

3.6(b)(ii)(A)(12)

As incurred

*

 

APU Maintenance Expenses

Section

3.6(b)(ii)(A)(13)

As incurred

*

 

Towing Expense above the Towing Baseline

3.6(b)(ii)(A)(14)

As incurred

*

 

*The “Prepayment Rates” reflected above in this Schedule 3 shall be determined
annually by the parties acting reasonably and may be confirmed by e-mail
exchange or other writing by the parties and may otherwise be adjusted from time
to time, upon the mutual agreement of the parties (and confirmed by e-mail
exchange or other writing), to reflect a closer approximation of the actual
reconciled amounts of such Pass-Through Costs.

 

**Fuel Services shall constitute a Pass-Through Cost only if United shall not
have elected to procure Fuel Services for or on behalf of Contractor pursuant to
clause (ii) of Section 4.12(b).

 

***Landing fees shall constitute a Pass-Through Cost only if United elects to
have Contractor pay for landing fees pursuant to Section 4.24(b).

 

Schedule 3-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

SCHEDULE 4
On-Time Adjustment

1.

For any calendar month, if Z > Monthly Historical Percentage, then On-Time
Adjustment Amount = A x Controllable Departures x (Z – Monthly Historical
Percentage)

2.

For any calendar month, if Z < Monthly Historical Percentage, then On-Time
Adjustment Amount =

 

a.

A x (Controllable Short Delays in such month / ((1 - Z) x Controllable
Departures in such month) x ((Controllable Departures in such month x (Z –
Monthly Historical Percentage))

Plus

 

b.

B x (Controllable Long Delays in such month / ((1 - Z) x Controllable Departures
in such month) x ((Controllable Departures in such month x (Z - Monthly
Historical Percentage)

Subject to the following defined terms (it being understood that, where the
context requires, the terms below are defined in relation to the E175 Covered
Aircraft, on the one hand, and the Bombardier Covered Aircraft, on the other
hand, and the Scheduled Flights applicable to such respective fleets):

A = [***], provided that, following the date of this Agreement, such figure
shall be adjusted on each June 1 of each calendar year as follows: the new rate,
applicable beginning on June 1 of each calendar year, shall be equal the rate in
effect on the date immediately preceding June 1 of each calendar year multiplied
by [***].

B = [***], provided that, following the date of this Agreement, such figure
shall be adjusted on each June 1 of each calendar year as follows: the new rate,
applicable beginning on June 1 of each calendar year, shall be equal the rate in
effect on the date immediately preceding June 1 of each calendar year multiplied
by [***].

Z = for any month, the quotient obtained by dividing On-Time Departures during
such month by Controllable Departures during such month

Hub Locations = the following, collectively, [***]

Departure = the departure of a Scheduled Flight, excluding Charter Flights,
extra sections, unscheduled flights, maintenance flights, ferry flights, and
other non-revenue flights.

Schedule 4-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

On-Time Departure = a Departure to or from a Hub Location (without duplication
for the applicable Scheduled Flight) no later than the scheduled departure time
for the applicable Scheduled Flight.  For the avoidance of doubt, any hub-to-hub
departures will only be included as an “On-Time Departure” for the departing
hub.

Controllable Departures = the sum of all Departures to or from a Hub location
(without duplication for the applicable Scheduled Flight), excluding any
applicable Excused Departures.  For the avoidance of doubt, any hub-to-hub
departures will only be included as a “Controllable Departure” for the departing
hub.

Excused Departure = a Departure that is not an On-Time Departure solely because
of one or more of the following: (i) weather, (ii) ATC, (iii) United’s written
request for delay for such Departure, (iv) a late inbound aircraft (only with
respect to the flight scheduled immediately prior to the Scheduled Flight for
the Covered Aircraft subject to such Departure), or (v) as determined by United
in accordance with United’s regular delay protocol, due solely to a factor
beyond Contractor’s direct control.  The following charts depict the current
delays codes for both controllable and uncontrollable delay codes, with “Excused
Departures” representing flights coded with uncontrollable delay codes, it being
understood that (x) no Departure with a delay code in the table below titled
“Contractor Controllable Delay Codes” will be considered an “Excused Departure”,
and (y) such tables shall be subject to change from time to time in United’s
sole discretion to accommodate changes from time to time in United’s overall
delay coding:

Contractor Uncontrollable Delay Codes

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

 

[***]

 

[***]

[***]

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

[***]

 

 

 

Schedule 4-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Contractor Controllable Delay Codes

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

 

 

[***]

 

 

 

Short Controllable Delay = with respect to a Scheduled Flight to which an
Excused Departure is not applicable, any delay of such flight that is less than
[***] hours in duration

Long Controllable Delay = with respect to a Scheduled Flight to which an Excused
Departure is not applicable, any delay of such flight that is greater than [***]
hours in duration

Monthly Historical Percentage = as of any date of determination, the simple
average value of Z for each of the last three completed calendar years prior to
such date; provided, that, with respect to the applicable fleet type, for the
purposes of calculating the Monthly Historical Percentage, for any month during
the applicable period of measurement during which Contractor did not perform
regional airline services under this Agreement using such fleet type hereunder
at such Hub Location, the value of Z for any such month will instead be
determined using the performance data for all regional aircraft Scheduled
Flights that were operated by another/existing United Express carrier pursuant
to the capacity purchase provisions of this Agreement with aircraft
comparably-sized to such Covered Aircraft fleet type that were operated to or
from such Hub Location as United Express; provided that (x) the determination of
comparably-sized aircraft as referenced above will be made by United reasonably
and (y) such determination will be made using historical performance data that
United in good faith deems reliable and accurate; and provided further that the
Monthly Historical Adjustment shall be further adjusted in accordance with the
two tables set forth immediately below for Block Time w/0 (as defined in Exhibit
A) and for System Turn Time (as defined in Exhibit A), it being understood an
illustrative example follows such two tables.

The historical percentage will adjusted based on the following:

Schedule 4-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

E175 and CRJ

On-Time Departure Adjustment
for Block Time W/0

 

 

 

Actual B0 Range

Historical Avg Adjustment

From

To

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Note: Turn time calculations exclude any scheduled turns over [***] hours.

 

For illustrative purposes an example month has Short Controllable Delays
totaling [***] and Long Controllable Delays of [***]. The sample month has [***]
Controllable Departures. This would result in an on-time percentage or “Z” of
[***]. When reviewing the historical [***] for the past [***] years of the
target month, the Historical Monthly Percentage would be [***].

A = [***]              B = [***]           Z (or D [***]) = [***]           
Monthly Historical Percentage target = [***]

[***]

Schedule 4-4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

A payment of [***] as a penalty for Short Controllable Delays is due to United
in the above illustrative example. An additional [***] is due to United as a
Long Controllable Delay penalty. If in the same month the actual [***] is
scheduled for [***], the [***] monthly historical target would be adjusted lower
by [***]. This would make the new Historical Monthly Percentage target of [***].
This lower threshold would result in an adjusted payment to United of [***] for
Short Controllable Delays and [***] for Long Controllable Delays.

[***]

Schedule 4-5

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Schedule 5 – Ownership Rate Schedule1

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

[***]
[***]
[***]

 

[***]

 

[***]

 

[***]
[***]

 

[***]
[***]
[***]

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

December 14, 2015

-

 

December 14, 2015

-

 

December 14, 2015

-

 

December 14, 2015

-

 

December 14, 2015

-

December 15, 2015

-

 

December 15, 2015

-

 

December 15, 2015

-

 

December 15, 2015

-

 

December 15, 2015

-

January 15, 2016

[***]

 

January 15, 2016

[***]

 

January 15, 2016

[***]

 

January 15, 2016

[***]

 

January 15, 2016

[***]

February 15, 2016

[***]

 

February 15, 2016

[***]

 

February 15, 2016

[***]

 

February 15, 2016

[***]

 

February 15, 2016

[***]

March 15, 2016

[***]

 

March 15, 2016

[***]

 

March 15, 2016

[***]

 

March 15, 2016

[***]

 

March 15, 2016

[***]

April 15, 2016

[***]

 

April 15, 2016

[***]

 

April 15, 2016

[***]

 

April 15, 2016

[***]

 

April 15, 2016

[***]

May 15, 2016

[***]

 

May 15, 2016

[***]

 

May 15, 2016

[***]

 

May 15, 2016

[***]

 

May 15, 2016

[***]

June 15, 2016

[***]

 

June 15, 2016

[***]

 

June 15, 2016

[***]

 

June 15, 2016

[***]

 

June 15, 2016

[***]

July 15, 2016

[***]

 

July 15, 2016

[***]

 

July 15, 2016

[***]

 

July 15, 2016

[***]

 

July 15, 2016

[***]

August 15, 2016

[***]

 

August 15, 2016

[***]

 

August 15, 2016

[***]

 

August 15, 2016

[***]

 

August 15, 2016

[***]

September 15, 2016

[***]

 

September 15, 2016

[***]

 

September 15, 2016

[***]

 

September 15, 2016

[***]

 

September 15, 2016

[***]

October 15, 2016

[***]

 

October 15, 2016

[***]

 

October 15, 2016

[***]

 

October 15, 2016

[***]

 

October 15, 2016

[***]

November 15, 2016

[***]

 

November 15, 2016

[***]

 

November 15, 2016

[***]

 

November 15, 2016

[***]

 

November 15, 2016

[***]

December 15, 2016

[***]

 

December 15, 2016

[***]

 

December 15, 2016

[***]

 

December 15, 2016

[***]

 

December 15, 2016

[***]

January 15, 2017

[***]

 

January 15, 2017

[***]

 

January 15, 2017

[***]

 

January 15, 2017

[***]

 

January 15, 2017

[***]

February 15, 2017

[***]

 

February 15, 2017

[***]

 

February 15, 2017

[***]

 

February 15, 2017

[***]

 

February 15, 2017

[***]

March 15, 2017

[***]

 

March 15, 2017

[***]

 

March 15, 2017

[***]

 

March 15, 2017

[***]

 

March 15, 2017

[***]

April 15, 2017

[***]

 

April 15, 2017

[***]

 

April 15, 2017

[***]

 

April 15, 2017

[***]

 

April 15, 2017

[***]

May 15, 2017

[***]

 

May 15, 2017

[***]

 

May 15, 2017

[***]

 

May 15, 2017

[***]

 

May 15, 2017

[***]

June 15, 2017

[***]

 

June 15, 2017

[***]

 

June 15, 2017

[***]

 

June 15, 2017

[***]

 

June 15, 2017

[***]

July 15, 2017

[***]

 

July 15, 2017

[***]

 

July 15, 2017

[***]

 

July 15, 2017

[***]

 

July 15, 2017

[***]

August 15, 2017

[***]

 

August 15, 2017

[***]

 

August 15, 2017

[***]

 

August 15, 2017

[***]

 

August 15, 2017

[***]

September 15, 2017

[***]

 

September 15, 2017

[***]

 

September 15, 2017

[***]

 

September 15, 2017

[***]

 

September 15, 2017

[***]

October 15, 2017

[***]

 

October 15, 2017

[***]

 

October 15, 2017

[***]

 

October 15, 2017

[***]

 

October 15, 2017

[***]

November 15, 2017

[***]

 

November 15, 2017

[***]

 

November 15, 2017

[***]

 

November 15, 2017

[***]

 

November 15, 2017

[***]

December 15, 2017

[***]

 

December 15, 2017

[***]

 

December 15, 2017

[***]

 

December 15, 2017

[***]

 

December 15, 2017

[***]

January 15, 2018

[***]

 

January 15, 2018

[***]

 

January 15, 2018

[***]

 

January 15, 2018

[***]

 

January 15, 2018

[***]

February 15, 2018

[***]

 

February 15, 2018

[***]

 

February 15, 2018

[***]

 

February 15, 2018

[***]

 

February 15, 2018

[***]

March 15, 2018

[***]

 

March 15, 2018

[***]

 

March 15, 2018

[***]

 

March 15, 2018

[***]

 

March 15, 2018

[***]

April 15, 2018

[***]

 

April 15, 2018

[***]

 

April 15, 2018

[***]

 

April 15, 2018

[***]

 

April 15, 2018

[***]

May 15, 2018

[***]

 

May 15, 2018

[***]

 

May 15, 2018

[***]

 

May 15, 2018

[***]

 

May 15, 2018

[***]

June 15, 2018

[***]

 

June 15, 2018

[***]

 

June 15, 2018

[***]

 

June 15, 2018

[***]

 

June 15, 2018

[***]

July 15, 2018

[***]

 

July 15, 2018

[***]

 

July 15, 2018

[***]

 

July 15, 2018

[***]

 

July 15, 2018

[***]

August 15, 2018

[***]

 

August 15, 2018

[***]

 

August 15, 2018

[***]

 

August 15, 2018

[***]

 

August 15, 2018

[***]

 

1    

All Reg. Nos. are expected and subject to change pursuant to the EETC
Transaction.

Schedule 5-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

[***]
[***]
[***]

 

[***]

 

[***]

 

[***]
[***]

 

[***]
[***]
[***]

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

September 15, 2018

[***]

 

September 15, 2018

[***]

 

September 15, 2018

[***]

 

September 15, 2018

[***]

 

September 15, 2018

[***]

October 15, 2018

[***]

 

October 15, 2018

[***]

 

October 15, 2018

[***]

 

October 15, 2018

[***]

 

October 15, 2018

[***]

November 15, 2018

[***]

 

November 15, 2018

[***]

 

November 15, 2018

[***]

 

November 15, 2018

[***]

 

November 15, 2018

[***]

December 15, 2018

[***]

 

December 15, 2018

[***]

 

December 15, 2018

[***]

 

December 15, 2018

[***]

 

December 15, 2018

[***]

January 15, 2019

[***]

 

January 15, 2019

[***]

 

January 15, 2019

[***]

 

January 15, 2019

[***]

 

January 15, 2019

[***]

February 15, 2019

[***]

 

February 15, 2019

[***]

 

February 15, 2019

[***]

 

February 15, 2019

[***]

 

February 15, 2019

[***]

March 15, 2019

[***]

 

March 15, 2019

[***]

 

March 15, 2019

[***]

 

March 15, 2019

[***]

 

March 15, 2019

[***]

April 15, 2019

[***]

 

April 15, 2019

[***]

 

April 15, 2019

[***]

 

April 15, 2019

[***]

 

April 15, 2019

[***]

May 15, 2019

[***]

 

May 15, 2019

[***]

 

May 15, 2019

[***]

 

May 15, 2019

[***]

 

May 15, 2019

[***]

June 15, 2019

[***]

 

June 15, 2019

[***]

 

June 15, 2019

[***]

 

June 15, 2019

[***]

 

June 15, 2019

[***]

July 15, 2019

[***]

 

July 15, 2019

[***]

 

July 15, 2019

[***]

 

July 15, 2019

[***]

 

July 15, 2019

[***]

August 15, 2019

[***]

 

August 15, 2019

[***]

 

August 15, 2019

[***]

 

August 15, 2019

[***]

 

August 15, 2019

[***]

September 15, 2019

[***]

 

September 15, 2019

[***]

 

September 15, 2019

[***]

 

September 15, 2019

[***]

 

September 15, 2019

[***]

October 15, 2019

[***]

 

October 15, 2019

[***]

 

October 15, 2019

[***]

 

October 15, 2019

[***]

 

October 15, 2019

[***]

November 15, 2019

[***]

 

November 15, 2019

[***]

 

November 15, 2019

[***]

 

November 15, 2019

[***]

 

November 15, 2019

[***]

December 15, 2019

[***]

 

December 15, 2019

[***]

 

December 15, 2019

[***]

 

December 15, 2019

[***]

 

December 15, 2019

[***]

January 15, 2020

[***]

 

January 15, 2020

[***]

 

January 15, 2020

[***]

 

January 15, 2020

[***]

 

January 15, 2020

[***]

February 15, 2020

[***]

 

February 15, 2020

[***]

 

February 15, 2020

[***]

 

February 15, 2020

[***]

 

February 15, 2020

[***]

March 15, 2020

[***]

 

March 15, 2020

[***]

 

March 15, 2020

[***]

 

March 15, 2020

[***]

 

March 15, 2020

[***]

April 15, 2020

[***]

 

April 15, 2020

[***]

 

April 15, 2020

[***]

 

April 15, 2020

[***]

 

April 15, 2020

[***]

May 15, 2020

[***]

 

May 15, 2020

[***]

 

May 15, 2020

[***]

 

May 15, 2020

[***]

 

May 15, 2020

[***]

June 15, 2020

[***]

 

June 15, 2020

[***]

 

June 15, 2020

[***]

 

June 15, 2020

[***]

 

June 15, 2020

[***]

July 15, 2020

[***]

 

July 15, 2020

[***]

 

July 15, 2020

[***]

 

July 15, 2020

[***]

 

July 15, 2020

[***]

August 15, 2020

[***]

 

August 15, 2020

[***]

 

August 15, 2020

[***]

 

August 15, 2020

[***]

 

August 15, 2020

[***]

September 15, 2020

[***]

 

September 15, 2020

[***]

 

September 15, 2020

[***]

 

September 15, 2020

[***]

 

September 15, 2020

[***]

October 15, 2020

[***]

 

October 15, 2020

[***]

 

October 15, 2020

[***]

 

October 15, 2020

[***]

 

October 15, 2020

[***]

November 15, 2020

[***]

 

November 15, 2020

[***]

 

November 15, 2020

[***]

 

November 15, 2020

[***]

 

November 15, 2020

[***]

December 15, 2020

[***]

 

December 15, 2020

[***]

 

December 15, 2020

[***]

 

December 15, 2020

[***]

 

December 15, 2020

[***]

January 15, 2021

[***]

 

January 15, 2021

[***]

 

January 15, 2021

[***]

 

January 15, 2021

[***]

 

January 15, 2021

[***]

February 15, 2021

[***]

 

February 15, 2021

[***]

 

February 15, 2021

[***]

 

February 15, 2021

[***]

 

February 15, 2021

[***]

March 15, 2021

[***]

 

March 15, 2021

[***]

 

March 15, 2021

[***]

 

March 15, 2021

[***]

 

March 15, 2021

[***]

April 15, 2021

[***]

 

April 15, 2021

[***]

 

April 15, 2021

[***]

 

April 15, 2021

[***]

 

April 15, 2021

[***]

May 15, 2021

[***]

 

May 15, 2021

[***]

 

May 15, 2021

[***]

 

May 15, 2021

[***]

 

May 15, 2021

[***]

June 15, 2021

[***]

 

June 15, 2021

[***]

 

June 15, 2021

[***]

 

June 15, 2021

[***]

 

June 15, 2021

[***]

July 15, 2021

[***]

 

July 15, 2021

[***]

 

July 15, 2021

[***]

 

July 15, 2021

[***]

 

July 15, 2021

[***]

August 15, 2021

[***]

 

August 15, 2021

[***]

 

August 15, 2021

[***]

 

August 15, 2021

[***]

 

August 15, 2021

[***]

Schedule 5-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

[***]
[***]
[***]

 

[***]

 

[***]

 

[***]
[***]

 

[***]
[***]
[***]

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

September 15, 2021

[***]

 

September 15, 2021

[***]

 

September 15, 2021

[***]

 

September 15, 2021

[***]

 

September 15, 2021

[***]

October 15, 2021

[***]

 

October 15, 2021

[***]

 

October 15, 2021

[***]

 

October 15, 2021

[***]

 

October 15, 2021

[***]

November 15, 2021

[***]

 

November 15, 2021

[***]

 

November 15, 2021

[***]

 

November 15, 2021

[***]

 

November 15, 2021

[***]

December 15, 2021

[***]

 

December 15, 2021

[***]

 

December 15, 2021

[***]

 

December 15, 2021

[***]

 

December 15, 2021

[***]

January 15, 2022

[***]

 

January 15, 2022

[***]

 

January 15, 2022

[***]

 

January 15, 2022

[***]

 

January 15, 2022

[***]

February 15, 2022

[***]

 

February 15, 2022

[***]

 

February 15, 2022

[***]

 

February 15, 2022

[***]

 

February 15, 2022

[***]

March 15, 2022

[***]

 

March 15, 2022

[***]

 

March 15, 2022

[***]

 

March 15, 2022

[***]

 

March 15, 2022

[***]

April 15, 2022

[***]

 

April 15, 2022

[***]

 

April 15, 2022

[***]

 

April 15, 2022

[***]

 

April 15, 2022

[***]

May 15, 2022

[***]

 

May 15, 2022

[***]

 

May 15, 2022

[***]

 

May 15, 2022

[***]

 

May 15, 2022

[***]

June 15, 2022

[***]

 

June 15, 2022

[***]

 

June 15, 2022

[***]

 

June 15, 2022

[***]

 

June 15, 2022

[***]

July 15, 2022

[***]

 

July 15, 2022

[***]

 

July 15, 2022

[***]

 

July 15, 2022

[***]

 

July 15, 2022

[***]

August 15, 2022

[***]

 

August 15, 2022

[***]

 

August 15, 2022

[***]

 

August 15, 2022

[***]

 

August 15, 2022

[***]

September 15, 2022

[***]

 

September 15, 2022

[***]

 

September 15, 2022

[***]

 

September 15, 2022

[***]

 

September 15, 2022

[***]

October 15, 2022

[***]

 

October 15, 2022

[***]

 

October 15, 2022

[***]

 

October 15, 2022

[***]

 

October 15, 2022

[***]

November 15, 2022

[***]

 

November 15, 2022

[***]

 

November 15, 2022

[***]

 

November 15, 2022

[***]

 

November 15, 2022

[***]

December 15, 2022

[***]

 

December 15, 2022

[***]

 

December 15, 2022

[***]

 

December 15, 2022

[***]

 

December 15, 2022

[***]

January 15, 2023

[***]

 

January 15, 2023

[***]

 

January 15, 2023

[***]

 

January 15, 2023

[***]

 

January 15, 2023

[***]

February 15, 2023

[***]

 

February 15, 2023

[***]

 

February 15, 2023

[***]

 

February 15, 2023

[***]

 

February 15, 2023

[***]

March 15, 2023

[***]

 

March 15, 2023

[***]

 

March 15, 2023

[***]

 

March 15, 2023

[***]

 

March 15, 2023

[***]

April 15, 2023

[***]

 

April 15, 2023

[***]

 

April 15, 2023

[***]

 

April 15, 2023

[***]

 

April 15, 2023

[***]

May 15, 2023

[***]

 

May 15, 2023

[***]

 

May 15, 2023

[***]

 

May 15, 2023

[***]

 

May 15, 2023

[***]

June 15, 2023

[***]

 

June 15, 2023

[***]

 

June 15, 2023

[***]

 

June 15, 2023

[***]

 

June 15, 2023

[***]

July 15, 2023

[***]

 

July 15, 2023

[***]

 

July 15, 2023

[***]

 

July 15, 2023

[***]

 

July 15, 2023

[***]

August 15, 2023

[***]

 

August 15, 2023

[***]

 

August 15, 2023

[***]

 

August 15, 2023

[***]

 

August 15, 2023

[***]

September 15, 2023

[***]

 

September 15, 2023

[***]

 

September 15, 2023

[***]

 

September 15, 2023

[***]

 

September 15, 2023

[***]

October 15, 2023

[***]

 

October 15, 2023

[***]

 

October 15, 2023

[***]

 

October 15, 2023

[***]

 

October 15, 2023

[***]

November 15, 2023

[***]

 

November 15, 2023

[***]

 

November 15, 2023

[***]

 

November 15, 2023

[***]

 

November 15, 2023

[***]

December 15, 2023

[***]

 

December 15, 2023

[***]

 

December 15, 2023

[***]

 

December 15, 2023

[***]

 

December 15, 2023

[***]

January 15, 2024

[***]

 

January 15, 2024

[***]

 

January 15, 2024

[***]

 

January 15, 2024

[***]

 

January 15, 2024

[***]

February 15, 2024

[***]

 

February 15, 2024

[***]

 

February 15, 2024

[***]

 

February 15, 2024

[***]

 

February 15, 2024

[***]

March 15, 2024

[***]

 

March 15, 2024

[***]

 

March 15, 2024

[***]

 

March 15, 2024

[***]

 

March 15, 2024

[***]

April 15, 2024

[***]

 

April 15, 2024

[***]

 

April 15, 2024

[***]

 

April 15, 2024

[***]

 

April 15, 2024

[***]

May 15, 2024

[***]

 

May 15, 2024

[***]

 

May 15, 2024

[***]

 

May 15, 2024

[***]

 

May 15, 2024

[***]

June 15, 2024

[***]

 

June 15, 2024

[***]

 

June 15, 2024

[***]

 

June 15, 2024

[***]

 

June 15, 2024

[***]

July 15, 2024

[***]

 

July 15, 2024

[***]

 

July 15, 2024

[***]

 

July 15, 2024

[***]

 

July 15, 2024

[***]

August 15, 2024

[***]

 

August 15, 2024

[***]

 

August 15, 2024

[***]

 

August 15, 2024

[***]

 

August 15, 2024

[***]

Schedule 5-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

[***]
[***]
[***]

 

[***]

 

[***]

 

[***]
[***]

 

[***]
[***]
[***]

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

September 15, 2024

[***]

 

September 15, 2024

[***]

 

September 15, 2024

[***]

 

September 15, 2024

[***]

 

September 15, 2024

[***]

October 15, 2024

[***]

 

October 15, 2024

[***]

 

October 15, 2024

[***]

 

October 15, 2024

[***]

 

October 15, 2024

[***]

November 15, 2024

[***]

 

November 15, 2024

[***]

 

November 15, 2024

[***]

 

November 15, 2024

[***]

 

November 15, 2024

[***]

December 15, 2024

[***]

 

December 15, 2024

[***]

 

December 15, 2024

[***]

 

December 15, 2024

[***]

 

December 15, 2024

[***]

January 15, 2025

[***]

 

January 15, 2025

[***]

 

January 15, 2025

[***]

 

January 15, 2025

[***]

 

January 15, 2025

[***]

February 15, 2025

[***]

 

February 15, 2025

[***]

 

February 15, 2025

[***]

 

February 15, 2025

[***]

 

February 15, 2025

[***]

March 15, 2025

[***]

 

March 15, 2025

[***]

 

March 15, 2025

[***]

 

March 15, 2025

[***]

 

March 15, 2025

[***]

April 15, 2025

[***]

 

April 15, 2025

[***]

 

April 15, 2025

[***]

 

April 15, 2025

[***]

 

April 15, 2025

[***]

May 15, 2025

[***]

 

May 15, 2025

[***]

 

May 15, 2025

[***]

 

May 15, 2025

[***]

 

May 15, 2025

[***]

June 15, 2025

[***]

 

June 15, 2025

[***]

 

June 15, 2025

[***]

 

June 15, 2025

[***]

 

June 15, 2025

[***]

July 15, 2025

[***]

 

July 15, 2025

[***]

 

July 15, 2025

[***]

 

July 15, 2025

[***]

 

July 15, 2025

[***]

August 15, 2025

[***]

 

August 15, 2025

[***]

 

August 15, 2025

[***]

 

August 15, 2025

[***]

 

August 15, 2025

[***]

September 15, 2025

[***]

 

September 15, 2025

[***]

 

September 15, 2025

[***]

 

September 15, 2025

[***]

 

September 15, 2025

[***]

October 15, 2025

[***]

 

October 15, 2025

[***]

 

October 15, 2025

[***]

 

October 15, 2025

[***]

 

October 15, 2025

[***]

November 15, 2025

[***]

 

November 15, 2025

[***]

 

November 15, 2025

[***]

 

November 15, 2025

[***]

 

November 15, 2025

[***]

December 15, 2025

[***]

 

December 15, 2025

[***]

 

December 15, 2025

[***]

 

December 15, 2025

[***]

 

December 15, 2025

[***]

January 15, 2026

[***]

 

January 15, 2026

[***]

 

January 15, 2026

[***]

 

January 15, 2026

[***]

 

January 15, 2026

[***]

February 15, 2026

[***]

 

February 15, 2026

[***]

 

February 15, 2026

[***]

 

February 15, 2026

[***]

 

February 15, 2026

[***]

March 15, 2026

[***]

 

March 15, 2026

[***]

 

March 15, 2026

[***]

 

March 15, 2026

[***]

 

March 15, 2026

[***]

April 15, 2026

[***]

 

April 15, 2026

[***]

 

April 15, 2026

[***]

 

April 15, 2026

[***]

 

April 15, 2026

[***]

May 15, 2026

[***]

 

May 15, 2026

[***]

 

May 15, 2026

[***]

 

May 15, 2026

[***]

 

May 15, 2026

[***]

June 15, 2026

[***]

 

June 15, 2026

[***]

 

June 15, 2026

[***]

 

June 15, 2026

[***]

 

June 15, 2026

[***]

July 15, 2026

[***]

 

July 15, 2026

[***]

 

July 15, 2026

[***]

 

July 15, 2026

[***]

 

July 15, 2026

[***]

August 15, 2026

[***]

 

August 15, 2026

[***]

 

August 15, 2026

[***]

 

August 15, 2026

[***]

 

August 15, 2026

[***]

September 15, 2026

[***]

 

September 15, 2026

[***]

 

September 15, 2026

[***]

 

September 15, 2026

[***]

 

September 15, 2026

[***]

October 15, 2026

[***]

 

October 15, 2026

[***]

 

October 15, 2026

[***]

 

October 15, 2026

[***]

 

October 15, 2026

[***]

November 15, 2026

[***]

 

November 15, 2026

[***]

 

November 15, 2026

[***]

 

November 15, 2026

[***]

 

November 15, 2026

[***]

December 15, 2026

[***]

 

December 15, 2026

[***]

 

December 15, 2026

[***]

 

December 15, 2026

[***]

 

December 15, 2026

[***]

January 15, 2027

[***]

 

January 15, 2027

[***]

 

January 15, 2027

[***]

 

January 15, 2027

[***]

 

January 15, 2027

[***]

February 15, 2027

[***]

 

February 15, 2027

[***]

 

February 15, 2027

[***]

 

February 15, 2027

[***]

 

February 15, 2027

[***]

March 15, 2027

[***]

 

March 15, 2027

[***]

 

March 15, 2027

[***]

 

March 15, 2027

[***]

 

March 15, 2027

[***]

April 15, 2027

[***]

 

April 15, 2027

[***]

 

April 15, 2027

[***]

 

April 15, 2027

[***]

 

April 15, 2027

[***]

May 15, 2027

[***]

 

May 15, 2027

[***]

 

May 15, 2027

[***]

 

May 15, 2027

[***]

 

May 15, 2027

[***]

June 15, 2027

[***]

 

June 15, 2027

[***]

 

June 15, 2027

[***]

 

June 15, 2027

[***]

 

June 15, 2027

[***]

July 15, 2027

-

 

July 15, 2027

[***]

 

July 15, 2027

[***]

 

July 15, 2027

[***]

 

July 15, 2027

[***]

August 15, 2027

-

 

August 15, 2027

[***]

 

August 15, 2027

[***]

 

August 15, 2027

[***]

 

August 15, 2027

[***]

Schedule 5-4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

 

Aircraft Reg. No.:

[***]
[***]
[***]

 

[***]

 

[***]

 

[***]
[***]

 

[***]
[***]
[***]

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

 

Payment Date

Ownership Rate

September 15, 2027

-

 

September 15, 2027

[***]

 

September 15, 2027

[***]

 

September 15, 2027

[***]

 

September 15, 2027

[***]

October 15, 2027

-

 

October 15, 2027

[***]

 

October 15, 2027

[***]

 

October 15, 2027

[***]

 

October 15, 2027

[***]

November 15, 2027

-

 

November 15, 2027

[***]

 

November 15, 2027

[***]

 

November 15, 2027

[***]

 

November 15, 2027

[***]

December 15, 2027

-

 

December 15, 2027

[***]

 

December 15, 2027

[***]

 

December 15, 2027

[***]

 

December 15, 2027

[***]

 

 

 

January 15, 2028

-

 

January 15, 2028

-

 

January 15, 2028

-

 

January 15, 2028

-

 

 

 

 

 

 

February 15, 2028

-

 

February 15, 2028

-

 

February 15, 2028

-

 

 

 

 

 

 

 

 

 

March 15, 2028

-

 

March 15, 2028

-

 

 

 

 

 

 

 

 

 

April 15, 2028

-

 

April 15, 2028

-

 

 

 

 

 

 

 

 

 

 

 

 

May 15, 2028

-

 

 

Schedule 5-5

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Schedule 6

Reserved.

 

Schedule 7-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Schedule 7 - Loan Payment Amount

 

 

 

 

 

Senior Loan

 

Type

MSN

Tail No.

Rate

Original Balance

Est. End Date

Block 1

E175

17000563

N88341

[***]

[***]

6/6/2028

Block 1

E175

17000570

N89342

[***]

[***]

6/23/2028

Block 1

E175

17000571

N80343

[***]

[***]

7/7/2028

Block 1

E175

17000573

N86344

[***]

[***]

7/7/2028

Block 1

E175

17000583

N88346

[***]

[***]

8/18/2028

Block 1

E175

17000582

N87345

[***]

[***]

8/18/2028

Block 1

E175

17000599

N86347

[***]

[***]

9/23/2028

Block 3

E175

17000591

N80348

[***]

[***]

9/30/2028

 

 

 

 

 

Junior Loan

 

Type

MSN

Tail No.

Rate

Original Balance

Est. End Date

Block 1

E175

17000563

N88341

[***]

[***]

6/6/2028

Block 1

E175

17000570

N89342

[***]

[***]

6/23/2028

Block 1

E175

17000571

N80343

[***]

[***]

7/7/2028

Block 1

E175

17000573

N86344

[***]

[***]

7/7/2028

Block 1

E175

17000583

N88346

[***]

[***]

8/18/2028

Block 1

E175

17000582

N87345

[***]

[***]

8/18/2028

Block 1

E175

17000599

N86347

[***]

[***]

9/23/2028

Block 3

E175

17000591

N80348

[***]

[***]

9/30/2028

 

Term of loans are 12 years with estimated end date provided above. Payments are
made every 90 days with appropriate adjustments for holidays and weekends.
Quarterly payments are included in the monthly prepayments to Contractor.

 

Junior loan is fixed rate loan with [***] equal principal payments and [***]
interest. Senior loan schedule is calculated with a [***] amortization factor
and average life [***] years. Interest payments based on outstanding balance,
number of days in period over [***]and LIBOR + Fixed Rate above.

Schedule 7-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Definitions

“2.4(a) Notice” – is defined in Section 2.4(a).

“2.4(b)(i) Notice” – is defined in Section 2.4(b)(i).

“2.4(b)(ii) Notice” – is defined in Section 2.4(b)(ii).

“2.4(c) Notice” – is defined in Section 2.4(c).

“2.4(d) Notice” – is defined in Section 2.4(d).

“3.5 Notice” – is defined in Section 3.5.

“AAA” – is defined in Section 11.15(a).

“Accommodating Aircraft Movement” – is defined in Section 4.6(a).

“Act of God” – means an unpreventable natural catastrophe resulting in material
consequences, such as an earthquake, a tidal wave, a volcanic eruption, or a
tornado (it being understood that Labor Strikes, labor disputes any other events
or circumstances involving the action or inaction of human beings shall not
constitute an Act of God).  For the avoidance of doubt, the parties agree that
the term “Act of God” shall only be relevant in this Agreement specifically
where it is used, namely Section 8.4 and Schedule 1.

“Actual Delivery Date” – is defined in Schedule 1.

“Actual In-Service Date” – is defined in Schedule 1.

“Aerodata Fees” – is defined in Section 3.6(b)(ii)(A).

“Agreement” – is defined in the first paragraph of the Agreement.  

“Aircraft Drinking Water Regulation” – means 40 CFR Part 141.

“Aircraft Property Taxes” – means all aircraft property taxes (however
designated, including excise or franchise taxes imposed on the ownership of
aircraft property, ad valorem taxes, and special assessments or levies) for
aircraft, spare parts and engines, including rotables and consumables included
in or constituting part of an aircraft or engine or spare parts. Aircraft
property taxes do not include property tax related to ground equipment, real
estate, or personal property or any other tax that is not for aircraft property,
including without limitation income, profits, withholding, employment, social
security, disability, occupation, severance, excise, ad valorem, sales, use or
franchise taxes.

“Airframe Heavy Maintenance” – means all activities performed pursuant to the
Aircraft Heavy Maintenance Support Agreement.

Exhibit A-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“Airframe Heavy Maintenance Support Agreement” – means that certain airframe
heavy maintenance agreement entered into by Contractor with a third party
aircraft heavy maintenance service provider for the E175 Covered Aircraft,
provided Contractor has received United’s written approval of the commercial
terms of such agreement.

“Airport Authority” – means any municipal, county, state or federal governmental
authority, or any private authority, owning or operating any Applicable Airport
with authority to lease, convey or otherwise grant rights to use any Airport
Facilities.

“Alcoholic Beverage Product” – means beer, wine, liquor or any other alcoholic
beverages.  

“ALPA” – means the Air Line Pilots Association, International.  

“Ancillary Agreements” – means each of the Covered Aircraft Leases and each of
the agreements entered into by United and/or Contractor substantially in the
form of any of the exhibits hereto (including without limitation Exhibits D, K
and O), together with all amendments, exhibits, schedules and annexes thereto.

“Annual Supplemental Rent Adjustment” – is defined in Section 2.5(c)(iii).

“Appeals Award” – is defined in Section 11.16(k).

“Applicable Airport” – means any airport into or from which Scheduled Flights
are scheduled to arrive or depart.

“APU” – means an auxiliary power unit.

“APU Support Agreement” – means that certain APU support agreement entered into
by Contractor with a third party APU service provider for the E175 Covered
Aircraft, provided Contractor has received United’s written approval of the
commercial terms of such agreement.

“Assignment and Assumption Agreement” – is defined in Section 10.1(b)(vi)(A).

“Available to Schedule Aircraft” – means, at any time and from time to time,
Covered Aircraft in revenue service and does not include the then-current
quantity of Spare Aircraft, Non-Comp Aircraft or aircraft not available due to
heavy maintenance, overhauls and modifications and the continuous maintenance
line.

“Available to Schedule CRJ Covered Aircraft” – means, at any time and from time
to time, CRJ Covered Aircraft in revenue service and does not include the
then-current quantity of Spare Aircraft, Non-Comp Aircraft or aircraft not
available due to heavy maintenance, overhauls and modifications and the
continuous maintenance line.

“Available to Schedule E175 Covered Aircraft” – means, at any time and from time
to time, E175 Covered Aircraft in revenue service and does not include the
then-current quantity of Spare Aircraft, Non-Comp Aircraft or aircraft not
available due to heavy maintenance, overhauls and modifications and the
continuous maintenance line.

Exhibit A-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“Average Peer Group Rate Increase” – means, with respect to any insurance
coverage and as of any date of determination, (x) the insurance rates relating
to passenger liability insurance and war risk insurance as set forth on Schedule
3, multiplied by (y) the average percentage increase or decrease, as
appropriate, from January 1, 2013 to such date of determination, in the cost of
such passenger liability insurance and war risk insurance coverage for the five
regional airlines with annual revenue passenger miles closest to those of
Contractor, as determined by available information obtained from public sources
or reputable insurance brokers, excluding (i) any such regional airline that
experienced a major loss within the previous three years, and (ii) any regional
airline whose insurance rates are included with its major airline partner(s).

“Award” – is defined in Section 11.16(j).

“Base Locations” – means, collectively, [***]; provided, however, that, as of
any date of determination, a location will only be a “Base Location” if, during
the calendar month of such date of determination, such location has been a
Contractor crew and maintenance base.

“Basic Rent” – is defined, with respect to any Covered Aircraft, in the Covered
Aircraft Lease for such Covered Aircraft.

“Block 1 Contractor Owned E175 Covered Aircraft” – means the E175 Covered
Aircraft identified as aircraft numbers 31 to 40 on Table 1 to Schedule 1.

“Block 2 Contractor Owned E175 Covered Aircraft” – means the E175 Covered
Aircraft identified as aircraft numbers 41 to 45 on Table 1 to Schedule 1.

“Block 3 Contractor Owned E175 Covered Aircraft” – means the E175 Covered
Aircraft identified as aircraft numbers 46 to 48 on Table 1 to Schedule 1.

“Block-Hour Adjustment Amount” – is defined in Section 3.6(b)(iii).

“Block-Hour Monthly Threshold” – is defined in Section 3.6(b)(iii).

“Block Time w/0” – means, with respect to E175 Covered Aircraft and CRJ Covered
Aircraft, calculated separately, the percentage actual block time was less than
the scheduled block time.

“Block-Hour Requirement” – is defined in Section 4.27(a).

“Bombardier CCF Adjustment” – is defined in Section 3.2(a).

“Bombardier Covered Aircraft” – means Covered Aircraft manufactured by
Bombardier.

“Business Day” – means each Monday, Tuesday, Wednesday, Thursday and Friday
unless such day shall be a day when financial institutions in New York, New York
or Chicago, Illinois are authorized by law to close.

“Call Option” – is defined in Section 10.1(a).

Exhibit A-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“Call Option Aircraft” – is defined in Section 10.1(a).

“Call Option Information” – is defined in Section 10.1(b)(iv).

“Call Option Notice” – is defined in Section 10.1(b)(ii).

“Call Option Request” – is defined in Section 10.1(b)(iii).

“Candidate” – is defined in Section 4.1(g).

“Cause” – means the following, each of which constitutes breach: (i) the
suspension for three consecutive days or longer or the revocation of
Contractor’s authority to operate as a scheduled airline, (ii) the ceasing of
Contractor’s operations as a scheduled airline, other than as a result of a
Labor Strike or the mandatory grounding of any of portion of the Covered
Aircraft by the FAA, and other than any temporary cessation for not more than
fourteen (14) consecutive days, (iii) the occurrence of a Labor Strike that
shall have continued for seven (7) consecutive days or longer, (iv) a
Controllable Completion Factor of [***] or below for each of any three
consecutive calendar months, (v) an On-Time Departure Rate of [***] or below for
each of any three consecutive calendar months, (vi) a Prohibited Transaction
shall occur to which United shall not have consented in writing in advance,
(vii) the occurrence of a willful or intentional material breach of this
Agreement by Contractor that substantially deprives United of the benefits of
this Agreement, which breach shall have continued for three (3) days after
notice thereof is delivered by United to Contractor or, if Contractor has
provided United reasonable assurance that such breach will be cured by
Contractor within ten (10) days after delivery of such notice and for so long as
Contractor is acting diligently in all respects to cure such breach within such
period, for ten (10) days after notice thereof is delivered by United to
Contractor, or (viii) the occurrence of a System Flight Disruption.

“CEO” – is defined in Section 5.3.

“Charter Flights” – means any flight by a Covered Aircraft for charter
operations at the direction of United that may or may not be reflected in the
Final Monthly Schedule.

“Claims” – is defined in Section 11.16(a).

“Commencement Date” – is defined in Section 8.1.

“Compensation for Carrier Controlled Costs” – is defined in Section 3.1.

Exhibit A-4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“Consent” – is defined in Section 10.1(b)(vi)(D).

“Consent Period” – is defined in Section 2.5(a).

“Contractor” – means Mesa Airlines, Inc., a Nevada corporation, and its
successors and permitted assigns.

“Contractor Marks” – is defined in Exhibit F.

“Contractor Owned E175 Covered Aircraft” – means those E175 Covered Aircraft
identified as Contractor owned E175 Covered Aircraft on Schedule 1.

“Contractor Owned E175 Removed Aircraft” – is defined in Section 2.4(b)(ii).

“Contractor Services” – means (i) Regional Airline Services and (ii) any other
services provided by Contractor pursuant to this Agreement or any Ancillary
Agreement.

“Contractor Terminal Facility” – means any Terminal Facility to the extent
owned, leased, subleased or otherwise retained or used by Contractor as of the
date hereof, and any Terminal Facility to the extent owned, leased, subleased or
otherwise retained or used by Contractor pursuant to Section 4.10(a) after the
date hereof, in either case, for the provision of Contractor Services.

“Controllable Cancellation” – means a cancellation of a Scheduled Flight that is
not an Uncontrollable Cancellation (including flights deemed to have resulted in
Controllable Cancellations pursuant to the last sentence of Section 2.1(c)).

“Controllable Completion Factor” – means, for any period of determination, the
number of actual departures completed divided by the number of scheduled
departures, excluding Uncontrollable Cancellations.

“Controllable Delays” – means a delay of a Scheduled Flight that is not an
Uncontrollable Delay.

“Covered Aircraft” – means the E175 Covered Aircraft, the E175LL Covered
Aircraft, the CRJ700 Covered Aircraft and the CRJ550 Covered Aircraft.

“Covered Aircraft Lease” – means an aircraft lease or sublease agreement, as the
case may be, substantially in the form of United’s then-current (at the time of
execution of such agreement by the parties) standard aircraft lease or sublease
agreement, as the case may be, for transactions in which United is lessor or
sublessor, as the case may be, which standard agreement shall contain, among
other things, (w) provisions, whether financial, operational or otherwise, that
are necessary to conform to the requirements of any mortgage, lease and/or other
financing agreement relating to the applicable Covered Aircraft, to which United
is a party and under which United is the mortgagor, lessee, borrower or similar
party, as the case may be, (x) provisions, whether financial, operational or
otherwise, that are necessary to conform to the requirements of the Embraer
Purchase Agreement, including without limitation provisions effective to
obligate Contractor to

Exhibit A-5

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

perform, or refrain from performing, any and all actions (including without
limitation making and submitting reports, performing inspections, taking
possession of the aircraft as directed by United, utilizing Embraer personnel,
and communicating with Embraer and United) as may be required to preserve all of
United’s rights and privileges arising under the provisions of the Embraer
Purchase Agreement Excerpt (including without limitation rights relating to the
delivery and acceptance of the aircraft, maintenance and dispatch reliability
guarantees, ferry flight assistance and product support, and all other
warranties and guarantees contained therein), (y) term and termination
provisions that conform to the provisions of this Agreement (including a base
term that conforms to the term set forth on Schedule 1 with respect to the
applicable Covered Aircraft, termination provisions conforming to Article VIII
and Section 2.4(b) and cross-default and term extension provisions), and (z)
other economic terms, if any, that are commercially reasonable taking into
account the financial condition of Contractor.

“CPA Records” – is defined in Section 3.5.

“CRJ Collateral” – is defined in Section 10.6(b).

“CRJ Covered Aircraft” – means all of the CRJ700 Covered Aircraft or CRJ550
Covered Aircraft listed on Schedule 1 (as amended from time to time pursuant to
the provisions of this Agreement), or any acceptable substitute aircraft agreed
to in writing by United and presented for Regional Airline Services by
Contractor, as adjusted from time to time for withdrawals pursuant to Article
VIII.  For the avoidance of doubt, as of the date of this amendment and
restatement, the CRJ Covered Aircraft are comprised only of the CRJ700 Covered
Aircraft.

“CRJ Lease Notice” – is defined in Section 2.5(a).

“CRJ Lien” – is defined in Section 10.6(b).

“CRJ Purchase Notice” – is defined in Section 2.5(a).

“CRJ Third Party Lessee” – is defined in Section 2.5(a).

Exhibit A-6

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“CRJ550 Accelerated Margin Payment” – means, with respect to any CRJ550 Removed
Aircraft at any time from time to time, the product of (x) [***] multiplied by
(y) the quotient obtained by dividing (i) [***] minus [***] to the power of
negative “Y” (where “Y” equals the number of calendar months (prorated for
partial months based on a [***] day month) [***] and (ii) [***]; provided,
however, that, notwithstanding anything to the contrary above in this
definition, if, as of the time that United delivers of a 2.4(d) Notice with
respect to such aircraft, the average number of CRJ550 Covered Aircraft in
scheduled service pursuant to the capacity purchase provisions of this Agreement
for the prior [***] completed calendar months is greater than or equal to [***]
CRJ550 Covered Aircraft, then, for each CRJ550 Removed Aircraft, the CRJ550
Accelerated Margin Payment shall be [***] if, as of the time that United
delivers the 2.4(d) Notice with respect to such aircraft, the Controllable
Completion Factor calculated for all CRJ Covered Aircraft for the prior [***]
completed calendar months is less than [***]. As an example, and for
illustrative purposes only, if there are [***] months remaining in the term, the
formula for CRJ550 Accelerated Margin Payment would be (assuming the proviso set
forth immediately above does not apply for the purposes of this example):

[gmqt3mmethse000001.jpg]

“CRJ550 Committed In-Service Date” – is defined in Section 2.5(b)(i).

“CRJ550 Conversion Notice” – is defined in Section 2.5(a).

“CRJ550 Covered Aircraft” – means all of the CRJ550 aircraft listed on Schedule
1 (as amended from time to time pursuant to the provisions of this Agreement),
or any acceptable substitute aircraft agreed to in writing by United and
presented for Regional Airline Services by Contractor, but such Schedule 1 shall
be deemed automatically adjusted from time to time to account for any such
aircraft that is withdrawn from the capacity purchase provisions of this
Agreement effective beginning on the date of such withdrawal.

“CRJ550 Removed Aircraft” – is defined in Section 2.4(d).

“CRJ700 Covered Aircraft” – means all of the CRJ700 aircraft listed on Schedule
1 (as amended from time to time pursuant to the provisions of this Agreement),
or any acceptable substitute aircraft agreed to in writing by United and
presented for Regional Airline Services by Contractor, but such Schedule 1 shall
be deemed automatically adjusted from time to time to account for any such
aircraft that is withdrawn from the capacity purchase provisions of this
Agreement effective beginning on the date of such withdrawal.

“CRJ700 Removed Aircraft” – is defined in Section 2.4(a).

“Customer Satisfaction Score” – means the score, as determined by surveys,
measuring customer satisfaction on United’s mainline and regional flights, as
such surveys or program may be altered or replaced from time to time by United
in its sole discretion.

“Daily United Damages” – is defined in Section 8.4(e).

Exhibit A-7

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“Deemed Bombardier CCF Adjustment” – is defined in Section 3.2(a).

“Deemed E175 CCF Adjustment” – is defined in Section 3.2(a).

“Delivery Location” – is defined in Section 10.1(b)(vi)(B).

“Design Changes” – means, following the initial entry of Covered Aircraft and
crews into service for the provision of Contractor Services by Contractor, the
expenses of Contractor relating to interior and exterior design changes to the
Covered Aircraft and other product-related changes required by United, including
the cost of changes uniforms and other livery, in each case that occur outside
of Contractor’s normal uniform replacement and aircraft
maintenance/refurbishment program.  For the avoidance of doubt, Design Changes
shall not include (a) scheduled refresh paint to occur within normal paint
standards (unless poor workmanship by, on behalf of, or directed by Contractor
requires an additional event) or (b) initial paint on new aircraft.

“Designation Date” – is defined in Section 4.27(a)(ii).

“DG” – is defined in the definition of United Cargo Program.

“DHS” – means the United States Department of Homeland Security.

“DOT” – means the United States Department of Transportation.

“Drinking Water Requirements” – is defined in Section 4.19(b)(viii).

“E175 CCF Adjustment” – is defined in Section 3.2(a).

“E175 Collateral” – is defined in Section 10.6(a).

“E175 Covered Aircraft” – means all of the Embraer E175 aircraft listed on
Schedule 1 (as amended from time to time pursuant to the provisions of this
Agreement), or any acceptable substitute aircraft agreed to in writing by United
and presented for Regional Airline Services by Contractor, but such Schedule 1
shall be deemed automatically adjusted from time to time to account for any such
aircraft that is withdrawn from the capacity purchase provisions of this
Agreement effective beginning on the date of such withdrawal and for exit date
extensions pursuant to Section 10.2.

“E175 Lien” – is defined in Section 10.6(a).

“E175 Removed Aircraft” – is defined in Section 2.4(b).

“E175LL Accelerated Margin Payment” – means, with respect to any E175LL Removed
Aircraft at any time from time to time, the product of (x) [***] multiplied by
(y) the quotient obtained by dividing (i) [***] minus [***] to the power of
negative “Y” (where “Y” equals [***] and (ii) [***]; provided, however, that,
notwithstanding anything to the contrary above in this definition, if, as of the
time that United delivers of a 2.4(c) Notice with respect to such aircraft, the
average number

Exhibit A-8

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

of E175LL Covered Aircraft in scheduled service pursuant to the capacity
purchase provisions of this Agreement for the prior [***] completed calendar
months is greater than or equal to [***] E175LL Covered Aircraft, then, for each
E175LL Removed Aircraft, the E175LL Accelerated Margin Payment shall be [***]
if, as of the time that United delivers the 2.4(c) Notice with respect to such
aircraft, the Controllable Completion Factor calculated for all E175 Covered
Aircraft for the prior [***] completed calendar months is less than [***]. As an
example, and for illustrative purposes only, if there are [***] months remaining
in the term, the formula for E175LL Accelerated Margin Payment would be as
follows (assuming the proviso set forth immediately above does not apply for the
purposes of this example):

[***]

“E175LL Committed In-Service Date” – is defined in footnote 1(a) of Table 4 in
Schedule 1 with respect to E175LL Covered Aircraft.

“E175LL Covered Aircraft” – means, subject to Section 3.3(a)(ii), all of the
Embraer E175LL aircraft listed on Schedule 1 (as amended from time to time
pursuant to the provisions of this Agreement), or any acceptable substitute
aircraft agreed to in writing by United and presented for Regional Airline
Services by Contractor, but such Schedule 1 shall be deemed automatically
adjusted from time to time to account for any such aircraft that is withdrawn
from the capacity purchase provisions of this Agreement effective beginning on
the date of such withdrawal.  For the avoidance of doubt, as of the date of this
amendment and restatement, the E175 Covered Aircraft are comprised of the United
Owned E175 Covered Aircraft, the Contractor Owned E175 Covered Aircraft and the
E175LL Covered Aircraft.

“E175LL Removed Aircraft” – is defined in Section 2.4(c).

“E175LL Scheduled Delivery Date” – is defined in footnote 1(a) of Table 4 in
Schedule 1 with respect to E175LL Covered Aircraft.

“E175LL Termination Notice” – is defined in Section 2.4(c).

“EBR Cure Period” – is defined in Section 4.20.

“EBR Goal” – is defined in Section 4.20.

“EBR Payment” – is defined in Section 4.20.

“EBR Performance” – is defined in Section 4.20.

“EBR Period” – is defined in Section 4.20.

“EETC Aircraft” – is defined in Section 3.6(d).

“EETC Security Interest” – means a security interest granted on an EETC Aircraft
in connection with the EETC Transaction.

Exhibit A-9

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“EETC Transaction” – means Contractor’s acquisition of EETC Aircraft on the
terms set forth in the “Summary Mesa Airlines, Inc. (“Mesa”) EETC Transaction
2015-1” Execution Version.

“Effective Date” – is defined in Section 8.1.

“Embraer” – means Embraer SA, a Brazilian corporation.

“Embraer Confidentiality Agreement” – means that certain Confidentiality
Agreement among Embraer, United and Parent, dated as of July 30, 2013.

“Embraer Purchase Agreement” – means that certain Purchase Agreement entered
into by and United and Embraer as of April 29, 2013 for the purchase by United
of the E175 Covered Aircraft.

“Embraer Purchase Agreement Excerpt” – means the portion of the Embraer Purchase
Agreement disclosed to Contractor pursuant to the Embraer Confidentiality
Agreement (as such provisions may be amended from time to time by United and
Embraer; provided that United shall have notified Contractor in writing of such
amendments, if any).

“Engine” – means any jet aircraft engine delivered with any Covered Aircraft (or
any replacement engine thereof) that constitutes an “Engine,” as such term is
defined in a Covered Aircraft mortgage, lease or sublease, as the case may be.

“Engine Maintenance Support Agreement” – means that certain engine maintenance
support agreement entered into by Contractor with a third party maintenance
service provider for the E175 Covered Aircraft, provided Contractor has received
United’s written approval of the commercial terms of such agreement.

“Engine Swap Notice” – is defined in Section 2.5(c)(vi).

“Environmental Laws” – is defined in Section 4.19(a)(i).

“EPA” – means the Environmental Protection Agency.

“ERJ Margin Payment” – means the product of (x) [***] as set forth on Schedule 1
for each Contractor Owned E175 Removed Aircraft and (y) [***]; provided,
however, that, notwithstanding anything to the contrary above in this
definition, for each Contractor Owned E175 Removed Aircraft, the ERJ Margin
Payment shall be [***] if, as of the time that United delivers the 2.4(b)(ii)
Notice with respect to such aircraft, the Controllable Completion Factor
calculated for all E175 Covered Aircraft for the prior [***] completed calendar
months is less than [***].

“Estimated Idle Aircraft Time” – is defined in Section 2.5(b)(i).

“Excess Delayed Flights” – is defined in Section 3.6(c)(vi).

“FAA” – means the United States Federal Aviation Administration.

Exhibit A-10

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“Fair Market Value” – means, as of any date of determination, (u) the
then-current market value of the aircraft mutually determined by the parties; or
(v) failing mutual agreement between the parties, the average of the
then-current market value of the aircraft as determined by [***] independent
International Society of Transport Aircraft Trading certified appraiser, [***]
selected by Contractor, within ten (10) Business Days after either party
requests such an appraiser be selected.  All determinations made as provided in
this definition shall be binding upon Contractor and United.  All such appraisal
costs will be shared equally between Contractor and United.      

“Final Monthly Schedule” – means the final schedule of Scheduled Flights for the
applicable calendar month delivered by United to Contractor pursuant to
Section 2.1(c).

“First Event Settlement Amount” - is defined in Section 2.5(c)(iii).

“Forecasted Passengers” – means, for any month, the forecasted Revenue Onboards
derived from the Final Monthly Schedule for such month.

“Foreign Costs” – means the one-time third-party fees and expenses reasonably
incurred by Contractor and paid to government agencies in connection with its
initial provision of Regional Airline Services to a foreign country, and
recurrent mandatory fees imposed by foreign governmental or regulatory
authorities in connection with the provision of Scheduled Flights into or out of
such foreign jurisdiction.

“Fuel Services” – means the act of putting fuel product into an aircraft and
taking fuel product out of an aircraft, and any other incidental tasks as are
customarily required from time to time in connection therewith; provided that
the cost of aircraft fuel shall not be included as a cost of Fuel Services.

“GAAP” – means generally accepted accounting principles in the United States of
America, consistently applied.

“Ground Handling Services” – means the ground handling services performed in
connection with Regional Airline Services and as determined by United or
United’s designee in United’s or United’s designee’s, sole option and
discretion, which services will typically (but not necessarily) include without
limitation the following: (i) gate check-in activities, (ii) passenger
enplaning/deplaning activities, (iii) sky cap and wheelchair services, (iv)
aircraft loading/unloading services, (v) passenger ticketing, (vi) jetbridge
maintenance, (vii) janitorial services, (viii) deicing services, (ix) pushback,
(x) airstarts, and (xi) aircraft overnight cleaning, including lavatory service
and water service; provided that the foregoing list shall typically (but not
necessarily) exclude turn cleaning unless otherwise directed by United, and
towing services provided by Contractor pursuant to Section 4.6.

Exhibit A-11

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“Hazardous Materials” – is defined in Section 4.19(a)(ii).

“Hub Airport” – means, as of any date of determination, (i) each of [***], and
(ii) any other airport at which United and its subsidiaries, together with all
other operators operating under United’s livery or a derivative thereof, operate
an average of at least [***] flights per day at such airport during the [***]
period prior to such date of determination.

“Identification” – means the United Marks, the aircraft livery set forth on
Exhibit E, the United flight code and other trade names, trademarks, service
marks, graphics, logos, employee uniform designs, distinctive color schemes and
other identification selected by United in its sole discretion for the Regional
Airline Services to be provided by Contractor, whether or not such
identification is copyrightable or otherwise protected or protectable under
federal law.

“Idle Aircraft Cost” – is defined in Section 2.5(b)(iii).

“Idle Aircraft Time” – is defined in Section 2.5(b)(iii).

“Incentive Program” – is defined in Section 3.2.

“Indemnifying Party” – is defined in Section 7.3.

“Indemnity Notice” – is defined in Section 7.3.

“Initial Proposed Monthly Schedule” – is defined in Section 2.1(c).

“Insurance Baseline” – is defined in Section 3.6(b)(ii)(A)(3).

“IOSA” – is defined in Section 4.9.

“Labor Strike” – means a labor dispute, as such term is defined in 29 U.S.C.
Section 113(c) involving Contractor and some or all of its employees, which
dispute results in a union-authorized strike resulting in a work stoppage.

“Landing Fees” – consists of all airport landing fees, Aircraft Rescue Fire
Fighter (ARFF) charges or similar charges, apron fees, and any other fees
charged by airport operators to cover airfield costs or other airport
facilities. Unscheduled flights operated by Contractor for aircraft
repositioning, maintenance or any purpose other than carrying revenue passengers
will not be reimbursed.

“Landing Gear Support Agreement” – means that certain landing gear support
agreement entered into by Contractor with a third party landing gear service
provider for the E175 Covered Aircraft, provided Contractor has received
United’s written approval of the commercial terms of such agreement.

“Lead Director” – is defined in Section 5.3.

“Lease Documents” – is defined in Section 10.1(b)(vi)(A).

Exhibit A-12

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“Leased Call Option Aircraft” – is defined in Section 10.1(b)(iv).

“Lessor Time” - is defined in Section 2.5(c)(iii).

“Letter of Agreement” – is defined in Section 4.1(e).

“LLP Swap Notice” – is defined in Section 2.5(c)(vii).

“Maintenance Location” – means, as of any date of determination, a Base Location
or any other location that is a Contractor maintenance base.

“Mexico Regulatory Rendered Services” – means 24 hour on call service personnel
required for the performance of maintenance activities in Mexico in accordance
(i) with local law or regulation and (ii) Contractors maintenance agreements.

“Modified EBR Goal” – is defined in Section 4.20(b)(ii)(B).

“Modified EBR Payment” – is defined in Section 4.20(b)(ii)(C).

“Modified EBR Performance” – is defined in Section 4.20(b)(ii)(C).

“Modified EBR Period” – is defined in Section 4.20(b)(ii)(A).

“Monthly Incentive Adjustment” – is defined in Section 3.2.

“Navigation Fees” – means navigation charges invoiced from Canadian/Mexican
authorities to operate flights in the air space (NavCanada and Services a la
Navigation en el Espacio Aereo Mexicano (SENEAM)) and fees and reasonable third
party expenses to file schedules in foreign country.

“New Aircraft” – is defined in Section 10.4.

“Non-Comp Aircraft” – means the quantity of Covered Aircraft that are designated
as or become “Non-Comp Aircraft” in accordance with Section 4.27, provided that
the designation of a Covered Aircraft as a Non-Comp Aircraft is subject to
change as provided in Section 4.27; provided, further, that Non-Comp Aircraft
are not Spare Aircraft and shall not be included in determining the number of
Spare Aircraft pursuant to Section 2.1(d).

Exhibit A-13

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“On-Time Adjustment” – is defined in Section 3.2(b).

“On-Time Departure” – means a flight departing on-time or earlier than scheduled
departure time during such period.  For the avoidance of doubt, On-Time
Departures shall exclude all flights which do not depart on-time or earlier than
scheduled departure time, without regard to any circumstance whatsoever, and
specifically without regard to whether the failure to depart on-time or earlier
was within Contractor’s control or outside of Contractor’s control.

“On-Time Departure Rate” – means, for any period of determination and for any
number of flights, the quotient, expressed as a percentage, obtained by dividing
(x) the number of such flights that are On-Time Departures by (y) the total
number of such flights.  For example, Contractor’s On-Time Departure Rate for
Scheduled Flights for a particular month would equal the number of Scheduled
Flights for such month that were On-Time Departures divided by the total number
of Scheduled Flights for such month.

“Original Agreement” – is defined in the Recitals.

“Outstanding Debt Balance” – means the aggregate principal and interest owing
with respect to any note, mortgage or other instrument evidencing a debt
obligation of Contractor incurred in order to pay the purchase price of a Call
Option Aircraft plus any and all out-of-pocket fees and expenses required to be
incurred in order to pay the same, including without limitation termination,
make-whole, prepayment (or similar) penalty or fee, breakage, third party
attorney’s fees and costs, trustee and wind-up fees and recording/filing fees,
in each case pursuant to obligations in effect on the earlier of the date of the
applicable Call Option Request or the termination to which such Call Option
Request relates, but in each case only to the extent that such fees and expenses
have been disclosed as part of the Call Option Information in a timely manner as
required hereunder, and, for the avoidance of doubt, shall not include any
changes in income tax position, including loss of deductions, increased income
tax expense or other income and other tax losses.

“Owned Call Option Aircraft” – is defined in Section 10.1(b)(iv).

“Ownership Rate” – is defined in Section 3.6(d).

“Panel” – is defined in Section 11.16(d).

“Parent” – means Mesa Air Group, Inc., a Nevada corporation, and its successors
and permitted assigns.

“Parts Support Agreement” – means that certain parts support agreement entered
into by Contractor with a third party parts service provider for the E175
Covered Aircraft, provided Contractor has received United’s written approval of
the commercial terms of such agreement.

Exhibit A-14

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“Passenger-Related Terminal Facilities” – shall mean all passenger-related
terminal facilities and spaces leased, subleased or otherwise retained or used
by a party at an Applicable Airport, including without limitation all passenger
lounges, passenger holding areas, aircraft parking positions (which may or may
not be adjacent to a passenger holding area) and associated ramp spaces, gates
(including loading bridges and associated ground equipment parking areas),
ticketing counters and curbside check-in facilities.

“Pass-Through Costs” – is defined in Section 3.6(b)(ii)(A).

“Person” – means an individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization, or any other form of business or professional
entity.

“Pilot Requirement” – is defined in Section 4.27(b).

“PMSI Lender” – is defined in Section 10.6(a).

“Prepayment” – is defined in Section 3.6(a).

“Prohibited Person” – means an air carrier (other than United and its successors
and any Subsidiary thereof), or a corporation directly or indirectly owning or
controlling or directly or indirectly owned or controlled by an air carrier.

“Prohibited Transaction” – means any transaction described in clauses (I), (II)
or (III) below:

 

I.

With respect to Contractor or Parent (each of the foregoing being referred to in
this clause (I) as “Contractor”):

 

a.

Contractor consolidates with, or merges with or into, a Prohibited Person or
conveys, transfers, leases or otherwise disposes of all or substantially all of
its assets to a Prohibited Person, or a Prohibited Person consolidates with, or
merges with or into, Contractor in any such event pursuant to a transaction in
which the voting securities of Contractor are converted into or exchanged for
cash or securities of a Prohibited Person, except where the holders of voting
securities of Contractor immediately prior to such transaction own not less than
a majority of the voting securities of the surviving or transferee corporation
immediately after such transaction, in each case other than any such transaction
between Contractor on the one hand, and United and/or any of its Subsidiaries on
the other;

 

b.

the direct or indirect acquisition by a Prohibited Person or any Person directly
or indirectly controlling a Prohibited Person of control of Contractor
(including without limitation as a result of the acquisition by such Prohibited
Person or other Person of a controlling block of the capital stock of Contractor
or the voting power with regard to such capital stock);

Exhibit A-15

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

c.

the liquidation or dissolution of Contractor in connection with which Contractor
ceases operations as an air carrier; or

 

d.

the sale, transfer or other disposition of all or substantially all of the
airline assets of Contractor on a consolidated basis directly or indirectly to a
Prohibited Person or its affiliate, whether in a single transaction or a series
of related transactions.

 

II.

Any transaction as a result of which neither of the following circumstances
exists: (x) Contractor is a direct wholly-owned subsidiary of Parent or (y)
Contractor is both (A) an indirect wholly-owned subsidiary of Parent and (B) the
direct or indirect wholly-owned subsidiary only of other direct or indirect
wholly-owned subsidiaries of Parent, each of which has executed a guarantee in
the form of Exhibit K; provided that notwithstanding the foregoing, this clause
(II) shall not be applicable due to a merger of Contractor so long as the
successor to Contractor meets at least one of the circumstances describing
Contractor in clauses (x) and (y) above and such successor to Contractor shall
have assumed all of Contractor’s obligations arising under this Agreement,
whether by operation of law or otherwise.

 

III.

The execution by Contractor or Parent or their affiliates of bona fide
definitive agreements, the consummation of the transactions contemplated by
which would result in a transaction described in the immediately preceding
clauses (I) or (II).

“QE Amount” - is defined in Section 2.5(c)(iii).

“Qualifying Event” - is defined in Section 2.5(c)(iii).

“Reasonable Operating Constraints and Conditions” – means the operating
constraints and conditions for the operation of Scheduled Flights reasonably
imposed by the aircraft type, maintenance requirements, crew training
requirements, aircraft rotation requirements, and route authorities, slots, and
other applicable regulatory restrictions on flight schedule, in each case as
evidenced by industry practice and custom.

“Regional Airline Services” – means the provisioning by Contractor to United of
Scheduled Flights and all other flights contemplated in this Agreement,
including, ground returns (completed and uncompleted), air returns (completed
and uncompleted), permitted ferrying and maintenance flights, and delayed
flights (including Excess Delayed Flights) using the Covered Aircraft in
accordance with this Agreement.

“Release” – is defined in Section 10.1(b)(v)(A).

“Rent Obligation” – is defined in Section 2.5(c)(i).

“Replaced CRJ Covered Aircraft” – is defined in Section 2.5(a).

Exhibit A-16

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“Revenue Onboard” – means one revenue-generating passenger on one flight
segment, regardless of whether such flight segment is all or part of such
passenger’s entire one-way flight itinerary.

“RON Aircraft” – means, with respect to each applicable fleet (E175 Covered
Aircraft or CRJ Covered Aircraft) and each Base Location, the quantity of the
Total Aircraft for which the last flight of the day terminates either (x) at
such Base Location or (y) a Maintenance Location that is not such Base Location.

“RON Capture Rate” – means (i) with respect to E175 Covered Aircraft and each
Base Location from which E175 Covered Aircraft operate, the percentage of Total
Aircraft that are RON Aircraft  and (ii) with respect to CRJ Covered Aircraft
and each Base Location from which CRJ Covered Aircraft operate, the percentage
of Total Aircraft that are RON Aircraft.

“Rules” – is defined in Section 11.16(a).

“Scheduled ASMs” – means, for any period of calculation, the greater of (x) the
number of available seat miles for all Scheduled Flights set forth on the
Initial Proposed Monthly Schedule and (y) the number of available seat miles for
all Scheduled Flights set forth on the Final Monthly Schedule, it being
understood that each of the Initial Proposed Monthly Schedule and the Final
Monthly Schedule shall be determined pursuant to Section 2.1(c) herein and are
subject to Reasonable Operating Constraints and Conditions as set forth therein.

“Scheduled Exit Date” – is defined in footnote 1(g) of Table 1 of Schedule 1
with respect to E175 Covered Aircraft and shall be the date set forth under the
caption “CRJ Scheduled Exit Date” of Table 3 of Schedule 1 with respect to CRJ
Covered Aircraft.

“Scheduled Flight” – means a flight as determined by United pursuant to
Section 2.1(c) (including all Charter Flights).

“Second Panel” – is defined in Section 11.16(k).

“Secured Loan Agreement” – means a loan agreement entered into by Contractor, as
borrower, as part of a Secured Loan Transaction.

“Secured Loan Aircraft” – means each Secured Loan Eligible Aircraft that is
financed pursuant to a Secured Loan Transaction.

“Secured Loan Eligible Aircraft” – means Aircraft Number 34 through and
including Aircraft Number 40 in Block 1 Contractor Owned E175 Covered Aircraft
and Aircraft Number 48 in Block 3 Contractor Owned E175 Covered Aircraft.

“Secured Loan Ownership Rate” – is defined in Section 3.6(e).

“Secured Loan Security Interest” – means a security interest granted on a
Secured Loan Aircraft in connection with a Secured Loan Transaction.

Exhibit A-17

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“Secured Loan Transaction” – means the financing of any Secured Loan Eligible
Aircraft. For the avoidance of doubt, the financing of each such aircraft shall
be a separate Secured Loan Transaction.

“Senior Lender” – is defined in Section 10.6(b).

“Spare Aircraft” – is defined in Section 2.1(d).

“Special Cause” – means the
following,  each  of  which  constitutes  breach:  (i) a Controllable Completion
Factor of [***] (in the case of E175 Covered Aircraft) or [***](in the case of
CRJ Covered Aircraft) or below for each of any three consecutive calendar months
or for each of any four calendar months during any period of seven consecutive
calendar months, (ii) an On-Time Departure Rate of [***] or below for each of
any four consecutive calendar months or for each of any four calendar months
during any period of seven consecutive calendar months; provided that all
departure delays or cancellations caused by United and resulting from a material
and extraordinary event that causes a departure delay or cancellation to
similarly situated United or United Express flights not operated by Contractor
or its affiliates shall be excluded from such calculation  in  this  clause
(ii), and  that, for  the  avoidance  of  doubt  and  without  limitation,
Weather and ATC Delays and Cancels shall not be considered delays caused by
United, or (iii) a Controllable Completion Factor below [***] and an On-Time
Departure Rate below [***] for a period of six (6) consecutive calendar months.

“SR” – is defined in Section 2.5(c)(iii).

“Subsidiary” – means, as to any Person, (a) any corporation more than [***] of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company,
joint stock company or any other form of business or professional entity, in
which such Person directly or indirectly through Subsidiaries has more than
[***] equity interest at any time.  

“Supplemental Rent” – is defined in Section 2.5(c)(iii).

“System Flight Disruption” – means the failure by Contractor to complete at
least [***] of the aggregate Scheduled ASMs in any [***] calendar months, or at
least [***] of the aggregate Scheduled ASMs in any [***] day period, in each
case excluding the effect of Uncontrollable Cancellations; provided, that if the
average number of Block Hours flown per Covered Aircraft during such period is
more than the average number of Block Hours flown per Covered Aircraft during
the three consecutive calendar months immediately preceding the period first
measured, then the calculation for purposes of this definition shall disregard
that number of Scheduled ASMs for such period as is necessary to reduce the
average number of Block Hours flown per Covered Aircraft during such period to
the average number of Block Hours flown per Covered Aircraft during such prior
three consecutive calendar month period; provided further, that a System Flight

Exhibit A-18

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Disruption shall be deemed to continue until the next occurrence of a single
calendar month in which Contractor completes at least [***] of the aggregate
Scheduled ASMs; and provided further, that completions and cancellations of
Scheduled Flights on any day during which a Labor Strike is continuing shall not
be taken into account in the foregoing calculations.

“System Turn Time” – means, with respect to E175 Covered Aircraft and CRJ
Covered Aircraft, calculated separately, the average time between a scheduled
arrival and a scheduled departure.

“Target” – is defined in Section 3.2(a).

“Term” – has the meaning set forth in Section 8.1, as earlier terminated
pursuant to Section 8.2, if applicable, and any Wind-Down Period.

“Terminal Facilities” – means (i) all Passenger-Related Terminal Facilities and
(ii) all other terminal facilities and spaces leased, subleased or otherwise
retained or used by a party at an Applicable Airport, including without
limitation all baggage makeup areas, inbound baggage areas and other terminal
facilities.

“Termination Date” – means the date of early termination of this Agreement, as
provided in a notice delivered from one party to the others pursuant to
Section 8.2, or, if no such early termination shall have occurred, the date of
the end of the Term.

“Termination Event” – means any event or circumstance which provides United a
right to terminate this Agreement pursuant to Article VIII.

“Total Aircraft” – means, with respect to each Base Location, the sum of (A) the
quantity of aircraft for which the last flight of the day for such aircraft
originates or terminates at such Base Location, excluding Spare Aircraft, plus
(B) the quantity of aircraft located at such Base Location for which there is no
flight, excluding Spare Aircraft, plus (C) the quantity of aircraft for which
the last flight of the day does not originate or terminate at any Base Location
(including Base Locations other than the Base Location in respect of which
“Total Aircraft” is being determined) and for which the last Base Location from
which such aircraft departed on such day was such Base Location (i.e., the Base
Location in respect of which “Total Aircraft” is being determined), excluding
Spare Aircraft; provided that Total Aircraft at each Base Location will be
calculated separately for the E175 Covered Aircraft, on the one hand, the CRJ
Covered Aircraft, on the other hand.  For illustrative purposes, if an aircraft
flies from Houston (IAH) to Oklahoma City and subsequently terminates in Omaha
(all on the same day), then such aircraft shall be included in the calculation
of “Total Aircraft” under clause (C) for Houston (IAH). 

“Total Monthly Scheduled Block-Hours” – is defined in Section 3.6(b)(iii).

“Total Time” – is defined in Section 2.5(c)(iii).

“Touch Time” – [***].

Exhibit A-19

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“Towing Baseline” – is defined in Section 4.6(b).

“Transfer” – is defined in Section 4.10(a)(v).

“Transition” – is defined in Section 2.5(b)(i).

“TSA” – means the United States Transportation Security Administration.

“UCC” – is defined in Section 10.6(a).

“UCH” – means United Continental Holdings, Inc., a Delaware corporation, and its
successors and permitted assigns.

“Uncompleted Maintenance Tasks” - is defined in Section 2.5(c)(iii).

“Uncontrollable Cancellation” – means:

 

(i)

a cancellation of a Scheduled Flight with a cancel code other than as set forth
below; provided that the table below shall be subject to change from time to
time in United’s sole discretion to accommodate changes from time to time in
United’s overall cancellation coding

Cancel Codes

Tech

Pilot

Inflt

Other

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

 

 

[***]

[***]

 

 

[***]

 

 

 

 

and;

 

 

(ii)

a cancellation of a Scheduled Flight as a result of any changes to the Final
Monthly Schedule made by United after the presentation of the Final Monthly
Schedule pursuant to Section 2.1(c), provided that such cancellation was not
made pursuant to the last sentence of Section 2.1(c); and

 

(iii)

a cancellation of a Scheduled Flight described by the last proviso in Section
2.1(d);

in each case of (i), (ii) and (iii) above, as coded on United’s operations
reports in accordance with United’s standard coding policies; it being further
understood and agreed that if United’s operations or other United Express
Operations are subject to the same circumstances giving rise to such Scheduled
Flight cancellation, and such United or other United Express flights are not
canceled as a result, then such Scheduled Flight cancellation shall not be an
Uncontrollable Cancellation.

Exhibit A-20

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“Uncontrollable Delays” – means a delay of a Scheduled Flight for any reason
that, if it resulted in the cancellation of such flight, would constitute an
Uncontrollable Cancellation.

“United” – means United Airlines, Inc., a Delaware corporation and subsidiary of
UCH, and its successors and permitted assigns.

“United Cargo Program” – means United’s “QuickPak” and “Petsafe” programs and/or
any additional or replacement cargo program implemented by United from time to
time, pursuant to which: (i) Contractor shall accept for carriage all baggage
and shipments, whether from the ticket counter or cargo facility, that are
permitted under United’s DOT and FAA approved Dangerous Goods (“DG”) management
program, (ii) Contractor shall have access to United’s required training records
and DG procedures and/or forms as necessary to permit Contractor to integrate
such procedures into its existing flight crew training and acceptance
procedures, (iii) Contractor shall accept and maintain compliance with United’s
Hazardous Training Program for Scheduled Flights, and any training in connection
therewith may be utilized to meet Contractor’s requirements under 14 CFR
121.1001-1007, Subpart Z and (iv) Contractor shall be permitted to transport its
aircraft parts which are shipped as Company Material (COMAT) on Scheduled
Flights, which shipments shall be tendered and/or accepted for shipment only by
United’s employees or agents who have satisfactorily completed United’s required
DG training and are authorized to perform such tendering and/or acceptance
functions.

“United Directed Cancelled Flight” – is defined in Section 2.1(c).

“United Express Operations” – means, with respect to any contractor or service
provider, all of the flights and other related operations of such contractor or
service provider performed under the livery and/or the brand of “United
Express.”

“United Marks” – is defined in Exhibit E.

“United Owned E175 Covered Aircraft” – means those E175 Covered Aircraft
identified as United owned E175 Covered Aircraft on Schedule 1.

“Unsatisfied Operational Improvement Metric” – is defined in Section 4.28.

“Utilization Requirement” – is defined in Section 4.27(b).

“Weather and ATC Delays and Cancels” – means a delay or cancellation of a
Scheduled Flight as a result of weather or air traffic control as coded on
United’s operations reports in accordance with United’s standard coding policies
consistently applied to all domestic operations of United and its related United
Express operators.

“Wind-Down Expenses” – means, with respect to an aircraft, (i) [***]; provided,
however, that, notwithstanding anything to the contrary in this Agreement, (x)
if, as of the time that United delivers the applicable notice under Section 2.4
with respect to such aircraft, the average number of Covered Aircraft in
scheduled service pursuant to the capacity purchase provisions of this Agreement
for the prior [***] completed calendar months for the applicable fleet subject
to the

Exhibit A-21

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

applicable removal notice under Section 2.4 is greater than or equal to [***]
Covered Aircraft, then, for each Covered Aircraft, [***].

“Wind-Down Period” – means, as the context may require, (i) with respect to any
specific Covered Aircraft, the period after the Termination Date and until the
time when such Covered Aircraft has been withdrawn from the capacity purchase
provisions of this Agreement, and (ii) with respect to the Agreement as a whole,
the period after the Termination Date and until the time when the last Covered
Aircraft has been withdrawn from the capacity purchase provisions of this
Agreement.

“Wind-Down Schedule” – means the schedule, determined as provided in Article
VIII of this Agreement, for Covered Aircraft to be withdrawn from the capacity
purchase provisions of this Agreement.

 

Exhibit A-22

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Terms of Codeshare Arrangements

1.Contractor’s use of United designated code.  During the Term of the Agreement,
United shall place its designator code, “UA”, on all Scheduled Flights operated
by Contractor.  United may suspend the display of its code on flights operated
by Contractor if Contractor is in breach of any of its safety-related
obligations, or material breach of any of its operational obligations, under the
Agreement during the period that such breach continues.  All Contractor operated
flights that display the United designated code are referred to herein as “UA*
Flights”.

2.Contractor’s display of United designated code.

(a)All UA* Flights will be included in the schedule, availability and fare
displays of all computerized reservations systems in which United and Contractor
participate, the Official Airline Guide (to the extent agreed upon) and United's
and Contractor’s internal reservation systems, under the UA code, to the extent
possible.  United and Contractor will take the appropriate measures necessary to
ensure the display of the schedules of all UA* Flights in accordance with the
preceding sentence.

(b)United and Contractor will disclose and identify the UA* Flights to the
public as actually being a flight of and operated by Contractor, in at least the
following ways:

(i)a symbol will be used in timetables and computer reservation systems
indicating that UA* Flights are actually operated by Contractor;

(ii)to the extent reasonable, messages on airport flight information displays
will identify Contractor as the operator of flights shown as UA* Flights;

(iii)United and Contractor advertising concerning UA* Flights and United and
Contractor reservationists will disclose Contractor as the operator of each UA*
Flight; and

(iv)in any other manner prescribed by law.

3.Terms and Conditions of Carriage.  In all cases the contract of carriage
between a passenger and a carrier will be that of the carrier whose code is
designated on the ticket.  United and Contractor shall each cooperate with the
other in the exchange of information necessary to conform each carrier’s
contract of carriage to reflect service offered by the other carrier.

Exhibit B-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

4.Notification of irregularities in operations. Contractor shall promptly notify
United of all irregularities involving a UA* Flight which result in any material
damage to persons or property as soon as such information is available and shall
furnish to United as much detail as practicable.  For purposes of this section,
notification shall be made as follows:

United Airlines Dispatch
233 South Wacker Drive, 27th Floor
Chicago, IL  60606
Attention: Operations Director
Phone no.: (847) 700-4190
Fax no.: (872) 825-0985
Ops Spec A008

5.Code Sharing License.

(a)Grant of License.  Subject to the terms and conditions of the Agreement,
United hereby grants to Contractor a nonexclusive, nontransferable, revocable
license to use the UA* designator code on all of its flights operated as a UA*
Flight.

(b)Control of UA* Flights.  Subject to the terms and conditions of the
Agreement, Contractor shall have sole responsibility for and control over, and
United shall have no responsibility for, control over or obligations or duties
with respect to, each and every aspect of Contractor’s operation of UA* Flights.

6.Display of other codes.  During the Term of the Agreement, United shall have
the exclusive right to determine which other airlines (“Alliance Airlines”), if
any, may place their two letter designator codes on flights operated by
Contractor with Covered Aircraft and to enter into agreements with such Alliance
Airlines with respect thereto.  Contractor will cooperate with United and any
Alliance Airlines in the formation of a code share relationship between
Contractor and the Alliance Airlines and enter into reasonably acceptable
agreements and make the necessary governmental filings, as requested by United,
with respect thereto.

7.Customer Commitment.  During the period that United places its designator code
on flights operated by Contractor, Contractor will adopt and follow plans and
policies comparable (to the extent applicable and permitted by law and subject
to operational constraints) to United’s Customer Commitment as presently
existing and hereafter modified.  Contractor acknowledges that it has received a
copy of United’s presently existing Customer Commitment.  United will provide
Contractor with any modifications thereto promptly after they are made.

 

 

Exhibit B-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT C

Non-Revenue Pass Travel

United will have the sole right to design, implement and oversee a pass travel
program for the Regional Air Services.

 

Exhibit C-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Fuel Services

AGREEMENT FOR FUEL SERVICES

This Agreement for Fuel Services (this “Agreement”), dated __________ (the
“Effective Date”) is entered into by and between ____________________, a
__________ __________with its principal offices at ____________________
(“Airline”) and __________, with its principal offices at ____________________
(“Service Provider”).  

1.

OBLIGATIONS OF SERVICE PROVIDER; SCOPE OF UNDERTAKING

 

A.

Fuel Services: Service Provider will provide fuel services for Airline at the
location(s) designated on Exhibit A hereto (“Airport”).  “Fuel Services” means
the Fueling and Defueling of aircraft, and other incidental tasks as may be
required, on occasion, by Airline.  “Fueling” means putting fuel product into
and “Defueling” means taking fuel product out of aircraft.  The Fuel Services
shall include the following services:

 

1.

Perform Skill Category   4   Fueling and Defueling of aircraft as defined in
Airline’s General Fueling Manual, latest revision, as provided by Airline, based
on schedule requirements and upon receipt of requests from an authorized
representative of Airline specifying the type of service required, the type and
amount of fuel product required, the time and place of delivery, and the type
and identification number of aircraft to be serviced;

 

2.

At the time of into-plane fuel delivery, provide Airline with an imprinted
ticket specifying meter readings and quantity serviced, date, type of aircraft,
and plane/flight number.  On the first working day of each calendar month,
Service Provider will provide Airline’s Airport Station Manager with a statement
recapping the total quantity of fuel product issued to Airline during the
preceding month.  Other reports will be prepared and furnished by Service
Provider as required by Airline;

 

3.

Provide a daily report to Airline and Airline’s fuel supplier (including, if
applicable, United Airlines) itemizing the amount of fuel product withdrawn from
the airport fuel system truck rack, each dispensal of fuel into-plane and a
report of the fuel balance held in Service Provider’s refueler trucks;

 

4.

When title to fuel product remains in Airline’s name or that of Airline’s fuel
supplier, accountability for such fuel product shall be reported on a
“gallon-in, gallon-out” basis as a book inventory.  Service Provider shall have
responsibility for all losses and gains in excess of +/- [***] while fuel
product is stored in refuelers or trucks under Service Provider’s care, custody
and control;

Exhibit D-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

5.

Maintain complete and accurate books and records and make reports to Airline, in
such form and detail as may be specified by Airline, of deliveries into and
withdrawals from Airline’s aircraft, employee training, Fuel Quality Assurance
checks, and equipment maintenance;

 

6.

Maintain (including necessary testing and flushing), repair, and replace fuel
service equipment, including refueling equipment in order to keep the fuel
service equipment (i) in good, safe and efficient operating condition and
repair, (ii) in sanitary and sightly condition, (iii) in compliance with the
obligations under any Airport leases, (iv) in compliance with all applicable
governmental laws, rules and regulations, (v) in compliance with all directives
and applicable rules of the applicable port authority, city and/or Airport
authority granting rights to or having jurisdiction over the Airport
(collectively, the “Airport Authority”), (vi) in compliance with Airline’s Fuel
Operations Manual, latest revision, that defines equipment and facility
maintenance standards, and that will be provided separately to Service Provider;
and (vii) in compliance with all directives or procedures of Airline regarding
safety and security; provided that such Airline requirements, if any, shall be
deemed minimum requirements, and shall not diminish to any extent Service
Provider’s duty to comply with law or requirements of any Airport Authority;

 

7.

Obtain and furnish all facilities, labor, supervision, materials, supplies,
vehicles, equipment and tools and other requisites necessary for the performance
of into-plane fueling and defueling services to Airline and all administrative
services related thereto; and

 

8.

Furnish only properly trained and Airline qualified personnel to perform the
Fuel Services.

 

B.

Facility Required to Perform Fuel Services.  In the event and to the extent that
Service Provider’s provision of Fuel Services requires access and occupancy of a
portion of the site leased, subleased, licensed or operated by Airline at the
Airport (the “Airline Premises”, Service Provider shall be additionally subject
to all the terms and provisions specified below.

 

1.

Grant of License.  Airline hereby grants to Service Provider a license (which,
if required by an airport, shall be in a form approved by such airport) and a
permit to enable Service Provider and its employees to access and use a portion
of the Airline Premises delineated on Exhibit B attached hereto (the “Licensed
Premises”) for the sole purpose of performing the Fuel Services, and for no
other purpose.  Service Provider shall have the right to access and occupy the
Licensed Premises for the purposes specified herein only during the Term of this
Agreement and such right shall expire simultaneously with the expiration of this
Agreement.  Service Provider acknowledges that (i) the size, location and
configuration of the Licensed Premises shall be determined by Airline in its
sole discretion; (ii) the license

Exhibit D-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

and Service Provider’s right to access and use the Licensed Premises is granted
only to employees of Service Provider, and (iii) extending such rights to
subcontractors of Service Provider shall require Airline’s prior written consent
in each instance.  Service Provider agrees that Airline shall have no obligation
to perform any services or to provide any equipment to Service Provider except
as otherwise expressly provided in this Agreement.

 

2.

Acceptance of Licensed Premises.  By its execution of this Agreement, Service
Provider shall be deemed to represent and certify that (i) Service Provider has
been given adequate opportunity to investigate and examine the condition of the
Licensed Premises; (ii) Airline shall not be required to improve, equip, repair
or otherwise prepare the Licensed Premises for Service Provider’s occupancy or
use thereof for the provision of the Fuel Services except as otherwise provided
in Agreement; (iii) further and for the avoidance of doubt, nothing in this
Agreement for Fuel Services is intended or shall be construed to make Service
Provider liable for, or to cure, correct or remediate, any Pre-Existing
Condition, as hereinafter defined.  “Pre-Existing Condition” shall mean any
condition in, on, or within the Licenses Premises which first manifested itself
prior to the Effective Date, including but not limited to any condition which
fails to comply with or violates any applicable law, including any legal
requirement or prohibition related to hazardous materials, but does not include
any exacerbation of a condition by Service Provider or its subcontractors.

 

3.

Use and Maintenance of Licensed Premises.  Service Provider (i) shall use the
Licensed Premises solely for the purposes delineated in this Agreement, and for
no other purpose, in compliance with, and without violating, the agreements
granting Airline its rights to the Licensed Premises (provided that Service
Provider shall be provided a copy of any such agreements granting); (ii) shall
take good care of the Licensed Premises and keep same clean and orderly; (iii)
shall not waste electricity or other utility resources, and (iv) shall not use
or authorize the Licensed Premises to be used, in whole or in part, in a manner
that is dangerous to persons or property, or that may invalidate or increase the
premium cost of any policy of insurance carried with respect to the Airline
Premises, in whole or in part, or in violation of rules, regulations or
requirements of the local Fire Department or Fire Insurance Rating Organization,
or other authority having jurisdiction.  In the event and to the extent that any
damage to the Licensed Premises is caused by the negligent or intentional act or
omission of Service Provider, its employees or agents, or any breach or
noncompliance by Service Provider with its obligations under this Agreement, the
reasonable and necessary cost of such repair shall be the responsibility of
Service Provider, and Service Provider shall be liable to Airline for, and shall
pay to Airline, on demand, all such reasonable, necessary and documented costs.

 

4.

Airline Agreements Relating to Licensed Premises.  Service Provider acknowledges
and agrees that:  Service Provider’s rights to use the Licensed

Exhibit D-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Premises are and shall be subject and subordinate to (i) the terms and
provisions of the agreements granting Airline its rights to the Licensed
Premises; (ii) any rules and regulations that may, at any time or from time to
time, be promulgated by the Airport Authority, and (iii) any approvals, consents
and authorizations of the Airport Authority that may be required in order for
the Service Provider to provide the Fuel Services.  If requested, Airline will
reasonably assist Service Provider with obtaining the requisite Airport
Authority approval.

 

5.

No Liens. Service Provider will not file, and will not permit or authorize any
laborer’s, materialmen’s, mechanic’s or other similar lien to be filed or
otherwise imposed on any part of the Licensed Premises, the Airline Premises, or
the Airport of which the Licensed Premises or Airline Premises form a part.  If
any laborer’s, materialmen’s, mechanic’s or other similar lien or claimed is
filed as a result of Service Provider’s fault or negligence, and Service
Provider does not cause such lien to be released and discharged promptly, or
promptly file a bond in lieu thereof, Airline shall have the right to pay all
sums necessary, including without limitation, direct payment to the claimant, to
obtain such release and discharge and recover all such amount from Service
Provider forthwith, together with interest thereon and reasonable attorneys’
fees and costs.

 

6.

Surrender.  Upon termination of this Agreement, Service Provider shall vacate
the Licensed Premises and surrender same to Airline vacant and in as good a
condition as when Service Provider originally entered upon same, normal wear and
tear excepted.  Service Provider shall, at its sole cost, repair any and all
damage to the Licensed Premises, excepting reasonable wear and tear, the Airline
Premises or any other property of Airline resulting from Service Provider’s use
of the Licensed Premises.

 

7.

Equipment. Service Provider will be responsible for the protection of all
equipment, materials and tools used in the provision of the Fuel Services,
whether such items belong to Airline or to Service Provider, regardless of the
fact that such property may be stored, with Airline’s permission, on Airline’s
property, including the Licensed Premises.  Airline will not be responsible for
any loss of or damage to such property from any cause whatsoever, other than the
negligent or intentionally wrongful act of Airline or its employees, agents or
contractors other than Service Provider.  In the case of any equipment provided
by Airline, Service Provider agrees to maintain same to the manufacturers
operational standards.

Exhibit D-4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

C.

Schedule of Work.  Service Provider will be available to perform the Fuel
Services upon request during the hours designated by Airline. Also, the Service
Provider, in any event, perform the Fuel Services, where practicable, in such a
manner as to avoid inconvenience to Airline and its personnel and to avoid
interference with Airline’s operations.

 

D.

Inspection and Acceptance of Fuel Services.  All Fuel Services will be subject
to inspection and acceptance by Airline’s designated representative, including
inspections to verify compliance with this Agreement.  Service Provider
understands and expressly agrees that, with respect to any performance or
provision of any Fuel Services subject to this Agreement: (i) to the extent of
Service Provider’s authority to allow such access and to the extent Service
Provider is not prohibited by other legal or contractual obligations, Airline
will have full access at all times to any and all work spaces provided to or
used by Service Provider to perform any Fuel Services; (ii) Fuel Services will
be subject to quality audits  [and to compliance with the standards defined in
the applicable Service Level Agreement (SLA), as modified from time to time,
][but not more than twice per year, upon mutual written agreement between
Airline and Service Provider;] and (iii) Service Provider will promptly respond
to reasonable requests from Airline or its designee for information regarding
Service Provider’s performance of Fuel Services and compliance with this
Agreement.

2.

PERSONNEL

 

A.

Independent Service Provider Status of Service Provider and Service Provider’s
Personnel.  Airline and Service Provider will not act as and will not be deemed
to be employees, partners, joint ventures, agents or associates of one another,
and nothing herein set forth will be construed to impose any liability on them
as such.  Service Provider understands and expressly agrees that, with respect
to any performance or provision of any Fuel Services subject to this Agreement:

 

1.

Service Provider’s relationship to Airline shall be strictly that of an
independent contractor;

 

2.

Service Provider will not be entered on Airline’s payroll; Service Provider will
be solely responsible for the payment and withholding, as the case may be, of
all federal, state and local income taxes, and all contributions under the
Federal Insurance Contribution Act;

 

3.

Airline shall not maintain, keep in force or pay for any worker’s compensation,
employer liability insurance, or unemployment compensation insurance for Service
Provider.

Exhibit D-5

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

4.

Service Provider shall be responsible for procuring and maintaining its own
insurance protection, and understands that Airline shall not provide any
insurance coverage;

 

5.

Service Provider shall not be eligible to receive or participate in any
vacation, group insurance, pension, travel or any other benefit currently
available or at any time extended to Airline’s employees; and

 

6.

(Any persons providing any Fuel Services in whole or in part under this
Agreement (“Personnel”) will be and remain employees or subcontractors of
Service Provider and not of Airline; they shall not be eligible or entitled to
participate in any of the benefits or privileges extended by Airline to its
employees, including the privileges or benefits referenced in
Section 2(A)(1)-(5) above, and they shall not be, nor shall they be deemed to
be, employees of Airline for purposes of federal, state or local income taxes,
FICA taxes, unemployment benefits, workers compensation or in any other respect.

 

B.

Personnel Standards of Performance.  Service Provider represents and warrants to
Airline that all Fuel Services to be delivered shall (i) be performed by
qualified Personnel in a good, competent and safe manner; (ii) reflect and
adhere to the industry standards; (iii) be provided in accordance with the terms
and conditions of this Agreement and Exhibits hereto; (iv) comply and comport
with all applicable laws or airport rules and/or regulations; and (v) comply and
comport with Airline rules and regulations applicable to the Fuel Services.

 

C.

Background Investigations And Airport Badges.  If required at the Airport or by
the Transportation Security Administration, the Department of Homeland Security,
the Department of Transportation, the Federal Aviation Administration, or any
other duly constituted governmental authority with jurisdiction over the matter,
Service Provider, at its sole cost and expense, will conduct background
investigations of all Personnel who will have access to any secure or restricted
area of such premises.  Background investigations will include, at a minimum,
verification of prior employment (five years where available, shorter periods as
applicable for those who have not been in the work force for ten years) to the
extent permitted by law.  Further, Service Provider must complete FBI approved
fingerprint checks on all Personnel being issued a security badge to enter the
air operations area (AOA) at the Airport.  Each background investigation will be
reduced to writing and will be verified by Service Provider as having been
completed upon request by Airline, or by applicable governmental authority, upon
reasonable notice.  Without limiting, excusing or waiving to any extent Service
Provider’s obligations under this Section 2(C), Airline reserves the right to
verify independently the results of any investigation, and to terminate this
Agreement without further notice upon discovery of a materially inaccurate
investigation or deception regarding an investigation.

Exhibit D-6

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

D.

Safety.  The Service Provider shall be responsible for compliance with all
local, municipal, federal or government regulations that relate to the safety of
its Personnel and operations, including any airport rules or
regulations.  Service Provider shall have a written safety program that defines
the roles and responsibilities of the Service Provider and its Personnel for
achieving a safe operation.  At Airline’s request, a copy of this program shall
be submitted to Airline for review to assure that it is compatible with
Airline’s safety program and in no way jeopardizes the safety of Airline’s
employees, customers or operations. Service Provider and its Personnel shall, at
a minimum, comply with all written Airline procedures and regulations that apply
to the operation and maintenance of equipment, if any, that have been made
available by Airline to Service Provider; such availability to be satisfied by
(i) physical delivery to Service Provider of hard copies of such procedures and
regulations, or, alternatively, (ii) through access to Airline’s web-based
procedures and regulations, along with specific direction from Airline as to the
location of any such procedures and regulations.  Service Provider shall
actively participate in all local safety initiatives, as requested by Airline
station management, and shall assist and cooperate in incident investigations
that involve Fuel Services equipment and/or Service Provider or Personnel.

3.

TERM OF AGREEMENT; PERIOD OF PERFORMANCE; TERMINATION

 

A.

This Agreement takes effect on, and Service Provider’s performance under this
Agreement shall commence on [DATE] and, unless earlier terminated, shall
continue and remain in effect thereafter for __________ years, through [DATE]
(“Term”).  Airline shall have the right to immediately terminate this Agreement
if (i) Airline, in its reasonable and good faith judgment, determines that
Service Provider’s performance does not meet the standards established by
Airline as necessary for the performance of the Fuel Services required under
this Agreement, or (ii) the Service Provider is in violation of any material
provision of this Agreement.  Either party shall have the right to terminate
this Agreement, (a) for convenience, upon ninety (90) days’ written notice to
the other party, or (b) in the event of a breach of this Agreement by the other
party, which breach is not cured within ten (10) days from the date of receipt
of notice of such breach.

 

B.

In the event of any termination, Airline’s sole obligation to Service Provider
shall be the payment to the Service Provider for Fuel Services properly
rendered, and pre-authorized out-of-pocket expenses incurred, up to the time of
termination, subject, however, to Airline’s right to withhold payments or
portions thereof to compensate and make Airline whole for any loss resulting
from Service Provider’s breach of this Agreement.

Exhibit D-7

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

C.

In the event of termination, the Service Provider shall immediately return to
Airline all originals, copies and summaries of records related to the Fuel
Services provided under this contract, Airline’s Confidential and Proprietary
Information, and Airline property, materials, equipment or documents in Service
Provider’s possession.

4.

FEES AND EXPENSES

 

A.

Compensation.  In consideration of the performance by Service Provider of all
Fuel Services (and subject to Service Provider’s full performance of all Fuel
Services), Airline shall pay Service Provider the compensation set forth on
Exhibit A.

 

B.

Reimbursable Expenses.  There are no reimbursable expenses under this contract.
In the event Airline, in its sole discretion, determines certain expenses to be
reimbursable, any reimbursement must be approved in writing by Airline prior to
Service Provider incurring the expense.

 

C.

Taxes.  Airline agrees to be responsible for and pay any sales or use taxes
(other than taxes imposed on or measured by income received for provision of the
Fuel Services, including both gross receipts and net income) imposed by any
taxing authority and required to be paid by Service Provider or Airline as a
result of the Fuel Services provided to Airline pursuant to this Agreement.  If
a claim is made against Service Provider for any taxes that are to be paid by
Airline, Service Provider will timely notify Airline and take such action, at
Airline’s expense, as Airline may reasonably direct with respect to such taxes,
including payment of same under protest.  In the event that the disputed tax was
previously paid and if Airline so requests, Service Provider will, at Airline’s
expense, take such action as Airline may reasonably direct, including the filing
of an amended tax return, or Service Provider shall permit Airline to file a
claim or commence legal action in Service Provider’s name to recover such tax
payment.  In the event of a refund or recovery of any tax, in whole or in part,
Service Provider will pay to Airline promptly that portion of the tax paid by
Airline, including any interest received thereon.

 

D.

Airport Fees.  Airline agrees to reimburse Service Provider for applicable
airport fees related to the Fuel Services as a result of this
Agreement.  Specifically excluded from this provision are airport badging fees,
vehicle registration or tag fees (and charges related thereto), airport
environmental recovery fees, fuel system access fees and airport fines.

Exhibit D-8

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

E.

Invoices.  Service Provider shall invoice Airline monthly, payable in U.S.
dollars, for Fuel Services satisfactorily performed and completed in the
previous month, less the sum of all credit notices due Airline.  Each invoice,
submitted in the form provided by Airline under separate cover.  Invoices shall
be submitted to the Station Manager at the address shown on Exhibit A and
Service Provider will also send as quickly as possible thereafter an electronic
copy.

 

F.

Disputed Invoices.  Airline reserves the right to reasonably reject invoices
that are unclear and do not meet Airline’s requirements as stipulated in this
Agreement. In the event that Airline disputes any invoices, payment of only the
disputed portion will be delayed until such dispute is resolved to the mutual
satisfaction of the parties. Airline will timely pay the undisputed portion.  If
there has been no response from Service Provider within 30 days after disputed
invoice notification, Service Provider shall be deemed to have agreed with
Airline regarding the disputed amount and the invoice dispute shall be closed
without further payment due.  Airline shall inform Service Provider of any
disputed invoice within 21 calendar days from Airline’s receipt of said invoice.

 

G.

Late Invoices.  Service Provider must submit an invoice, in the form provided by
Airline under separate cover, to Airline within thirty (30) days after the end
of the month in which the Fuel Services were performed.  If more than once
during any 12-month period, Service Provider’s invoice is submitted more than
thirty (30) days after the end of the month in which Fuel Services are
performed, the payment required on subsequent late invoices during that 12-month
period shall be reduced as follows:

Months after Fuel Services are performed:    % due:

 

[***]

 

[***]

 

[***]

 

[***]

 

 

H.

Payment of Invoices.  Airline will pay properly issued and approved invoices, or
to the extent an invoice is subject to reasonable dispute, any undisputed
portion, within thirty (30) calendar days of date on invoice.  The Station
Manager will approve invoices in a timely manner.

 

I.

Liens. Service Provider will keep the premises, improvements, machinery, and
equipment of Airline free and clear from any and all liens arising out of the
Fuel Services performed or materials furnished hereunder.  Service Provider will
obtain properly executed waivers and releases from all permitted subcontractors
or other persons entitled to liens for Fuel Services or materials furnished in
accordance with this Agreement.  Service Provider hereby agrees to defend,
indemnify and hold Airline harmless from any and all costs, expenses, losses and
all damages resulting from the filing of any such liens against Airline.  As a
condition to payment hereunder, Service Provider will from time to time, upon
reasonable request by Airline, furnish waivers or releases of such liens or
receipts in full for all claims for

Exhibit D-9

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

such Fuel Services or materials and an affidavit that all such claims have been
fully satisfied.

5.REPRESENTATIONS AND WARRANTIES

 

A.

Permits.  Service Provider represents that it has obtained, and will maintain at
all times during the term of this Agreement, all permits and consents required
in order to provide Fuel Services to Airline at the Airport.

 

B.

Due Authorization, Execution and Delivery.  Each of Airline and Service Provider
represent that this Agreement has been duly authorized, executed and delivered
by such party and is enforceable against such party in accordance with its
terms.

6.

INDEMNIFICATION

 

A.

Indemnification by Service Provider.  Service Provider will be responsible for,
defend, indemnify, and hold harmless Airline, United Airlines, Inc. (“United”)
and the owner or lessor (and, if applicable, sublessor) of the Airline Premises
and their respective officers, employees, and agents (collectively the “Airline
Indemnified Parties”) from and against any and all liabilities, claims, suits,
judgments, losses, damages, fines or costs (including reasonable attorneys’ fees
and expenses) to the extent that they arise out of (i) any negligence or willful
misconduct on the part of Service Provider in connection with its performance
under this Agreement, (ii) any failure of supervision, negligence, or willful
misconduct of the Service Provider in connection with its performance under this
Agreement, or (iii) any breach or default by Service Provider of its obligations
under this Agreement, or (iv) otherwise arising out of Service Provider’s
provision of Services under this Agreement, all except and to the extent caused
by the negligence or willful misconduct of any of the Airline Indemnified
Parties.

 

B.

Indemnification by Airline.  Subject to and without limiting any of Service
Provider’s obligations under this Agreement, including the above Service
Provider Indemnity, Airline will be responsible for, defend, indemnify and hold
harmless Service Provider and United, and their respective officers, employees,
and agents (collectively, the “Service Provider Indemnified Parties”) against
and from any and all liabilities, claims, suits, judgments, losses, damages,
fines or costs (including reasonable attorneys’ fees and expenses in the event
that Airline breaches its duty of defense) to the extent that they arise out of
any (i) gross negligence or willful misconduct on the part of Airline, its
employees or agents (other than Service Provider) in connection with this
Agreement, or (ii) any breach or default by Airline of its obligations under
this Agreement, all except and to the extent caused by the negligence or willful
misconduct of any of the Service Provider Indemnified Parties.

Exhibit D-10

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

C.

Environmental Indemnity.  In addition to all other indemnities provided in this
Agreement, Service Provider shall be responsible for, indemnify, defend and hold
harmless Airline Indemnified Parties (as defined herein) from and against any
and all claims, liabilities, damages, costs, losses, penalties, and judgments,
including costs and expenses incident thereto under Environmental Laws or due to
the release of a Hazardous Material, which may be suffered or incurred by,
accrue against, be charged to, or recoverable from Airline or its officers,
agents, servants and employees, arising out of Service Provider’s provision of
Services under this Agreement, except to the extent caused by the negligence or
willful misconduct of Airline.  Notwithstanding anything to the contrary set
forth in Section 14(L), such damages may include the payment of consequential,
special or exemplary damages to the extent an applicable lease agreement,
sublease or other similar agreement requirements payment of such damages.

 

D.

Cooperation.  Both parties shall reasonably cooperate with and assist each other
in the defense of any action of whatever kind brought by a third party against
either party in connection with the Services, except to the extent such
cooperation or assistance precludes or jeopardizes any claims or defenses of
such party in connection with any such action.

7.RECORDS

 

a.

Upon reasonable request by Airline, Service Provider will make available to
Airline for inspection and, if necessary, copying a complete set of all daily
sign-in registers, listing each of the employees of Service Provider engaged in
performance under this Agreement, including name, date, and number of hours
worked.  Each listing will be acknowledged and verified by the supervisor of
each such employee.

 

B.

Service Provider will maintain, for a period of three (3) years following the
performance of any Services, such books, records, and accounts as are necessary
for Airline to verify the accuracy of Service Provider’s invoices regarding any
performance by Service Provider under this Agreement, including without
limitation time sheets, payroll registers, canceled payroll checks, and any
other work records of all personnel regarding all work included in any invoice
of Service Provider under this Agreement.  Airline or its designated
representative upon reasonable notice and to the extent permissible by law, may
inspect any such books, records, and accounts, during normal business hours
throughout the term of this Agreement and for a period of one year after
expiration or other termination hereof.

 

C.

To the extent that Service Provider is required by law or by any regulatory
authority to maintain records of background investigations, training, or other
qualification or certification of employees or agents of Service Provider
performing services under this Agreement, upon expiration or termination of this
Agreement for any reason and upon reasonable notice, Service Provider will make
available to Airline all such records, to the extent reasonable and permissible
by law.

Exhibit D-11

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

D.

Upon reasonable notice, the books and records of Service Provider relating to
Airline fuel inventories and Service Provider’s records relating to employee
training, fuel QA checks, facility and equipment maintenance, and compliance
requirements, will be accessible to and open for inspection, examination and
audit by Airline and/or its authorized representatives to the extent permissible
by law.

 

E.

Service Provider shall maintain records relating to its compliance with
Environmental Laws under this Agreement for at least three (3) years or such
longer period of time if required by Environmental Laws.  Upon reasonable notice
Service Provider shall, at the reasonable request of Airline, promptly provide
copies of relevant environmental records to Airline to the extent permissible by
law.

8.

NONDISCLOSURE OF CONFIDENTIAL AND PROPRIETY INFORMATION

 

A.

Service Provider acknowledges that, in connection with its performance
hereunder, it may access business information that is proprietary to Airline,
confidential or compressively sensitive, and/or information, materials,
documents that are proprietary to third parties.  Service Provider acknowledges
that all such information and programs constitute “Confidential and Proprietary
Information” which is highly confidential, proprietary and sensitive and
understands that any Confidential and Proprietary Information shall be disclosed
and made available to Service Provider for the sole and exclusive purpose of
performing the Services required by the Agreement.

 

B.

Service Provider shall (i) treat all Confidential and Proprietary Information as
privileged, confidential, and proprietary (ii) retain same in the strictest
confidence; (iii) use the utmost diligence to guard and protect such
Confidential and Proprietary Information (iv) not divulge, copy, disclose or use
same, in whole or in part, for any purpose other than for the performance of the
Services subject to this Agreement; and (v) not duplicate or use any
Confidential and Proprietary Information, in whole or in part, for itself or
third parties, except with the express written consent of Airline and, if
applicable, the third party owner; provided however that Confidential and
Proprietary Information shall not mean or include:

 

1.

Any information which is in the public domain or becomes publicly available,
unless due to any unauthorized act or omission on the part of Service Provider
or any other party;

 

2.

Any information which becomes rightfully known to the Service Provider from a
third party not bound by any restriction of non-disclosure, or

 

3.

Any information which is expressly authorized to be disclosed by Airline in
writing; or

Exhibit D-12

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

4.

Any information sought pursuant to any subpoena or court order; provided,
however, that in such event, Service Provider will promptly notify Airline and
afford to Airline such opportunity as is feasible under the circumstances to
permit Airline to object to, challenge or resist the disclosure.

 

C.

Service Provider understands and acknowledges that disclosure of the
Confidential and Proprietary Information may give rise to an irreparable injury
to Airline, its parent company and/or their respective subsidiaries or
affiliates.  Accordingly, Service Provider agrees that Airline or the affected
entity may seek, in addition to any legal remedies available to it and without
the posting of any bond or other security, injunctive relief against the breach
or threatened breach of any of the foregoing undertakings.

 

D.

Airline acknowledges that, in connection with its performance hereunder, it may
access business information that is proprietary to Service Provider,
confidential or compressively sensitive, and/or information, materials,
documents that are proprietary to third parties.  Airline acknowledges that all
such information and programs constitute Confidential and Proprietary
Information which is highly confidential, proprietary and sensitive and
understands that any Confidential and Proprietary Information shall be disclosed
and made available to Airline for the sole and exclusive purpose of performing
the Services required by the Agreement.

 

E.

Airline shall (i) treat all Confidential and Proprietary Information as
privileged, confidential, and proprietary (ii) retain same in the strictest
confidence; (iii) use the utmost diligence to guard and protect such
Confidential and Proprietary Information (iv) not divulge, copy, disclose or use
same, in whole or in part, for any purpose other than for the performance of the
Services subject to this Agreement; and (v) not duplicate or use any
Confidential and Proprietary Information, in whole or in part, for itself or
third parties, except with the express written consent of Service Provider and,
if applicable, the third party owner; provided however that Confidential and
Proprietary Information shall not mean or include:

 

1.

Any information which is in the public domain or becomes publicly available,
unless due to any unauthorized act or omission on the part of Airline or any
other party;

 

2.

Any information which becomes rightfully known to the Airline from a third party
not bound by any restriction of non-disclosure, or

 

3.

Any information which is expressly authorized to be disclosed by Service
Provider in writing; or

Exhibit D-13

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

4.

Any information sought pursuant to any subpoena or court order; provided,
however, that in such event, Airline will promptly notify Service Provider and
afford to Service Provider such opportunity as is feasible under the
circumstances to permit Service Provider to object to, challenge or resist the
disclosure.

 

F.

Airline understands and acknowledges that disclosure of the Confidential and
Proprietary Information may give rise to an irreparable injury to Service
Provider, its parent company and/or their respective subsidiaries or
affiliates.  Accordingly, Airline agrees that Service Provider or the affected
entity may seek, in addition to any legal remedies available to it and without
the posting of any bond or other security, injunctive relief against the breach
or threatened breach of any of the foregoing undertakings.

9.

UNAUTHORIZED PAYMENTS

 

A.

Prohibited Payments.  In connection with any performance under this Agreement,
neither Service Provider, nor any officer, employee, or agent of Service
Provider, will make any payment, or offer, promise or authorize any payment, of
any money or other article of value, to any official, employee, or
representative of Airline, or to any person or entity doing business with
Airline, in order either to obtain or to retain Airline’s business, or to direct
Airline’s business to a third party, or to influence any act or decision of any
employee or representative of Airline to perform or to fail to perform his or
her duties, or to enlist the aid of any third party to do any of the foregoing.

 

B.

Prohibited Receipt of Payments.  In connection with any performance under this
Agreement, neither Service Provider, nor any officer, employee, or agent of
Service Provider, will solicit or receive any amount of cash or negotiable
paper, or any item, service or favor of value from any present or prospective
supplier, Service Provider or customer of Airline, or from anyone else with whom
Airline does business, including any governmental official or representative,
for or in connection with the obtaining or retaining any business of or with
Airline.  Service Provider will refuse to accept all such gifts and, if
received, will return such gifts to the donor.  In all such cases Service
Provider will notify Airline promptly of such gift or offer thereof.  If Airline
deems it necessary, Service Provider will turn over such gifts to Airline for
further handling.

10.

OPERATION OF BUSINESS

 

A.

Change in Ownership.  If any person or business entity that does not presently
have a controlling interest in Service Provider obtains a controlling interest
in Service Provider whether by merger, acquisition, or otherwise then Airline
may provide notice of termination to the Service Provider (or its successor or
assign) within sixty (60) days from learning of the acquisition.  Termination
according to this section shall be without penalty or cost to Airline except for
payment for obligations which arose prior to the termination date.

Exhibit D-14

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

B.

Cessation of Business.  If Service Provider ceases to do business as a going
concern, Service Provider will provide Airline promptly with all testing and
quality control procedures and manuals, and all other technical information, and
certain equipment as referenced in Section 3(C) above under the terms of that
Section, to the extent the foregoing does not represent proprietary information
of Service Provider, or if it does, after receipt of assurances from Airline,
acceptable to Service Provider, to protect the confidentiality of said
proprietary information, sufficient to allow Airline to obtain substitute
performance of any duties or obligations of Service Provider under this
Agreement.

11.INSURANCE

It is understood and agreed that the insurance coverages required herein will
neither limit nor expand Service Provider’s duty to defend, indemnify and hold
harmless pursuant to this Agreement.  It is further understood and agreed that
the designation of Airline as an additional insured of Service Provider will not
increase or expand Service Provider’s defense and indemnification obligations
beyond what is required under the terms of this Agreement, nor will it limit or
expand Service Provider’s sole responsibility for payment of any deductible or
self-insured retention amounts under the Insurance.  Except as expressly
provided in this Agreement, the aforementioned insurance coverages required of
the Service Provider shall be subject to all coverage limitations, exclusions,
definitions, conditions, endorsements and other requirements, limitations and
obligations set forth in Service Provider’s insurance policies.

Service Provider will obtain and maintain insurance of the following types and
amounts:

 

A.

Comprehensive General Liability Coverage including, On-Airport Operations
(including air-side automobile, contractual, completed operations, independent
contractor, products hazards, and war risk and allied perils) covering both
bodily injury and property damage in an amount not less than [***] combined
single limit per occurrence.

 

B.

Automobile Liability covering both bodily injury and property damage in an
amount not less than [***] combined single limit per occurrence.

 

C.

Workers’ Compensation at statutory limits with a waiver of subrogation in favor
of Airline and Employers Liability Insurance in an amount not less than [***]
per employee by accident, [***] per employee by disease, and [***] policy limit
by disease.

Exhibit D-15

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

D.

Environmental Impairment Liability in an amount not less than [***] per
occurrence and in the annual aggregate.

 

E.

All Risk Property Coverage at replacement cost.

All insurance policies required to be carried by the Service Provider will (i)
be written on an occurrence basis by companies of recognized responsibility and
otherwise reasonably acceptable to Airline; (ii) be subject to such deductibles,
increases in limits and coverages as Airline may from time to time reasonably
request; (iii) name Airline, its directors and officers, agents and employees as
additional insureds; (iv) include a provision that no act or omission of Service
Provider or any party acting under its direction will affect or limit the
obligations of the insurance company in respect to any additional insured; (v)
provide appropriate cross liability and severability of interest clauses (vi) be
deemed primary without right of contribution of any insurance that Airline may
carry and the liability assumed by Service Provider has been specifically
insured under the liability policy; and  (vii) provide that the prescribed
coverages may not be reduced, canceled, or non-renewed without at least thirty
(30) days’ prior written notice to Airline (7 days’ notice with respect to war
risk), except in the case of a cancellation for nonpayment of premium, in which
case only ten (10) days’ prior written notice will be sufficient. Certificates
evidencing such insurance and clauses will be provided to Airline prior to or
upon execution of this agreement.

12.

COMPLIANCE

 

A.

Law.  Service Provider will comply (and will cause all its Personnel to comply)
with all applicable laws, ordinances, rules and regulations (federal, state and
local), statutory, regulatory, and any and all legal requirements now in effect
or that may be enacted, promulgated, issued, or imposed in the future in
connection with or relating to any services to be provided by Service Provider
including, by way of example and not a limitation, all legal requirements
relating to safety or otherwise that are subject to the jurisdiction of the
Federal Aviation Administration and the Department of Transportation, The
Americans with Disabilities Act, the Civil Rights Act of 1964, as amended, the
Foreign Corrupt Practices Act, Workman’s Compensation, Employer’s Liability,
Environmental Laws, and applicable rules of affected airport authorities and
will make all reports and remit all required withholdings and other deductions
from the compensation paid to its personnel.

 

B.

Airline’s Safety and Security Procedures.  Service Provider shall at all times
comply (and will cause all its Personnel fully to comply) with all safety,
environmental, security and health regulations in effect at Airline’s facilities
of which Service Provider is made aware, including without limitation, Airline’s
drug screening and “no smoking” policies; provided, however that Airline’s
policies or directives will be minimum requirements, and Service Provider’s full
compliance with Airline’s directives will not limit to any extent Service
Provider’s responsibility to comply with applicable law under Section 12(A)
above.  It is

Exhibit D-16

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

additionally provided that, in the event that Airline’s policies are
inconsistent with or in conflict with any express legal requirement, Service
Provider shall comply with said legal requirement.

 

C.

Permits, Notices, Approvals, And Code Compliance.  Service Provider will at its
expense obtain all necessary permits and licenses that may be required in order
to perform the Services.  Service Provider will ensure that all Services
performed and materials furnished under this Agreement comply with all
applicable municipal, county, state and federal building, fire, sanitary and
other codes. Service Provider will arrange for all necessary governmental or
other inspections or approvals, including all notices in connection therewith,
regarding all Services.  At Airline’s request and upon reasonable notice,
Service Provider will provide to Airline written and documentary evidence of
Service Provider’s compliance.

 

D.

Costs.  Service Provider must pay governmental fines and fees and any other
costs to address any such enforcement action that arises out of the provision of
Fuel Services under this Agreement, except to the extent caused by the
negligence or willful misconduct of Indemnified Parties.

13.

ENVIRONMENTAL

 

A.

Definitions.

 

1.

The term “Environmental Laws” means all applicable federal, state, local and
foreign laws and regulations, including orders or settlements under those laws
and including airport rules, regulations and policies, lease requirements (if
the lease is provided to Service Provider) relating to the environment or human
health and safety, including, without limitation, laws, regulations and rules
relating to emissions to the air, discharges to surface and subsurface waters,
regulation of potable or drinking, the use, storage, release, disposal,
transport or handling of Hazardous Materials.

 

2.

The term “Hazardous Materials” means any substances, whether solid, liquid or
gaseous, which are listed and/or or regulated under any Environmental Laws or
which otherwise cause or pose a known threat or hazard to health, safety or the
environment, including, without limitation any petroleum products or any
constituent thereof.

 

B.

Service Provider Obligations.

 

1.

Service Provider shall conduct its operations in a prudent manner, taking
reasonable preventative measures to avoid liabilities under any Environmental
Laws or harm to human health or the environment, including, without limitation,
measures to prevent unpermitted releases of Hazardous Materials to the
environment, impacts to on-site or off-site properties and the creation of any
public nuisance.  If in the course of

Exhibit D-17

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

conducting services under this Agreement Service Provider encounters conditions
that could give rise to any liability for Airline (whether or not caused by
Service Provider), Service Provider or any other person under any Environmental
Laws or which otherwise could harm human health or the environment, Service
Provider shall promptly notify Airline of such conditions.  Notification shall
be provided as indicated in Section 14(G) of this Agreement, with a copy to
[insert title and address of Airline representative].

 

2.

Service Provider shall, at its own expense, conduct its operations in compliance
with applicable Environmental Laws, including obtaining any needed permits or
authorizations for Service Provider’s operations, and shall properly train its
employees to comply with such Environmental Laws.

 

3.

Service Provider shall ensure that any waste materials generated in connection
with the services performed by Service Provider under this Agreement are managed
in accordance with all applicable Environmental Laws with Service Provider
assuming responsibility as the legal generator of such wastes.

 

4.

For any leased areas or other equipment that are jointly used or operated by
both Service Provider and Airline (and/or other Airline contractors), Service
Provider shall effectively coordinate its activities with Airline (and/or other
Airline contractors) and otherwise perform such activities to ensure compliance
with applicable Environmental Laws.  Service Provider’s obligations under this
Section shall include, without limitation (by way of example only): (a) properly
managing shared fuel storage tanks and ground service equipment to ensure that
the fuel complies with the sulfur concentration limitations required under the
Clean Air Act and state laws, and its implementing regulations, as amended from
time to time, (b) providing information on operations, materials used, and
equipment (c) coordination   regarding spill response responsibilities. If
requested in writing by Airline, Service Provider shall replace specific
products used in its operations with less toxic products, as long as there is a
reasonable replacement available.  If such products are more expensive, the
parties agree the increased cost would be paid by Airline.

 

5.

Except for de minimis amounts of Hazardous Materials that are not required to be
reported to the Airport or any governmental authority and are immediately and
fully remediated to pre-existing conditions, Service Provider shall promptly
notify Airline of any spills or leaks of Hazardous Materials arising out of
Service Provider’s provision of Services under this Agreement, and shall provide
copies to Airline of any written reports provided to any governmental agencies
and airport authorities under any Environmental Laws.  Service Provider shall
promptly undertake all actions

Exhibit D-18

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

to remediate any such spills or leaks to the extent required by applicable
Environmental Laws, by an applicable governmental authority, by the airport
authority, or in order to comply with a lease obligation.  In the event that
Service Provider fails to fulfill its remediation obligations under this Section
13(B)(5) to the satisfaction of Airline, Airline may undertake such actions at
the sole reasonable and necessary cost and expense of Service Provider.  Such
costs and expenses shall be promptly paid upon Service Provider’s receipt of a
written request for reimbursement by Airline.

 

6.

Service Provider shall upon written request promptly provide Airline written
copies of any notices of violation or other claims from any party related to or
associated with the provision of Services conducted by Service Provider under
this Agreement.  Service Provider shall promptly undertake all actions necessary
to resolve such matters, including, without limitation, the payment of fines and
penalties to the extent required by applicable Environmental Laws. In the event
that Service Provider fails to fulfill its obligations under this Section
13(B)(6), Airline may undertake such actions at the sole reasonable and
necessary cost and expense of Service Provider.

 

7.

If reasonably requested in writing, Service Provider shall conduct a review and
provide information to Airline demonstrating compliance with any provision of
this Section 13.  This review may include, at Airline’s request and expense, the
completion of an environmental compliance audit of Service Provider’s activities
pursuant to a work plan approved by Airline.  Service Provider shall provide
Airline with a summary of the results of this audit and provide an opportunity
to review the report.  Upon three (3) days’ advance written notice from Airline,
Service Provider shall provide Airline with access (for the limited purpose of
ascertaining Service Provider’s compliance with this Section) to that portion of
the Fuel Services operations, documents and management employees specifically
developed and positioned to provide the Fuel Services to Airline.  Service
Provider shall promptly remedy areas of non-compliance identified in writing by
Service Provider, Airline or by a government agency with jurisdiction over
Service Provider’s operations.

 

8.

Service Provider shall develop, maintain, implement, and update (as necessary) a
Spill prevention, Control and Countermeasures Plan (SPCC) as required by 40 CFR
Part 112 for the regulated storage of oil and oil products.

 

9.

If Airline provides any information, instruction, or materials (“Airline’s
Materials”) to Service Provider relating to Airline’s obligations under any
Environmental Laws, Service Provider agrees that such information, instruction,
or materials shall not in any way relieve Service Provider of its obligation to
comply with Environmental Laws and for avoidance of doubt,

Exhibit D-19

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Service Provider shall comply with applicable Environmental Laws in the event of
a conflict between Environmental Laws and Airline’s Materials.  Service Provider
further agrees that it shall otherwise preserve the proprietary nature of any
such information and ensure that the information is not disclosed to any third
parties without first obtaining the written consent of Airline.

14.

MISCELLANEOUS

 

A.

Governing Law.  This Agreement shall be construed and interpreted according to
the laws of the State of Illinois without regard to conflicts of law provisions.

 

B.

Entire Agreement/Modifications/Validity.  This Agreement, together with all
exhibits and attachments hereto, contains the entire agreement between the
parties, and supersedes all prior or contemporaneous oral or written
representations or communications between the parties. This Agreement may be
modified only by an instrument in writing executed by both parties.  In the
event that a court determines that a portion of this Agreement is void, invalid
or unenforceable, that provision shall be limited or eliminated to the minimum
extent necessary so that the Agreement shall otherwise remain in full force and
effect and the remaining provisions of this Agreement remain in effect.

 

C.

Assignment and Subcontracting.  Service Provider acknowledges that it may not,
and agrees that it shall not (i) assign or otherwise transfer this Agreement, or
(ii) subcontract or delegate any of Service Provider’s obligations under this
Agreement in whole or in part without the prior written consent of Airline in
each instance, which consent may be withheld in Airline’s sole discretion.  No
subcontracting, even if approved by Airline, shall (a) release Service Provider
from its responsibility for its obligations under this Agreement, in whole or in
part; (b) diminish or limit to any extent Service Provider’s obligation to
Airline, or (c) create a contractual relationship between Airline and any
subcontractor.

Notwithstanding anything in this Agreement to the contrary, this Agreement may
be assigned, in whole or in part, to any entity into which Airline, or its
parent, may be merged or consolidated, or which may succeed to the business of
Airline, or its parent, as well as any entity that is an affiliate, subsidiary,
parent, or successor of Airline or its parent.

 

D.

Force Majeure.  Without prejudice to Airline’s rights of termination set forth
herein, neither party will be deemed to be in default or breach of this
Agreement, in the event and to the extent that its delay or failure to perform
as required under this Agreement is prevented, delayed, or made impossible or
impracticable as a result of any act of God, war, insurrection, riot, terrorist
attack, civil disorder, unrest or disturbance, martial law or other governmental
restrictions, including rationing, epidemics, fire, flood, earthquake or other
casualty, failure of facilities or systems,

Exhibit D-20

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

any natural or man-made disaster or other cause of like nature that is beyond
the reasonable control of such party (“Force Majeure”).  The party affected by
an event of Force Majeure, upon prompt written notice given to the other party,
shall be excused from its obligations on a day to day basis to the extent of
such prevention, restriction or interference provided that the party so affected
shall use its best efforts to avoid, remove or work around such Force Majeure
event and minimize the consequences thereof and both parties shall resume
performance hereunder as soon as feasible.

 

E.

Nonwaiver.  No delay or failure of either party to exercise any right or remedy
hereunder shall operate as a waiver thereof in such or any subsequent instance.

 

F.

Third Party Beneficiaries.  Except with respect to United, which shall be a
third party beneficiary of this Agreement with respect to the indemnification
provisions set forth in Section 6 hereto, nothing in this Agreement is intended
to confer any rights or remedies under this Agreement on any person other than
Airline and Service Provider.

 

G.

Notices.  All notices, requests or other communications (other than routine
communications made or exchanged in the ordinary course of Service Provider’s
performance hereunder) shall be given in person, or mailed by certified or
registered mail, or by a nationally recognized overnight courier.  Notices shall
be given to each party at the addresses specified below, or to such other
address or addresses as either party may from time to time designate to the
other by written notice:

To Airline

To Service Provider

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notices shall be effective upon receipt, or upon attempted delivery where
delivery is refused or mail is unclaimed. Any notices from Service Provider to
Airline regarding termination of the agreement or changes in the terms and
conditions of this agreement shall be directed to Airline’s corporate
headquarters at the above mailing addresses.

Exhibit D-21

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

H.

Publicity.  Service Provider may refer to Airline as a customer reference in
non-public business dealings with potential customers and financial
concerns.  Neither party will refer to this Agreement or use the name of the
other party in any form of publicity or advertising, either directly or
indirectly, without the prior written consent of the other party.  

 

I.

Survival.  All obligations accrued but not performed as of the termination of
this Agreement, and all obligations which, by their nature survives the
expiration or termination of this Agreement, shall survive any such expiration
or termination.

 

J.

Successors and Assigns.  Without waiving or limiting any provision of
Section 14(C) above, all rights specified hereunder shall be binding on and
shall inure to the benefit of the parties’ respective successors and assigns,
including trustees and receivers.

 

K.

Attorneys’ Fees.  In the event either party fails to perform any of its
obligations under this Agreement or in the event a dispute arises concerning the
meaning or interpretation of any provision of this Agreement, the defaulting
party or the party not prevailing in such dispute, as the case may be, shall pay
any and all costs and expenses incurred by any other party in enforcing or
establishing its rights hereunder (whether in pre-trial, trial or post-trial
proceedings or on appeal), including court costs and reasonable attorneys’
fees.  The “prevailing party” shall include (i) a party who dismisses an action
in exchange for sums allegedly due, (ii) the party who received performance from
the other party where such performance is substantially equal to the relief
sought in an action, or (iii) the party determined to be the prevailing party by
a court of law, and the “party not prevailing” shall be the other party.

 

L.

DISCLAIMER OF CONSEQUENTIAL DAMAGES.  IN NO EVENT WILL EITHER PARTY BE LIABLE
FOR, AND EACH PARTY HEREBY WAIVES AND RELEASES ANY AND ALL CLAIMS AGAINST THE
OTHER PARTY FROM, ANY CONSEQUENTIAL, INDIRECT, SPECIAL, INCIDENTAL, COLLATERAL,
EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING, WITHOUT LIMITATION DAMAGES DUE TO
BUSINESS INTERRUPTION, LOST REVENUES, LOST PROFIT, LOSS OF PROSPECTIVE ECONOMIC
ADVANTAGE OR GOODWILL, ARISING FROM OR RELATED TO THIS AGREEMENT, REGARDLESS OF
THE TYPE OF CLAIM OF THEORY OF LIABILITY, WHETHER IN CONTRACT, TORT, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLY THEORY, AND REGARDLESS OF THE CAUSE OF
SUCH DAMAGES (INCLUDING LOSS OF DATA) AND EVEN IF SUCH DAMAGES WERE FORESEEABLE.

THE PROTECTION OR LIMITATION AGAINST LIABILITY AFFORDED BY THIS SECTION 14(L)
SHALL APPLY REGARDLESS OF WHETHER THE DAMAGES ARE SOUGHT IN CONTRACT, TORT,
STATUTE OR

Exhibit D-22

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

OTHERWISE, AND IRRESPECTIVE OF WHETHER SOLE, CONCURRENT OR OTHER NEGLIGENCE
(ACTIVE OR PASSIVE) OR STRICT LIABILITY IF INVOLVED OR IS ASSERTED, AND
NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.  TO THE
EXTENT NOT PROHIBITED BY LAW, ANY STATUTORY REMEDY INCONSISTENT WITH THE
FOREGOING IS HEREBY WAIVED.

 

M.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  The Agreement may be executed by facsimile or PDF
signature.

[Remainder of This Page Intentionally Left Blank; Signature Page(s) Follow]

Exhibit D-23

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement for Fuel
Services to be duly executed and delivered as of the date and year first written
above.

 

AIRLINE

 

 

 

[Insert legal name]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SERVICE PROVIDER

 

 

 

[Insert legal name]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Exhibit D-24

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Location and Compensation

 

A.

Location of Fuel Services:

 

Airport

City

State of

 

B.

Compensation For Fuel Services:

 

I.Service

II.Products

*Service Provider’s sole compensation for providing such services will be:

Into-plane Fueling

Jet-A

   per scheduled flight

 

 

 

Defueling

Jet-A

$  per flight, plus disposal fees if applicable.

Fuel must be reintroduced into Airline aircraft within 24 hours.

 

*Above rates are plus all applicable taxes and airport fees except those
specifically excluded in Section 4(D) of this Agreement.

 

 

Invoices should be directed to:

 

Airline

[Insert address]

 

Exhibit D-25

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Licensed Premises

 

 

Exhibit D-26

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT E

Use of United Marks and Other Identification

1.

Grant.  United hereby grants to Contractor, and Contractor accepts, a
non-exclusive, personal, non-transferable, royalty-free, fully paid-up right and
license to adopt and use the United Marks and other Identification in connection
with the rendering by Contractor of Regional Airline Services, subject to the
conditions and restrictions set forth herein.

2.

Ownership of the United Marks and Other Identification.

 

a.

United shall at all times remain the owner of the United Marks and the other
Identification and any registrations thereof and Contractor’s use of any United
Marks or other Identification shall clearly identify United as the owner of such
marks (to the extent practical) to protect United’s interest therein.  All use
by Contractor of the United Marks and the other Identification shall inure to
the benefit of United.  Nothing in this Agreement shall give Contractor any
right, title, or interest in the United Marks or the other Identification other
than right to use the United Marks and the other Identification in accordance
with the terms of this Agreement.

 

 

b.

Contractor acknowledges United’s ownership of the United Marks and the other
Identification and further acknowledges the validity of the
Identification.  Contractor agrees that it will not do anything that in any way
infringes or abridges United’s rights in the Identification or directly or
indirectly challenges the validity of the Identification

 

3.

Use of the United Marks and the Other Identification.

 

a.

Contractor shall use the United Marks and other Identification only as
authorized herein by United and in accordance with such standards of quality as
United may establish.

 

 

b.

Contractor shall use the Identification on all Covered Aircraft and all
facilities, equipment and printed materials used in connection with the
Contractor Services.

 

 

c.

Contractor shall not use the Identification for any purpose other than as set
forth in this Exhibit E, and specifically shall have no right to use the United
Marks or other Identification on or in any aircraft other than Covered Aircraft
or in connection with any other operations of Contractor.  

 

 

d.

United shall have exclusive control over the use and display of the United Marks
and other Identification, and may change the Identification at any time and from
time to time (including by adding or deleting marks from the list specified in
this Exhibit E), in which case Contractor shall as soon as practicable make such
changes

Exhibit E-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

as are requested by United to utilize the new Identification; provided that
United shall either pay directly the reasonable costs of making such changes to
the Identification or shall promptly reimburse Contractor for its reasonable
expenses incurred in making such changes. Expenses paid to Contractor by United
require advanced written approval from United.

 

 

e.

Nothing shall abridge United’s right to use and/or to license the
Identification, and United reserves the right to the continued use of all the
Identification, to license such other uses of the Identification and to enter
into such agreements with other carriers providing for arrangements similar to
those with Contractor as United may desire.  No term or provision of this
Agreement shall be construed to preclude the use of the United Marks or other
Identification by other persons or for similar or other uses not covered by this
Agreement.

 

4.

United-Controlled Litigation.  United at its sole expense shall take all steps
that in its opinion and sole discretion are necessary and desirable to protect
the United Marks and other Identification against any infringement or
dilution.  Contractor agrees to cooperate fully with United in the defense and
protection of the United Marks and other Identification as reasonably requested
by United.  Contractor shall report to United any infringement or imitation of,
or challenge to, the United Marks and other Identification, immediately upon
becoming aware of same.  Contractor shall not be entitled to bring, or compel
United to bring, an action or other legal proceedings on account of any
infringements, imitations, or challenges to any element of the United Marks and
other Identification without the written agreement of United.  United shall not
be liable for any loss, cost, damage or expense suffered or incurred by
Contractor because of the failure or inability to take or consent to the taking
of any action on account of any such infringements, imitations or challenges or
because of the failure of any such action or proceeding.  If United shall
commence any action or legal proceeding on account of such infringements,
imitations or challenges, Contractor agrees to provide all reasonable assistance
requested by United in preparing for and prosecuting the same.

 

5.

Revocation of License.  United shall have the right to cancel the license
provided herein in whole or in part at any time and for any reason, in which
event all terminated rights to use the Identification provided Contractor herein
shall revert to United and the United Marks and the other Identification shall
not be used by Contractor in connection with any operations of Contractor.  The
following provisions shall apply to the termination of the license provided
herein:  (i) in the case of a termination of the license to use the globe
element of the United Marks, Contractor shall cease all use of the globe element
of the United Marks with respect to each Covered Aircraft within ninety (90)
days of such aircraft being withdrawn from the capacity purchase provisions of
the Agreement, and shall cease all use of the globe element of the United Marks
in all other respects within ninety (90) days of last Covered Aircraft being
withdrawn from this Agreement (unless this Agreement is terminated for Cause or
Special Cause pursuant to Section 8.2(a) or the first sentence of Section
8.2(b), in which case Contractor shall cease all use of the globe element of the
United Marks within forty-five (45) days of the Termination Date); (ii) in the
case of a termination of the license to use any other United Marks and
Identification, Contractor

Exhibit E-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

shall cease all use of such other United Marks and Identification within
forty-five (45) days of the termination of the license for such other United
Marks and other Identification.  Within such specified period, Contractor shall
cease all use of such other United Marks and Identification, and shall change
its facilities, equipment, uniforms and supplies to avoid any customer confusion
or the appearance that Contractor is continuing to have an operating
relationship with United, and Contractor shall not thereafter make use of any
word, words, term, design, name or mark confusingly similar to the United Marks
or other Identification or take actions that otherwise may infringe the United
Marks and the other Identification.

 

6.

Assignment.  The non-exclusive license granted by United to Contractor is
personal to Contractor and may not be assigned, sub-licensed or transferred by
Contractor in any manner without the written consent of a duly authorized
representative of United.

 

7.

United Marks.  The United Marks are as follows:

 

UNITED EXPRESS

UNITED EXPRESS’S LOGO (DESIGN) IN COLOR
UNITED EXPRESS’S LOGO (DESIGN) IN BLACK AND WHITE

 

[gmqt3mmethse000002.jpg]

 

8.

Aircraft Livery.  The aircraft livery shall be as follows, unless otherwise
directed by United:  The colors blue, gray, white and gold are used on the
aircraft.  The color white appears on the top approximate 2/3 of the body of the
aircraft; the color gray appears below the color white on the remainder of the
bottom portion of the body of the aircraft; the color gold is used as a stripe
or band dividing the white and gray colors.  The tail of the aircraft is
primarily blue with the globe logo design in a gold and white combination and
the trade name is written in blue on the white portion of the body of the
aircraft.  Interior décor shall be as directed by United.  There shall be no
Contractor Marks displayed on the aircraft exterior or in the aircraft interior,
including without limitation any marks on any backwall or cabin separator.

 

All aircraft delivered per Schedule 1 shall be delivered in United livery as of
the Actual Delivery Date. If Contractor does not deliver aircraft in United
livery on the Actual Delivery Date, then Contractor agrees to backfill the
aircraft and its associated lines of flying at no additional cost to United
while the scheduled aircraft is being painted. For avoidance of doubt United
will incur no additional ownership and United will not reduce lines of flying to
accommodate paint.

 

9.

Survival.  The provisions of this Exhibit E shall survive the termination of
this Agreement for a period of six years.

 

Exhibit E-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT F

Use of Contractor Marks

1.

Grant.  Contractor hereby grants to United, and United accepts, a non-exclusive,
personal, non-transferable, royalty-free right, fully paid-up and license to
adopt and use the Contractor Marks (as defined below) in connection with
United’s entering into this Agreement, subject to the conditions and
restrictions set forth herein.

2.

Ownership of the Contractor Marks.

 

a.

Contractor shall at all times remain the owner of the Contractor Marks and any
registrations thereof and United’s use of any Contractor Marks shall clearly
identify Contractor as the owner of such marks (to the extent practical) to
protect Contractor’s interest therein.  All use by United of the Contractor
Marks shall inure to the benefit of Contractor.  Nothing in this Agreement shall
give United any right, title, or interest in the Contractor Marks other than
right to use the Contractor Marks in accordance with the terms of this Agreement

 

b.

United acknowledges Contractor’s ownership of the Contractor Marks and further
acknowledges the validity of the Contractor Marks.  United agrees that it will
not do anything that in any way infringes or abridges Contractor’s rights in the
Contractor Marks or directly or indirectly challenges the validity of the
Contractor Marks.

3.

Use of the Contractor Marks.

 

a.

United shall use the Contractor Marks only as authorized herein by Contractor
and in accordance with such standards of quality as Contractor may establish.

 

b.

United shall use the Contractor Marks as necessary or appropriate in United’s
sole discretion in connection with the Regional Airline Services, including
without limitation the sale or disposition by United of the seat inventory of
the Scheduled Flights.

 

c.

United shall not use the Contractor Marks for any purpose other than as set
forth in this Exhibit F, and specifically shall have no right to use the
Contractor Marks in connection with any other operations of United.

 

d.

Contractor may change the Contractor Marks at any time and from time to time
(including by adding or deleting marks from the list specified in this Exhibit
F), in which case United shall as soon as practicable make such changes as are
requested by Contractor to utilize the new Contractor Marks; provided that
Contractor shall either pay directly the reasonable costs of making such changes
to the Contractor Marks or shall promptly reimburse United for its reasonable
expenses incurred in making such changes.

Exhibit F-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

e.

Nothing shall abridge Contractor’s right to use and/or to license the Contractor
Marks, and Contractor reserves the right to the continued use of all the
Contractor Marks, to license such other uses of the Contractor Marks and to
enter into such agreements with other carriers providing for arrangements
similar to those with United as Contractor may desire.  No term or provision of
this Agreement shall be construed to preclude the use of the Contractor Marks by
other persons or for other similar uses not covered by this Agreement.

4.

Contractor-Controlled Litigation.  Contractor at its sole expense shall take all
steps that in its opinion and sole discretion are necessary and desirable to
protect the Contractor Marks against any infringement or dilution.  United
agrees to cooperate fully with Contractor in the defense and protection of the
Contractor Marks as reasonably requested by Contractor; provided that Contractor
agrees to reimburse United for any reasonable third party costs and expenses
incurred by United.  United shall report to Contractor any infringement or
imitation of, or challenge to, the Contractor Marks, immediately upon becoming
aware of same.  United shall not be entitled to bring, or compel Contractor to
bring, an action or other legal proceedings on account of any infringements,
imitations, or challenges to any element of the Contractor Marks without the
written agreement of Contractor.  Contractor shall not be liable for any loss,
cost, damage or expense suffered or incurred by United because of the failure or
inability to take or consent to the taking of any action on account of any such
infringements, imitations or challenges or because of the failure of any such
action or proceeding.  If Contractor shall commence any action or legal
proceeding on account of such infringements, imitations or challenges, United
agrees to provide all reasonable assistance requested by Contractor in preparing
for and prosecuting the same; provided that Contractor agrees to reimburse
United for any reasonable third party costs and expenses incurred by United.

5.

Revocation of License.  Contractor shall have the right to cancel the license
provided herein in whole or in part at any time and for any reason, in which
event all terminated rights to use the Contractor Marks provided United herein
shall revert to Contractor and the Contractor Marks shall not be used by United
in connection with any operations of United.  United shall cease all use of the
Contractor Marks in all respects upon the last Covered Aircraft being withdrawn
from this Agreement.  United shall not thereafter make use of any word, words,
term, design, name or mark confusingly similar to the Contractor Marks or take
actions that otherwise may infringe the Contractor Marks.

6.

Assignment.  The non-exclusive license granted by Contractor to United may be
assigned, sub-licensed or transferred by United to its affiliates in any manner
without the written consent of Contractor.

7.

Contractor Marks.  Contractor represents and warrants that the Contractor Marks
consist exclusively of the following:  “Operated by Mesa Airlines, Inc.”

8.

Survival.  The provisions of this Exhibit F shall survive the termination of
this Agreement for a period of six years.

 

Exhibit F-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT G

Catering Standards

INFLIGHT PRODUCT SALES PROGRAM

United will market a portfolio of inflight products for purchase on United
Express flights which includes liquor, beer, wine, food, or other product
offerings. Contractor will administer the program related to such in-flight
sales (the “Inflight Product Sales Program”) as United’s representative
following all policies and procedures of United. The initial policies and
procedures established by United for the sale of products onboard Contractor’s
flights under the Agreement with United are set forth below. United reserves the
right to change the product offerings, policies and procedures associated with
the Inflight Product Sales Program at any time and in its sole discretion.

Station Services

•

United, or United’s catering agent, will provide catering services as directed
by United.

•

United or its catering agent will provide supplies, food, liquor, other
beverage, and other product uplift as necessary and will remove, store and
re-board perishable supply and beverage items on Remain Over Night
(RON)/originating flights at airports designated by United as catering airports.

•

In respect of all catering items (including the Inflight Product Sales
Programs), Contractor will coordinate and communicate with United or United’s
catering agent regarding all flight activity, cancellations and irregular
operations providing necessary information in a timely manner.

Onboard Services

•

United has right to determine meal/beverage and other product offering service
parameters and scheduling for Scheduled Flights.

•

United has right to conduct onboard service audits on Scheduled Flights to
ensure service standards are being met.

•

Contractor shall ensure that all flight attendants providing Regional Airline
Services are trained on meal and beverage service procedures, including liquor
and duty-free sales and cash handling, and will collect all on-board revenue for
food, liquor, duty-free sales and/or any other products for sale.

•

With respect to the CRJ Covered Aircraft, Contractor will provide, at
Contractor’s cost and expense, (i) the initial galley service ship's equipment
per aircraft to operate, such as food/beverage galley carts , trash carts, and
carrier boxes (the “Galley Service Equipment”), and (ii) other galley shipset
equipment such as trays, hot jugs, and coffee

Exhibit G-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

makers (“Other Equipment”).(it being acknowledged that the CRJ Covered Aircraft
was delivered to United with two (2) half meal service carts and two (2) half
trash carts and not the configuration for the Galley Service Equipment described
above),. In conjunction with this Amendment, the cart configuration for the CRJ
Covered Aircraft has changed to three (3) half size food/beverage galley carts,
three (3) carrier boxes and one (1) half size trash cart . United shall provide,
at United’s cost and expense, the replacement of the Galley Service Equipment,
in the newer configuration described in the foregoing sentence as needed;
provided that if United shows that such replacement was needed due to damage
caused by Contractor’s negligence or willful misconduct, then Contractor, not
United, shall pay for the costs of such replacement. Upon replacement, if the
replacement is at United’s cost and expense, then, without further act by either
party, title to the replacement Galley Service Equipment shall vest in United
free and clear of any liens attributable to Contractor.  Contractor shall
provide, at its cost and expense, the replacement of Other Equipment, as needed.

•

With respect to the E175 Covered Aircraft, United will provide, at United’s cost
and expense, (i) the initial Galley Service Equipment, and (ii) Other Equipment.
United shall provide, at United’s cost and expense, the replacement of the
Galley Service Equipment and Other Equipment as needed; provided that if United
shows that such replacement was needed due to damage caused by Contractor’s
negligence or willful misconduct, then Contractor, not United, shall pay for the
costs of such replacement. Upon replacement, if the replacement is at United’s
cost and expense, then, without further act by either party, title to the
replacement Galley Service Equipment shall vest in United free and clear of any
liens attributable to Contractor.

•

With respect to both CRJ Covered Aircraft and the E175 Covered Aircraft, United
shall provide, at United’s cost and expense, any additional Galley Service
Equipment and only,in the case of the E175 Covered Aircraft, any additional
Other Equipment plus additional Galley Service Equipment, in each case as may be
necessary for Contractor’s inflight catering services if more than one shipset
per aircraft of any item is required in United’s reasonable discretion.   Galley
Service Equipment and Other Equipment where provided by United for the inflight
catering services provided by Contractor as part of the Regional Airline
Services shall hereinafter be referred to as the “United Supplemental
Equipment”. Contractor’s initial shipset of Galley Service Equipment per CRJ
Covered Aircraft is referred to herein below as the “Contractor Equipment”, and
when combined with the Galley Service Equipment provided by United, may be
referred to herein below as the “Combined Equipment”.  

•

In addition, the parties agree as follows:

 

1.

Contractor acknowledges that in accordance with United’s galley cart exchange
program, Contractor Equipment as well as the Galley Service Equipment provided
by United, if any, will not be specifically assigned to or otherwise designated
to the Contractor; rather, they will be rotated among United’s mainline aircraft
and the aircraft operated by the United Express carriers, as cart exchanges are
scheduled by United.

Exhibit G-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

2.

A shipset of Galley Service Equipment per regional jet shall consist of three
(3) half size food/beverage galley carts, three (3) carrier boxes, and one (1)
half size trash cart unless otherwise expressly provided herein.

 

3.

The Combined Equipment will be maintained in accordance with United’s galley
cart maintenance program, as defined in United’s Food Services Business Manual,
Section 4. As such, Contractor’s staff shall ensure that defective or damaged
carts and carriers on the aircraft are tagged with the “Galley Equipment Needs
Repair” tag.

 

4.

Contractor shall use reasonable measures, including appropriate administrative,
technical and physical safeguards, to secure the Combined Equipment and Other
Equipment on each of the aircraft operated by Contractor in its Regional Airline
Services and while the Combined Equipment and Other Equipment are in the care,
control or custody of Contractor.  Contractor agrees to notify United promptly
whenever any Combined Equipment or Other Equipment has been, or Contractor
reasonably believes or suspects that any such Combined Equipment or Other
Equipment has been, lost, damaged or destroyed.  

 

5.

Any Combined Equipment and/or Other Equipment, where provided by United, which
is lost will be replaced by United at United’s cost and expense; provided, the
cost of any Combined Equipment or Other Equipment (provided by United) procured
to replace such lost Combined Equipment or Other Equipment will be borne by
Contractor to the extent United shows that such Combined Equipment and/or Other
Equipment was lost due to Contractor’s negligence or willful misconduct. Any
Combined Equipment and/or Other Equipment (provided by United) that is
unaccounted for will be considered “lost”.  If the Combined Equipment and/or
Other Equipment (provided by United) was last in the care, custody or control of
Contractor and has been lost due to Contractor’s negligence or willful
misconduct, United reserves the right to set-off the cost to replace any such
lost Combined Equipment and/or Other Equipment pursuant to Section 3.6(c)(ii)
and Section 11.13 of the Agreement.

 

6.

United will provide, at United’s cost and expense, the replacement of any
damaged or worn out Combined Equipment and/or Other Equipment (provided by
United) as needed; provided, that any Combined Equipment and/or Other Equipment
(provided by United) that is damaged will be replaced at Contractor’s expense if
United shows that such replacement was needed due to damage caused by
Contractor’s negligence or willful misconduct. Worn out Combined Equipment
and/or Other Equipment (provided by United) will be considered “damaged” for
purposes of the foregoing provision. United reserves the right to set-off the
cost to repair or replace any such damaged equipment pursuant to Section
3.6(c)(ii) and Section 11.13 of the Agreement. Upon replacement, without further
act by either party, title to the replacement Combined Equipment and Other
Equipment shall vest in United free and clear of any liens attributable to
Contractor.

Exhibit G-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

7.

Contractor acknowledges that the United Supplemental Equipment is owned solely
by United. Subject to Section 9 below, United acknowledges that the Contractor
Equipment is owned solely by Contractor.  Contractor shall ensure that any and
all United Supplemental Equipment and all other supplies and equipment of United
or other United Express carriers that are provided by or on behalf of United in
connection with United’s Inflight Product Sales Program remain free and clear
from any liens attributable to Contractor.  United shall ensure that any and all
Contractor Equipment remains free and clear from any liens attributable to
United.  In the event that any liens not permitted hereunder arise, the
responsible party will obtain a bond to fully satisfy such liens or otherwise
remove such liens at its sole cost and expense within fourteen (14) days.  

 

8.

Upon the earlier to occur of (i) the termination of United’s inflight catering
service program for United Express flights, as determined by United, (ii) the
termination of this Agreement, or (iii) the cessation of the use of the United
Supplemental Equipment by the Contractor, as determined by United in its sole
discretion (for the sole purposes of this paragraph, such date shall be referred
to as the “Service End Date”), Contractor shall cooperate with United or its
designated vendor for the collection and return of all United Supplemental
Equipment to United at the address designated by United, with such reasonable
shipment cost to be borne by United. Contractor shall return the United
Supplemental Equipment in its care, custody or control within thirty (30) days
of the Service End Date in the same condition as the condition of the equipment
when Contractor received such United Supplemental Equipment, reasonable wear and
tear excepted. United shall bear any reasonable out of pocket shipment cost to
return such United Supplemental Equipment to United.  United shall only ship
United Supplemental Equipment from established United catering locations; in the
event the United Supplemental Equipment is located at a non-catering location
(such as, but not limited to, the Contractor’s training facility) then
Contractor shall bear the shipment cost to return the United Supplemental
Equipment to a United catering location. United Supplemental Equipment which is
damaged due to Contractor’s negligence or willful misconduct when received back
by United or its designee will be replaced by United at Contractor’s expense.
Worn out United Supplemental Equipment shall be considered “damaged” for the
purposes of the foregoing sentence. United reserves the right to set-off the
cost associated with the replacement of any such damaged or worn out United
Supplemental Equipment pursuant to Section 3.6(c)(ii) and Section 11.13 of the
Agreement.  For the avoidance of doubt, in addition, as of the Service End Date,
Contractor shall retain or have returned to it one used shipset of Galley
Service Equipment equal to the number of Contractor Equipment shipsets provided
by Contractor as contemplated herein, and in the same configuration as provided
by Contractor, subject to reasonable wear and tear, which may or may not be the
initial Contractor Equipment initially supplied (any such shipset of Galley
Service Equipment, the “Contractor Returned Equipment”).   United shall bear any
reasonable out of pocket shipment cost to return such Contractor Returned
Equipment to Contractor.  United shall only ship Contractor Returned Equipment

Exhibit G-4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

from established United catering locations; in the event the Contractor Returned
Equipment is located at a non-catering location (such as, but not limited to,
the Contractor’s training facility) then Contractor shall bear the shipment cost
to return the Contractor Returned Equipment to a United catering location.

 

9.

As of the date of return following the Service End Date, title to any Contractor
Returned Equipment returned to Contractor or retained by Contractor as
contemplated herein shall, without further act by either party, vest in
Contractor free and clear of any liens attributable to United.  Title to any
United Supplemental Equipment returned to United or retained by United, or to
any Contractor Equipment other than the Contractor Returned Equipment that is
returned to United or retained by United, as contemplated herein shall, without
further act by either party, vest in United free and clear of any liens
attributable to Contractor.

•

United will provide all liveried catering items, including cups, napkins, etc.
as well as all products in the Inflight Product Sales Program.

TECHNOLOGY

The sale of product onboard Contractor’s flights under the Agreement will
involve non-cash transactions. United will provide a single hand held device
(each such device, an “HHD” and collectively, the “HHD units”) necessary to
process credit and debit card transactions for each aircraft in Contractor’s
fleet operating as United Express. Contractor shall only swipe the customer’s
credit or debit card into the HHD unit for the purpose of processing the
customer’s transaction and shall not otherwise use or record the customer
information. The HHD units provided by United shall only be used for United’s
business purposes.

The HHD units and the information contained therein shall be deemed the
confidential and proprietary equipment and information of United and its
licensors and shall be subject to the confidentiality terms and conditions set
forth in the Agreement for other types of confidential information of United.
Contractor shall not, and shall not permit others to, reverse engineer,
decompile, disassemble or translate the HHD units, including any firmware or
software that is loaded upon the units, or otherwise attempt to view, display or
print the source code embedded in the HHD units, or any firmware or software
loaded on the HHD units. Contractor shall ensure that any and all HHD units and
all other supplies and equipment of United or its licensors that are provided by
or on behalf of United in connection with United’s Inflight Product Sales
Program remain free and clear from any liens attributable to Contractor.

Upon the earlier to occur of (i) the termination of United’s Inflight Product
Sales Program, (ii) the termination of this Agreement, or (iii) the cessation of
the use of the HHD units by Contractor, as determined by United in its sole
discretion, Contractor shall cooperate with United or its designated vendor for
the collection and return of all HHD units to United at the address designated
by United, at United’s cost. Contractor shall return the HHD units in as good a
condition as reasonably possible, except for reasonable wear and tear thereof.

Contractor shall use commercially reasonable efforts to keep secure the HHD on
each aircraft. Contractor agrees to notify United whenever any HHD unit has
been, or Contractor reasonably

Exhibit G-5

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

believes or suspects that any HHD unit has been, lost, acquired, destroyed,
modified, used, disclosed or accessed by any person in an unauthorized manner or
for an unauthorized purpose (collectively, “Security Breach”).  Contractor
further agrees to provide all reasonable assistance requested by United or
United’s designated representatives, in the furtherance of any correction,
remediation, investigation, enforcement or litigation with respect to a Security
Breach, including but not limited to, any notification that United may determine
appropriate to send to individuals impacted or potentially impacted by a
Security Breach.

Lost equipment will be replaced by United.  Replacement costs will be borne by
Contractor. Any equipment that is unaccounted for and for which no transactions
have been logged for 48 hours will be considered “lost” and, if United shows
that such equipment is lost due to Contractor’s negligence, United reserves the
right to set-off the replacement cost of such lost equipment by taking a credit
of such excess replacement cost pursuant to the procedures set forth in Section
11.13 of the Agreement.

Any HHD unit that is damaged beyond reasonable wear and tear which is shown by
United to be due to Contractor’s negligence, will be replaced at Contractor’s
expense. United reserves the right to set-off the replacement cost associated
with such damaged HHD unit by taking a credit of such excess replacement cost
pursuant to the procedures set forth in Section 11.13 of the Agreement.

United, at its cost, will provide or cause to be provided by a vendor of
United’s choice the maintenance and battery replacement for the HHD units. Such
maintenance and battery replacement will be provided at predetermined intervals
designed to maximize HHD and battery useful life, and Contractor will have the
right to request maintenance at different times than the predetermined intervals
or additional battery replacement at United’s cost upon request.  In the event
Contractor’s request for maintenance is related to a faulty or defective HHD
unit, United shall pay the vendor directly for such non-routine service call.

United will provide at its sole cost and expense (including all out of pocket
costs and reimbursement of Contractor’s labor costs) for initial “train the
trainer” training to a reasonable number of Contractor-designated “trainers” on
the use of the HHD. Such cost will be negotiated and agreed upon by the parties.
Contractor will be required to (i) retain the training skill beyond the initial
“train the trainer” training provided by United and (ii) provide training to
Contractor’s crew personnel at Contractor’s own expense.

PRODUCT LOSS AND PILFERAGE

United will establish procedures aimed at limiting product loss. At a minimum,
it is required that Contractor’s Flight Attendants record opening and closing
inventories of each product to be sold onboard, accounting for all sales and
complimentary items distributed.

Seals may be required to prevent tampering with product inventories and to deter
pilferage. United will monitor all inventories and reserves the right to charge
Contractor for identified loss (including breakage and other damage) and
pilferage on a cost (non mark-up) basis determined monthly. Any discrepancies in
inventories, seal numbers recorded, or excessive complimentary

Exhibit G-6

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

activity for any product sold must be reported at the hub for use in pilferage
investigations by United. Contractor’s failure to provide documentation as
reasonably requested by United or its representatives will result in Contractor
being charged for pilferage as reasonably determined by United on a cost basis.
United reserves the right to set off the value of the loss and/or pilferage on a
cost (non mark-up) basis, by taking a credit of such loss and/or pilferage
pursuant to the procedures set forth in Section 11.13 of the Agreement.  All
reasonable product loss and pilferage procedures established by United must be
adhered to by Contractor.

United may, at any time during normal operating hours inspect, monitor, or audit
Contractor’s administration of the Inflight Product Sales Program described in
this Appendix or in other policies and procedures, in order to verify that
Contractor is in compliance, in all material respects, with United’s
requirements for the Inflight Product Sales Program. Contractor will work with
United to ensure reasonably appropriate controls exist designed to comply with
United’s requirements and will ensure corrective actions are in place as
necessary.

LIQUOR, BEER AND WINE PROGRAM

The Alcoholic Beverage Products offering will be determined by United and
provided for by United in the liquor kit supplied to each aircraft. Except as
prohibited by law or otherwise agreed by United and Contractor due to the
various applicable liquor license laws and regulations, the Alcoholic Beverage
Products will be purchased by United prior to being placed onboard Contractor’s
aircraft and sold onboard all United Express flights designated by United.

Once onboard Contractor’s aircraft, liquor drawers, bags or other liquor
containment mechanisms used by Contractor, as determined by Contractor, are
considered a part of ship’s equipment and will be used for the distribution of
United’s inflight products.

Contractor shall not serve any Alcoholic Beverage Product(s) on the ground
without United’s consent. Contractor will obtain and maintain liquor licenses in
the states where they board and/or unload any Alcoholic Beverage Product. Unless
otherwise agreed by the parties, Contractor will not board or unload any
Alcoholic Beverage Products in Virginia but in the event it is agreed that
Contractor will board or unload any Alcoholic Beverage Products in Virginia, the
parties shall comply with the procedures for Virginia below.

Virginia Alcoholic Beverage Handling Procedures

Contractor will comply with Virginia’s liquor purchase procedures. In Virginia,
Contractor will board and/or unload only Alcoholic Beverage Products that
Contractor owns. To that end, in the event it is agreed by the parties that
Contractor will board and/or unload any Alcoholic Beverage Products in Virginia,
Contractor will purchase such Alcoholic Beverage Products directly. Contractor
will timely pay the supplier of such Alcoholic Beverage Products directly for
such order(s). Once out of Virginia airspace, Contractor will transfer to United
the title to the purchased Alcoholic Beverage Products.  United will be
responsible for any sales tax attributable to the foregoing title transfer.

Exhibit G-7

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

FOOD AND OTHER PRODUCTS

United reserves the right to introduce other products for sale onboard including
food offerings. Food offerings may come in a variety of packaging options and
will be integrated into the entire portfolio with regards to specifications and
procedures established by United.

Provisioning of product offering will follow United’s procedures at distribution
points.

 

Exhibit G-8

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT H

Fuel Efficiency Program

Contractor shall use commercially reasonable efforts to develop and maintain a
comprehensive fuel efficiency program, acceptable to United, in a timely manner
and with the overall objective of operating and maintaining the Covered Aircraft
in a manner that maximizes fuel efficiency, with due consideration to other
performance objectives.  The program will include applicable data collection and
trend analysis, and will set and track target metrics.  United shall audit
Contractor’s program at its discretion, but at no less than annual intervals,
and Contractor and United shall work together to revise and adjust such program
from time to time so that such program remains acceptable to United.  Such
audits will be based on the IATA Fuel and Emissions Efficiency Checklist,
supplemented by the IATA Guidance Material and Best Practices for Fuel and
Environmental Management, any applicable manufacturer material, United’s own
fuel efficiency program applicable to its own fleet, and any other material
standard in the industry.

 

Contractor’s Fuel efficiency program shall emphasize at least the following
(subject to revisions and adjustments as referenced above):

 

 

1.

A “cost index” (CI) based flight planning system, or as an alternative a flight
planning system that adequately balances the cost of fuel versus the cost of
time on a segment specific basis to be optimized from United’s perspective.  If
capable, dynamic cost indexing will be utilized. The ability to provide the
system with current and accurate applicable costs is required. Cost Index values
will be updated monthly and will include delay cost if provided by United.

 

 

2.

Flight planning technology that accurately predicts fuel burn and optimizes
lateral and vertical profiles for takeoff and landing runway, climb and descent,
crossing restrictions, special use airspace, preferred routings, enroute
altitude agreements, etc. United periodically evaluates city pair routings and
provides optimized routes which shall be incorporated into the flight planning
software to provide greater flexibility to determine the least cost routes.
Carrier commits to work in good faith with United to establish an audit process
to ensure that least cost routing option is selected, provided such actions do
not impose any additional burden or cost on Contractor.

 

 

3.

Development of a comprehensive fuel policy which is appropriate, well
documented, implemented, and thoroughly trained for dispatchers, pilots, load
planners, station agents, mechanics and management that maximize opportunities
for fuel efficiency. Policy shall be reviewed with United annually.

 

 

4.

An active interface with appropriate Air Traffic Control (ATC) facilities,
management, and other personnel to minimize operational restrictions, and
improve ATC handling of Contractor flights.

 

Exhibit H-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

5.

Well-defined and fully integrated flight planning Fuel policies, including
ACARS-based statistical tracking of Fuel, efficient reserves, guidelines for
efficient alternate selection, a “no-alternate” policy, and target “fuel on
deck”.

 

 

6.

Thorough and effective pilot and dispatcher training on aerodynamics, cruise
performance and overall fuel efficient flying in initial, transition, upgrade,
and recurrent programs, with an emphasis on operating the aircraft at the most
efficient speeds and altitudes as well as correct descent and approach planning.

 

 

7.

Maximized use of on-board Flight Management Systems (FMS) or performance
management computers as an in-flight Fuel efficiency tool.  Applicable thorough
and effective training is required.  

 

 

8.

An effective fuel tankering program, including automated tankering suggestions
and calculations, using validated methods and formulas. Tankered flights must be
identified and supplied to United.

 

 

9.

Thorough ACARS-based statistical tracking, analysis and measurement of Fuel
efficiency using actual data, data from flight plans, and FOQA data with a
comprehensive plan to identify and correct deficiencies. All such data will be
provided to United.

 

 

10.

A designated manager charged with overall responsibility for fuel efficiency
either as a stand-alone position, or as a substantial element of an individual
job description. Manager will audit carrier’s efficiency and provide fuel
synopsis to United in a format provided by United. Manager will discuss audit
results and fuel efficiency initiatives monthly with United.

 

 

11.

The inclusion of Fuel efficiency issues and targets in appropriate job
descriptions and performance objectives.  Applicable work groups include, but
are not limited to, pilots, dispatchers, SOCC managers, and gate and ramp
personnel.

 

 

12.

A weight management program that prevents the carriage of unnecessary galley
supplies, spare parts and equipment, customer service items, etc. unless
approved by United.  

 

 

13.

A center of gravity management system that considers the most efficient center
of gravity in load distribution and aircraft loaded utilizing this data

 

 

14.

Operational participation (including the provision of ACARS-based data to
United) in APU reduction program by utilizing ground power and PC Air at
stations when supplied. APU run data by station will be reported to United
monthly.

 

 

15.

An engine-out taxi program (which shall include the provision of ACARS-based
data to United) both before takeoff and after landing.

 

 

16.

Fuel- and operationally-efficient takeoff and landing flap selection priorities.

 

Exhibit H-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

17.

An engine maintenance program or maintenance contracts that track deterioration
in Specific Fuel Consumption (SFC) and allow for cost effective early removal
and repair/overhaul of high burn engines. Utilized an engine wash program to on
a calendar or condition basis to optimize engine fuel efficiency.

 

 

18.

An airframe maintenance program that measures airframe drag and corrects high
drag airframes that exceed an agreed upon threshold as provided by Digital
Performance Data or engine monitoring vendor engine fuel consumption data.  An
airframe maintenance program shall also include scheduled thorough aerodynamic
conformity checks and corrective action.

 

 

19.

Contractor, at its sole expense, will use United’s designated service provider
to provide and maintain all aircraft parameter information to efficiently manage
the fuel efficiency program including but not limited to fuel flow, altitudes,
landing gear extension, exhaust gas temperatures, etc.

 

 

20.

Proof of the following:

 

 

a.

Fuel efficiency management structure

 

b.

Existing fuel efficiency programs

 

c.

Pilot/dispatcher fuel efficiency communications from prior 24 months

 

d.

Fuel efficiency training syllabi (stand-alone, recurrent, upgrade, initial)

 

e.

Monitor the fuel efficiency program to provide modifications to fuel efficiency
training

In addition to the above, Contractor agrees to provide the following to United:

 

 

1.

Copies of applicable OEM flight manuals and OEM dispatch manuals for study by
United fuel team

 

2.

FTWeb access to United fuel team (Flight Plan audit)

 

3.

Information regarding the following fuel efficiency metrics, broken out by month

 

a.

Average planned and actual arrival endurance for flights without filed
alternates

 

b.

Average planned and actual fuel burn by fleet and city pair

 

c.

Percentage of flights with filed alternates

 

d.

Percentage of flights utilizing single-engine taxi

 

e.

Average filed/flown altitude, by aircraft type

 

 

Exhibit H-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT I

IT Requirements

Contractor shall adhere to the IT system and data reporting standards described
in this Exhibit I, as they may be changed or supplemented by United from time to
time (the “IT Requirements”).

Network Connectivity

United, at its sole expense, will provide and maintain or arrange for the
provision of network connectivity with sufficient bandwidth to Contractor,
including without limitation redundancy and firewall changes that may be
required from time to time.  This connectivity will include a minimum of one (1)
dedicated circuit. If only one (1) dedicated circuit is used, then Contractor
must also use a backup connection or virtual product network via the
internet.  United, at its sole discretion, shall have the right to determine the
optimal number of network connections and to remove any network connections
determined to be in excess.

Business Continuity Site

Contractor, at its sole expense, will provide and maintain a valid dispatch
office site with network connectivity for business continuity purposes.
Contractor will test the site annually to ensure that it is functional for its
purposes. Contractor will be solely responsible for, and United will have no
obligations or duties with respect to, the dispatch of Contractor’s flights. For
the purposes of this Exhibit I, the term “dispatch” shall include, but will not
be limited to, all planning of aircraft itineraries and routings, fueling and
flight release.

United ID Numbers

Contractor, at its sole expense, will participate in United’s automated vendor
identification number process. This process is a daily file in a specific format
which manages the United vendor identification numbers. The identification
numbers are used for system access and pass travel benefits.

Flight Information

Contractor, at its sole expense, will provide accurate real time flight and crew
information to the designated United system (including without limitation
updates of irregularities) via the designated transmission mechanism.

Data shall include, but not be limited to:

 

•

Estimated Departure/Arrival Times;

 

•

Brake Release;

Exhibit I-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

•

Wheel Movement (forward and backward, including first movement after Actual Out
Time)

 

•

Actual Out/Off/On and In Times;

 

•

Aircraft assignments;

 

•

Irregular Ops; and

 

o

Cancel, Re-instate, Diversion, No-Stop, Extra flying, Return to blocks or Field;

 

•

Flight Plan Enroute Time;

 

•

Operating/Deadheading Crew Names;

 

•

Operating Crew Routings (connect from / to); and

 

•

Operating crew time per applicable contract or legal parameters.

Partner Flight Ops System

Contractor, at its sole expense, will provide United’s designated
representatives web access to its Flight Operations System for Flight/Crew
Departure Papers and other necessary data requested by United.

United Systems

United will provide access to the following:

 

•

SHARES – Passenger Service System

 

o

United will provide SHARES set addresses and signs, however, the flying partner
will need to provide the terminal emulation package (can be purchased via
United).

 

•

FLIFO Portal – For manual input in correction of FLIFO

 

•

SSD – Real time performance data for flying partner

IT Support

Contacts

Contractor will provide a 24/7 technical support contact and contacts for United
to escalate IT issues.

Exhibit I-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Change Management

Contractor will comply with United’s change management processes and system
freezes.  The change freeze restricts IT system changes during specific periods
(Example – 1 week prior to 1 week after a major holiday). Contractor will notify
United at least three (3) days prior to any scheduled system or network outage.

IT System Automated Monitoring/Alerting

Contractor, at its sole expense, will provide and maintain or arrange for the
provision of automated monitoring and alerting for IT system and network issues.
This service must be programmed to page or call a valid on-call contact with any
IT system or network issue being experienced by Contractor.

Notification

Contractor will notify United’s designated Service desk (24/7) (accessible at
[***] or [***]or any other phone number provided by United from time to time)
with any outages or technical issues that impact flights operated by Contractor
in the provision of Regional Airline Services.

 

 

Exhibit I-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT J

Aircraft Cleanliness and Refurbishment Standards

Aircraft Cleanliness Standards

United requires Contractor to adhere to certain aircraft interior deep clean
standards provided by United to Contractor from time to time (the “Deep Clean
Scope of Work”).  With the exception of certain heavy cleaning events which will
occur during heavy Maintenance and shall be incorporated into the C-Check
schedule, the elements of the Deep Clean Scope of Work shall be performed by
Contractor according to a work schedule set forth by United but no less than
every [***] days.  The Deep Clean Scope of Work is comprised of the minimum
required interior deep clean work required of Contractor and identifies the
items in scope for all interior aircraft cleaning work over and above routine
Remain Over Night (“RON”) cleaning standards, including, but not limited to,
carpets, seats, cabin interior, lavatories etc.  Contractor will audit the deep
clean provider and provide monthly written results to United in a format
determined by United.  United retains the right to audit Contractor’s compliance
with United’s deep clean standards and the performance of the deep clean
provider, as well as any of the aircraft upon the completion of the Deep Clean
Scope of Work.  Items identified through United’s audit will be corrected by
Contractor within five (5) days of United’s written notification or any other
mutually agreed upon date. United will charge Contractor [***] for each day that
the Deep Clean Scope of Work standards are not corrected after the later of such
five (5) day correction period or such other mutually agreed upon date. 

At the end of each flight, the flight attendants will ensure that the aircraft
is left in a clean condition. If this is not accomplished by other personnel at
the station, then the flight attendants are responsible for:

 

1.

Removal of all trash, including all floors, galley trash and lavatory trash.
Flight attendants will comply with all appropriate station protocol for garbage
disposal and will assure garbage is not visible on the ramp or jetbridge prior
to deplaning or boarding; and

 

2.

Cleaning tray tables and galley.

United Express Deep Clean Minimum Specifications

 

The minimum standards outlined here serve as an auditable baseline standardizing
this clean type. Contractor is responsible for the Deep Clean programs and cycle
times and may choose to have standards above and beyond those listed in this
section. Any audits performed on United Express Deep Clean missions will be
based on these minimum standards.

Deep Cleans are the most intense and thorough clean missions, including complete
provisioning change out of linens, headsets, etc., with new or refurbished
product. Scheduled at approved intervals, Deep Clean events are performed in
designated stations during the aircraft’s overnight layover by authorized
personnel that receive scheduled available aircraft.

 

Exhibit J-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Interior Cabin Security Search

 

1.

Perform aircraft security check as contained in the AOSSP or published Security
Directives.

 

2.

Security searches are integrated with United’s cleaning standard operating
procedures for each clean mission, including but not limited to, Deep Cleans. As
a result, security checks must be performed as outlined in the Aircraft
Appearance Cabin Interior Search procedures during the course of accomplishing
the cleaning tasks outlined hereinafter.

 

Flight Deck

 

1.

While it is true all aspects of cleaning require safety awareness, cleaning
personnel must give special attention to safety during the Flight Deck cleaning
process, including but not limited to, the following:

 

a.

Notify Maintenance immediately should you accidentally move or trip a
switch/circuit breaker.

 

b.

Do not spray liquids on instruments or dashboards.

 

c.

Do not dampen brush or cloth excessively as water may come in contact with
electrical equipment and cause injury to personnel and damage to the aircraft.

 

d.

Dip sponge or cleaning rag into cleaning solution and scrub surfaces until soil
loosens. Repeat procedure on stubborn stains.

 

e.

Avoid getting surfaces excessively wet.

 

f.

Dry all surfaces.

 

2.

Remove trash and debris from flight deck

 

3.

Remove and replace trash bag

 

4.

Vacuum clean the following areas:

 

a.

Seats, seat pockets

 

b.

Creases around and between seat cushion areas

 

c.

Floor, seat tracks, seat assemblies and vent grills

 

5.

Clean and remove soil from the following areas:

 

a.

Ceiling panels and vents

 

b.

Sidewall panels

 

c.

Floor, seat tracks, seat assemblies and vent grills

 

d.

Front, back and side of Flight Deck door

 

6.

Damp wipe and dry the following areas assuring a streak free appearance:

 

a.

Glare-shield; sun-visors

 

b.

Windshield / side windows interior (Sani-Coms replacement)

 

7.

Clean and dry the following areas:

 

a.

Recessed areas instrument panels; center console

 

b.

Control yokes and columns

 

c.

Base plate and nose gear steering wheel

 

d.

Captains and 1st Officers rudder pedals

 

e.

Captains, 1st Officers, 1st Observer

 

f.

Cup / drink holders

 

g.

Log compartments

Exhibit J-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

h.

Engineers table

 

i.

Crew coatroom

 

Cabin

 

1.

Remove all trash from seats, seat pockets, floor, overheads, shelves, closets
and overhead bins.

 

2.

Inspect seat covers. Report covers with any size stain or tear into local
Maintenance for replacement.

 

3.

Brush crumbs off seats. Seat Cushions to be left in the upright position,
exposing the seat frame for pre-departure security inspection.

 

4.

Pull up seat cushions; vacuum all sides to remove crumbs, lint, etc. Place in
overhead bin.

 

5.

Vacuum / brush seat pan free of crumbs and debris.

 

6.

Scrub seat frames including all exterior surfaces of seat panels, armrests,
luggage restraints, seat legs, connect points, seat control panels, seat shroud
and gap between seats. Rinse, dry.

 

7.

Return seat cushions to original position.

 

8.

Place armrest in DOWN position and Cross seatbelts.

 

9.

Vacuum and scrub seat tracks.

 

10.

Scrub seat tracks covers. Rinse, dry and reinstall.

 

11.

Spray cleaning solution on the cloth and clean Emergency Aisle path track
lighting. Do not spray solution directly on the path lighting system. Follow by
wiping the cover with a clean cloth dampened in clean rinse water and dry.

 

12.

Vacuum and scrub stowage wells, including tray table wells.

 

13.

Scrub tray tables including latch area on seatback, edging, hinges, mating
surfaces, bridges and arms. Rinse and dry before stowing.

 

14.

Scrub center seat console areas; side stowage coves. Rinse, dry.

 

15.

Remove trash and seat back pocket materials. Vacuum seat pockets. Tuck any loose
seat cover flaps into the seat shroud.

 

16.

Scrub clean passenger service units, reading lights, call button, air vents and
panel. Rinse, dry.

 

17.

Scrub clean sidewalls and sidewall air vents. Rinse, dry.

 

18.

Clean and dry windows, window shades, and window shade tracks with approved
cleaner.

 

19.

Scrub clean Flight Attendant jump seat area(s); including the call station,
phone entry walls, ceiling, compartments and floors.

 

20.

Provision and organize seat pockets with literature and supplies. Discard and
replace worn or dog-eared literature and/or when missing. Replace
Hemispheres/Play guides with new after the 10th day of the month.

1 - SAFETY INFORMATION CARD – As required by Contractor

2 - MAGAZINE(S) – As required by Contractor

3 - AIR SICK BAG – As required by Contractor

Replace soiled blankets with clean ones and place neatly on top as designated in
the provisioning chart (UF only on 2-cabin AC).

 

21.

Vacuum air vent covers.

 

22.

Vacuum sidewall upper and lower air vents and section dividers.

Exhibit J-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

23.

Overhead Bins, Ceilings, Closets, Bassinets, Storage Areas

 

a.

Remove trash from overhead bins, storage areas, closets.

 

b.

Scrub clean inside of overhead bins, all exposed surfaces of overhead bin doors,
latches, hinges and inner rim that runs perimeter of bin. Rinse, dry.

 

c.

Scrub ceilings, centerline ceiling vents, curtain class dividers. Rinse, dry.

 

d.

Vacuum storage areas, closets to remove dust, debris.

 

e.

Scrub clean inside of storage areas, closets, exterior doors and latches. Rinse,
dry.

 

f.

Onboard wheelchair compartment, remove wheelchair, wipe clean and dry (when
applicable).

 

g.

Vacuum inside onboard wheelchair compartment. Scrub interior/exterior door and
latches. Rinse, dry (when applicable).

 

Galley

 

1.

Remove and dispose of all trash.

 

2.

Clean counters, storage doors and galley extension tables.

 

3.

Spot wipe walls, ceiling and doors to remove fingerprints, scuff marks, spills,
graffiti, etc.

 

4.

Scrub interior and exterior of storage space. Pay particular attention to all
protrusions, corners, cracks, crevices, sliding tracks, hinges, latches, control
panel, etc. Rinse with clean water and dry with clean cloth.

 

5.

If applicable, empty all ice and water drawers

 

6.

Vacuum and damp mop the floor

 

7.

Thoroughly scrub, wash, rinse and dry the following:

 

a.

Serving carts and folding meal carts.

 

b.

Interior and exterior of trash compartments and trash chutes.

 

c.

All light fixtures and cover lights and air vents.

 

8.

Thoroughly scrub (Eraser Pad), wash, rinse and dry the following:

 

9.

Wipe clean coffee makers, hot plates and spigots when applicable. (Coffee pots
to be handled and cleaned by catering).  

 

a.

Note: Interior of coffeepots is not to be cleaned by cleaning personnel, only by
catering staff.

 

10.

Cleaning personnel to clean interior and exterior of all compartments (pay
particular attention to latches, corner hinges and locks).

 

a.

Interior and exterior of trash compartments and trash chute.

 

b.

All light fixtures, cove lights, and air vents.

 

c.

Clean exterior of coffee makers/hot jugs.

 

d.

Walls, ceiling, air vents, service door and floor.

 

e.

Polish stainless steel areas with approved Airline’s chemical (appendix 1).

 

f.

Thoroughly scrub walls, ceiling and floors. Rinse with clean water and dry with
clean rag.

 

g.

Scrub the galley entry door, doorframe, sill and rubber seal on bottom of door.

 

h.

Ensure the drain holes on the sill are clear and free of debris.

 

i.

Replenish Galley paper towel dispensers (where applicable)

 

Exhibit J-4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Lavatory

 

1.

Remove trash and other debris from counters, bin and floor.

 

2.

Scrub, wash and rinse all of the following:

 

•

Toilet bowl, shroud and chute.

 

•

Toilet seat cover and hinges.

 

•

Inside and outside of storage compartments.

 

•

Walls, ceiling, door and floor.

 

3.

Clean all stainless steel or hard surface areas; basin, counter, sink, light
fixtures and toilet chute.

 

4.

Clean and dry mirror.

 

5.

Clean all exposed surfaces of fold down diaper changing table (if applicable).

 

6.

Restock supply dispenser and storage bins.

 

7.

Deodorize with air freshener spray.

 

8.

Replace deodorant disk.

 

9.

All Paper Supplies, Soap and Hand Sanitizer, as applicable (if no certified
potable water available please utilize waterless hand sanitizer)

 

Entrance Areas and Doors

 

1.

Scrub aircraft door, hinge, handle area, sills, walls, ceilings and floor.
Ensure weep holes on the sill are clean and free of debris.

 

2.

Clean all exposed surfaces of entrance doors: remove all fingerprints, grease
stains and graffiti.

 

3.

Scrub entryway floor and doorsill. Rinse, dry or Vacuum if carpeted.

 

4.

Damp wipe ceiling air vent.

 

5.

Clean rubber seal on bottom of door.

 

6.

Clean inside door windows.

 

Carpets and Curtains (When Applicable)

 

1.

Remove gum spots on carpeting using approved chemical.

 

2.

Clip any frayed or raveled carpet strings.

 

3.

Vacuum all carpeted areas.

 

4.

Vacuum top of all cabin curtains.

 

Exhibit J-5

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Aircraft Refurbishment Standards

United requires Contractor to adhere to certain aircraft interior cabin
refurbishment standards described in this Exhibit J, which such standards are
outlined in the table below (the “Refurbishment Scope of Work”). The elements of
the Refurbishment Scope of Work shall be performed by Contractor according to a
work schedule set forth by United. The Refurbishment Scope of Work is comprised
of the minimum required interior cabin refurbishment work required of
Contractor, itemized by type of aircraft service visit, e.g., Heavy Maintenance,
RON (as such term is defined in this Exhibit J). The Refurbishment Scope of Work
identifies the items in scope for all interior refurbishment work, e.g.,
carpets, seats, cabin decor/interior, lavatories etc., as specifically set forth
in the table below, as well as the timing of when such refurbishment work shall
be performed by Contractor.

Subject to the consent of Contractor (such consent not to be unreasonably
withheld or delayed), United may change the Refurbishment Scope of Work. Upon
such consent of Contractor, such change shall be made part of the Refurbishment
Scope of Work.

All refurbishment work performed by Contractor with respect to the Refurbishment
Scope of Work set forth below, whether replacement, repair, or
reconditioning/cleaning, must result in like-new interior cabin condition of the
refurbished aircraft. United may, from time-to-time, or at any time, monitor and
audit the interior cabin refurbishment work undertaken by Contractor pursuant to
the Refurbishment Scope of Work, in order to ensure that the interior cabins of
the Contractor-refurbished aircraft are in like-new condition
post-refurbishment. If United reasonably determines that any
Contractor-refurbished interior cabins are not returned to like-new condition,
then United will require Contractor to repeat the refurbishment work on that
specific aircraft, whether such work requires replacement, repair, or
reconditioning/cleaning, at Contractor’s sole cost and expense, until such
aircraft interior cabin is returned to like-new condition.  Items identified
through United’s audit will be corrected by Contractor within five (5) days of
United’s written notification or any other mutually agreed upon date.  United
will charge Contractor [***] for each day that the Refurbishment Scope of Work
standards are not corrected after the later of such five (5) day correction
period or such other mutually agreed upon date.

Interval for refurbishment work by type of aircraft service visit:

•

Heavy Maintenance category should be similar to the carrier “C Check” interval
timeframe, which occurs at approximately every [***] hours of flight time.

•

Intermediate category should be similar to half of the “C Check” interval
timeframe, which occurs at approximately every [***] hours of flight time, or
about every [***] “A Check” interval.

Note: These definitions/intervals are guidelines and are subject to change by
United, with any such change subject to consent of the Contractor (such consent
not to be unreasonably withheld or delayed).

Exhibit J-6

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Aircraft paint

In addition to aircraft interior refurbishment, Contractor is required to
maintain aircraft paint in good condition.  Aircraft will be painted in the
aircraft livery as set forth in Section 8 of Exhibit E hereto, at an interval of
[***] years or less.  Aircraft with significant paint degradation will be
identified and directed for immediate paint at Contractor’s
expense.  Contractor, at its own expense, shall execute aircraft paint
requirements without impact to Scheduled Flights and will be communicated to
United for the planning of carrier’s scheduled operations. Contractor may be
required to substitute other aircraft into the scheduled line of flying at its
own expense in order not to impact Scheduled Flights.  In addition, Contractor,
at its own expense, shall cause the CRJ Covered Aircraft to be painted in the
United livery as set forth in Section 8 of Exhibit E hereto, no later than
December 31, 2013 and failure to do so shall result in a fine of [***] per
aircraft per day for each day thereafter that any such aircraft remains
non-compliant.

[gmqt3mmethse000003.jpg]

Exhibit J-7

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

Statement of Work  Heavy Maintenance Intermediate Visits I n-Se rvi ce/Ove
rnight Floor Coverings  Carpet Galley Flooring Lav Flooring Replace All Replace
All Replace All Replace Aisle/Heavy Traffic Areas or All on Condition Replace On
Condition Replace On Condition Cleaned/Replace On Condition Cleaned/Replace On
Condition Cleaned/Replace On Condition Se ats  Seat Covers (Fabric) Seat Covers
(Leather) Seat Cushions Headrest Covers Headrest Cushions Tray Tables Literature
Pockets (seat back) Armrests Recline Actuation Safety Belt Webbing Seat Overhaul
Replace All with new/cleaned Replace All with new/cleaned Replace All Replace
All with new/cleaned Replace All Cleaned/Replace On Condition Replace All with
new/cleaned Cleaned/Replace On Condition Repaired to function properly Replace
All Completed Dry Cleaned/Replace On Condition Cleaned/Replace On Condition
Replace On Condition Cleaned/Replace On Condition Replace On Condition Replace
On Condition Cleaned/Replace On Condition Cleaned/Replace On Condition Repaired
to function properly Cleaned/Replace On Condition As needed Cleaned/Replace On
Condition Cleaned/Replace On Condition Replace On Condition Cleaned/Replace On
Condition Replace On Condition Cleaned/Replace On Condition Cleaned/Replace On
Condition Cleaned/Replace On Condition Repaired to function properly
Cleaned/Replace On Condition As needed Cabin Decor  Bulkhead Decor Bulkhead
Literature Pockets Seat/Row Placards Passenger SerVce Units Dado Panel Decor
Weather Curtain Seat Track Covers Cabin Curtain Dividers Replace On Condition
Replace All Replace On Condition Repaired to function properly Replace On
Condition Replace On Condition Replace All Replace On Condition Replace On
Condition Replace On Condition Replace On Condition Repaired to function
properly Replace On Condition Cleaned/Replace On Condition Replace if missing or
damaged Replace On Condition Replace On Condition Replace On Condition Replace
On Condition Repaired to function properly Replace On Condition Cleaned/Replace
On Condition Replace if missing or damaged Replace On Condition
Lavatories  Flush Sink Drain Faucet Lighting Infant Changing Tables Door Lock
Indicators Door Thresholds Repaired to function properly Repaired to function
properly Repaired to function properly Repaired to function properly Replace All
Repaired to function properly Replace All Replace All Repaired to function
properly Repaired to function properly Repaired to function properly Repaired to
function properly Replace On Condition Repaired to function properly Replace On
Condition Replace On Condition Repaired to function properly Repaired to
function properly Repaired to function properly Repaired to function properly
Replace On Condition Repaired to function properly Replace On Condition Replace
On Condition Cabin Interiors  Cabin Lighting Sidewall Panels Placards Lighted
La^tory In-Use Indicators Overhead Bins Window Shades Stairs Windows Replace All
Cleaned/Replace On Condition Replace All Clean/Repair to proper functionality
Cleaned/Paint/Repair to proper functionality Clean/Repair to proper
functionality Clean/Repair to proper functionality Clean/Repair damage
Cleaned/Replace On Condition Replace On Condition Clean/Repair to proper
functionality Cleaned/Paint/Repair to proper functionality Clean/Repair to
proper functionality Clean/Repair to proper functionality Clean/Repair as needed
Cleaned/Replace On Condition Replace On Condition Clean/Repair to proper
functionality Cleaned/Paint/Repair to proper functionality Repair to proper
functionality Repair to proper functionality Cleaned/Repair as needed  On
Condition: | -worn, torn, ripped, soiled, scratched, pilled, fraying, dented,
gouged, soaked -altered from original installation state -not functioning for
intended use  Assumption: A separate cleaning program is in place for daily,
intermediate, and heavy cleaning at various levels.

 

Exhibit J-8

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT K

Form of Parent Guarantee

THIS GUARANTEE AGREEMENT (as may be amended from or supplemented from time to
time, this “Guarantee”), effective as of November 25, 2019 (the “Effective
Date”) by Mesa Air Group, Inc., a Nevada corporation (“Guarantor”), for the
benefit of UNITED AIRLINES, INC., a Delaware corporation (“United”).

RECITALS

WHEREAS United, Guarantor and Mesa Airlines, Inc., a Nevada corporation
(“Contractor”) are prepared to enter into that certain Amended and Restated
Capacity Purchase Agreement, dated as of November 25, 2019 (as amended from time
to time, the “CPA”);

WHEREAS, pursuant to the CPA, Contractor is obligated, among other things, to
provide Contractor Services (as such term is defined in the CPA) to United and,
in certain circumstances, to make certain reconciliation or indemnity payments
to United;

WHEREAS, United, Guarantor and Contractor are prepared to enter into the
Ancillary Agreements (as such term is defined in the CPA) pursuant which
Contractor is obligated, among other things, to provide ground handling and
other services to United and, in certain circumstances, to make certain payments
to United;

WHEREAS, Contractor is the wholly-owned subsidiary of Guarantor; and

WHEREAS, it is a condition precedent to United’s execution and delivery of the
CPA and the Ancillary Agreements and Guarantor is fully informed, understands
and acknowledges that it is a requisite inducement for United to enter into the
CPA and the Ancillary Agreement that Guarantor execute and deliver this
Guarantee;

NOW, THEREFORE, for and in consideration of the benefits, rights and interests
to Contractor derived from the CPA and the Ancillary Agreements, for a necessary
inducement to United to enter into the CPA and the Ancillary Agreements, and for
other good and valuable consideration, the receipt and sufficiency of which
Guarantor acknowledges, Guarantor, fully aware that United in relying hereupon,
fully covenants and agrees for the benefit of United as follows:

ARTICLE I
DEFINITIONS

Section 1.01Certain Definitions.  Any terms not defined herein shall have the
definition given such term in the CPA.  As used in this Guarantee, the following
terms have the following meanings:

Exhibit K-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

“Beneficiaries” has the meaning given to that term in Section 3.07.

“Contractor” has the meaning given to that term in the Recitals.

“CPA” has the meaning given to that term in the Recitals.

“Default Interest” has the meaning given to that term in Section 3.06.

“Documents” has the meaning given to that term in Section 2.02(a).

“Effective Date” has the meaning given to that term in the preamble.

“Enforcement Expenses” has the meaning given to that term in Section 3.06.

“Guarantee” has the meaning given to that term in the preamble.

“Guarantor” has the meaning given to that term in the preamble.

“United” has the meaning given to that term in the preamble.

Section 1.02Other Definitions.  Other terms defined in this Guarantee have the
meanings so given them.  Capitalized terms used but not defined herein shall the
same meaning herein as in the CPA.

Section 1.03Terminology.  Unless the context of this Guarantee clearly requires
otherwise, (a) pronouns, wherever used herein, and of whatever gender, shall
include natural persons and corporations, partnerships, limited liability
companies and entities of every kind and character, (b) the singular shall
include the plural wherever and as often as may be appropriate, (c) the word
“includes” or “including” shall mean “including without limitation”, and (d) the
words “hereof”, “herein”, “hereunder”, and similar terms in this Guarantee shall
refer to this Guarantee as a whole and not any particular section or article in
which such words appear.  The section, article, and other headings in this
Guarantee are for reference purposes and shall not control or affect the
construction of this Guarantee or the interpretation hereof in any
respect.  Article, section, subsection, and exhibit references are to this
Guarantee unless otherwise specified.  All exhibits attached to this Guarantee
constitute a part of this Guarantee and are incorporated herein.  All references
to a specific time of day in this Guarantee shall be based upon Central Standard
Time or Central Daylight Time, whichever is applicable.

ARTICLE II
GUARANTEE

Section 2.01Guarantee of Obligations.  Guarantor unconditionally, absolutely and
irrevocably guarantees unto the Beneficiaries the timely payment and performance
by Contractor

Exhibit K-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

of all of its obligations under the CPA and the Ancillary Agreements, including
without limitation the obligation to provide Regional Airlines Services, and to
make all indemnification payments and reconciliation payments that Contractor is
required to make pursuant to the CPA and the Ancillary Agreements.

Section 2.02Guarantee Absolute.  This Guarantee is absolute, continuing and
independent of, and in addition to, any and all rights and remedies United may
have under the CPA or any Ancillary Agreement and any other guaranties or
documents now or hereafter given in connection therewith by Guarantor or others.
Without limiting any of the provisions of this Guarantee or the CPA, including
without limitation, Section 5.2 thereof, it is acknowledged that Guarantor is
not currently a certificated airline and that therefore Guarantor may be
required to cause its obligations hereunder to be performed rather than
performing them directly. Except as otherwise expressly herein provided, the
enforceability of Guarantor’s obligations hereunder in accordance with the terms
hereof shall not in any way be discharged, impaired or otherwise affected by:

(a)Any change in the time, manner or place of payment of amounts due under the
CPA or any Ancillary Agreement, or any other change or modification in or of any
terms, provisions, covenants or conditions of any or all of them;

(b)The entering into, or the modification or amendment in or of, any lease or
sublease of any aircraft or engine, any contract or arrangement for the
maintenance or refurbishment of any aircraft or engine, any contract or
arrangement for the provision of ground handling services, any lease, sublease
or other agreement relating to the use of any terminal or non-terminal airport
facility, or any loan agreement, note, deed of trust, assignment, contract or
other document or agreement entered into by Contractor or Guarantor relating to
the provision of Contractor Services (together with the CPa and the Ancillary
Agreements, the “Documents”);

(c)Any lack of validity or enforceability of any of the Documents;

(d)Any release or amendment or waiver of or consent to the modification of any
other guarantee of payment or performance of all or any obligations under the
CPA or any Ancillary Agreement, or any sale or transfer by Contractor of any of
its interest in the CPA or any Ancillary Agreement (without implying that
Contractor has consented or will consent to any such sale or transfer);

(e)Any sale or transfer by Guarantor of any of its interest in Contractor
(without implying that Guarantor has consented or will consent to any such sale
or transfer);

(f)Any release or waiver of or delay in the enforcement of rights against
Contractor, Guarantor or any other person or entity under any of the Documents
or against any security thereunder;

Exhibit K-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

(g)The exercise by United of any of its rights or remedies under any one or more
of the Documents; or

(h)Any other circumstance which might otherwise constitute a defense available
to, or discharge of, Guarantor.

Section 2.03Guarantee of Payment.  This Guarantee is a guarantee of payment and
performance and not merely a guarantee of collection, and Guarantor’s
liabilities and obligations under this Guarantee are and shall at all times
continue to be absolute, irrevocable and unconditional in all respects in
accordance with the terms of this Guarantee, and shall at all times be valid and
enforceable without set off, deduction or counterclaim irrespective of any other
agreements or circumstances of any nature whatsoever which might otherwise
constitute a defense to this Guarantee or the obligations of Guarantor under
this Guarantee.

Section 2.04Financial Statements.  Not later than ninety (90) days following the
end of each calendar year, Guarantor shall deliver to United a copy of
Guarantor’s audited consolidated financial statements for such calendar year,
certified by Guarantor as being true, correct and complete, together with a
report thereon of Guarantor’s independent auditors; provided, that Guarantor
shall not be required to deliver financial statements pursuant to this sentence
if it is a reporting issuer pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, and such financial statements are timely filed
with the Securities and Exchange Commission pursuant thereto.

Section 2.05Representations.  Guarantor represents, warrants and covenants that:

(a)All financial statements heretofore delivered to United with respect to
Guarantor are, and all financial statements hereafter delivered to United by
Guarantor will be, true and correct in all material respects and fair
presentations of Guarantor as of the respective dates thereof;

(b)No material adverse change has occurred in the financial condition of
Guarantor since December 31, 2018;

(c)Guarantor is a duly organized and validly existing corporation in good
standing under the laws of the State of Nevada.  Guarantor has the corporate
power and authority to enter into and perform its obligations under this
Guarantee.  Guarantor is duly qualified to do business as a foreign corporation
under the laws of each jurisdiction that requires such qualification;

(d)This Guarantee has been duly executed and delivered by Guarantor and
constitutes the legal, valid and binding obligation of Guarantor, fully
enforceable against

Exhibit K-4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Guarantor in accordance with the terms hereof except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors and subject to the principles of equity;

(e)Neither the execution or delivery of this Agreement nor the performance by
Guarantor of the transactions contemplated hereby will (i) violate, conflict
with, or constitute a default under any of the terms of Guarantor’s certificate
of incorporation, by-laws, or any provision of, or result in the acceleration of
any obligation under, any material contract, sales commitment, license, purchase
order, security agreement, mortgage, note, deed, lien, lease or other agreement
to which Guarantor is a party or by which any of them or any of their respective
properties or assets may be bound, (ii) result in the creation or imposition of
any lien, charge or encumbrance in favor of any third person or entity, (iii)
violate any law, statute, judgment, decree, order, rule or regulation of any
governmental authority or body, or (iv) constitute any event which, after notice
or lapse of time or both, would result in such violation, conflict, default,
acceleration or creation or imposition of liens, charges or encumbrances;

(f)No consent of any other person and no consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority, bureau or agency is required in
connection with the execution, delivery or performance by Guarantor, the
enforceability against Guarantor, or the validity, of this Guarantee;

(g)Guarantor has, independently and with advice of counsel of Guarantor’s choice
and without reliance upon United, and based upon such documents and information
as Guarantor has deemed appropriate, made its own analysis and decision to enter
into this Guarantee;

(h)The financial statements (including the related notes and supporting
schedules) of Guarantor delivered (or, if filed with the Securities and Exchange
Commission, made available) to United immediately prior to the date hereof
fairly present in all material respects the consolidated financial position of
Guarantor and its results of operations as of the dates and for the periods
specified therein.  Since the date of the latest of such financial statements,
there has been no material adverse change nor any development or event involving
a prospective material adverse change with respect to Guarantor.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles in the United States consistently applied throughout the periods
involved, except to the extent disclosed therein;

(i)Guarantor is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts and with such deductibles as
are customary in the businesses in which it is engaged, and Guarantor has not
received notice of cancellation or non-renewal of such insurance.  All such
insurance is outstanding and duly in force on the date

Exhibit K-5

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

hereof.  Guarantor has no reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a material adverse effect on Guarantor;

(j)No litigation, arbitration, investigation or administrative proceeding of or
before any court, arbitrator or governmental authority, bureau or agency is
currently pending or, to the knowledge of Guarantor, threatened: (i) with
respect to this Guarantee or any of the transactions contemplated by this
Guarantee; (ii) with respect to the CPA or any Ancillary Agreement or any of the
transactions contemplated thereby; or (iii) against or affecting Guarantor, or
any of its property or assets, which, if adversely determined, would have a
material adverse effect on the ability of Guarantor to perform its obligations
hereunder; and

(k)Guarantor has filed or caused to be filed all tax returns required to be
filed, and has paid all taxes due on said returns or on any assessments made
against Guarantor, which if not filed or not paid would have a material adverse
effect on the business, operations, assets or condition, financial or otherwise,
of Guarantor (other than those being contested in good faith by appropriate
proceedings for which adequate reserves have been provided for in accordance
with generally accepted accounting principles).

Without limiting the other remedies of the Beneficiaries as a result of a breach
of any of the foregoing representations and warranties, Guarantor hereby agrees
to indemnify the Beneficiaries, their Affiliates and their respective officers,
directors, partners, members, employees and agents, and hold them harmless from
and against any and all losses, claims, damages, liabilities, expenses
(including without limitation reasonably legal fees and expenses), judgments,
fines and settlements any of them may incur as a result of any material breach
of any representation or warranty contained herein.

Section 2.06Reinstatement.  This Guarantee shall continue to be effective, or be
reinstated (as the case may be) if at any time payment by Contractor or
Guarantor of all or any part of any sum payable pursuant to the CPA or any
Ancillary Agreement, this Guarantee or the other Documents is rescinded or
otherwise must be returned by United upon Contractor’s insolvency, bankruptcy or
reorganization, all as though such payment had not been made. Until all of the
obligations guaranteed hereunder shall have been paid or performed in full,
Guarantor shall have no right of subrogation or any other right to enforce any
remedy which any of the Beneficiaries now has or may hereafter have against
Contractor.  

Section 2.07Self-Help Rights.  If Guarantor fails or refuses to perform any or
all monetary or non-monetary obligations that are guaranteed hereunder and, in
the case of any non-monetary obligations, such failure or refusal continues for
twenty (20) days following written notice thereof to Guarantor, then, in
addition to any other rights and remedies which any

Exhibit K-6

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Beneficiary may have hereunder or elsewhere, and not in limitation thereof, any
Beneficiary shall have the right (but without any obligation so to do) to take
action (including the payment of amounts due to any third party) to satisfy such
obligation either before or after the exercise of any right or remedy of United
against Contractor or Guarantor.  The amounts of any and all expenditures so
made by United in satisfaction of such obligation (including any such
expenditure arising from or in connection with United’s negligence in taking
such action, but excepting any such expenditures to the extent proven to have
been caused by or arising from the gross negligence or willful misconduct of
United) shall be immediately due and payable to United by Guarantor.

ARTICLE III
MISCELLANEOUS

Section 3.01Exhausting Recourse.  United shall not be obligated to pursue or
exhaust its recourse against Contractor or any other Person or guarantor, or any
security it may have for satisfaction of the obligations guarantied hereunder,
before being entitled to performance by Guarantor of each and every one of the
obligations hereunder.  No delay on the part of Beneficiaries in exercising any
right or remedy under this Guarantee or failure to exercise the same shall
operate as a waiver in whole or in part of any such right or remedy.  No notice
to or demand on Contractor or failure to give any such notice to or make any
such demand on Contractor shall be deemed to be a waiver of the obligations of
Guarantor hereunder or of the right of Beneficiaries to take further action
without notice or demand as provided in this Guarantee.  No course of dealing
between Guarantor and Beneficiaries shall change, modify or discharge, in whole
or in part, this Guarantee or any of the obligations of Guarantor hereunder.

Section 3.02Guarantee Remains Effective.  This Guarantee shall remain in full
force and effect, notwithstanding any invalidity, irregularity, or
unenforceability of any one or more of the CPA and the Ancillary Agreements.  No
release or discharge of Contractor in any receivership, bankruptcy, winding-up
or other creditor proceedings shall affect, diminish or otherwise impair or
otherwise be a defense to the enforcement of this Guarantee by the
Beneficiaries.  The liability of Guarantor shall not be affected by United
causing work necessary for the provision of Contractor Services to be done, or
by United’s pursuing any other remedies provided for in the Documents.

Section 3.03No Conditions.  This Guarantee has been delivered free of any
conditions and, except as otherwise expressly set forth herein, no
representations have been made to Guarantor affecting or limiting the liability
of Guarantor hereunder except as expressly provided herein.

Exhibit K-7

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Section 3.04No Bar or Defense; Waiver of Defenses.  No action or proceeding
brought or instituted under this Guarantee and no recovery in pursuance thereof
shall be a bar or defense to any further action or proceeding which may be
brought under this Guarantee by reason of any further default or defaults
hereunder or in the performance and observance of the terms, covenants,
conditions, and provisions in the Documents.  

Guarantor hereby waives all suretyship defenses and defenses in the nature
thereof.  Guarantor hereby further waives presentment, protest, notice, demand,
or action or delinquency in respect to any obligation hereby guarantied except
as expressly provided herein.  Guarantor waives acceptance of this Guarantee.
Without limiting the generality of the foregoing, Guarantor specifically waives
any requirements imposed by or to which Guarantor may otherwise be entitled by
virtue of the suretyship laws of the State of Illinois or any other relevant
state of the United States.

Section 3.05Liability Independent.  The liability of Guarantor hereunder is
independent of any other bonds or guaranties or other obligations at any time in
effect with respect to the Documents and may be enforced regardless of the
existence, validity, enforcement or non-enforcement of any such other guaranties
or other obligations.

Section 3.06Expenses.  Guarantor shall pay all costs, fees and expenses
(including reasonable attorneys’ fees) incurred by United in enforcing this
Guarantee, provided that United prevails in such enforcement (the “Enforcement
Expenses”).  Any and all amounts due and owing by Guarantor to United hereunder
that are not paid in full to United within ten (10) days following the earlier
of the due date or demand therefor shall bear interest from the date such
amounts were due hereunder until paid in full at the highest contract rate of
interest permitted by applicable law (the “Default Interest”).

Section 3.07Binding Effect.  Neither this Guarantee nor any provisions hereof
may be amended, modified, waived, discharged, or terminated orally, except by an
instrument in writing duly signed by or on behalf of the party against whom
enforcement of such amendment, modification, waiver, discharge or termination is
sought.  This Guarantee shall inure to the benefit of United and its successors
and assigns (collectively, the “Beneficiaries”), and shall be binding upon
Guarantor and its successors and assigns; provided, however, that Guarantor
shall in no event have the right to assign or transfer Guarantor’s obligations
and liabilities under this Guarantee in whole or part and any such attempted
assignment or transfer without the prior written consent of United shall be null
and void and of no force or effect.  This Guarantee is intended to be for the
benefit of, and shall be enforceable by, only the Beneficiaries and not by any
third parties (including creditors of the Beneficiaries).

Section 3.08Entire Agreement.  This Guarantee, together with the CPA and the
Ancillary Agreements, to the extent references are made thereto in this
Guarantee, contain the undersigned’s sole and entire understanding and agreement
with respect to its entire subject matter, and all prior

Exhibit K-8

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

negotiations, discussions, commitments, representations, agreements and
understandings heretofore had between United and Guarantor with respect thereto
are merged herein.

Section 3.09Governing Law.  This instrument shall be governed by and construed
in accordance with the laws of the State of Illinois.

Section 3.10Reliance.  Guarantor acknowledges that United will rely upon this
Guarantee in entering into the CPA and the Ancillary Agreements.

Section 3.11Notices.  All notices made pursuant to this Guarantee shall be in
writing and shall be deemed given upon (a) a transmitter’s confirmation of a
receipt of a facsimile transmission (but only if followed by confirmed delivery
by a standard overnight courier the following business day or if delivered by
hand the following business day), (b) confirmed delivery by a standard overnight
courier or delivered by hand or (c) e-mail delivery, provided that, in the case
of any such notice or communication transmitted by e-mail delivery, such notice
or communication shall not be in compliance with this Section 3.11 unless such
e-mail (i) includes in its subject line the following: “United Guarantee –
Important Notice” and (ii) the sender of such email has received a reply which
both has not been automatically generated and includes explicit acknowledgement
of the e-mail received, to the parties at the following addresses:

Exhibit K-9

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

If directed to Guarantor, addressed to:

 

Mesa Air Group, Inc.

410 N. 44th Street

Suite 700

Phoenix, AZ 85008

Attention: President (with a copy to General Counsel)

Facsimile No.: (602) 685-4350

E-mail:michael.lotz@mesa-air.com, brad.rich@mesa-air.com,
brian.gillman@mesa-air.com

 

If directed to United, addressed to:

 

United Airlines, Inc.

 

[***]

 

 

with a copy to:

 

United Airlines, Inc.

 

[***]

 

or to such other address as last designated by a party by notice in writing to
the other party hereto.

Section 3.12Waiver of Jury Trial.  Guarantor and United each hereby knowingly,
voluntarily and intentionally waive the right to a trial by jury in respect of
any litigation based hereon, arising out of, under or in connection with this
Guarantee.  This waiver is a material inducement for Guarantor to deliver and
United to accept this Guarantee.

Section 3.13Drafting of Guarantee.  Guarantor represents and warrants that (i)
it was represented by counsel of its choice, who has reviewed this Guarantee and
advised it of the contents and meaning; (ii) it is signing this Guarantee
voluntarily and with full understanding of its contents and meaning; (iii) it
waives any claim or defense that this Guarantee should be construed more
strictly against the other party as the drafter thereof.

Section 3.14Severability.  If any provision of this Guarantee or its application
to any Person or circumstance is held invalid or unenforceable to any extent,
the remainder of this Guarantee and the application of that provision to other
Persons or circumstances is not affected in that provision shall be enforced to
the greatest extent permitted by law.

Exhibit K-10

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Section 3.15Further Assurances.  In connection with this Guarantee and the
transactions contemplated by it, Guarantor shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Guarantee and those transactions.

Section 3.16Multiple Counterparts.  This Guarantee may be executed in any number
of counterparts and with the same effect as if all signing parties had signed
the same document.  All counterparts shall be construed together and constitute
the same instrument.

EXECUTED as of the Effective Date.

 

GUARANTOR:

 

 

 

Mesa Air Group, Inc.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Exhibit K-11

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT L

Exhibit L-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Letter of Agreement

Exhibit L-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

[gmqt3mmethse000004.jpg]

LOA 11United Express Job Opportunities for Furloughed United Pilots LETTER OF
AGREEMENT between UNITED AIRLINES, INC. and THE AIR LINE PILOTS in the service
of UNITED AIRLINES, INC. as represented by the AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL THIS LETTER OF AGREEMENT is made and entered into in accordance
with the provisions of Title II of the Railway Labor Act, as amended, by and
between UNITED AIRLINES, INC. (hereinafter referred to as "the Company" or
"United") and the AIR LINE PILOTS in the service of UNITED AIRLINES, INC., as
represented by the AIR LINE PILOTS ASSOCIATION, INTERNATIONAL (hereinafter
referred to as "the Association" or "ALPA"). The Company and the Association
agree that furloughed United pilots shall be offered job opportunities at United
Express carriers operating jet aircraft with seating capacity in excess of fifty
(50) seats under the following conditions: 1. Definitions a. United "United
Express Carrier" means a Carrier that has contracted with the Company to operate
Aircraft in accordance with the conditions of Section 1 of the Agreement. b.
"Eligible Furloughed Pilot" means a Pilot whose name appears on the United
Express Carrier Opportunity List and who is on furlough or who has received
notice of furlough. c. "United Express Carrier Opportunity List" means the list
maintained by the UAL-MEC Furloughed Pilot Coordinator after review by United
Express Carriers performing flying in the service of the Company pursuant to the
terms of Section 1 of the Agreement. 2. United Express Carriers shall make
offers for new hire positions to Eligible Furloughed Pilots in a number equal to
five (5) times the number of aircraft operated in the service of the Company and
subject to the limits of Section 1 of the Agreement. Of these five (5) offers,
at least three (3) shall be offers for new hire positions in aircraft with
seating capacity in excess of 50 seats and not more than 76 seats, and operated
pursuant to the terms of Section 1 of the Agreement. Once such offers have been
made, even if the United Express Carrier subject to the obligations of Section 1
of the Agreement and this Letter of Agreement has not been provided with a
sufficient number of Eligible Furloughed Pilots to fill the new hire positions,
the Participating United Express Carrier's obligation to make offers for the
purpose of LOA 11 Page 387

Exhibit L-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

[gmqt3mmethse000005.jpg]

 

operating Aircraft under the terms of Section 1 of the Agreement and this Letter
of Agreement shall be satisfied. 3.  In the event that a United Express Carrier
making offers of employment pursuant to Section 1 of the Agreement and this
Letter of Agreement receives an insufficient number of Eligible Furloughed
Pilots to fill offers for new hire Pilot positions, the Carrier shall continue
to extend offers of employment under the terms of this Letter of Agreement until
Eligible Furloughed Pilots have accepted a number of positions equal to the
number of job offers the Carrier is reqUnited uired to make under Paragraph 2 of
this Letter of Agreement. a.  A United Express Carrier shall make such
employment offers stated in Paragraph 3 of this Letter of Agreement as new hire
positions become available in the normal course of business. b.  A United
Express Carrier's ability to operate Aircraft under the terms of Section 1 and
this Letter of Agreement is dependent on extending employment offers as required
per Paragraph 2 of this Letter of Agreement and Section 1-C-l-j of the
Agreement, but is not dependent on Eligible Furloughed Pilots accepting the
employment offers as provided in Paragraph 3 of this Letter of Agreement. 4.  A
Pilot who is interviewed and accepts an offer of employment and who subsequently
declines this offer shall count toward the United Express Carrier's number of
job offers required by Paragraph 2 and the number of accepted offers required by
Paragraph 3 of this Letter of Agreement. 5.  When preparing to select pilots for
new hire positions pursuant to this Letter of Agreement, the United Express
Carrier shall contact the UAL-MEC Furloughed Pilot Coordinator to receive a list
of names from the United Express Carrier Opportunity List, a.  To be an Eligible
Furloughed Pilot, a United Pilot must i) be on furlough or have received notice
of furlough, and ii) have not previously rejected an offer of employment
(following an interview under this agreement) from a United Express Carrier
pursuant to this Letter of Agreement b.  Working through the UAL-MEC Furloughed
Pilot Coordinator, an Eligible Furloughed Pilot may designate i) carrier(s) to
which he would like his name forwarded, ii) carrier(s) from which he would like
his name withheld, and iii) criteria that would result in bypassing him for
certain new hire positions. An Eligible Furloughed Pilot whose name is forwarded
to a United Express Carrier consistent with his designations and who is offered
a position is required to accept such position and, if he declines, shall be
ineligible for any future employment opportunities with that United Express
Carrier under the terms of this Letter of Agreement. c.  Monthly, the MEC
Furloughed Pilot Coordinator shall provide the Company with a current copy of
the annotated United Express Carrier Opportunity List and an update on the
activity associated with the names. 6.  Eligible Furloughed Pilots whose names
are forwarded to a United Express Carrier pursuant to this Letter of Agreement
shall be required to complete all new hire paper work, meet all LOA 11 Page 388

Exhibit L-4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

[gmqt3mmethse000006.jpg]

United

new hire airman and medical qualifications, satisfy background checks and
participate in an interview. An Eligible Furloughed Pilot shall not be required
to perform a flight test. An Eligible Furloughed Pilot who, in conjunction with
the establishment of the United Express Carrier Opportunity List, is identified
by a United Express Carrier as being in a "no rehire" status shall not have his
name forwarded to that United Express Carrier. 7.  While Eligible Furloughed
Pilot names shall be forwarded in seniority order (modified by the qualifiers
permitted above) once such pilots have accepted employment at a United Express
Carrier pursuant to this Letter of Agreement, their seniority, longevity and all
other terms and conditions of employment at that Carrier shall be governed by
the rules of that carrier that apply to all new hires, except as set forth in
Paragraph 9 of this Letter of Agreement. 8.  An Eligible Furloughed Pilot who
accepts employment under the terms of this agreement shall serve the required
new-hire contractual and/or company policy required probationary period. Should
a situation occur during the probationary period where an Eligible Furloughed
Pilot, in the opinion of the United Express Carrier, fails to perform at an
acceptable level and faces termination for such failure, the Pilot shall be
afforded the due process considerations provided by that United Express
Carrier's pilot collective bargaining agreement and/or company policy. 9.  An
Eligible Furloughed Pilot who accepts employment under the terms of this Letter
of Agreement shall receive a minimum salary equal to that United Express
Carrier's second year First Officer pay rate for the largest Equipment permitted
under Section 1 of the Agreement operated by that carrier in its United Express
operations. The Carrier shall pay its applicable hourly rate for the position
held and United Airlines shall, on a monthly basis, pay the furloughed Pilot any
salary difference required under this Paragraph. This monthly payment shall be
subject to all applicable federal, state and local payroll taxes. The monthly
payment shall not, however, have any impact on the Pilot’s employment status at
United and it shall not be considered earnings for the purpose of any United
Airlines employee benefit plans. 10.  A United Express Carrier shall not require
an Eligible Furloughed Pilot who accepts employment pursuant to this Letter of
Agreement to resign his United seniority number. 11.  An Eligible Furloughed
Pilot who accepts employment with a United Express Carrier pursuant to this
Letter of Agreement and who subsequently desires to leave shall give as much
notice as possible but not less than three (3) months' notice. Should an
Eligible Furloughed Pilot resign his employment with a United Express Carrier
prior to the satisfaction of any training note obligation for the sole purpose
of recall to United Airlines, the Company shall pay any remaining obligation on
the note. 12.  If an Eligible Furloughed Pilot is hired by a United Express
Carrier and subsequently leaves that carrier, the United Express Carrier shall
replace that Pilot by offering a job opportunity to another Eligible Furloughed
Pilot as new hire positions become available in the normal course of business.
The provisions of this Letter of Agreement shall apply to these Eligible
Furloughed Pilots except for Paragraphs 2, 3 and 9 of this Letter of Agreement.
The United Express Carrier's ability to operate Aircraft under Section 1 of the
Agreement and the terms of this Letter of Agreement is not dependent on Eligible
Furloughed Pilots accepting these LOA 11 Page 389

 

Exhibit L-5

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

[gmqt3mmethse000007.jpg]

 

United employment offers. This Paragraph shall only apply after Eligible
Furloughed Pilots have accepted the number of positions required in Paragraph 3
of this Letter of Agreement. 13. While all United Express Carriers are committed
to complying with the job opportunity provisions of this Letter of Agreement,
adherence to these job opportunity provisions would be problematic if
circumstances were such that the United Express Carrier may have to furlough
pilots at the same time that they were required to hire furloughed United
pilots. Should this circumstance occur, the Company and the Association agree to
meet and discuss acceptable solutions to mitigate the impact of such
circumstances which would be agreeable to the parties and maintain the integrity
of this Letter of Agreement. AGREED, this 18th day of December, 2012.  For
United Airlines, Inc.  For the Air Line Pilots Association, International:
s'  l/M^. Captain 'Fred Abbott Senior Vice President Flight Opej^tkrfisTN V
Captain Donald L. Moak President Air Line Pilots Association, International P.
Douglas IvtcKeeiN- Senior Vice Presjaent Labor Relations  coo   Captajjww
preffte Chaiiffiafi LOA 11 Page 390

 

 

Exhibit L-6

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT M

Career Path Program for Pilots

United and Contract each agree to the following:  

 

1.

United and Contractor agree that it is mutually advantageous to establish a
program for the recruitment and mentoring of qualified pilot candidates aimed at
creating a pipeline of well-trained industry professionals to serve a continuing
need for pilots at Contractor and United.

 

2.

Contractor agrees to establish the United Career Path Program (also referred to
herein below as, the “Program”) at its own expense for pilots who have an
interest in potentially pursuing a career with United following employment with
Contractor. Contractor will place pilots into its Program who have successfully
demonstrated or achieved eligibility criteria approved by United (each, a
“Program Participant”), as follows:

 

a.

Pilot is employed by Contractor;

 

b.

High school diploma or GED equivalent;

 

c.

A pilot will be ineligible for hire at United until he/she has obtained a
Bachelor’s degree from an accredited institution, or otherwise has credentials
established by United in its sole discretion and applicable to United new hires

 

d.

A training performance record acceptable to United in its sole discretion, as
further described in the policy and procedures manual referenced
in Section 7 hereof;

 

e.

A dependability record acceptable to United in its sole discretion, as further
described in the policy and procedures manual referenced in Section 7 hereof;

 

f.

A disciplinary record acceptable to United in its sole discretion, as further
described in the policy and procedures manual referenced in Section 7 hereof;

 

g.

Completion of at least twelve months active service as a pilot with Contractor
flying in exclusive service for United;

 

h.

Hogan Personality Inventory (HPI) score acceptable to United in its sole
discretion, as further described in the policy and procedures manual referenced
in Section 7 hereof;

 

i.

Contractor shall ensure that all Program applicants have signed a release as
described in the policy and procedures manual referenced in Section 7 hereof
prior to acceptance into the Program permitting United access to all information
requested by United (including work records) on file with Contractor that are
relevant to criteria set forth in this paragraph;

Exhibit M-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

j.

A successful structured interview (as determined by United in its sole
discretion) conducted by a representative of United Airlines or its designee;
and

 

k.

Pilot is appropriately certified and trained to operate the Contractor’s
aircraft;

For a new pilot at Contractor who may elect to participate in the Program, the
structured interview and the HPI will be conducted as part of Contractor’s
recruiting process. For existing pilot employees of Contractor who seek to
participate in the Program, the structured interview and HPI will be conducted
at such time as such employees meet the other requirements set forth above. For
the period beginning as of the Effective Date of this Agreement to and including
the term of Contractor’s Capacity Purchase Agreement (CPA) with United, Program
Participants shall only fly aircraft in United Express service.

 

3.

Participants will participate in any professional development activities
mutually agreed between United and Contractor, At United’s option, Program
Participants may also interact with a United mentor pilot.  

 

4.

When United is actively hiring new pilots, and subject to the limitations set
forth in this Section 4 and in Section 6 below, United will make an offer of
employment with United to a Program Participant conditioned upon such Program
Participant successfully meeting the following criteria:

 

a.



Minimum flight hours in service to

Contractor

Minimum flight training completed by

Contractor

[***] hours Pilot-in-Command or

[***] hours total time

[***]initial qualification evaluation and [***]

continuing qualification evaluation

 

 

b.

Continued compliance with the requirements included in the Program eligibility
criteria described in Section 2a, 2c, 2d and 2e above;

 

c.

Completion of required professional development activities identified
in Section 3 above (if any);

 

d.

Meets United new hire pilot minimum qualifications, and

 

e.

Satisfactory completion of other customary United pre-employment screening
requirements, including, but not limited to, background investigation and drug
screening test, but not to include another structured interview with United.

 

5.

Contractor shall provide United any information requested by United, including
work records, associated with the service or work history of any Program
applicant or Program Participant and Contractor will certify in writing that
such information is accurate and complete.

Exhibit M-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

6.

Notwithstanding anything to the contrary in this agreement, pilot participation
in the Program and the hiring of any Program Participants by United pursuant to
the Program described herein, shall be subject to all of the following
additional limitations:

 

a.

The number of pilots placed into the Program is at Contractor’s
discretion; provided that for the period beginning as of the Effective Date of
this Agreement to and including the term of Contractor’s CPA with United, unless
otherwise approved by United, all of Contractor’s pilots meeting the
qualifications set forth herein shall be offered the option to be placed into
the Program.

 

b.

It is expressly agreed and acknowledged that any hiring of Program Participants
by United pursuant to the Program described herein is subject to the
availability of slots in United’s scheduled basic indoctrination classes for
pilots that are allocated to Contractor’s Program. The number of United pilot
positions offered by United in any calendar year shall be determined by United
but shall not be less than the Minimum Number of Positions for such year as set
forth in the following subparagraph; provided that, notwithstanding anything
herein to the contrary, during any period that any Labor Strike, labor slowdown
or other similar action involving Contractor’s pilots is occurring, then United
shall not be required to make any offers of employment to any Program
Participants.

 

c.

The number of United pilot positions offered by United in any calendar year
shall not be less than the following:

 

i.

[***] positions in 2018,

 

ii.

[***] of the number of United positions available for such year in 2019 and each
year thereafter in the Term (each such number of United pilot positions
represented by the foregoing clauses (i) and (ii), a “Minimum Number of
Positions”);

provided that if the number of candidates meeting all of the criteria
in Section 4 above in a particular calendar year is less than the Minimum Number
of Positions as set forth in the foregoing clause (i) or (ii), as applicable,
then the Minimum Number of Positions for such year shall be reduced on a [***]
basis to the extent of such shortfall.

 

d.

No more than [***] of Contractor’s pilots will be eligible to be offered
employment at United pursuant to the terms of the Program in any calendar year
unless Contactor and United consent in writing to a greater percentage of pilots
becoming eligible for employment at United during such year. United’s hiring of
any pilot of Contractor that applies for employment with United separately and
independent of such pilot’s participation in the Program shall not count toward
the satisfaction of, nor be subject to, the cap in the immediate preceding
sentence.

Exhibit M-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

e.

United and Contractor agree that it is in both their respective interests that
the hiring of Contractor’s pilots by United under this program not adversely
affect Contractor’s operational needs and requirements. Thus, notwithstanding
anything
in subparagraphs (c) and (d) above, if after review of Contractor’s operational
performance with Contractor, United in its sole judgment may reduce the number
of United pilot positions it offers to Contractor’s pilots in a particular
calendar year, and/or delay the offer(s) of employment United would otherwise
make to Contractor’s pilots.

 

f.

Any Program Participant may irrevocably elect to withdraw from the Program at
any time.

 

7.

United and Contractor will work together cooperatively in the development of a
policy and procedure manual detailing how the Program will be implemented in
their respective operations in a manner that reflects the objectives outlined in
this agreement,

 

8.

United reserves the right at any time to (a) modify any of United’s requirements
for the Program, and/or (b) discontinue the Program, in each case upon thirty
(30) days prior written notice to Contractor; provided further, that, if United
requires Contractor to modify or discontinue the Program during the Term, the
Program shall continue only for any then-enrolled Program Participants who have
met the requirements set forth in Section 4 hereof; provided further, that, if
during the Term, there occurs any Labor Strike, labor slowdown or other similar
action involving Contractor’s pilots, then United may at any time thereafter
elect to require Contractor to discontinue the Program or to modify United’s
requirements for the Program, in each ease effective immediately upon written
notice to Contractor and in such event, United shall have no further obligations
under the Program and this agreement.

 

9.

Nothing in this agreement or the development or implementation of the Program
shall operate or be construed to create a joint employment relationship or
excuse any of Contractor’s obligations to its employees. Contractor shall remain
solely responsible for the hiring, training, advancement, direction and control
of its employees and solely liable for all compensation, benefits or other
payments due such employees. Employees of Contractor who participate in the
Program remain employees of Contractor for all purposes and under no
circumstances will be deemed to be employees of United. Notwithstanding the fact
that Contractor has agreed to follow certain requirements of United in the
development and implementation of the Program, United will have no supervisory
power or control over any employees of Contractor in connection with their
participation in the Program or otherwise, nor will United have any
responsibility or decision making authority with respect to Contractor’s pilot
hiring or training.

 

10.

Notwithstanding anything in this agreement to the contrary, this agreement is
made by and solely for the benefit of United and Contractor only. Accordingly,
the parties do not intend to create any third-party beneficiaries hereby, and
none of the rights hereunder may be assigned in whole or in part, and no person
other than the Contractor under the Agreement shall have any right to enforce
United’s obligations under the Program.

Exhibit M-4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

11.

Contractor shall defend, indemnify and hold harmless United, its directors,
officers and employees from and against any and all (i) claims arising from or
relating to Contractor’s adoption or use of United’s hiring procedures,
instructions or standards in the hiring or
provision of Contractor’s crews necessary to operate the Scheduled Flights,
(ii) claims alleging that United is the employer of any employees, agents or
independent contractors engaged by Contractor in connection with the Regional
Airline Services or any other claims of joint employer, (iii) claims arising
from or relating to Contractor’s employment of any Program Participant or the
participation of any such individuals in the Program, and/or (iv) claims or
charges of adverse employment brought by any employee of Contractor or Program
Participant in the Program.

 

12.

For so long as the Program is continuing, Contractor will not

 

a.

implement or sponsor its pilots’ participation in any career path or development
programs for any carrier with whom Contractor does not have a Major Regional
Flying Agreement as of the date the other carrier’s program commences, or

 

b.

place Program Participants in the Program into any career path or development
programs of any other carrier unless such Program Participants irrevocably
withdraw from the Program.

For purposes of this paragraph, but without limiting any rights in favor of
United under agreements related to Contractor’s flying for United, a “Major
Regional Flying Agreement” shall be defined as an agreement between Contractor
and another carrier under which Contractor agrees to operate on behalf of such
carrier on average no less than [***] aircraft per day in commercial scheduled
passenger or cargo service.

Notwithstanding the foregoing, but without limiting any rights in favor of
United under agreements related to Contractor’s flying for United, nothing
contained herein shall limit Contractor’s ability to place pilots employed by
Contractor that do not participate in the Program into similar programs offered
by carriers that do not have a major regional flying agreement with Contractor
(“Other Programs”) as long as the total number of pilots participating in the
Other Programs, when aggregated, do not exceed [***] percent [***] annually of
Contractor’s pilots.

 

13.

The Program shall continue in effect until the expiration or termination of the
Agreement and in such event, United shall have no further obligations under the
Program and this agreement.

 

 

Exhibit M-5

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT N

Safety Standards for United and United Express Carriers

 

Contractor agrees and, as applicable, represents and warrants, to each of the
following:

1.

Contractor is in compliance with, has obtained the applicable air carrier
approvals with respect to, and shall remain in compliance throughout the Term of
this Agreement, with the U.S. Department of Defense (DoD) Quality and Safety
Requirements (including without limitation 32 CFR Part 861 and any other
applicable governmental quality or safety requirement), and will maintain
approval and continue to comply with all applicable Federal Aviation Regulations
(F.A.R.).  In the event any change to such compliance or status occurs at any
time during the Term, Contractor shall notify United immediately of both (x) any
such change and (y) the corrective actions taken by Contractor or a correction
action plan.

2.

Any non-compliance with any safety requirements or corrective action plans shall
be grounds for partial or complete suspension or termination by United, without
further liability, of this Agreement or any of the terms or conditions of this
Agreement; but, with reservation of all other rights and remedies available to
United.  

3.

Additional safety reviews and audits may be required at United’s discretion and
Contractor shall cooperate with all such reviews and audits.

4.

Contractor shall perform all operations in accordance with United Airlines
Policies and Procedures and Regional Ground Operations Manual (RGOM).  

5.

In all facets of United Express Carrier operations, SAFETY shall be Contractor’s
#1 priority. Contractor shall ensure all personnel maintain this same standard
during the course of performing their duties.

6.

In addition, Contractor agrees to implement or maintain, as applicable, the
following:

 

a.

Mutual support of one another in implementing these standards by sharing safety
data, information and expertise.

 

b.

Quality maintenance and operations training programs

 

c.

A carrier internal evaluation program to monitor all operational divisions to
include, at a minimum, key safety issues, dangerous goods handling, and training
records and qualifications for all personnel.

 

d.

Quality programs to manage outsourcing of services.

 

e.

A formalized maintenance quality assurance program to monitor all maintenance
and maintenance support activities including but not limited to maintenance
practices, required inspection items and technical document control.

 

f.

Implementation of a program to rectify FAA inspection findings.

 

g.

Presence of a voluntary self-disclosure reporting program.

Exhibit N-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

h.

Formal process to routinely bring safety and compliance issues to the attention
of carrier’s senior management.

 

i.

Anonymous and non-punitive safety hazard reporting system.

 

j.

A Senior Management policy statement supporting open safety reporting by
employees.

 

k.

Director of Safety, reporting to the highest levels of management, overseeing
the carrier’s safety programs.

 

l.

Process for managing corrective actions from FAA and internal audit program as
well as employee disclosure.

 

m.

Ongoing flight safety education/feedback program.

 

n.

Ground safety program in airport operating areas.

 

o.

Incident investigation process that includes accountability, recommendations and
corrective actions taken.

 

p.

Establishment and maintenance of emergency response procedures and manual.

 

q.

Participation in UAL/industry safety information exchange forum.

 

r.

Compliance with the safety standards set forth by the International Air
Transport Authority (IATA) Operational Safety Audit (IOSA) and shall not be
suspended from such IOSA registry.

 

s.

Contractor will pay for any IOSA audit costs, which costs shall not be
reimbursable by United.

 

 

Exhibit N-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT O

Form of Assignment Agreement

This Agreement (this “Agreement”) is made and entered into, and is to be
effective on, this the ____ day of ____________ (the “Effective Date”), by
____________, a ____________ corporation (“Assignor”) and ____________, a
____________ corporation (“Assignee”), [and the ____________ (“Airport
Lessor”)].

 

W I T N E S S E T H:

 

WHEREAS, Assignor leases space], designated on Exhibit(s) _____ attached hereto
and made a part hereof (together the “Premises”), at ____________ at the
____________ Airport, ____________ (the “Airport”) under a certain [Airport Use
and Lease Agreement dated ____________, (as amended, hereinafter referred to as
the “Lease”)] between Assignor and the Airport Lessor;

 

WHEREAS, a copy of the Lease has been provided to Assignee and is incorporated
herein by reference;

 

WHEREAS, Assignee operates at the Airport and from portions of the Premises;

 

WHEREAS, Assignor desires to assign to Assignee [all] [a portion] of Assignor’s
remaining right, title and interest in the Lease [insofar (and only insofar) as
the Lease pertains to certain leased premises and improvements described on the
attached Annex 1], such space herein called the “Assigned Space” and the
improvements located within the Assigned Space are herein called the “Assigned
Space Improvements”.  The Assigned Space and Assigned Space Improvements are
herein called the “Assigned Premises”;

 

WHEREAS, Assignee desires to accept such assignment from Assignor;

 

[WHEREAS, such assignment requires the prior written consent of the Airport
Lessor];

 

[WHEREAS, pursuant to the Lease, such assignment does not require the consent of
the Airport Lessor (but written notice of such assignment is required to be
given to the Airport Lessor)].  

 

NOW, THEREFORE, in consideration of the assignment herein made and of the mutual
agreements and covenants hereinafter set forth, the parties hereto agree as
follows:

 

1.DEMISE AND USE

 

Effective on the Effective Date, Assignor hereby assigns to Assignee all of the
interest of the lessee under the Lease [insofar (and only insofar) as the Lease
pertains to the Assigned Premises].

 

Exhibit O-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

2.ACCEPTANCE OF ASSIGNMENT

 

Assignee accepts the foregoing assignment of the Lease [insofar (and only
insofar) as the Lease pertains to the Assigned Premises] and covenants with
Assignor, from and after the Effective Date, to pay all rent and other charges
provided for in the Lease, as amended and to perform and observe all of the
other covenants, conditions and provisions in the Lease, as amended, to be
performed or observed by or on the part of Assignor as tenant under the Lease
[in respect of the Assigned Premises].

 

3.WARRANTIES

 

Assignor hereby warrants and covenants that (i) except for the rights and
interests of the Airport Lessor under the Lease, Assignor is now the sole owner
of all rights and interests in and to the Assigned Premises, (ii) the Lease[, as
it relates to the Assigned Premises,] is in full force and effect, (iii)
Assignor has complied with all terms and provisions of the Lease [as it relates
to the Assigned Premises] and same is not currently in default and Assignor
knows of no condition which with the passage of time or giving of notice might
constitute a default under the Lease by any party, and (iv) the Assigned
Premises and the Lease [, insofar as it relates to the Assigned Premises,] are
free from all liens and encumbrances.  A copy of the Lease (and all amendments
thereto) are attached as Annex 2.

 

Subject to the foregoing, Assignee accepts the Assigned Premises and equipment
thereon “AS IS” and acknowledges that there is, with respect to the Assigned
Premises and equipment thereon, NO WARRANTY, REPRESENTATION, OR CONDITION OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTY OF
HABITABILITY, MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE, and that
none shall be implied by law. Except as stated in this Agreement, Assignee
acknowledges that Assignor has made no representations with respect to the
Assigned Premises or equipment. Final determination of the suitability of the
Assigned Premises or equipment for the use contemplated by Assignee is the sole
responsibility of Assignee, and Assignor shall have no responsibility in
connection with such suitability.

 

4.ASSIGNEE TO COMPLY WITH LEASE TERMS

 

Assignee agrees to perform and observe all of the covenants, conditions and
terms of the Lease relating to the period of time from and after the Effective
Date [(insofar, but only insofar, as the same related to the Assigned
Premises)], and to protect, defend, indemnify and hold harmless Assignor from
and against all claims, damages, and expenses of any kind asserted by any person
or entity, including the Airport Lessor, arising out of the nonperformance,
nonobservance or improper performance or observance of the covenants, conditions
or terms of the Lease [(insofar, but only insofar, as the same relates to the
Assigned Premises)].  Assignor shall comply with all remaining terms of the
Lease, to the extent any non-compliance could adversely affect Assignee rights
in or to the Assigned Premises. Assignor agrees to protect, defend, indemnify
and hold harmless Assignee from and against all claims, damages, and expenses of
any kind asserted by any person or entity, including the Airport Lessor, arising
out of the nonperformance, nonobservance or improper performance or observance
prior to the Effective Date of the covenants, conditions or terms of the Lease
[(insofar, but only insofar as the same relates to or effects the Assigned
Premises)].  Nothing herein shall be construed as to obligate Assignee to be
responsible in any

Exhibit O-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

way for any hazardous material located in, or the environmental condition of,
the Assigned Premises as of the Effective Date to the extent not caused by or
arising from Assignee’s operations.

 

5.APPROVALS

 

[This Agreement shall not become effective unless and until the consent of the
Airport Lessor is given by execution of consents for the assignments herein
made, which consents shall be requested on the standard form for such consents
by the lessor as attached hereto as Annex 3.  Assignor and Assignee hereby
mutually agree to expeditiously take any and all actions, and to cooperate fully
with each other, with respect to obtaining any approvals, authorizations,
licenses or similar items that may be necessary or desirable in order to carry
out the agreements set forth herein or contemplated hereby.  The parties hereto
agree to request the consent of the Lessor on the consent form attached hereto
as Annex 3.  The parties agree to make such reasonable changes to such form as
may be required by Airport Lessor.]

 

[Consent by Airport Lessor.  Airport Lessor, as evidenced by its execution
below, does hereby consent to this Assignment, [releases Assignor from all of
its responsibilities and obligations under the Lease that are attributable to
the period of time after the Effective Date, and] agrees to look solely to
Assignee for performance of all obligations thereafter under the Lease [as it
relates to the Assigned Premises].]

 

[Acknowledgement. Assignor and Airport Lessor hereby represent to Assignee that
the Lease is currently in full force and effect, and that they know of no events
of default relating to the Lease or the Assigned Premises as of the date
hereof.]  

 

6.APPLICABLE LAW

 

[The laws of the State where the Assigned Premises are located shall be used in
interpreting this Agreement and in determining the rights of the parties under
it.]

 

7.SEVERABILITY

 

If any part of this Agreement is held to be invalid by final judgment of any
court of competent jurisdiction, the part held invalid shall be modified to the
extent necessary to make it valid or, if necessary, excised, and the remainder
of the Agreement shall continue to remain effective.

 

8.ENTIRE AGREEMENT

 

This Agreement contains the entire agreement between the parties with respect to
its subject matter and may not be changed in any way, except by a written
instrument executed by the parties and, if necessary, approved by the Airport
Lessor.  

 

9.SUCCESSORS AND ASSIGNS

 

The provisions of this Agreement shall be binding on the parties, their
successors and assigns.

 

Exhibit O-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have properly executed this Agreement effective
the date first above written.

 

ATTEST:

 

[ASSIGNOR]

 

 

 

 

 

 

 

BY:

 

 

 

 

 

 

 

 

 

TITLE:

 

 

 

 

 

 

 

 

 

DATE:

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

[ASSIGNEE]

 

 

 

 

 

 

 

BY:

 

 

 

 

 

 

 

 

 

TITLE:

 

 

 

 

 

 

 

 

 

DATE:

 

 

 

[Consent of Airport Lessor

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Date:

 

]

 

Exhibits to be Attached:

 

Annex 1 – Description of Assigned Space

Annex 2 – Copy of Lease

Annex 3 – Request for Consent

Exhibit O-4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

ANNEX 1

to the Form of Assignment

 

DESCRIPTION OF ASSIGNED SPACE

 

Exhibit O-5

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

ANNEX 2

to the Form of Assignment

 

COPY OF LEASE

Exhibit O-6

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

ANNEX 3

to the Form of Assignment

 

REQUEST FOR CONSENT TO ASSIGNMENT

____________, a ____________ corporation (“Assignor”) and ____________,
a ____________ corporation (“Assignee”) hereby apply to the [____________] (the
“Airport Lessor”) for its consent to an Assignment attached as Exhibit “A” and
dated ____________ (the “Effective Date”), for premises described therein (the
“Assigned Premises”) as required by the [____________ Use and Lease Agreement]
(the “Agreement”) with ____________ for certain premises at ____________
Airport.  As consideration for the granting of the aforesaid consent and without
limitation of any right or remedy of the Airport Lessor as set out in the
Agreement, Assignor and Assignee agree with the Airport Lessor as follows:

 

1.

Assignor represents to Assignee that to its knowledge as of the date hereof, the
agreement dated ____________, by and between the Airport Lessor, as Lessor, and
Assignor, as Lessee, is in full force and effect and there are no rental fees in
arrears and no notices of termination or default are outstanding.

 

2.

The parties hereto recognize and agree that the cancellation, termination, or
expiration of the Agreement shall serve to terminate Assignor’s and Assignee’s
rights and obligations concerning the Assigned Premises.

 

3.

All notices to Assignee (as Lessee) with respect to the Assigned Premises
pursuant to the Agreement shall hereinafter be sent to Assignee at the following
address:

 

 

 

 

 

4.In addition, it is expressly understood and agreed as follows:

 

 

(a)

That by the granting of this consent to Assignment, the Airport Lessor is not
consenting in advance to any future subleases or assignments of the Assigned
Premises or any other facilities by [either Assignor or] Assignee.  


 

(b)

That no future amendment, modification or alteration to the Assignment shall be
or become effective without prior notice to and approval by the Airport Lessor
if required by the provisions of the Agreement.

 

 

(c)

That Airport Lessor, as evidenced by it execution of this consent below,
[releases Assignor from all of its responsibilities and obligations under the
Agreement that are attributable to the period of time after the Effective Date,
and] agrees to look solely to Assignee for performance of all obligations
thereafter under the Lease [as it relates to the Assigned Premises].

 

 

(d)

[That Assignor and Airport Lessor hereby represent to Assignee that the Lease is
currently in full force and effect, and that they know of no events of default
relating to the Lease or the Assigned Premises as of the date hereof.]  

Exhibit O-7

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

The parties accept the foregoing acknowledgments and agreements and the Airport
Lessor hereby consents to the Assignment attached as Exhibit “A”.  However, the
terms of the Agreement and this Request for Consent shall prevail over any
conflicting terms or provisions contained in Exhibit “A” hereto.

 

FOR THE AIRPORT LESSOR:

 

FOR [ASSIGNOR]:

APPROVED

 

APPROVED

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

Director, Department of Aviation

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOR [ASSIGNEE]:

 

 

 

 

APPROVED

ATTEST/SEAL:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

Corporate Secretary

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

 

 

 

Exhibit O-8

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT P

 

Charter Flight Operations

 

Subject to the provisions of Section 2.1 establishing, without limitation, that
United shall, in its sole discretion, establish all schedules for Charter
Flights, including determining the city-pairs served, frequencies, utilization
and timing of scheduled arrivals and departures, and shall, in its sole
discretion, make all determinations regarding the establishment and scheduling
of any Charter Flights, and that Contractor shall operate such Charter Flights
pursuant to the terms of the Agreement, each of Contractor and United agrees to
the following:

 

 

1.

United agrees to schedule Charter Flights using only aircraft that are available
to schedule, including Remain Over Night (“RON”) aircraft that are not otherwise
in maintenance.

 

 

2.

Charter Flights shall be performed at the rates as set forth on Schedules 2A and
2B.

 

 

3.

Contractor agrees to have its System Operations Control (“SOC”) employees work
directly with United to successfully operate Charter Flights.

 

 

4.

Contractor’s SOC will ensure Charter Briefings provided by United are
distributed to and reviewed by its crews before the operation of any Charter
Flight.

 

 

5.

Contractor agrees to provide United’s Charter Operations Planner aircraft
routing and assigned crew information (including contact information for the
crew) seventy-two (72) hours before the start of any Charter Flight.

 

6.

Contractor agrees to withhold Charter Flights from its normal monthly crew bid,
in order to minimize re-crewing costs in the event that United should need to
alter the schedule of a Charter Flight or cancel the Charter Flight altogether.

 

7.

Contractor’s SOC will remain in constant contact with United’s Charter
Operations Planners while conducting any Charter Flight on behalf of United,
advising them of weather, maintenance issues, and other factors that could
impact, delay, or cause the cancellation of any Charter Flight.

 

 

8.

United personnel will be the sole contact with the charterer and will advise the
customer of any delay or cancellation to a Charter Flight.

 

 

9.

Contractor will provide Operations Engineering support capable of providing
Charter Flight approval for new airports and routes within seventy-two (72)
hours of the initial request from United.

Exhibit P-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

 

10.

Contractor agrees to provide, to the extent allowed by its existing labor
agreements, a charter-trained subset of flight attendants at each base to be
used on Charter Flights operated on behalf of United.

 

 

11.

United agrees to train the above described charter-trained subset of flight
attendants—at its own expense—on the special requirements of working a Charter
Flight.

 

 

12.

To the extent allowed by its existing labor agreements, Contractor agrees to
allow United, based upon Customer Satisfaction scores, to select specific flight
attendants to fly specific Charter Flights.  Nothing in this provision shall
operate or be construed to limit Contractor’s responsibility for the acts or
omissions of Contractor’s employees, independent contractors or agents, or be
construed as joint employment, or excuse any of Contractor’s obligations under
Section 4.1(a) herein or under any other provision of this Agreement.

 

 

Exhibit P-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT Q

 

Ground Handler Indemnity

 

Unless superseded by another agreement between a United Ground Handler (as
defined below) and Contractor, the following provisions shall apply with respect
to the actions of United or any of United’s affiliates, in each case only to the
extent that such person is acting directly in the capacity as a ground handler
(a “United Ground Handler”) for Contractor pursuant to this Agreement.

 

 

1.

Indemnification.  The United Ground Handler (the “Indemnitor”), on the one hand,
shall indemnify, defend and hold harmless Contractor and its directors, officers
and employees, on the other hand, (the “Indemnitees”), from and against any and
all liabilities incurred by Indemnitee arising out of physical loss of or damage
to the Covered Aircraft (hereinafter, a “Claim”) resulting from the negligence
of the Indemnitor in providing ground handling services to Indemnitees, except
to the extent caused by the negligence or willful misconduct of any Indemnitee;
provided that the Indemnitor’s liability pursuant to this Exhibit Q with respect
to any such Claim shall not exceed [***] in the aggregate; provided further,
that the Indemnitor shall not indemnify Indemnitee for any individual Claim in
an amount less than [***].

 

 

2.

Exclusion of Consequential Damages.  THE INDEMNITOR SHALL NOT BE LIABLE TO ANY
PERSON PURSUANT TO THIS EXHIBIT Q FOR ANY INDIRECT, INCIDENTAL, PUNITIVE,
CONSEQUENTIAL OR EXEMPLARY DAMAGES, INCLUDING, WITHOUT LIMITATION, DAMAGES FOR
LOSS OF REVENUE OR LOST PROFITS, EVEN IF THE INDEMNITOR HAD BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, AND EACH INDEMNITEE HEREBY RELEASES AND WAIVES ANY
CLAIMS AGAINST THE INDEMNITOR REGARDING SUCH DAMAGES.

 

 

3.

Prompt Notification.  Any Indemnitee seeking indemnification hereunder shall
give prompt and timely notification to the Indemnitor of any such claim, fine,
penalty, action or proceeding, and allow the Indemnitor the right to compromise
or participate in the defense of same.

 

 

Exhibit Q-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT R

 

CRJ Lease Return Conditions

 

 

[gmqt3mmethse000008.jpg]

 

Exhibit R-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Attachment A to Schedule I KEtURN OP THE AIRCRAFT (a) (Senerai At the time of
such retain, <i) the Aircraft shall he registered under the am of the United
States with the FAA is the name of lessor or Its designee unless such
registration is prohibited by reason of the failure of Lessor, fee Owner
Participant ta Lessor's designee to he eligible qn such date to own an’ aircraft
registered with the PAA and (ii) the Airframe will be fully equipped with the
Engines Installed thereon. At the time of such istura, such Airframe and
Engines; (A)  shall have a valid certificate of airworthiness issued by the PAA
and he eligible for operation under Part 121 or any successor regulation, . £S)
shall be free and clear of all liens (other than Lessor Liens (including for ' ^
Ms propose Liens that would he Lessor Liens but for the proviso to the
definition of Lessor Liens)); {€) shall be in a regular passenger configuration
used by lessee and in as good condition as when originally delivered to Lessee,
ordinary wear^and tear excepted, and otherwise m the condition, mpitd to ee
malntaiaed under Lessee’s PAA-apprwed maintenance program; (p> shall have all of
Lessee's exterior insignia painted over or removed in a good and workmanlike
manner (and any repainted or stripped down areas shall match the existing
exterior colors) and all of lessee's interior - markings removed in accordance
with industry standards; (B) shall be in a state of cleanliness suitable safer
Losee's normal standard* for as© in its fleet operations and by t!-S< commercial
airline standards, (F) shall fee maintained by cleaning and treating ait mild
and moderate corrosion and correcting afl severe or exfoliate corrosion in
accordant* with Lessee's BAA-approved maintenance program or Mmwacwrera
structural repair macros}; and (G) shall be cleared throegh sit applicable
costoss; sad « ail &ch ease# th* Air&nSt stall not have been discriminated
against m m ma^wnstwe, vis* or operation by tmmm of it? leased status.

Exhibit R-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

[gmqt3mmethse000009.jpg]

 

(b) Airworfhiness. Directivcs. AU FAA Airworthiness Derectuves and amonchments*
or Changes [the Federal Aviation Regulations applicable to the Airframe, Engines
(or Accepcable Alterdate Engines) or parts* as Well as all mandatory service
bulletins applicable to any of the foregoing' shall have been acconrplished by
terminating action in cmpliance with the isauting agebcy's or the
jmaufuctiorer's specific instructions, regardless of any waivers that the-
Lessee may have nogotiared with the FAA, as the case may be, to the extent that
any that any such directives, regulations or bulletins have an effective, dare
for terminating compliance (i) prior to the date of return, or (ii) after the
date of return but only if Lessee has begun termination action in regard on
other aircraft in Lessee's fleet and such termination action is accomplished by
Lessee concurrently With a particular type of maintenance precedere, and the
Aircraft is sheduled (or in the normal course-would be scheduled) for such
maintenance procedure prior to the date of retrun and, in all casest without
discrimination against the Aircraft by reason of its leased status (c) Scheduled
Maintenande, At the time of return of the Airframe shall  to fresh from IT block
“C1' check in With  the Lessee,s then applicable VAA-approved As used berein,
and notwithstanding the then applicable reunenctaturt, the term  1 C check"
shall be deemed at all times to refer to maintenance procedures of the- same
type and scope as constitute'C check,r under the Lessee’s FAA-approved
maintenance program as in (d) Engines. At the time of return, the Engines shall
meet the following requirements; (i) each Engine shall have remaining no less
than [***] flight horn's ustil the next on-condition and next
scheduled  removal  for  life limited parts (based on Lessee experience for
engine  refurbishment  during  the  three (3) immedialely preceding year before
the date of returm;  (ii) the lessor (or its designated representative) shall
perform a external visual inspection and internal beroscope of the "Engined. The
lessee shall promptly correct, no prome the correction of, any discrepancies
found which are beyond the engine manufacturer's maintenance manual in -service
limits limits  which are subject to reduced interval and/or special inspeetion
in accordence with the engine manufacturer's maintenance manual; (iii) each
Engine shall have a video boroscope inspection preferred in accordance  with the
applicable engine manufacturer's maintenance  manual. Horoscope
inspection  findings shall be within the engine manufacturer's maintenance
manual limitations, Any cornporient or part found during the boroscope
inspection that has  a published limitation apeclfied in  the applicable
engine  manufacturer's maintenance  manual of less than [***]  horrs remaining
life due to its condition shall be repaired or by the Lessee, in with
applicable; engine manufactures's maintenance manual, A performance run will be
conducted in accordance  with the applicable engine  manufacturer's maintenance
manual to ensure that the Engine has a  bn - 20 degree Celsius margins remaning
in accordance  with Paragraph (v) Engine operating

 

Exhibit R-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

[gmqt3mmethse000010.jpg]

 

Parameters i,e., EGT, oil pressure, oil consumption and vibration, shall be
wihtib the engine manufacturer's maintenance manual limits:  (iv) the Aircraft
shall be capable of certificated, full rated performance without limitations
throughout the entire operating enbelope as defied if the Air plane Flight
Manual. Perfromance compliance will be demonstrated at the time of the
acceptance flight test by on-wing static with the engine mamafacturer,s
maintenance manual; (v) each Engine shall have a positive EGT margin at a 20
degees Celsius outside air temperature at sea level and standed atmospheric
pressure condition of no less than 20 degree Celsius , as calculated per the
engine manufacturer,s  recommendation at full ested thrust take-off and the
Lessee and Lessee agree theat the 20 degree positive EGT margin shall be
adfusted at the date of the return based of an average of the engine
manufacturer’s and Lessee’s then Engine Trend Monitoring date to support a
remaining on-wing life of [***] flight hours for an assumed operation of 1 hour
to 1 cycle; and  (vi) each instailed Engine shall have no single life limited
part with less than [***] cycles life remainig in accordance with  the engine
manufacturer’s maintenance manual, Chapter 5 total approved lives. In respect of
Engines, for each life limited part, the Lessor and Lessee shall agree as
follows: At the date of return ,for each life limited part with cycles since new
in excess of [***] of the manufacturer’s total appoved life, Lessee shall pay an
amount to Lessor calculated as follows: A  (A/B) x C where Part cycles since new
minus [***] of manufacture’s total approved life  B  [***] of
manufacturer’s  total approved life C   The then current manufactuere’s  price
to Mesa for a new replacement of that part   In respect of installed Engines,
for Engine refurbishment, the Lessor and lessee shall agree as follows, assuming
lessee’s hour to cycle ratio is 1 to 1  At the  date of renum for each Engine
with flight houre since last core perfomanace restoration in excess of [***] of
the Lessee’s 12 month rolling sverage shop visit rate s [***] hours), the lessee
shall pay an amout to the Lessor calculatecd as follows:      E  (E.F) x G where
Engine flight hours since last core performance restoration F  [***] of the
lessee’s 12 month rolling average shop visit rate x [***] hours

Exhibit R-4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

[gmqt3mmethse000011.jpg]

 

G = $K, the core performance restoration supplemental rent Engime flight hour
based on Lessee’s cost for engine refurbisgnent during the three (3) immediately
preceding years before the date of reforn. (E)     Return of the Engine. In the
enent that an Acceptable Alternate Engine shall be deliverd with the returned
Airframe, Lessee, concurrently with such delivery will, at no cost to Lessor,
furnish or cause to be furnished to lessor a full warranty (as to title) bill of
sale with respect to escb such Acceptable Alternate Engine, in frm and substance
reasonably satesfactory to Lessor (together with an opinion of coursel (which
may be an employee of Lewssee or Guarantor) to the effect that such full
warranty bill of sale has been duly authorized and delivered, and is enforceable
in accordance with its terms and that such Acceptable Altermative Engine are
free and clear of all Liens other than Lessor Liens (including for this purpose
Liens that would be Lessor Liens but for the provisoto the definition fo Lessor
Liens), against receipt from Lessor of a bill of a bill of sale evidencing the
transter, without recourse or warranty (except as to the absence of Lessor Liens
(including for this Purpose Liens that would be Lessee Liens but for the proviso
to the definition of lessor )) by Lessor to Lssee or its designee of all of
Lessor’s right title and interest in and to any Ingime not installed of the
Airframe at the time of the return of the Airframe. (f)  Structual Inspection
Tasks. Along with th “C” check the Airframe shall have accomplished all
structural tasks due through the next scheduted “C” check Thereafter.
(g)  Landing  Gear life. The main gear and the nose landing gear shall have at
least [***] percent [***] of the landings remaining of  [***] landings whichever
is less, since its last removal and overshall or original installaton for the
main gear and the nose landing gear in the Lessee’s FAA-approved maintenance
program. (h)  Tires and Brakes. The tires and brakes shall have remaining [***]
Perent [***] or more of the full service life. (i)  Condition of controlled
Components. Aircraft and angine hour and/or chcle controlled components at time
of return to lessor shall have remaining as a minimum one half life and/or [***]
Percent [***] of the manufacture’s recommended overhaul interval in hours or
cycle, whichever is applicable before ant scheduled removals for lverhaul, test
or disassembly. All components controlde on a calendar basts shall have
remaining at least half-time before scheduted removal for testing of overhaul,
Such houscycle or calendar controlled components are defined as those components
controlled undr Lessee’s FAA-approved maintenance program. (j)  Deferred
Maintenance. There shall be no open, outstanding or deferred maintenance items,
scheduled or unscheduled, against the Aircraft. (K) Manuals. Upon the return of
the Aircraft upon any tennination of this Lease in accordance with Paragraph (a)
of Section 5 the Lease Lessee shall deliver of cause to be delivered to Lessor
all current logs, manual and dats and maintenance, inspection, modlflecation and
over record and similar records incorporation the latest revisions required to
be maintained with reapect to the Aircft and pars under  FAA rules under  Part
121 the Lessee’s FAA-approved maintenance program and all other applicable faws
and applicable rules and

Exhibit R-5

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

[gmqt3mmethse000012.jpg]

 

Regulations of each country under the laws of which the Aircraft has been
registered during the period of operation thereof, which logs, manuals, records
and other data shall be in the English language or accompanied by an English
translation thereof, if any such logs, manuals records or other data are
missing, incomplete or otherwise not in accordance with FAA standards applicable
to lessee, lessee shall reaccomplish the maintenance tasks under Part 121
necessary to produce such records in accordance with its FAA-approved
maintenance program prior to return of the aircraft or otherwise perform all
necessary acts (without regard to any applicable waivers or deferrals) to obtain
such records in a manner satisfactory to the FAA.  (I) Storage upon return. If,
at least 15 days prior to expiration of the lease at the end of the basic term
or any renewal term or prior to a termination pursuant to section 9(b) or
section 15 of the lease, lessee receives from lessor a written request for
storage of the aircraft upon its return hereunder, lessee will provide lessor,
or cause lessor to be provided, with storage facilities for the aircraft (x) at
lessee’s risk and expense for a period not exceeding 30 days, and (y) thereafter
at lessor’s risk and at lessor’s cost for insurance, maintenance and lessee’s
out-of- pocket expenses plus a reasonable parking fee for such storage for a
period not exceeding 60 days commencing on the date of such expiration or
termination; in the case of each of (x) and (y), at Lessee’s facility at
phoenix, Arizona or at any other location in the continental united states
selected by lessee and used by lessee as a location for the long-term parking or
storage of aircraft; provided that the period set forth in clause (y) may, at
lessor’s option, be extended for an additional 60 day period if such storage
facilities  are available.  (m) severable parts. at any time after lessee has
advised lessor that it has determined not to renew this lease or purchase the
aircraft, or the aircraft is otherwise to be returned to lessor, lessee shall,at
lessor’s request, advice lessor of the nature and condition of all severable
nonproprietary parts (other than parts otherwise required by section 7 or 8 of
the lease to be maintained on the aircraft) owned by lessee which have been used
by lessee during the prior six months and which lessee has or intends to remove
from the aircraft in accordance with section 8 of the lease. Lessor may, at its
option, upon 30 days notice to lessee, purchase any or all of such
nonproprietary parts from lessee upon the expiration of the tern at their fair
market value.  (n) Acceptance flights, lessee shall provide for acceplance test
flights, each not to exceed one (1) hour in duration, as necessary to demonstate
the airworthness ot the aircraft (including for this purpose acceptable
alternate engines to be reurned) and the proper functioning of all systems and
components in accordance with the manufacturer’s flight functional procedures.
The lessee shall pay for any costs associated with the first such flight and any
subsequent. Flights limited to, costs for fuel, oil, airport fees, insurance,
takcoff/landing fees, customs duties, and any other costs incurred by the
lessor. Lessee shall permit not than two (2) lessor’s representatives onboured
during any flight rests as direct observers of the functional tests. (o)
appraisal procedure. Following expiration of the 60-day cure period provided for
in section 14(d) of the lease, if there retains any dispue between lessee and
lessor as to compliance with the provisions of section 5 of the lessee and the
parties are unable to agree on the cost necessary to unreddy such disputed
items, lessee and lessor shall submit such dispute to the appranesal
procedure.has defined to the residual agreement and lessee shall pay to lessor  

 

Exhibit R-6

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

[gmqt3mmethse000013.jpg]

 

any adjustment Amount (as defined in the residual agreement) determined to be
due as a results of such deficiency, if   any, as determined by appraisal
procedure I, without duplication of any amount otherwise payable under the
preceding provision of this attachment A,

 

Exhibit R-7

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

[gmqt3mmethse000014.jpg]

 

Attachment A to Schedule I   RETURN OF THE AIRCRAFT  (a) General. At the time of
such return, (i) the Aircraft shall be registered under the laws of the United
States with the FAA in the name of Lessor or its designee unless such
registration is prohibited by reason of the failure of Lessor, the Owner
Participant or Lessor’s designee to be eligible on such date to own an aircraft
registered with the FAA and (ii) the Airframe will be fully equipped with the
Engines installed thereon.  At the time of such return, such Airframe and
Engines:  (A) shall have a valid certificate of airworthiness issued by the FAA
and be eligible for operation under Part 121 or any successor regulation;  (B)
shall be free and clear of all Liens (other than Lessor liens (including for
this purpose Liens that would be Lessor Liens but for the proviso to the
definition of Lessor Liens));  (C) shall be in a regular passenger configuration
used by Lessee and in as good condition as when originally delivered to Lessee,
ordinary wear and tear excepted, and otherwise in the condition required to be
maintained under Lessee’s FAA-approved maintenance program;  (D) shall have all
of Lessee’s exterior insignia painted over or removed in a good and workmanlike
manner (and any repainted or stripped down areas shall match the existing
exterior colors) and all of Lessee’s interior markings removed in accordance
with industry standards;  (E) shall be in a state of cleanliness suitable under
Lessee’s normal standards for use in its fleet operations and by U.S. commercial
airline standards;  (F) shall be maintained by cleaning and treating all mild
and moderate corrosion and correcting all severe or exfoliate corrosion in
accordance with lessee’s FAA-approved maintenance program or Manufacturer’s
structural repair manual; and  (G) shall be cleared through all applicable
customs;

 

 

Exhibit R-8

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

EXHIBIT S
United Wi-Fi

 

 

1.

General Installation

United has contracted with Gogo, Inc. (“Gogo”) to provide air-to-ground internet
service inflight (“United’s Wi-Fi Agreement”). Pursuant to United’s Wi-Fi
Agreement, Gogo or one of its subcontractors will install the Gogo Wi-Fi and
inflight entertainment equipment, including associated software (“Wi-Fi
Equipment”) on the CRJ700 and E175 Aircraft.   For purposes of this Amendment,
Wi-Fi and inflight entertainment services will be defined as “Wi-Fi
Services”.  As of the date of this Amendment, Gogo has subcontracted with STS
Line Maintenance (“STS”) to perform the actual installation of the Wi-Fi
Equipment. Contractor and United agree that the Wi-Fi Equipment will be
installed on selected Contractor aircraft that provide United Express regional
airline services as such aircraft are determined by United from time to time;
such initially selected aircraft are defined by tail number and identified in
Attachment 1 attached and may be referred to throughout this Amendment as
“Equipped Aircraft”. United has purchased, or will purchase, all Wi-Fi Equipment
installed.  Contractor agrees that United shall remain the sole owner of the
Wi-Fi Equipment installed on Contractor aircraft and Contractor agrees not to
assert any claim of ownership or a lien on such Wi-Fi Equipment. United will
purchase all Wi-Fi Equipment from Gogo.  Contractor agrees to use its
commercially reasonable efforts to make its selected aircraft available to Gogo
and/or STS (or other installation vendor as applicable) to enable the
installation of the Wi-Fi Equipment to occur as expeditiously as possible
without interfering with Contractor’s operations (and United agrees to
reasonably cooperate with Contractor in this regard with respect to scheduling
of the aircraft to facilitate such installation).  

 

2.

Revenues from the Sale of Wi-Fi service

Contractor acknowledges and agrees that all revenues generated from or in
connection with the sale of Wi-Fi Services onboard Equipped Aircraft  are the
sole property of and shall be retained by United (or, if received by Contractor,
shall be promptly remitted without set-off to United, free and clear of any
claims or liens created by Contractor or any third party arising by, through or
under Contractor or its affiliates).  Contractor agrees that it shall reasonably
cooperate with United so as to permit United to receive all revenues of the type
described above.

 

 

3.

Purchase Order Details  

Contractor shall issue a no-cost  Wi-Fi purchase order to Gogo in accordance
with, and subject to, the provisions of United’s Wi-Fi Agreement as such
provisions have been provided by United to Contractor for (i) the quantity of
shipsets ordered; (ii) requested delivery dates; (iii) point of delivery; (iv) a
listing of the  aircraft (by tail number) onto which the Wi-Fi Equipment is to
be installed; (v) any special requirements relating to the order; and (vi) a
purchase order number and date. Each such purchase order shall be at no stated
cost to Contractor, and Gogo will issue invoices related to such purchase
order(s) issued by Contractor directly to United pursuant to and in accordance
with the terms and

Exhibit S-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

conditions of United’s Wi-Fi Agreement. If there is any information missing from
the purchase order at the time of issuance, Contractor understands that it may
affect Gogo’s ability to process and accept the purchase order.

 

 

4.

Compliance with Laws and Certification  

Contractor will comply with all laws and regulations applicable to Contractor in
performing Contractor’s obligations under this Agreement and will cooperate, to
the extent reasonably necessary, with Gogo, at no cost or charge to Gogo or
United, for Gogo and Gogo subcontractors to comply with all laws and regulations
applicable to Gogo and its subcontractors.  Contractor will also provide Gogo or
its subcontractors, at no cost or charge to Gogo or United, with access to the
Equipped Aircraft and provide such assistance as Gogo reasonably requests to
obtain and maintain any legally required certification of the Wi-Fi Equipment
and Gogo Services at all times during the Term.

 

5.

Warranty Conditions

Contractor shall notify United and Gogo promptly when it becomes aware of any
failure in performance, malfunction, defect, loss of or damage to the Wi-Fi
Equipment with reasonable details (it being acknowledged that United may be
precluded from claiming a breach of the warranty included in the United Wi-Fi
Agreement without such information). Contractor shall not take any action that
would (i) cause a failure or defect of the Wi-Fi Equipment by combining it with
equipment, software, or services not supplied, authorized or specified by
Gogo,  (ii) cause Wi-Fi Equipment to be subjected to any misuse, neglect,
accident or improper  maintenance by Contractor  or subcontractors, or (iii)
cause an infringement or misappropriation of a third party’s intellectual
property by combining the Wi-Fi Equipment with any content, materials, equipment
or software provided by or on behalf of Contractor that is not authorized or
approved by Gogo.  Contractor shall not itself, nor knowingly permit any other
party to, modify or tamper with the Wi-Fi Equipment, other than Gogo or its
subcontractors.

 

6.

Defective Equipment and Software  

In the event of a defect in the Wi-Fi Equipment covered by the warranty,
Contractor agrees to use its commercially reasonable efforts to ship such Wi-Fi
Equipment to Gogo within forty-eight (48) hours if requested by Gogo to do so
(and the reasonable shipping costs shall be reimbursed to Contractor by United).

 

7.

Maintenance and Support

For a period of time under the United Wi-Fi Agreement, Gogo or its subcontractor
will provide touch labor to correct any malfunctioning or defective Wi-Fi
Equipment, including any associated software.  Following the expiration of this
initial warranty period, United may either (i) continue to have Gogo or its
subcontractor provide touch labor or (ii) elect to provide touch labor for
maintenance of Wi-Fi Equipment on Equipped Aircraft.  Gogo may dispatch Gogo
personnel or its subcontractors to the Contractor’s designated Wi-Fi Equipment
maintenance location to troubleshoot maintenance issues with such Wi-Fi
Equipment; the cost of such maintenance services shall be mutually agreed upon
between United and Gogo and will be at United expense.

 

 

8.

Contractor Responsibilities For Maintenance Support

Exhibit S-2

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

A.

After installation occurs, Contractor will promptly notify Gogo when it becomes
aware that Wi-Fi Equipment is malfunctioning, inoperative or
defective.  Contractor shall make such Equipped Aircraft available for
maintenance services as required, in a timely manner as operationally practical,
but shall not exceed forty-eight (48) hours (it being acknowledged that
maintenance touch labor by Gogo or its subcontractors will require a minimum of
sixty (60) minutes of maintenance touch time in most cases to avoid an exclusion
for such Equipped Aircraft under the service level agreement included in
United’s Wi-Fi Agreement).

 

B.

Contractor shall use its commercially reasonable efforts to make the Equipped
Aircraft available to Gogo from time to time at Contractor’s facilities for
purposes of refreshing the onboard streaming video content.    

 

C.

Contractor shall provide to Gogo, or its subcontractors, electronic access to
all specific and customized technical manuals and documents in order to perform
installation, maintenance and repairs including but not limited to its Aircraft
Maintenance Manual (AMM), Illustrated Parts Catalog (IPC) and Wiring Diagram
Manual (WDM) and any other documents requested which are essential for Gogo or
its designated subcontractor to provide maintenance and repair services on the
Wi-Fi Equipment.

 

D.

Contractor shall use commercially reasonable efforts to provide day-to-day
communication to United and Gogo as to any non-performance of Gogo Services and
the system (e.g., the system is inoperative, the system is restored) as
necessary.

 

E.

Contractor shall provide Gogo with the applicable manual reference and
procedures for any Service Bulletins relevant to the Gogo Services outlining the
appropriate handling procedures.

 

F.

Contractor will be responsible for ensuring that all applicable Contractor
requirements for repair and maintenance stations (such as any FAA required
certifications) per Contractor’s maintenance manual are met.

 

G.

Contractor shall complete all required work for Service Bulletins and associated
engineering authorizations (EA) applicable to Contractor related to the Wi-Fi
Equipment in a timely manner but in no case longer that two (2) weeks.

 

H.

Contractor shall store spare parts to repair and maintain the Wi-Fi Equipment in
a secure, environmentally stable location.  Contractor shall maintain adequate
levels of insurance against loss or damage while such spare parts are in
Contractor’s custody and control.

 

I.

Contractor will provide a program contact and such other human resources with
respect to the Wi-Fi Services, including resources onsite at certain locations
at certain times, as may reasonably be required to work cooperatively with Gogo
and its subcontractors in support of the program plan and schedule.

 

 

9.

Contractor Responsibilities- Other

 

A.

Contractor’s inflight crews shall not knowingly interfere with the operation of
the Wi-Fi Equipment.

Exhibit S-3

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

B.

Contractor shall use reasonable efforts to inform its inflight crews such that
the crews are reasonably knowledgeable of the Wi-Fi Services and are able to
answer general customer questions regarding such services.

 

C.

Contractor’s inflight crews shall make timely announcements to passengers on
Equipped Aircraft regarding the availability of Wi-Fi Services

 

D.

Contractor shall keep the seatbacks on the Equipped Aircraft stocked with
seatback cards containing information about Wi- Fi Services.

 

 

10.

Release of Leased Aircraft

With respect to any Equipped Aircraft (leased by Contractor from third parties
or owned by Contractor) that ceases operating as United Express service, unless
otherwise agreed by United and Contractor at such time, Contractor acknowledges
that United or its subcontractors may elect to de-install the Wi-Fi Equipment
from such aircraft, at United’s expense. Contractor shall make the Equipped
Aircraft available for such deinstallation services as and where reasonably
required by United or Gogo, in a timely manner.

 

 

11.

Confidentiality

Contractor and United agree that in the course of performing this Amendment,
each party will be bound by the non-disclosure agreement dated August 1, 2014
among United, Gogo and Contractor.  Any confidential information of Gogo
provided to Contractor by either United and/or Gogo shall be deemed Confidential
Information of United for purposes of Article 11.7 of the Agreement.

 

 

12.

Liability/Risk of Loss

Contractor  shall promptly notify United and Gogo of any damage (except normal
wear and tear), destruction, loss (including after any event of default under a
Contractor financing agreement that results in the loss of such Wi-Fi Equipment,
including as a result of the foreclosure of any lien or the exercise of remedies
by any financing party), theft, or governmental taking of any Wi-Fi Equipment or
spare parts in Contractor’s custody upon Contractor’s becoming aware thereof
and, whether or not covered by Contractor’s insurance (“Event of Loss”).  If an
Event of Loss occurs, Contractor shall be responsible for the cost of any
necessary repair or replacement of such Wi-Fi Equipment or spare parts unless
such Event of Loss was caused by a defect or malfunction of such Wi-Fi
Equipment.   When an Event of Loss is caused by Contractor, such repair or
replacement shall not be considered part of Gogo’s maintenance obligations, but
Gogo or United may coordinate and oversee repair or replacement performed by a
third-party on a “Pass-Through Expenses” basis from United to Contractor as a
set-off per the Agreement, or have such repair or replacement performed by Gogo
at Gogo’s agreed-upon prices, in each case at Contractor’s expense.

 

 

A.

As between United and Contractor, United agrees to be responsible to Contractor
for any damage to a Contractor aircraft that might occur during the installation
or maintenance of the Wi-Fi Equipment, in each case caused by or resulting from
any negligent acts or omissions of United, Gogo and/or STS (or the applicable
Gogo installation or maintenance subcontractor) or their respective directors,

Exhibit S-4

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

officers, employees or agents, excluding damage to a Contractor aircraft that is
caused by or results from the negligence or willful misconduct of Contractor or
its contractors, or their respective officers, directors, employees or agents
whether Contractor is acting on its own behalf or as a subcontractor of
Gogo.  If any such damage occurs during such installation or maintenance, upon
receipt from Contractor of a claim for the repair of any such damage to a
Contractor aircraft or for reimbursement for the cost for repairing any such
damage, together with reasonably detailed substantiating details for the amount
of any such claim, United agrees to cause such damage to be repaired or to
reimburse Contractor for the cost of repairing such damage.

 

B.

Without limiting any of Contractor’s obligations contained herein, Contractor
shall have risk of loss for any Wi-Fi Equipment and related equipment, spares
and/or supplies while stored at Contractor’s facilities. In addition, Contractor
shall be liable to United for any and all damage or loss of Wi-Fi Equipment
installed on Contractor aircraft caused by or resulting from Contractor’s
negligence or willful misconduct, or an event of default under a Contractor
financing agreement which results in the loss of such Wi-Fi Equipment, including
as a result of the foreclosure of any lien or the exercise of remedies by any
financing party.

 

 

13.

Installation Schedule and Support for Revenue Launch

 

A.

Fleet Availability.  Contractor shall make its aircraft available to install the
Wi-Fi Equipment, and for testing and certification of the Wi-Fi Equipment in
accordance with the schedule set forth in this Attachment 2. If Gogo requests an
Equipped Aircraft inspection, then Gogo will provide Contractor with at least
fourteen (14) days’ notice prior to requesting Contractor to perform such
aircraft inspection.  If at least fourteen (14) days prior notice is not
practical under the circumstances, Contractor will use commercially reasonable
efforts to conduct such inspection.

 

B.

Contractor Resources.  Contractor will (i) make engineering resources reasonably
available to Gogo on an agreed-upon schedule to assist with technical aircraft
and cabin surveys, and (ii) provide information on existing aircraft systems and
design-for-maintenance knowledge.

    

 

14.

Marketing Plan

 

A.

Initiatives. Contractor shall inform and direct their employees to keep the
Wi-Fi Equipment turned on at all times.  Contractor shall inform and direct
their employees to: (a) make timely announcements to passengers on Equipped
Aircraft regarding the availability of Wi-Fi Services for customers to use; and
(b) keep the seatbacks on the Equipped Aircraft stocked with seatback cards
containing information about Wi- Fi Services at all times.

 

B.

Marketing and Publicity.   Contractor will not use Gogo’s or United’s logotypes,
trade names, trademarks, service marks, or other proprietary marks or words, in
any public statements, press releases, advertising or promotional materials with

Exhibit S-5

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

respect to the Wi-Fi Services or this Amendment without the respective party’s
consent, except where a specific use has been approved in advance and in writing
(e-mail will constitute a writing for this purpose).

 

 

15.

Wi-Fi Installation Costs

United agrees to timely purchase and pay for all materials, consumables,
equipment, shipping and reasonable labor costs for the installation project,
including all engineering and certification services, necessary or appropriate
to complete the installation of the Wi-Fi Equipment as quickly as possible.
United will reimburse Contractor for those reasonable costs incurred by
Contractor related to the items in this Section 15, provided that they have been
approved by United in advance and in writing.  

 

 

16.

Removal of Wi-Fi Equipment

At United’s cost and expense, United may remove the Wi-Fi Equipment at any time,
and upon any such removal, United shall repair any damage to the Contractor
aircraft caused by such removal, except to the extent any such cost or expense
is caused by or is resulting from the negligence or willful misconduct of
Contractor or its agents, which shall be borne by Contractor.

 

 

17.

Ownership of Wi-Fi Equipment and Related Covenants.

 

A.

United will own, at all times, the Wi-Fi Equipment; provided, that, with respect
to any Aircraft Used in United Express Services leased by Contractor from third
parties or owned by Contractor, unless otherwise agreed between United and
Contractor at such time, at the termination of the lease United may elect to
remove such equipment upon notice from Contractor at United’s cost and expense
and will repair any damage caused by such removal, except to the extent any such
cost or expense is caused by or is resulting from any negligence or willful
misconduct of Contractor or its agents, which shall be borne by Contractor. If
United elects not to remove such equipment, United shall assign to Contractor
all ownership rights in the Wi-Fi Equipment free and clear of all liens and
encumbrances. United shall notify Contractor at least ninety (90) days prior to
the end of its election under this Section.

 

B.

The Wi-Fi Equipment will be free from all liens or other encumbrances created by
Contractor or any third party arising by, through or under Contractor or its
affiliates, including, but not limited to, with respect to Contractor aircraft
subject to debt financing. Any new financing lien on an aircraft shall not apply
to the Wi-Fi Equipment at the time such Wi-Fi Equipment is added to the
aircraft. In the event a lien or other encumbrance is created on the Wi-Fi
Equipment, which causes United loss of such Wi-Fi Equipment,  Mesa agrees to pay
United the fair market value of the Wi-Fi Equipment at the time of loss.

 

C.

United agrees, on United’s behalf and on behalf of Gogo, its subcontractors, or
any other party claiming an interest in the Wi-Fi Equipment, that none of such
parties shall acquire or claim, as against the owners of the Contractor aircraft
or any third party providing financing with respect to the Contractor aircraft,
any right, title or interest in the Contractor aircraft or any portion thereof
(other than

Exhibit S-6

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

 

the Wi-Fi Equipment and related parts and supplies) by reason of the
installation of such Wi-Fi Equipment on Contractor aircraft.

Exhibit S-7

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Attachment 1

 

Mesa (UA Regional) E175 Gogo Tails

 

Mesa (UA Regional) CRJ700 Gogo Tails

#

Nose#

Reg #

 

#

Nose#

Reg #

 

1

301

N88301

 

1

501

N501MJ

2

302

N87302

 

2

502

N502MJ

3

303

N87303

 

3

503

N503MJ

4

304

N89304

 

4

504

N504MJ

5

305

N93305

 

5

505

N505MJ

6

306

N87306

 

6

506

N506MJ

7

307

N84307

 

7

507

N507MJ

8

308

N89308

 

8

508

N508MJ

9

309

N86309

 

9

509

N509MJ

10

310

N88310

 

10

510

N510MJ

11

311

N86311

 

11

511

N511MJ

12

312

N86312

 

12

512

N512MJ

13

313

N89313

 

13

513

N513MJ

14

314

N82314

 

14

514

N514MJ

15

315

N89315

 

15

515

N515MJ

16

316

N86316

 

16

516

N516LR

17

317

N89317

 

17

518

N518LR

18

318

N87318

 

18

519

N519LR

19

319

N87319

 

19

521

N521LR

20

320

N85320

 

20

522

N522LR

21

321

N89321

 

 

 

 

22

322

N86322

 

 

 

 

23

323

N85323

 

 

 

 

24

324

N86324

 

 

 

 

25

325

N88325

 

 

 

 

26

326

N88326

 

 

 

 

27

327

N88327

 

 

 

 

28

328

N88328

 

 

 

 

29

329

N83329

 

 

 

 

30

330

N88330

 

 

 

 

 

 

Exhibit S-8

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Attachment 2

 

Mesa (UA Regional) E175 Gogo installations

 

Mesa (UA Regional) CRJ700 Gogo installations

#

Reg #

Install

Loc

Install ATG

Install

Loc

Install ATG4

 

#

Reg #

Install

Loc

Install ATG4

Start

Cmplt

Start

Cmplt

 

Start

Cmplt

1

N88301

DFW

2/9/2015

2/10/15

IAH

TBD

 

 

1

N501MJ

DFW

TBD

 

2

N87302

DFW

1/31/15

2/1/2015

IAH

TBD

 

 

2

N502MJ

DFW

TBD

 

3

N87303

DFW

2/2/15

2/4/2015

IAH

TBD

 

 

3

N503MJ

DFW

TBD

 

4

N89304

DFW

21/2/12015

02/13/15

IAH

TBD

 

 

4

N504MJ

DFW

TBD

 

5

N93305

DFW

2/6/2015

02/08/15

IAH

TBD

 

 

5

N505MJ

DFW

TBD

 

6

N87306

DFW

1/26/2015

01/29/15

IAH

TBD

 

 

6

N506MJ

DFW

TBD

 

7

N84307

DFW

3/13/15

3/13/15

IAH

TBD

 

 

7

N507MJ

DFW

TBD

 

8

N89308

DFW

2/22/2015

2/25/15

IAH

TBD

 

 

8

N508MJ

DFW

TBD

 

9

N86309

DFW

2/27/15

2/27/15

IAH

TBD

 

 

9

N509MJ

DFW

TBD

 

10

N88310

DFW

2/26/15

2/26/15

IAH

TBD

 

 

10

N510MJ

DFW

TBD

 

11

N86311

DFW

3/9/15

3/10/15

IAH

TBD

 

 

11

N511MJ

DFW

TBD

 

12

N86312

DFW

3/4/15

3/5/15

IAH

TBD

 

 

12

N512MJ

DFW

TBD

 

13

N89313

DFW

2/14/15

2/18/15

IAH

TBD

 

 

13

N513MJ

DFW

TBD

 

14

N82314

DFW

3/6/15

3/7/15

IAH

TBD

 

 

14

N514MJ

DFW

TBD

 

15

N89315

DFW

3/715

3/8/2015

IAH

TBD

 

 

15

N515MJ

DFW

TBD

 

16

N86316

DFW

3/11/15

03/12/15

IAH

TBD

 

 

16

N516LR

DFW

TBD

 

17

N89317

DFW

31/5/15

3/16/15

IAH

TBD

 

 

17

N518LR

DFW

TBD

 

18

N87318

DFW

1/8/15

1/21/15

IAH

TBD

 

 

18

N519LR

DFW

TBD

 

19

N87319

DFW

1/17/15

1/23/15

IAH

TBD

 

 

19

N521LR

DFW

TBD

 

20

N85320

DFW

TBD

 

IAH

TBD

 

 

20

N522LR

DFW

TBD

 

21

N89321

DFW

TBD

 

IAH

TBD

 

 

 

 

 

 

 

22

N86322

DFW

TBD

 

IAH

TBD

 

 

 

 

 

 

 

23

N85323

DFW

TBD

 

IAH

TBD

 

 

 

 

 

 

 

24

N86324

DFW

TBD

 

IAH

TBD

 

 

 

 

 

 

 

25

N88325

DFW

TBD

 

IAH

TBD

 

 

 

 

 

 

 

26

N88326

DFW

TBD

 

IAH

TBD

 

 

 

 

 

 

 

27

N88327

DFW

TBD

 

IAH

TBD

 

 

 

 

 

 

 

28

N88328

DFW

TBD

 

IAH

TBD

 

 

 

 

 

 

 

29

N83329

DFW

TBD

 

IAH

TBD

 

 

 

 

 

 

 

30

N88330

DFW

TBD

 

IAH

TBD

 

 

 

 

 

 

 

 

 

Exhibit S-9

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 

--------------------------------------------------------------------------------

 

Exhibit T

 

Operational Improvement Plan

 

 

Operational Improvement Metric

Operational Improvement

Objective

Target

Completion

Date

1.

[***]

[***]

[***]

2.

[***]

[***]

[***]

3.

[***]

[***]

[***]

4.

[***]

[***]

[***]

5.

[***]

[***]

[***]

6.

[***]

[***]

[***]

 

[***]

[***]

[***]

7.

[***]

[***]

[***]

8.

[***]

[***]

[***]

9.

[***]

[***]

[***]

 

Note – CRJ700 Covered Aircraft initiatives dependent on delivery of a CRJ550
Conversion Notice from United pursuant to Section 2.5.

Exhibit T-1

 

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

 